Exhibit 10.49
Back to Form 10-K
[form10-k.htm]
 
AMENDED AND RESTATED

 
CONTRACT BETWEEN

 
THE GEORGIA DEPARTMENT OF COMMUNITY HEALTH

 
and

 
WELLCARE OF GEORGIA, INC.


for



PROVISION OF SERVICES TO



GEORGIA FAMILIES

 
 
 
 
 
 
Contract No.: 0654

Amendment #8

                
 

 
1

--------------------------------------------------------------------------------

 

1.0
SCOPE OF SERVICE
15
     
1.1
BACKGROUND
16
     
1.2
ELIGIBILITY FOR GEORGIA FAMILIES
17
     
1.2.1
MEDICAID
17
     
1.2.2
PEACHCARE FOR KIDS™
18
     
1.2.3
EXCLUSIONS
18
     
1.3
SERVICE REGIONS
19
     
1.4
DEFINITIONS
19
     
1.5
ACRONYMS
38
     
2.0
DCH RESPONSIBILITIES
40
     
2.1
GENERAL PROVISIONS
40
     
2.2
LEGAL COMPLIANCE
40
     
2.3
ELIGIBILITY AND ENROLLMENT
40
     
2.4
DISENROLLMENT
42
     
2.5
MEMBER SERVICES AND MARKETING
43
     
2.6
COVERED SERVICES & SPECIAL COVERAGE PROVISIONS
43
     
2.7
NETWORK
44
     
2.8
QUALITY MONITORING
44
     
2.9
COORDINATION WITH CONTRACTOR'S KEY STAFF
45
     
2.10
FORMAT STANDARDS
45
     
2.11
FINANCIAL MANAGEMENT
45
     
2.12
INFORMATION SYSTEMS
46
     
2.13
READINESS OR ANNUAL REVIEW
46
     
3.0
GENERAL CONTRACTOR RESPONSIBILITIES
47

 
 
2

--------------------------------------------------------------------------------

 
 
4.0
SPECIFIC CONTRACTOR RESPONSIBILITIES
48
     
4.1
ENROLLMENT
48
     
4.1.1
ENROLLMENT PROCEDURES
48
     
4.1.2
SELECTION OF A PRIMARY CARE PROVIDER (PCP)
49
     
4.1.3
NEWBORN ENROLLMENT
50
     
4.1.4
REPORTING REQUIREMENTS
50
     
4.2
DISENROLLMENT
50
     
4.2.1
DISENROLLMENT INITIATED BY THE MEMBER
50
     
4.2.2
DISENROLLMENT INITIATED BY THE CONTRACTOR
51
     
4.2.3
ACCEPTABLE REASONS FOR DISENROLLMENT REQUESTED BY CONTRACTOR
52
     
4.2.4
UNACCEPTABLE REASONS FOR DISENROLLMENT REQUESTS BY CONTRACTOR
53
     
4.3
MEMBER SERVICES
53
     
4.3.1
GENERAL PROVISIONS
53
     
4.3.2
REQUIREMENTS FOR WRITTEN MATERIALS
54
     
4.3.3
MEMBER HANDBOOK REQUIREMENTS
55
     
4.3.4
MEMBER RIGHTS
58
     
4.3.5
PROVIDER DIRECTORY
59
     
4.3.6
MEMBER IDENTIFICATION (ID) CARD
59
     
4.3.7
TOLL-FREE MEMBER SERVICES LINE
60
     
4.3.8
INTERNET PRESENCE/WEB SITE
61
     
4.3.9
CULTURAL COMPETENCY
62
     
4.3.10
TRANSLATION SERVICES
62
     
4.3.11
REPORTING REQUIREMENTS
63
     
4.4
MARKETING
63

 
 
3

--------------------------------------------------------------------------------

 
 
4.4.1
PROHIBITED ACTIVITIES
63
     
4.4.2
ALLOWABLE ACTIVITIES
63
     
4.4.3
STATE APPROVAL OF MATERIALS
64
     
4.4.4
PROVIDER MARKETING MATERIALS
65
     
4.5
COVERED BENEFITS AND SERVICES
65
     
4.5.1
INCLUDED SERVICES
65
     
4.5.2
INDIVIDUALS W/DISABILITIES EDUCATION ACT (IDEA) SERVICES
65
     
4.5.3
ENHANCED SERVICES
65
     
4.5.4
MEDICAL NECESSITY
66
     
4.5.5
EXPERIMENTAL, INVESTIGATIONAL OR COSMETIC PROCEDURES
67
     
4.5.6
MORAL OR RELIGIOUS OBJECTIONS
67
     
4.6
SPECIAL COVERAGE PROVISIONS
67
     
4.6.1
EMERGENCY SERVICES
67
     
4.6.2
POST-STABILIZATION SERVICES
69
     
4.6.3
URGENT CARE SERVICES
71
     
4.6.4
FAMILY PLANNING SERVICES
71
     
4.6.5
STERILIZATIONS, HYSTERECTOMIES AND ABORTIONS
72
     
4.6.6
PHARMACY
73
     
4.6.7
IMMUNIZATIONS
74
     
4.6.8
TRANSPORTATION
74
     
4.6.9
PERINATAL SERVICES
75
     
4.6.10
PARENTING EDUCATION
76
     
4.6.11
MENTAL HEALTH AND SUBSTANCE ABUSE
76
     
4.6.12
ADVANCE DIRECTIVES
76
     
4.6.13
FOSTER CARE FORENSIC EXAM
77
     
4.6.14
LABORATORY SERVICES
78

 
 
4

--------------------------------------------------------------------------------

 
 
4.6.15
MEMBER COST-SHARING
78
     
4.7
EARLY AND PERIODIC SCREENING, DIAGNOSTIC AND TREATMENT (EPSDT) PROGRAM: HEALTH
CHECK
78
     
4.7.1
GENERAL PROVISIONS
78
     
4.7.2
OUTREACH AND INFORMING
79
     
4.7.3
SCREENING
80
     
4.7.4
TRACKING
82
     
4.7.5
DIAGNOSTIC AND TREATMENT SERVICES
82
     
4.7.6
REPORTING REQUIREMENTS
83
     
4.8
PROVIDER NETWORK AND ACCESS
83
     
4.8.1
GENERAL PROVISIONS
83
     
4.8.2
PRIMARY CARE PROVIDERS (PCPs)
85
     
4.8.3
DIRECT ACCESS
87
     
4.8.4
PHARMACIES
88
     
4.8.5
HOSPITALS
88
     
4.8.6
LABORATORIES
88
     
4.8.7
MENTAL HEALTH/SUBSTANCE ABUSE
89
     
4.8.8
FEDERALLY QUALIFIED HEALTH CENTERS (FQHCs)
89
     
4.8.9
RURAL HEALTH CLINICS (RHCS)
90
     
4.8.10
FAMILY PLANNING CLINICS
90
     
4.8.11
NURSE PRACTIONERS CERTIFIED (NP-CS) AND CERTIFIED NURSE MIDWIVES (CNMS)
91
     
4.8.12
DENTAL PRACTITIONERS
91
     
4.8.13
GEOGRAPHIC ACCESS REQUIREMENTS
92
     
4.8.14
WAITING MAXIMUMS AND APPOINTMENT REQUIREMENTS
93
     
4.8.15
CREDENTIALING
94

 
 
5

--------------------------------------------------------------------------------

 
 
4.8.16
MAINSTREAMING
95
     
4.8.17
COORDINATION REQUIREMENTS
95
     
4.8.18
NETWORK CHANGES
96
     
4.8.19
OUT-OF-NETWORK PROVIDERS
97
     
4.8.20
SHRINERS HOSPITAL FOR CHILDREN
98
     
4.8.21
REPORTING REQUIREMENTS
98
     
4.9
PROVIDER SERVICES
98
     
4.9.1
GENERAL PROVISIONS
98
     
4.9.2
PROVIDER HANDBOOKS
99
     
4.9.3
EDUCATION AND TRAINING
100
     
4.9.4
PROVIDER RELATIONS
101
     
4.9.5
TOLL-FREE PROVIDER SERVICES TELEPHONE LINE
101
     
4.9.6
INTERNET PRESENCE/WEB SITE
102
     
4.9.7
PROVIDER COMPLAINT SYSTEM
103
     
4.9.8
REPORTING REQUIREMENTS
105
     
4.1
PROVIDER CONTRACTS AND PAYMENTS
106
     
4.10.1
PROVIDER CONTRACTS
106
     
4.10.2
PROVIDER TERMINATION
110
     
4.10.3
PROVIDER INSURANCE
110
     
4.10.4
PROVIDER PAYMENT
112
     
4.10.5
REPORTING REQUIREMENTS
114
     
4.11
UTILIZATION MANAGEMENT AND CARE COORDINATION RESPONSIBILITIES
114
     
4.11.1
UTILIZATION MANAGEMENT
114
     
4.11.2
PRIOR AUTHORIZATION AND PRE-CERTIFICATION
116
     
4.11.3
REFERRAL REQUIREMENTS
117

 
 
6

--------------------------------------------------------------------------------

 
 
4.11.4
TRANSITION OF MEMBERS
118
     
4.11.5
BACK  TRANSFERS
122
     
4.11.6
COURT-ORDERED EVALUATIONS AND SERVICES
122
     
4.11.7
SECOND OPINIONS
122
     
4.11.8
CARE COORDINATION RESPONSIBILITIES
123
     
4.11.9
CASE MANAGEMENT
124
     
4.11.10
DISEASE MANAGEMENT
125
     
4.11.11
DISCHARGE PLANNING
125
     
4.11.12
REPORTING REQUIREMENTS
125
     
4.12
QUALITY IMPROVEMENT
125
     
4.12.1
GENERAL PROVISIONS
125
     
4.12.2
QUALITY STRATEGIC PLAN REQUIREMENTS
126
     
4.12.3
PERFORMANCE MEASURES
127
     
4.12.4
REPORTING REQUIREMENTS
128
     
 4.12.5
QUALITY ASSESSMENT PERFORMANCE IMPROVEMENT (QAPI) PROGRAM
129
     
4.12.6
PERFORMANCE IMPROVEMENT PROJECTS
130
     
4.12.7
PRACTICE GUIDELINES
132
     
4.12.8
FOCUSED STUDIES
133
     
4.12.9
PATIENT SAFETY PLAN
133
     
4.12.10
PERFORMANCE INCENTIVES
134
     
4.12.11
EXTERNAL QUALITY REVIEW
134
     
4.12.12
REPORTING REQUIREMENTS
134
     
4.13
FRAUD AND ABUSE
135
     
4.13.1
PROGRAM INTEGRITY
135
     
4.13.2
COMPLIANCE PLAN
135

 
 
7

--------------------------------------------------------------------------------

 
 
4.13.3
COORDINATION WITH DCH AND OTHER AGENCIES
137
     
4.13.4
REPORTING REQUIREMENTS
137
     
4.14
INTERNAL GRIEVANCE SYSTEM
137
     
4.14.1
GENERAL REQUIREMENTS
137
     
4.14.2
GRIEVANCE PROCESS
140
     
4.14.3
PROPOSED ACTION
140
     
4.14.4
ADMINISTRATIVE REVIEW PROCESS
143
     
4.14.5
NOTICE OF ADVERSE ACTION
144
     
4.14.6
ADMINISTRATIVE LAW HEARING
145
     
4.14.7
CONTINUATION OF BENEFITS WHILE THE CONTRACTOR APPEAL AND ADMINISTRATIVE LAW
HEARING ARE PENDING
146
     
4.14.8
REPORTING REQUIREMENTS
147
     
4.15
ADMINISTRATION AND MANAGEMENT
148
     
4.15.1
GENERAL PROVISIONS
148
     
4.15.2
PLACE OF BUSINESS AND HOURS OF OPERATION
148
     
4.15.3
TRAINING
148
     
4.15.4
DATA AND REPORT CERTIFICATION
149
     
4.16
CLAIMS MANAGEMENT
149
     
4.16.1
GENERAL PROVISIONS
149
     
4.16.2
OTHER CONSIDERATIONS
151
     
4.16.3
ENCOUNTER DATA SUBMISSION REQUIREMENTS
152
     
4.16.4
REPORTING REQUIREMENTS
154
     
4.16.5
EMERGENCY HEALTH CARE SERVICES
154
     
4.17
INFORMATION MANAGEMENT AND SYSTEMS
155
     
4.17.1
GENERAL PROVISIONS
155
     
4.17.2
HEALTH INFORMATION TECHNOLOGY AND EXHCHANGE
156

 
 
8

--------------------------------------------------------------------------------

 
 
4.17.3
GLOBAL SYSTEM ARCHITECTURE AND DESIGN REQUIREMENTS
156
     
4.17.4
DATA AND DOCUMENT MANAGEMENT REQUIREMENTS BY MAJOR INFORMATION TYPE
159
     
4.17.5
SYSTEM AND DATA INTEGRATION REQUIREMENTS
159
     
4.17.6
SYSTEM ACCESS MANAGEMENT AND INFORMATION ACCESSIBILITY REQUIREMENT
160
     
4.17.7
SYSTEMS AVAILABILITY AND PERFORMANCE REQUIREMENTS
161
     
4.17.8
SYSTEM USER AND TECHNICAL SUPPORT REQUIREMENTS
164
     
4.17.9
SYSTEM CHANGE MANAGEMENT REQUIREMENTS
165
     
4.17.10
SYSTEM SECURITY AND INFORMATION CONFIDENTIALITY AND PRIVACY REQUIREMENTS
166
     
4.17.11
INFORMATION MANAGEMENT PROCESS & INFORMATION SYSTEMS DOCUMENTATION REQUIREMENTS
167
     
4.17.12
REPORTING REQUIREMENTS
168
     
4.18
REPORTING REQUIREMENTS
168
     
4.18.1
GENERAL PROCEDURES
168
     
4.18.2
WEEKLY REPORTING
169
     
4.18.3
MONTHLY REPORTING
169
     
4.18.4
QUARTERLY REPORTING
173
     
4.18.5
ANNUAL REPORTS
181
     
4.18.6
AD HOC REPORTS
183
     
5.0
DELIVERABLES
185
     
5.1
CONFIDENTIALITY
185
     
5.2
NOTICE OF APPROVAL/DISAPPROVAL
186
     
5.3
RESUBMISSION WITH CORRECTIONS
186
     
5.4
NOTICE OF APPROVAL/DISAPPROVAL OF RESUBMISSION
186
     
5.5
DCH FAILS TO RESPOND
186

 
 
9

--------------------------------------------------------------------------------

 
 
5.6
REPRESENTATIONS
186
     
5.7
CONTRACT DELIVERABLES
187
     
5.8
CONTRACT REPORTS
189
     
6.0
TERM OF CONTRACT
190
     
7.0
PAYMENT FOR SERVICES
191
     
7.1
GENERAL PROVISIONS
191
     
7.2
PERFORMANCE INCENTIVES
191
     
8.0
FINANCIAL MANAGEMENT
193
     
8.1
GENERAL PROVISIONS
193
     
8.2
SOLVENCY AND RESERVES STANDARDS
193
     
8.3
REINSURANCE
193
     
8.4
THIRD PARTY LIABILITY AND COORDINATION OF BENEFITS
194
     
8.4.2
COST AVOIDANCE
194
     
8.4.3
COMPLIANCE
195
     
8.5
PHYSICIAN INCENTIVE PLAN
195
     
8.6
REPORTING REQUIREMENTS
196
     
9.0
PAYMENT OF TAXES
200
     
10.0
RELATIONSHIP OF PARTIES
200
     
11.0
INSPECTION OF WORK
200
     
12.0
STATE PROPERTY
200
     
13.0
OWNERSHIP AND USE OF DATA
201
     
13.1
SOFTWARE AND OTHER UPGRADES
201
     
14.0
CONTRACTOR: STAFFING Assignments & Credentials
201
     
14.1
STAFFING CHANGES
203
     
14.2
CONTRACTOR'S FAILURE TO COMPLY
204
     
15.0
CRIMINAL BACKGROUND CHECKS
204

 
 
10

--------------------------------------------------------------------------------

 
 
16.0
SUBCONTRACTS
205
     
16.1
USE OF SUBCONTRACTORS
205
     
16.2
COST OR PRICING BY SUBCONTRACTORS
206
     
17.0
LICENSE, CERTIFICATE, PERMIT REQUIREMENT
206
     
18.0
RISK OR LOSS AND REPRESENTATIONS
207
     
19.0
PROHIBITION OF GRATUITIES AND LOBBYIST DISCLOSURES
207
     
20.0
RECORDS REQUIREMENTS
208
     
20.1
RECORDS RETENTION REQUIREMENTS
208
     
20.2
ACCESS TO RECORDS
208
     
20.3
MEDICAL RECORD REQUESTS
209
     
21.0
CONFIDENTIALITY REQUIREMENTS
209
     
21.1
GENERAL CONFIDENTIALITY REQUIREMENTS
209
     
21.2
HIPAA COMPLIANCE
209
     
22.0
TERMINATION OF CONTRACT
210
     
22.1
GENERAL PROCEDURES
210
     
22.2
TERMINATION BY DEFAULT
210
     
22.3
TERMINATION FOR CONVENIENCE
211
     
22.4
TERMINATION FOR INSOLVENCY OR BANKRUPTCY
211
     
22.5
TERMINATION FOR INSUFFICIENT FUNDING
211
     
22.6
TERMINATION PROCEDURES
211
     
22.7
TERMINATION CLAIMS
213
     
23.0
LIQUIDATED DAMAGES
214
     
23.1
GENERAL PROVISIONS
214
     
23.2
CATEGORY 1
214
     
23.3
CATEGORY 2
215
     
23.4
CATEGORY 3
216

 
 
11

--------------------------------------------------------------------------------

 
 
23.5
CATEGORY 4
217
     
23.6
OTHER REMEDIES
220
     
23.7
NOTICE OF REMEDIES
220
     
24.0
INDEMNIFICATION
221
     
25.0
INSURANCE
221
     
26.0
PAYMENT BOND & IRREVOCABLE LETTER OF CREDIT
222
     
27.0
COMPLIANCE WITH ALL LAWS
223
     
27.1
NON-DISCRIMINATION
223
     
27.2
DELIVERY OF SERVICE AND OTHER FEDERAL LAWS
224
     
27.3
COST OF COMPLIANCE WITH APPLICABLE LAWS
225
     
27.4
GENERAL COMPLIANCE
225
     
28.0
CONFLICT RESOLUTION
225
     
29.0
CONFLICT OF INTEREST AND CONTRACTOR INDEPENDENCE
225
     
30.0
NOTICE
226
     
31.0
MISCELLANEOUS
227
     
31.1
CHOICE OF LAW OR VENUE
227
     
31.2
ATTORNEY'S FEES
227
     
31.3
SURVIVABILITY
227
     
31.4
DRUG-FREE WORKPLACE
228
     
31.5
CERTIFICATION REGARDING DEBARMENT, SUSPENSION, PROPOSED DEBARMENT AND OTHER
MATTERS
228
     
31.6
WAIVER
228
     
31.7
FORCE MAJEURE
228
     
31.8
BINDING
228
     
31.9
TIME IS OF THE ESSENCE
228
     
31.10
AUTHORITY
229

 
 
12

--------------------------------------------------------------------------------

 
 
31.11
ETHICS IN PUBLIC CONTRACTING
229
     
31.12
CONTRACT LANGUAGE INTERPRETATION
229
     
31.13
ASSESSMENT OF FEES
229
     
31.14
COOPERATION WITH OTHER CONTRACTORS
229
     
31.15
SECTION TITLES NOT CONTROLLING
230
     
31.16
LIMITATION OF LIABILITY/EXCEPTIONS
230
     
31.17
COOPERATION WITH AUDITS
230
     
31.18
HOMELAND SECURITY CONSIDERATIONS
230
     
31.19
PROHIBITED AFFILIATIONS WITH INDIVIDUALS DEBARRED AND SUSPENDED
231
     
31.2
OWNERSHIP AND FINANCIAL DISCLOSURE
231
     
32.0
AMENDMENT IN WRITING
232
     
33.0
CONTRACT ASSIGNMENT
232
     
34.0
SEVERABILITY
232
     
35.0
COMPLIANCE WITH AUDITING AND REPORTING REQUIREMENTS  FOR NONPROFIT ORGANIZATIONS
(O.C.G.A. § 50-20-1 ET SEQ.)
232
     
36.0
ENTIRE AGREEMENT
232
                 
ATTACHMENT A
           
DRUG FREE WORKPLACE CERTIFICATE
235
     
ATTACHMENT B
           
CERTIFICATION REGARDING DEBARMENT, SUSPENSION, PROPOSED DEBARMENT, AND OTHER
RESPONSIBILITY MATTERS
237
     
ATTACHMENT C
           
NONPROFIT ORGANIZATION DISCLOSURE FORM
239
           
ATTACHMENT D
           
CONFIDENTIALITY STATEMENT
241

 
 
13

--------------------------------------------------------------------------------

 
 
ATTACHMENT E
           
BUSINESS ASSOCIATE AGREEMENT
242
     
ATTACHMENT F
           
VENDOR LOBBYIST DISCLOSURE & REGISTRATION CERTIFICATION FORM
247
     
ATTACHMENT G
           
PAYMENT BOND AND IRREVOCABLE LETTER OF CREDIT
249
     
ATTACHMENT H
           
CAPITATION PAYMENT
251
     
ATTACHMENT I
           
NOTICE OF YOUR RIGHT TO A HEARING
252
     
ATTACHMENT J
           
MAP OF SERVICE REGIONS/LIST OF COUNTIES BY SERVICE REGIONS
253
     
ATTACHMENT K
           
APPLICABLE CO-PAYMENTS
254
     
ATTACHMENT L
           
INFORMATION MANAGEMENT AND SYSTEMS
256
     
ATTACHMENT M
     
PERFORMANCE MEASURES
257

 
 
14

--------------------------------------------------------------------------------

 

THIS AMENDED AND RESTATED CONTRACT, with an effective date of July 1, 2008
(hereinafter referred to as the “Effective Date”), is made and entered into by
and between the Georgia Department of Community Health (hereinafter referred to
as “DCH” or the “Department”) and XXXXXXX. (hereinafter referred to as the
“Contractor”).


WHEREAS, DCH is responsible for Health Care policy, purchasing, planning and
regulation pursuant to the Official Code of Georgia Annotated (O.C.G.A.) §
31-5A-4 et. seq.;


WHEREAS, DCH is the single State agency designated to administer medical
assistance in Georgia under Title XIX of the Social Security Act of 1935, as
amended, and O.C.G.A. §§ 49-4-140 et seq.(the “Medicaid Program”), and is
charged with ensuring the appropriate delivery of Health Care services to
Medicaid recipients and PeachCare for Kids™ Members;


WHEREAS, DCH caused Request for Proposals Number 41900-001-0000000027
(hereinafter the “RFP”) to be issued through Department of Administrative
Service(s) (DOAS), which is expressly incorporated as if completely restated
herein;


WHEREAS, DCH received from Contractor a proposal in response to the RFP,
“Contractor’s Proposal,” which is expressly incorporated as if completely
restated herein;


WHEREAS, DCH accepted Contractor’s Proposal and entered into a contract with
Contractor on July 18, 2005, for the provision of various services for the
Department; and


WHEREAS, DCH and Contractor now wish to amend and restate the Contract in its
entirety


NOW, THEREFORE, FOR AND IN CONSIDERATION of the mutual promises, covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Department and the
Contractor (each individually a “Party” and collectively the “Parties”) hereby
agree as follows:


1.0
SCOPE OF SERVICE



1.0.1
The State of Georgia is implementing reforms to the Medicaid and PeachCare for
Kids™ programs.  These reforms will focus on system-wide improvements in
performance and quality, will consolidate fragmented systems of care, and will
prevent unsustainable trend rates in Medicaid and PeachCare for Kids™
expenditures.  The reforms will be implemented through a management of care
approach to achieve the greatest value for the most efficient use of resources.



1.0.2
The Contractor shall assist the State of Georgia in this endeavor through the
following tasks, obligations, and responsibilities.


 
15

--------------------------------------------------------------------------------

 



1.1
BACKGROUND



1.1.1
In 2003, the Georgia Department of Community Health (DCH) identified
unsustainable Medicaid growth and projected that without a change to the system,
Medicaid would require 50 percent of all new State revenue by 2008.  In
addition, Medicaid utilization was driving more than 35 percent of total growth
each year.  For that reason, DCH decided to employ a management of care approach
to organize its fragmented system of care, enhance access, achieve budget
predictability, explore possible cost containment opportunities and focus on
system-wide performance improvements. Furthermore, DCH believed that managed
care could continuously and incrementally improve the quality of healthcare and
services provided to patients and improve efficiency by utilizing both human and
material resources more effectively and more efficiently.  The DCH Division of
Managed Care and Quality submitted a State Plan Amendment in 2004 to implement a
full-risk mandatory Medicaid Managed Care program called Georgia Families.



1.1.2
Effective June 1, 2006 the state of Georgia implemented Georgia Families (GF), a
managed care program through which health care services are delivered to members
of Medicaid and PeachCare for Kids™.  The intent of this program is to:



 
·
Offer care coordination to members



 
·
Enhance access to health care services



 
·
Achieve budget predictability as well as cost containment



 
·
Create system-wide performance improvements



 
·
Continually and incrementally improve the quality of health care and services
provided to members



 
·
Improve efficiency at all levels



1.1.3                        The GF program is designed to:


 
·
Improve the Health Care status of the Member population;



 
·
Establish a “Provider Home” for Members through its use of assigned Primary Care
Providers (PCPs);



 
·
Establish a climate of contractual accountability among the state, the care
management organizations and the health care providers;


 
16

--------------------------------------------------------------------------------

 
 
 
·
Slow the rate of expenditure growth in the Medicaid program; and

   
 
·
Expand and strengthen a sense of Member responsibility that leads to more
appropriate utilization of health care services.



1.2                          ELIGIBILITY FOR GEORGIA FAMILIES


1.2.1
Medicaid



 
1.2.1.1
The following Medicaid eligibility categories are required to enroll in GF:



 
·
Low Income Families – Adults and children who meet the standards of the old AFDC
(Aid to Families with Dependent Children) program.



 
·
Transitional Medicaid – Former Low-Income Medicaid (LIM) families who are no
longer eligible for LIM because their earned income exceeds the income limit.



 
·
Pregnant Women (Right from the Start Medicaid - RSM) – Pregnant women with
family income at or below two hundred percent (200%) of the federal poverty
level who receive Medicaid through the RSM program.



 
·
Children (Right from the Start Medicaid - RSM) – Children less than nineteen
(19) years of age whose family income is at or below the appropriate percentage
of the federal poverty level for their age and family.



 
·
Children (newborn) – A child born to a woman who is eligible for Medicaid on the
day the child is born.



 
·
Women Eligible Due to Breast and Cervical Cancer  Women less than sixty-five
(65) years of age who have been screened through Title XV Center for Disease
Control (CDC)  screening and have been diagnosed with breast or cervical cancer.



 
·
Refugees – Those individuals who have the required INS documentation showing
they meet a status in one of these groups: refugees, asylees, Cuban
parolees/Haitian entrants, Amerasians or human trafficking victims.


 
17

--------------------------------------------------------------------------------

 
 
1.2.2                       PeachCare for Kids™
 
 
1.2.2.1
PeachCare for Kids™ – The State Children’s Health Insurance Program (SCHIP) in
Georgia.  Children less than nineteen (19) years of age who have family income
that is less than two hundred thirty-five percent (235%) of the federal poverty
level, who are not eligible for Medicaid, or any other health insurance program,
and who cannot be covered by the State Health Benefit Plan.



1.2.3
Exclusions



 
1.2.3.1
The following recipients are excluded from Enrollment in GF, even if the
recipient is otherwise eligible for GF per section 1.2.1 and section 1.2.2.



Recipients eligible for Medicare;


Recipients that are Members of a Federally Recognized Indian Tribe;


 
·
Recipients that are enrolled in fee-for-service Medicaid through Supplemental
Security Income prior to enrollment in GF.  Members that are already enrolled in
a CMO through GF will remain in that CMO until the disenrollment is completed
through the normal monthly process.



 
·
Children less than twenty-one  (21) years of age who are in foster care
or   other out-of-home placement;



 
·
Children less than twenty-one (21) years of age who are receiving foster care or
other adoption assistance under Title IV-E of the Social Security Act.



 
·
Medicaid children enrolled in the Children’s Medical Services program
administered by the Georgia Division of Public Health;



 
·
Children less than twenty-one (21) years of age who are receiving foster care or
other adoption assistance under Title IV-E of the Social Security Act
(NOTE:  Foster Children in “Relative” placement remain within the Georgia
Families program);



 
·
Children enrolled in the Georgia Pediatric Program (GAPP);



 
·
Recipients enrolled under group health plans for which DCH provides payment for
premiums, deductibles, coinsurance and other cost sharing, pursuant to Section
1906 of the Social Security Act.



 
·
Individuals enrolled in a Hospice category of aid.


 
18

--------------------------------------------------------------------------------

 

                                ·      Individuals enrolled in a Nursing Home
category of aid.


 
·
Individuals enrolled in a Community Based Alternative for Youths (CBAY)



1.3
SERVICE REGIONS



1.3.1
For the purposes of coordination and planning, DCH has divided the State, by
county, into six (6) Service Regions.  See Attachment J for a listing of the
counties in each Service Region.



1.3.2
Members will choose or will be assigned to a Care Management Organization (CMO)
plan that is operating in the Service Region in which they reside.



1.4
DEFINITIONS



Whenever capitalized in this Contract, the following terms have the respective
meaning set forth below, unless the context clearly requires otherwise. The
Contractor is required to use the same definitions in their agreements as noted
below:


Abandoned Call: A call in which the caller elects a valid option and is either
not permitted access to that option or disconnects from the system.


Abuse: Provider practices that are inconsistent with sound fiscal, business, or
medical practices, and result in unnecessary cost to the Medicaid program, or in
reimbursement for services that are not medically necessary or that fail to meet
professionally recognized standards for Health Care. It also includes Member
practices that result in unnecessary cost to the Medicaid program.


Administrative Law Hearing: The appeal process administered by the State in
accordance with O.C.G.A. § 49-4-153 and as required by federal law, available to
Members and Providers after they exhaust the Contractor’s Grievance System and
Complaint Process.


Administrative Review: Means the formal reconsideration, as a result of the
proper and timely submission of a provider or member’s request, by an Office or
Unit of the Division, which has proposed an adverse action.


Administrative Service(s): The contractual obligations of the Contractor that
include but may not be limited to utilization management, credentialing
providers, network management, quality improvement, marketing, enrollment,
member services, claims payment, management information systems, financial
management, and reporting.


Action: The denial or limited authorization of a requested service, including
the type or level of service; the reduction, suspension, or termination of a
previously authorized service; the denial, in whole or part of payment for a
service; the failure to provide services in a timely manner; or the failure of
the CMO to act within the time frames provided in 42 CFR 438.408(b).

 
19

--------------------------------------------------------------------------------

 
 
Advance Directives: A written instruction, such as a living will or durable
power of attorney for Health Care, recognized under State law (whether statutory
or as recognized by the courts of the State), relating to the provision of
Health Care when the individual is incapacitated.


After-Hours: Provider office/visitation hours that extends beyond the normal
business hours of a provider, which are Monday-Friday 9-5:30 and may extend to
Saturday hours.


Agent:  An entity that contracts with the State of Georgia to perform
administrative functions, including but not limited to:  fiscal agent
activities; outreach, eligibility, and Enrollment activities; Systems and
technical support; etc.


Appeal: A request for review of an action, as “action” is defined in 42 CFR
438.400.


Assess: Means the process used to examine and determine the level of quality or
the progress toward improvement of quality and/or performance related to
Contractor service delivery systems.


At Risk: Any service for which the Provider agrees to accept responsibility to
provide, or arrange for, in exchange for the Capitation payment and Obstetrical:
Delivery Payments.


Authoritative Host: A system that contains the master or “authoritative” data
for a particular data type, e.g. Member, Provider, CMO, etc.  The Authoritative
Host may feed data from its master data files to other systems in real time or
in batch mode.  Data in an Authoritative Host is expected to be up-to-date and
reliable.


Authorized Representative: A person authorized by the Member in writing to make
health-related decisions on behalf of a Member, including, but not limited to
Enrollment and Disenrollment decisions, filing Appeals and Grievances with the
Contractor, and choice of a Primary Care Physician (PCP). The authorized
representative is either the Parent or Legal Guardian for a child.  The
authorized representative for an adult is the legal guardian (guardianship
action), health care or other person that has power of attorney, or another
signed HIPAA compliant document indicating who can make decisions on behalf of
the member. 


Automatic Assignment (or Auto-Assignment): The Enrollment of an eligible person,
for whom Enrollment is mandatory, in a CMO plan chosen by DCH or its
Agent.  Also, the assignment of a new Member to a PCP chosen by the CMO Plan,
pursuant to the provisions of this Contract.


Benefits: The Health Care services set forth in this Contract, for which the
Contractor has agreed to provide, arrange, and be held fiscally responsible.

 
20

--------------------------------------------------------------------------------

 

Blocked Call: A call that cannot be connected immediately because no circuit is
available at the time the call arrives or the telephone system is programmed to
block calls from entering the queue when the queue backs up beyond a defined
threshold.


Business Days: Any day from Monday to Friday typically from 9 A.M. to 5 P.M. and
does not include State holidays.


Calendar Days: All seven days of the week.


Capitation: A Contractual agreement through which a Contractor agrees to provide
specified Health Care services to Members for a fixed amount per month.


Capitation Payment: A payment, fixed in advance, that DCH makes to a Contractor
for each Member covered under a Contract for the provision of medical services
and assigned to the Contractor.  This payment is made regardless of whether the
Member receives Covered Services or Benefits during the period covered by the
payment.


Capitation Rate: The fixed monthly amount that the Contractor is prepaid by DCH
for each Member assigned to the Contractor to ensure that Covered Services and
Benefits under this Contract are provided.


Capitated Service: Any Covered Service for which the Contractor receives an
actuarially sound Capitation Payment.


Care Coordination: A set of Member-centered, goal-oriented, culturally relevant,
and logical steps to assure that a Member receives needed services in a
supportive, effective, efficient, timely, and cost-effective manner.  Care
Coordination is also referred to as Care Management.


Care Management Organization (CMO): A private entity organized for the purpose
of providing Health Care, has a Health Maintenance Organization Certificate of
Authority granted by the State of Georgia, which contracts with Providers, and
furnishes Health Care services on a prepaid, capitated basis to Members in a
designated Service Region.


Centers for Medicare & Medicaid Services (CMS): The Agency within the U.S.
Department of Health and Human Services with responsibility for the Medicare,
Medicaid and the State Children’s Health Insurance Program.


Certified Nurse Midwife (CNM): A registered professional nurse who is legally
authorized under State law to practice as a nurse-midwife, and has completed a
program of study and clinical experience for nurse-midwives or equivalent.


Children’s Health Insurance Program (CHIP formerly State Children’s Health
Insurance Program (SCHIP):  A joint federal-state Health Care program for
targeted, low-income children, established pursuant to Title XXI of the Social
Security Act.  Georgia’s SCHIP is called PeachCare for Kids™.


 
21

--------------------------------------------------------------------------------

 

Chronic Condition: Any ongoing physical, behavioral, or cognitive disorder,
including chronic illnesses, impairments and disabilities.  There is an expected
duration of at least twelve (12) months with resulting functional limitations,
reliance on compensatory mechanisms (medications, special diet, assistive
device, etc) and service use or need beyond that which is normally considered
routine.


Claim: A bill for services, a line item of services, or all services for one
recipient within a bill.


Claims Administrator: The entity engaged by DCH to provide Administrative
Service(s) to the CMO Plans in connection with processing and adjudicating
risk-based payment, and recording health benefit encounter Claims for Members.


Clean Claim: A claim received by the CMO for adjudication, in a nationally
accepted format in compliance with standard coding guidelines, which requires no
further information, adjustment, or alteration by the Provider of the services
in order to be processed and paid by the CMO. The following exceptions apply to
this definition:  i. A Claim for payment of expenses incurred during a period of
time for which premiums are delinquent; ii. A Claim for which Fraud is
suspected; and iii A Claim for which a Third Party Resource should be
responsible.


Cold-Call Marketing: Any unsolicited personal contact by the CMO Plan, with a
potential Member, for the purpose of marketing.


Completion/Implementation Timeframe: The date or time period projected for a
project goal or objective to be met, for progress to be demonstrated or for a
proven intervention to be established as the standard of care for the
Contractor.


Community Mental Health Rehabilitation Services (CMHRS): Services that are
intended for the maximum reduction of mental disability and restoration of an
individual to his or her best possible functional level.


Condition:  A disease, illness, injury, disorder, of biological, cognitive, or
psychological basis for which evaluation, monitoring and/or treatment are
indicated.


Consecutive Enrollment Period:  The consecutive twelve (12) month period
beginning on the first day of Enrollment or the date the notice is sent,
whichever is later.  For Members that use their option to change CMO plans
without cause during the first ninety (90) Calendar Days of Enrollment, the
twelve-month consecutive Enrollment period will commence when the Member enrolls
in the new CMO plan.  This is not to be construed as a guarantee of eligibility
during the consecutive Enrollment period.


Contested Claim:  A claim that is denied because the claim is an ineligible
claim, the claim submission is incomplete, the coding or other required
information to be submitted is incorrect, the amount claimed is in dispute, or
the claim requires special treatment.


Contract:  The written agreement between the State and the Contractor; comprised
of the Contract, any addenda, appendices, attachments, or amendments thereto.

 
22

--------------------------------------------------------------------------------

 


Contract Award: The date upon which DCH issues the Apparent Successful Offeror
Letters.


Contract Execution:  The date upon which all parties have signed the Contract.


Contractor:  The Care Management Organization with a valid Certificate of
Authority in Georgia that contracts hereunder with the State for the provision
of comprehensive Health Care services to Members on a prepaid, capitated basis.


Contractor’s Representative:  The individual legally empowered to bind the
Contractor, using his/her signature block, including his/her title.  This
individual will be considered the Contractor’s Representative during the life of
any Contract entered into with the State unless amended in writing.


Co-payment: The part of the cost-sharing requirement for Members in which a
fixed monetary amount is paid for certain services/items received from the
Contractor’s Providers.


Core Services: Covered services for both the Rural Health Centers (RHC) and
Federally Qualified Health Centers (FQHC) programs defined as follows: Physician
services, including required physician supervision of Physician Assistants
(Pas), Nurse Practitioners (NPs), and Certified Nurse Midwives (CNMs); Services
and supplies furnished as incident to physician professional services; Services
of PAs, NPs and CNMs; Services of clinical psychologists and clinical social
workers (when providing diagnosis and treatment of mental illness); Services and
supplies furnished as incident to professional services provided by PAs, NPs,
CNMs, clinical psychologists, and clinical social workers; Visiting nurse
services on a part time or intermittent basis to homebound patients (limited to
areas in which there is a designated shortage of home health agencies).


Corrective Action Preventive Action: The formal documentation of an issue that
requires a detailed written plan to correct or resolve a deficiency or event
 and which may result in the assessment of a liquidated damage or sanction
against the CMO if unresolved. If the concern is a Corrective Action Preventive
Action, the following information must be completed by the offending CMO:


 
·
Root Cause:  The fundamental reason for the event which, if corrected, would
prevent recurrence.



 
·
Contributing Cause:  The cause that contributed to the event but, by itself,
would not have caused the event (the final cause in the chain).



 
·
Direct Cause:  The cause that directly resulted in the event (the first cause in
the chain).



 
·
Corrective Action:  actions taken to correct the root cause generally a reactive
process used to address problems after they have occurred


 
23

--------------------------------------------------------------------------------

 



 
·
Preventive Action:  Actions taken that prevent the root cause. Generally a
proactive process intended to prevent potential nonconformance before it occurs
or becomes more serious; focuses on identifying negative trends and addressing
them before they become significant



Corrective Action Preventive Action/Performance Concern* (CAPA/PC) Form: The
purpose of the CAPA/PC form is to document an issue and require a process to
detect, analyze, and eliminate non-compliance and potential causes of
non-compliance.  The form contains a check box that will identify whether the
concern documented is a CAPA or PC. *See Performance Concern definition


Cost Avoidance:  A method of paying Claims in which the Provider is not
reimbursed until the Provider has demonstrated that all available health
insurance has been exhausted.


Covered Services:  Those Medically Necessary Health Care services provided to
Members, the payment or indemnification of which is covered under this Contract.


Credentialing:  The Contractor’s determination as to the qualifications and
ascribed privileges of a specific Provider to render specific Health Care
services.


Critical Access Hospital (CAH): Critical access hospital means a hospital that
meets the requirements of the federal Centers for Medicare and Medicaid Services
(CMS) to be designated as a critical access hospital and that is recognized by
DCH as a critical access hospital for purposes of Medicaid.


Cultural Competency:  A set of interpersonal skills that allow individuals to
increase their understanding, appreciation, acceptance, and respect for cultural
differences and similarities within, among and between groups and the
sensitivity to know how these differences influence relationships with
Members.  This requires a willingness and ability to draw on community-based
values, traditions and customs, to devise strategies to better meet culturally
diverse Member needs, and to work with knowledgeable persons of and from the
community in developing focused interactions, communications, and other
supports.


Deliverable:  A document, manual or report submitted to DCH by the Contractor to
fulfill requirements of this Contract.


Dental Subspecialty Providers:  Endodontists; Oral Pathologist; Orthodontist;
Oral Surgeon; Periodontist; Pedodontist; Public Health Dentist; and
Prosthodontist.


Department of Community Health (DCH):  The Agency in the State of Georgia
responsible for oversight and administration of the Medicaid program, the
PeachCare for Kids™ program, and the State Health Benefit Plan (SHBP).


Department of Insurance (DOI):  The Agency in the State of Georgia responsible
for licensing, overseeing, regulating, and certifying insuring entities.

 
24

--------------------------------------------------------------------------------

 


Diagnostic Related Group (DRG):  Any of the payment categories that are used to
classify patients and especially Medicare patients for the purpose of
reimbursing hospitals for each case in a given category with a fixed fee
regardless of the actual costs incurred and that are based especially on the
principal diagnosis, surgical procedure used, age of patient, and expected
length of stay in the hospital.


Diagnostic Services:  Any medical procedures or supplies recommended by a
physician or other licensed medical practitioner, within the scope of his or her
practice under State law, to enable him or her to identify the existence, nature
or extent of illness, injury, or other health deviation in a Member.


Discharge: Point at which Member is formally released from hospital, by treating
physician, an authorized member of physician’s staff or by the Member after they
have indicated, in writing, their decision to leave the hospital contrary to the
advice of their treating physician.


Disenrollment:  The removal of a Member from participation in the Contractor’s
plan, but not necessarily from the Medicaid or PeachCare for Kids™ program.


Documented Attempt: A bona fide, or good faith, attempt to contract with a
Provider.  Such attempts may include written correspondence that outlines
contracted negotiations between the parties, including rate and contract terms
disclosure, as well as documented verbal conversations, to include date and time
and parties involved.


Durable Medical Equipment (DME):  Equipment, including assistive technology,
which: a) can withstand repeated use; b) is used to service a health or
functional purpose; c) is ordered by a qualified practitioner to address an
illness, injury or disability; and d) is appropriate for use in the home, work
place, or school.


Early and Periodic Screening, Diagnostic, and Treatment (EPSDT) Program:  A
Title XIX mandated program that covers screening and Diagnostic Services to
determine physical and mental deficiencies in Members less than 21 years of age,
and Health Care, treatment, and other measures to correct or ameliorate any
deficiencies and Chronic Conditions discovered.


Emergency Medical Condition:  A medical condition manifesting itself by acute
symptoms of sufficient severity (including severe pain) that a prudent
layperson, who possesses an average knowledge of health and medicine, could
reasonably expect the absence of immediate medical attention to result in
placing the health of the individual (or, with respect to a pregnant woman, the
health of the woman or her unborn child) in serious jeopardy, serious
impairments of bodily functions, or serious dysfunction of any bodily organ or
part.  An Emergency Medical Condition shall not be defined on the basis of lists
of diagnoses or symptoms.


Emergency Services:  Covered inpatient and outpatient services furnished by
qualified Providers that are needed to evaluate or stabilize an Emergency
Medical Condition that is found to exist using the prudent layperson standard.

 
25

--------------------------------------------------------------------------------

 


Encounter:  A distinct set of health care services provided to a Medicaid or
PeachCare for Kids™ Member enrolled with a Contractor on the dates that the
services were delivered.


Encounter Data:  Health Care Encounter Data include: (i) All data captured
during the course of a single Health Care encounter that specify the diagnoses,
co morbidities, procedures (therapeutic, rehabilitative, maintenance, or
palliative), pharmaceuticals, medical devices and equipment associated with the
Member receiving services during the Encounter; (ii) The identification of the
Member receiving and the Provider(s) delivering the Health Care services during
the single Encounter; and, (iii) A unique, i.e. unduplicated, identifier for the
single Encounter.


Enrollee:  See Member.


Enrollment:  The process by which an individual eligible for Medicaid or
PeachCare for Kids™ applies (whether voluntary or mandatory) to utilize the
Contractor’s plan in lieu of fee for service and such application is approved by
DCH or its Agent.


Enrollment Broker:  The entity engaged by DCH to assist in outreach, education
and Enrollment activities associated with the GF program.


Enrollment Period:  The twelve (12) month period commencing on the effective
date of Enrollment.


Evaluate: The process used to examine and determine the level of quality or the
progress toward improvement of quality and/or performance related to Contractor
service delivery systems.


External Quality Review (EQR):  The analysis and evaluation by an external
quality review organization of aggregated information on quality, timeliness,
and access to the Health Care services that a CMO or its Subcontractors furnish
to Members and to DCH.


External Quality Review Organization (EQRO):  An organization that meets the
competence and independence requirements set forth in 42 CFR 438.354 and
performs external quality review, and other related activities.


Federal Financial Participation (FFP):  The funding contribution that the
federal government makes to the Georgia Medicaid and PeachCare for Kids™
programs.


Federally Qualified Health Center (FQHC):  An entity that provides outpatient
health programs pursuant to Section 1905(l) (2) (B) of the Social Security Act.


Fee-for-Service (FFS):  A method of reimbursement based on payment for specific
services rendered to a Member.


Financial Relationship:  A direct or indirect ownership or investment interest
(including and option or non vested interest) in any entity.  This direct or
indirect interest may be in the form of equity, debt, or other means and
includes any indirect ownership or investment interest no matter how many levels
removed from a direct interest, or a compensation arrangement with an entity.

 
26

--------------------------------------------------------------------------------

 
 
Fraud:  An intentional deception or misrepresentation made by a person with the
knowledge that the deception could result in some unauthorized benefit or
financial gain to him/herself or some other person.  It includes any act that
constitutes Fraud under applicable federal or State law.


Georgia Families (GF):  The risk-based managed care delivery program for
Medicaid and PeachCare for Kids™ in which the Department contracts with Care
Management Organization to manage the care of eligible members.


Georgia Technology Authority (GTA): The state agency that manages the state’s
information technology (IT) infrastructure i.e. data center, network and
telecommunications services and security, establishes policies, standards and
guidelines for state IT, promotes an enterprise approach to state IT, and
develops and manages the state portal.


Grievance:  An expression of dissatisfaction about any matter other than an
action. Possible subjects for grievances include, but are not limited to, the
quality of care or services provided or aspects of interpersonal relationships
such as rudeness of a provider or employee, or failure to respect the enrollee’s
rights.


Grievance System:  The overall system that includes Grievances and Appeals at
the Contractor level and access to the State Fair Hearing process (the State’s
Administrative Law Review).


Health Care:  Health Care means care, services, or supplies related to the
health of an individual. Health Care includes, but is not limited to, the
following: (i) Preventive, diagnostic, therapeutic, rehabilitative, maintenance,
or palliative care, and counseling, service, assessment, or procedure with
respect to the physical or mental Condition, or functional status, of an
individual or that affects the structure or function of the body; and (ii) Sale
or dispensing of a drug, device, equipment, or other item in accordance with a
prescription.


Health Care Professional:  A physician or other Health Care Professional,
including but not limited to podiatrists, optometrists, chiropractors,
psychologists, dentists, physician’s assistants, physical or occupational
therapists and therapists assistants, speech-language pathologists,
audiologists, registered or licensed practical nurses (including nurse
practitioners, clinical nurse specialist, certified registered nurse
anesthetists, and certified nurse midwives), licensed certified social workers,
registered respiratory therapists, and certified respiratory therapy technicians
licensed in the State of Georgia.


Health Check:  The State of Georgia’s Early and Periodic Screening, Diagnostic,
and Treatment program pursuant to Title XIX of the Social Security Act.

 
27

--------------------------------------------------------------------------------

 

Health Information Technology:  Hardware, software, integrated technologies or
related licenses, intellectual property, upgrades, or packaged solutions sold as
services that are designed for our support the use of health care entities or
patients for the electronic creation, maintenance, access, or exchange of health
information.  Source is ARRA - H.R.1 -115 Sec. 3000 (5)


Health Insurance Portability and Accountability Act (HIPAA):  A law enacted in
1996 by the Congress of the United States.  When referenced in this Contract it
includes all related rules, regulations and procedures.


Health Maintenance Organization (HMO):  A Health Maintenance Organization is an
entity that is organized for the purpose of providing Health Care and has a
Health Maintenance Organization Certificate of Authority granted by the State of
Georgia, which contracts with Providers and furnishes Health Care services on a
prepaid, capitated basis to Members in a designated Service Region.


Health Professional Shortage Area (HPSA): An area designated by the United
States Department of Health and Human Services’ Health Resources and Services
Administration (HRSA) as being underserved in primary medical care, dental or
mental health providers.  These areas can be geographic, demographic or
institutional in nature.  A care area can be found using the following website:
http://hpsafind.hrsa.gov/.


Healthcare Effectiveness Data and Information Set (HEDIS): A widely used set of
performance measures developed and maintained by the National Committee for
Quality Assurance (NCQA).


Historical Provider Relationship: A Provider who has been the main source of
Medicaid or PeachCare for Kids™ services for the Member during the previous year
(decided on by the most recent provider on the member’s claim history).


Health Information Technology for Economic and Clinical Health Act (HITECH Act)
Title IV: The legislation establishes a transparent and open process for the
development of standards that will allow for the nationwide electronic exchange
of information between doctors, hospitals, patients, health plans, the
government and others by the end of 2009. It establishes a voluntary
certification process for health information technology products. The National
Institute of Standards and Technology will provide for the testing of such
products to determine if they meet the national standards that allow for the
secure electronic exchange and use of health information.


Immediately: Within twenty-four (24) hours.


In-Network Provider:  A Provider that has entered into a Provider Contract with
the Contractor to provide services.


Incentive Arrangement:  Any mechanism under which a Contractor may receive
additional funds over and above the Capitation rates, for exceeding targets
specified in the Contract.

 
28

--------------------------------------------------------------------------------

 

Incurred-But-Not-Reported (IBNR):  Estimate of unpaid claims liability, includes
received but unpaid claims.


Individuals with Disabilities Education Act (IDEA): A United States federal law
that ensures services to children with disabilities throughout the United
States. IDEA governs how states and public agencies provide early intervention,
special education and related services to children with disabilities.


Information:  (i.) Structured Data: Data that adhere to specific properties and
Validation criteria that is stored as fields in database records.  Structured
queries can be created and run against structured data, where specific data can
be used as criteria for querying a larger data set; (ii.) Document: Information
that does not meet the definition of structured data includes text, files,
spreadsheets, electronic messages and images of forms and pictures.


Inpatient Facility: Hospital or clinic for treatment that requires at least one
overnight stay.


Information System/Systems:  A combination of computing hardware and software
that is used in: (a) the capture, storage, manipulation, movement, control,
display, interchange and/or transmission of information, i.e. structured data
(which may include digitized audio and video) and documents; and/or (b) the
processing of such information for the purposes of enabling and/or facilitating
a business process or related transaction.


Insolvent: Unable to meet or discharge financial liabilities.


Limited-English-Proficient Population:  Individuals with a primary language
other than English who must communicate in that language if the individual is to
have an equal opportunity to participate effectively in, and benefit from, any
aid, service or benefit provided by the health Provider.


Mandatory Enrollment:  The process whereby an individual eligible for Medicaid
or PeachCare for Kids™ is required to enroll in a Contractor’s plan, unless
otherwise exempted or excluded, to receive covered Medicaid or PeachCare for
Kids™ services.


Marketing:  Any communication from a CMO plan to any Medicaid or PeachCare for
Kids™ eligible individual that can reasonably be interpreted as intended to
influence the individual to enroll in that particular CMO plan, or not enroll in
or disenroll from another CMO plan.


Marketing Materials:  Materials that are produced in any medium, by or on behalf
of a CMO, and can reasonably be interpreted as intended to market to any
Medicaid or PeachCare for Kids™ eligible individual.

 
29

--------------------------------------------------------------------------------

 

Measurable:  Applies to a Contractor objective and means the ability to
determine definitively whether or not the objective has been met, or whether
progress has been made toward a positive outcome.


Medicaid:  The joint federal/state program of medical assistance established by
Title XIX of the Social Security Act, which in Georgia is administered by DCH.


Medicaid Eligible:  An individual eligible to receive services under the
Medicaid Program but not necessarily enrolled in the Medicaid Program.


Medicaid Care Management Organizations Act: O.C.G.A. 33-21-1, et seq MEDICAID
CARE MANAGEMENT ORGANIZATIONS ACT. A bill passed by the Georgia General
Assembly, signed into law by the Governor, and effective July 1, 2008 which
speaks to several administrative requirements for the administrators of the
Medicaid Managed Care plan, Georgia Families, to comply.  Some of the
requirements include dental provider networks; emergency room claims payment
requirements, eligibility verification, and others.


Medicaid Management Information System (MMIS):  Computerized system used for the
processing, collecting, analysis and reporting of Information needed to support
Medicaid and SCHIP functions. The MMIS consists of all required subsystems as
specified in the State Medicaid Manuals.


Medical Director:  The licensed physician designated by the Contractor to
exercise general supervision over the provision of health service Benefits by
the Contractor.


Medical Records:  The complete, comprehensive records of a Member including, but
not limited to, x-rays, laboratory tests, results, examinations and notes,
accessible at the site of the Member’s participating Primary Care physician or
Provider, that document all medical services received by the Member, including
inpatient, ambulatory, ancillary, and emergency care, prepared in accordance
with all applicable DCH rules and regulations, and signed by the medical
professional rendering the services.


Medical Screening:  An examination:  (i.) provided on hospital property, and
provided for that patient for whom it is requested or required, (ii.) Performed
within the capabilities of the hospital’s emergency room (ER) (including
ancillary services routinely available to its ER), (iii.) The purpose of which
is to determine if the patient has an Emergency Medical Condition, and (iv.)
Performed by a physician (M.D. or D.O.) and/or by a nurse practitioner, or
physician assistant as permitted by State statutes and regulations and hospital
bylaws.


Medically Necessary Services: Those services that meet the definition found in
Section 4.5.


Member: A Medicaid or PeachCare for Kids™ recipient who is currently enrolled in
a CMO plan.

 
30

--------------------------------------------------------------------------------

 

Methodology: Means the planned process, steps, activities or actions taken by a
Contractor to achieve a goal or objective, or to progress toward a positive
outcome.


Monitoring:  Means the process of observing, evaluating, analyzing and
conducting follow-up activities.


National Committee for Quality Assurance (NCQA):  An organization that sets
standards, and evaluates and accredits health plans and other managed care
organizations.


Net Capitation Payment:  The Capitation Payment made by DCH to Contractor less
any quality assessment fee made by Contractor to DCH.  This payment amount also
excludes a payment to a Contractor for obstetrical or other medical services
that are on a per occurrence basis rather than a per member basis.


Non-Emergency Transportation (NET):  A ride, or reimbursement for a ride,
provided so that a Member with no other transportation resources can receive
services from a medical provider.  NET does not include transportation provided
on an emergency basis, such as trips to the emergency room in life threatening
situations.


Non-Institutional Claims:  Claims submitted by a medical Provider other than a
hospital, nursing facility, or intermediate care facility/mentally retarded
(ICF/MR).


Nurse Practitioner Certified (NP-C):  A registered professional nurse who is
licensed by the State of Georgia and meets the advanced educational and clinical
practice requirements beyond the two or four years of basic nursing education
required of all registered nurses.


Objective: Means a measurable step, generally in a series of progressive steps,
to achieve a goal.


Obstetrical Delivery Payment: A payment, fixed in advance, that DCH makes to a
Contractor for each birth of a child to a Member.  The Contractor is responsible
for all medical services related to the delivery of the Member’s child.


Out-of-Network Provider:  A Provider of services that does not have a Provider
contract with the Contractor.


Participating Provider:  Providers that have signed a contract with CMOs to
provide services to Georgia Families members.


PeachCare for Kids™:  The State of Georgia’s State Children’s Health Insurance
Program established pursuant to Title XXI of the Social Security Act, as
amended.


Performance Concern:  The informal documentation of an issue.  The CMO is
required to respond to the Performance Concern by defining a process to detect,
analyze and eliminate non-compliance and potential causes of non-compliance.
This is a “warning” and failure to complete the Corrective Action Preventive
Action/Performance Concern (CAPA/PC) form may result in formal action against
the contractor (CAPA). If the concern is a Performance Concern, the following
information must be completed by the offending CMO:

 
31

--------------------------------------------------------------------------------

 
 
 
·
Direct Cause:  The cause that directly resulted in the event (the first cause in
the chain).



 
·
Corrective Action:  actions taken to correct the root cause generally a reactive
process used to address problems after they have occurred



Performance Improvement Project (PIP): Means a planned process of data
gathering, evaluation and analysis to determine interventions or activities that
are projected to have a positive outcome. A PIP includes measuring the impact of
the interventions or activities toward improving the quality of care and service
delivery.


Pharmacy Benefit Manager (PBM):  An entity responsible for the provision and
administration of pharmacy benefit management services including but not limited
to claims processing and maintenance of associated systems and related
processes.


Physician Assistant (PA) - A trained, licensed individual who performs tasks
that might otherwise be performed by physicians or under the direction of a
supervising physician.


Physician Incentive Plan:  Any compensation arrangement between a Contractor and
a physician or physician group that may directly have the effect of reducing or
limiting services furnished to Members.


Post-Stabilization Services:  Covered Services, related to an Emergency Medical
Condition that are provided after a member is stabilized in order to maintain
the stabilized condition or to improve or resolve the member’s condition.


Potential Enrollee:  See Potential Member.


Potential Member: A Medicaid or SCHIP recipient who is subject to mandatory
Enrollment in a care management program but is not yet the Member of a specific
CMO plan.


Pre-Certification:  Review conducted prior to a Member’s admission, stay or
other service or course of treatment in a hospital or other facility.


Preferred Health Organization (PHO): A coordinated care plan that: (a) has a
network of providers that have agreed to a contractually specified reimbursement
for covered benefits with the organization offering the plan; (b) provides for
reimbursement for all covered benefits regardless of whether the benefits are
provided with the network of providers; and (c) is offered by an organization
that is not licensed or organized under State law as an HMO.


Prevalent Non-English Language:  A language other than English, spoken by a
significant number or percentage of potential Members and Members in the State.

 
32

--------------------------------------------------------------------------------

 

Preventive Services:  Services provided by a physician or other licensed health
practitioner within the scope of his or her practice under State law to: prevent
disease, disability, and other health Conditions or their progression; treat
potential secondary Conditions before they happen or at an early remediable
stage; prolong life; and promote physical and mental health and efficiency.


Primary Care:  All Health Care services and laboratory services, including
periodic examinations, preventive Health Care and counseling, immunizations,
diagnosis and treatment of illness or injury, coordination of overall medical
care, record maintenance, and initiation of Referrals to specialty Providers
described in this Contract, and for maintaining continuity of patient
care.  These services are customarily furnished by or through a general
practitioner, family physician, internal medicine physician,
obstetrician/gynecologist, or pediatrician, and may be furnished by a nurse
practitioner to the extent the furnishing of those services is legally
authorized in the State in which the practitioner furnishes them.


Primary Care Provider (PCP):  A licensed medical doctor (MD) or doctor of
osteopathy (DO) or certain other licensed medical practitioner who, within the
scope of practice and in accordance with State certification/licensure
requirements, standards, and practices, is responsible for providing all
required Primary Care services to Members. A PCP shall include general/family
practitioners, pediatricians, internists, physician’s assistants, CNMs or NP-Cs,
provided that the practitioner is able and willing to carry out all PCP
responsibilities in accordance with these Contract provisions and licensure
requirements.


Prior Authorization: Authorization granted in advance of the rendering of a
service after appropriate medical review (also known as “pre-authorization” or
“prior approval”).


Proposed Action:  The proposal of an action for the denial or limited
authorization of a requested service, including the type or level of service;
the reduction, suspension, or termination of a previously authorized service;
the denial, in whole or part of payment for a service; the failure to provide
services in a timely manner; or the failure of the CMO to act within the time
frames provided in 42 CFR 438.408(b).


Prospective Payment System (PPS): A method of reimbursement in which Medicare
payment is made based on a predetermined, fixed amount. The payment amount for a
particular service is derived based on the classification system of that service
(for example, DRGs for inpatient hospital services).  CMS uses separate PPSs for
reimbursement to acute inpatient hospitals, home health agencies, hospice,
hospital outpatient, inpatient psychiatric facilities, inpatient rehabilitation
facilities, long-term care hospitals, and skilled nursing facilities.


Provider:  Any physician, hospital, facility, or other Health Care Professional
who is licensed or otherwise authorized to provide Health Care services in the
State or jurisdiction in which they are furnished.

 
33

--------------------------------------------------------------------------------

 

Provider Complaint:  A written expression by a Provider, which indicates
dissatisfaction or dispute with the Contractor’s policies, procedures, or any
aspect of a Contractor’s administrative functions, including a Proposed Action.


Provider Contract:  Any written contract between the Contractor and a Provider
that requires the Provider to perform specific parts of the Contractor’s
obligations for the provision of Health Care services under this Contract.


Provider Directory: A listing of health care service providers under contract
with the CMO that is prepared by the CMO as a reference tool to assist members
in locating providers that are available to provide services.


Provider Number (or Provider Billing Number): An alphanumeric code utilized by
health care payers to identify providers for billing, payment, and reporting
purposes.


Prudent Layperson: A person with average knowledge of health and medicine could
reasonably expect the absence of immediate medical attention to result in an
emergency medical condition manifesting itself by acute symptoms of sufficient
severity (including severe pain) that could cause:


 
•  Serious jeopardy to the health of the individual or, in the case of a
pregnant woman, the health of the woman or her unborn child;



•  Serious impairment to bodily functions; or


•  Serious dysfunction of any bodily organ or part.


Qualified Electronic Health Record: "An Electronic record of health-related
information on an individual that includes patient demographic and clinical
health information, such as medical history and problem lists; and has the
capacity to provide clinical decision support; to support physician order entry;
to capture and query information relevant to health care quality; and to
exchange electronic health information with and integrate such information from
other sources."  Source is ARRA - H.R.1 -115 Sec. 3000 (13)


Quality:  The degree to which a CMO increases the likelihood of desired health
outcomes of its Members through its structural and operational characteristics,
and through the provision of health services that are consistent with current
professional knowledge.


Re-admission:  Subsequent admissions of a patient to a hospital or other health
care institution for treatment.


Referral:  A request by a PCP for a Member to be evaluated and/or treated by a
different physician, usually a specialist.

 
34

--------------------------------------------------------------------------------

 

Referral Services:  Those Health Care services provided by a health professional
other than the Primary Care Provider and which are ordered and approved by the
Primary Care Provider or the Contractor.


Reinsurance:  An agreement whereby the Contractor transfers risk or liability
for losses, in whole or in part, sustained under this Contract.  A reinsurance
agreement may also exist at the Provider level.


Reprocessing (Claims):  Upon determination of the need to correct the outcome of
one or more claims processing transactions, the subsequent attempt to process a
single claim or batch of claims.


Remedy: The State’s means to enforce the terms of the Contract through
performance guarantees and other actions.


Risk Contract:  A Contract under which the Contractor assumes financial risk for
the cost of the services covered under the Contract, and may incur a loss if the
cost of providing services exceeds the payments made by DCH to the Contractor
for services covered under the Contract.


Routine Care: Treatment of a Condition that would have no adverse effects if not
treated within twenty-four (24) hours or could be treated in a less acute
setting (e.g., physicians office) or by the patient.


Rural Health Clinic (RHC): A clinic certified to receive special Medicare and
Medicaid reimbursement. The purpose of the RHC program is improving access to
primary care in underserved rural areas. RHCs are required to use a team
approach of physicians and midlevel practitioners (nurse practitioners,
physician assistants, and certified nurse midwives) to provide services. The
clinic must be staffed at least 50% of the time with a midlevel practitioner.
RHCs may also provide other health care services, such as mental health or
vision services, but reimbursement for those services may not be based on their
allowable costs.


Rural Health Services: Medical services provided to rural sparsely populated
areas isolated from large metropolitan counties.


Scope of Services:  Those specific Health Care services for which a Provider has
been credentialed, by the plan, to provide to Members.


Service Authorization:  A Member’s request for the provision of a service.


Service Region: A geographic area comprised of those counties where the
Contractor is responsible for providing adequate access to services and
Providers.


Short Term:  A period of thirty (30) Calendar Days or less.


Span of Control:  Information systems and telecommunications capabilities that
the CMO itself operates or for which it is otherwise legally responsible
according to the terms and Conditions of this Contract.  The CMO span of control
also includes Systems and telecommunications capabilities outsourced by the CMO.

 
35

--------------------------------------------------------------------------------

 
 
Stabilized: With respect to an emergency medical condition; that no material
deterioration of the condition is likely, within reasonable medical probability,
to result from or occur during the transfer of the individual from a facility,
or , with respect to a woman in labor, the woman has delivered (including the
placenta).


State:  The State of Georgia.


State Fair Hearing:  See Administrative Law Hearing


Subcontract:  Any written contract between the Contractor and a third party,
including a Provider, to perform a specified part of the Contractor’s
obligations under this Contract.


Subcontractor:  Any third party who has a written Contract with the Contractor
to perform a specified part of the Contractor’s obligations under this Contract.


Subcontractor Payments:  Any amounts the Contractor pays a Provider or
Subcontractor for services they furnish directly, plus amounts paid for
administration and amounts paid (in whole or in part) based on use and costs of
Referral Services (such as Withhold amounts, bonuses based on Referral levels,
and any other compensation to the physician or physician group to influence the
use for Referral Services).  Bonuses and other compensation that are not based
on Referral levels (such as bonuses based solely on quality of care furnished,
patient satisfaction, and participation on committees) are not considered
payments for purposes of Physician Incentive Plans.


System Access Device: A device used to access System functions; can be any one
of the following devices if it and the System are so configured: (i.)
Workstation (stationary or mobile computing device) (ii.) Network
computer/”winterm” device, (iii.) “Point of Sale” device, (iv.)  Phone v.
Multi-function communication and computing device, e.g. PDA.


System Unavailability: Failure of the system to provide a designated user access
based on service level agreements or software/hardware problems within the
contractors span of control. 


System Function Response Time: Based on the specific sub function being
performed:
Record Search Time-the time elapsed after the search command is entered until
the list of matching records begins to appear on the monitor.
Record Retrieval Time-the time elapsed after the retrieve command is entered
until the record data begin to appear on the monitor.
Print Initiation Time- the elapsed time from the command to print a screen or
report until it appears in the appropriate queue.
On-line Claims Adjudication Response Time- the elapsed time from the receipt of
the transaction by the Contractor from the Provider and/or switch vendor until
the Contractor hands-off a response to the Provider and/or switch vendor.


Systems:  See Information Systems.

 
36

--------------------------------------------------------------------------------

 


Telecommunication Device for the Deaf (TDD):  Special telephony devices with
keyboard attachments for use by individuals with hearing impairments who are
unable to use conventional phones.


Third Party Resource:  Any person, institution, corporation, insurance company,
public, private or governmental entity who is or may be liable in Contract,
tort, or otherwise by law or equity to pay all or part of the medical cost of
injury, disease or disability of an applicant for or recipient of medical
assistance.


Transition of Care: The movement of patients made between health care
practitioners and/or settings as their condition and care needs change during
the course of a chronic or acute illness.


Urgent Care:  Medically Necessary treatment for an injury, illness, or another
type of Condition (usually not life threatening) which should be treated within
twenty-four (24) hours.


Utilization:  The rate patterns of service usage or types of service occurring
within a specified time.


Utilization Management (UM):  A service performed by the Contractor which seeks
to assure that Covered Services provided to Members are in accordance with, and
appropriate under, the standards and requirements established by the Contractor,
or a similar program developed, established or administered by DCH.


Utilization Review (UR): Evaluation of the clinical necessity, appropriateness,
efficacy, or efficiency of Health Care services, procedures or settings, and
ambulatory review, prospective review, concurrent review, second opinions, care
management, discharge planning, or retrospective review.


Validation:  The review of information, data, and procedures to determine the
extent to which they are accurate, reliable, free from bias and in accord with
standards for data collection and analysis.


Week:  The traditional seven-day week, Sunday through Saturday.


Withhold:  A percentage of payments or set dollar amounts that a Contractor
deducts from a practitioner’s service fee, Capitation, or salary payment, and
that may or may not be returned to the physician, depending on specific
predetermined factors.


Working Days: Monday through Friday but shall not include Saturdays, Sundays, or
State and Federal Holidays.


Work Week:  The traditional work week, Monday through Friday.


 
37

--------------------------------------------------------------------------------

 


1.5
ACRONYMS



AFDC – Aid to Families with Dependent Children


AICPA – American Institute of Certified Public Accountants


CAH – Critical Access Hospital


CAPA – Corrective Action Preventive Action


CAPA/PC – Corrective Action Preventive Action/Performance Concern


CDC – Centers for Disease Control


CFR – Code of Federal Regulations


CMO – Care Management Organization


CMS – Centers for Medicare & Medicaid Services


CNM – Certified Nurse Midwives


CSB – Community Service Boards


DCH – Department of Community Health


DME – Durable Medical Equipment


DOI – Department of Insurance


EB – Enrollment Broker


EPSDT – Early and Periodic Screening, Diagnostic, and Treatment


EQR – External Quality Review


EQRO – External Quality Review Organization


EVS - Eligibility Verification System


FFS – Fee-for-Service


FQHC – Federally Qualified Health Center


GF – Georgia Families


GTA - Georgia Technology Authority

 
38

--------------------------------------------------------------------------------

 



HHS – US Department of Health and Human Services


HIPAA – Health Insurance Portability and Accountability Act


HMO – Health Management Organization


IBNR – Incurred-But-Not-Reported


INS – U.S. Immigration and Naturalization Services


LIM – Low-Income Medicaid


MMIS – Medicaid Management Information System


NAIC – National Association of Insurance Commissioners


NCQA – National Committee for Quality Assurance


NET – Non-Emergency Transportation


NP-C – Certified Nurse Practitioners


NPI –  National Provider Identifier


PA – Physician Assistant


PBM – Pharmacy Benefit Manager


PC - Performance Concern


PCP – Primary Care Provider


PPS – Prospective Payment System


QAPI – Quality Assessment Performance Improvement


RHC – Rural Health Clinic


RSM – Right from the Start Medicaid


SCHIP – State Children’s Health Insurance Program


SSA – Social Security Act


TANF – Temporary Assistance for Needy Families


TDD – Telecommunication Device for the Deaf

 
39

--------------------------------------------------------------------------------

 

UM – Utilization Management


UPIN – Unique Physician Identifier Number


UR – Utilization Review




2.0                          DCH RESPONSIBILITIES


2.1
GENERAL PROVISIONS



2.1.1
DCH is responsible for administering the GF program.  The agency will administer
Contracts, monitor Contractor performance, and provide oversight in all aspects
of the Contractor operations.



2.2
LEGAL COMPLIANCE



 
DCH will comply with, and will monitor the Contractor’s compliance with, all
applicable State and federal laws and regulations.



2.3
ELIGIBILITY AND ENROLLMENT



2.3.1
The State of Georgia has the sole authority for determining eligibility for the
Medicaid program and whether Medicaid beneficiaries are eligible for Enrollment
in GF.  DCH or its Agent will determine eligibility for PeachCare for Kids™ and
will collect applicable premiums.  DCH or its agent will continue responsibility
for the electronic eligibility verification system (EVS).



2.3.2
DCH or its Agent will review the Medicaid Management Information System (MMIS)
file daily and send written notification and information within two (2) Business
Days to all Members who are determined eligible for GF.  A Member shall have
thirty (30) Calendar Days to select a CMO plan and a PCP.  Each Family Head of
Household shall have thirty (30) Calendar Days to select one (1) CMO plan for
the entire Family and PCP for each member. DCH or its Agent will issue a monthly
notice of all Enrollments to the CMO plan.



2.3.3
If the Member does not choose a CMO plan within thirty (30) Calendar Days of
being deemed eligible for GF, DCH or its Agent will Auto-Assign the individual
to a CMO plan using the following algorithm:



 
·
If an immediate family member(s) of the Member is already enrolled in one CMO
plan, the Member will be Auto-Assigned to that plan;


 
40

--------------------------------------------------------------------------------

 

  
·
If there are no immediate family members already enrolled and the Member has a
Historical Provider Relationship with a Provider, the Member will be
Auto-Assigned to the CMO plan where the Provider is contracted;



 
·
If the Member does not have a Historical Provider Relationship with a Provider
in any CMO plan, or the Provider contracts with all plans, the Member will be
Auto-Assigned based on an algorithm determined by DCH that may include quality,
cost, or other measures.



2.3.4
Enrollment, whether chosen or Auto-Assigned, will be effective at 12:01 a.m. on
the first (1st) Calendar Day of the month following the Member selection or
Auto-Assignment, for those Members assigned on or between the first (1st) and
twenty-fourth (24th) Calendar Day of the month.  For those Members assigned on
or between the twenty-fifth (25th) and thirty-first (31st) Calendar Day of the
month, Enrollment will be effective at 12:01 a.m. on the first (1st) Calendar
Day of the second (2nd) month after assignment.



2.3.5
In the future, at a date to be determined by DCH, DCH or its Agent may include
quality measures in the Auto-Assignment algorithm.  Members will be
Auto-Assigned to those plans that have higher scores based on quality, cost, or
other measures to be defined by DCH.   This factor will be applied after
determining that there are no Historical Provider Relationships.



2.3.6
In any Service Region, DCH may, at its discretion, set a threshold percentage
for the enrollment of members in a single plan and change this threshold
percentage at its discretion. Members will not be Auto-Assigned to a CMO plan
that exceeds this threshold unless a family member is enrolled in the CMO plan
or a Historical Provider Relationship exists with a Provider that does not
participate in any other CMO plan in the Service Region.  When DCH changes the
threshold percentage in any Service Region, DCH will provide the CMOs in the
Service Region with a minimum of fourteen (14) days advance notice in writing.



2.3.7
DCH or its Agent will have five (5) Business Days to notify Members and the CMO
plan of the Auto-Assignment.  Notice to the Member will be made in writing and
sent via surface mail.  Notice to the CMO plan will be made via file transfer.



2.3.8
DCH or its Agent will be responsible for the consecutive Enrollment period and
re-Enrollment functions.



2.3.9
Conditioned on continued eligibility, all Members will be enrolled in a CMO plan
for a period of twelve (12) consecutive months.  This consecutive Enrollment
period will commence on the first (1st) day of Enrollment or upon the date the
notice is sent, whichever is later.  If a Member disenrolls from one CMO plan
and enrolls in a different CMO plan, consecutive Enrollment period will begin on
the effective date of Enrollment in the second (2nd) CMO plan.


 
41

--------------------------------------------------------------------------------

 




2.3.10
DCH or its Agent will automatically enroll a Member into the CMO plan in which
he or she was most recently enrolled if the Member has a temporary loss of
eligibility, defined as less than sixty (60) Calendar Days.  In this
circumstance, the consecutive Enrollment period will continue as though there
has been no break in eligibility, keeping the original twelve (12) month period.



2.3.11
DCH or its Agent will notify Members at least once every twelve (12) months, and
at least sixty (60) Calendar Days prior to the date upon which the consecutive
Enrollment period ends (the annual Enrollment opportunity), that they have the
opportunity to switch CMO plans.  Members who do not make a choice will be
deemed to have chosen to remain with their current CMO plan.



2.3.12
In the event a temporary loss of eligibility has caused the Member to miss the
annual Enrollment opportunity, DCH or its Agent will enroll the Member in the
CMO plan in which he or she was enrolled prior to the loss of eligibility.  The
member will receive a new 60-calendar day notification period beginning the
first day of the next month.



2.3.13
In accordance with current operations, the State will issue a Medicaid number to
a newborn upon notification from the hospital, or other authorized Medicaid
provider.



2.3.14
Upon notification from a CMO plan that a Member is an expectant mother, DCH or
its Agent shall mail a newborn enrollment packet to the expectant mother.  This
packet shall include information that the newborn will be Auto-Assigned to the
mother’s CMO plan and that she may, if she wants, select a PCP for her newborn
prior to the birth by contacting her CMO plan.  The mother shall have ninety
(90) Calendar Days from the day a Medicaid number was assigned to her newborn to
choose a different CMO plan.



2.3.15
DCH may, at its sole discretion, elect to modify this threshold and/or use
quality based auto-assignments for reasons it deems necessary and proper.



2.4
DISENROLLMENT



2.4.1
DCH or its Agent will process all CMO plan Disenrollments.  This includes
Disenrollments due to non-payment of the PeachCare for Kids™ premiums, loss of
eligibility for GF due to other reasons, and all Disenrollment requests Members
or CMO plans submit via telephone, surface mail, internet, facsimile, and in
person.


 
42

--------------------------------------------------------------------------------

 


2.4.2
DCH or its Agent will make final determinations about granting Disenrollment
requests and will notify the CMO plan via file transfer and the Member via
surface mail of any Disenrollment decision within five (5) Calendar Days of
making the final determination



Whether requested by the Member or the Contractor the following are the
Disenrollment timeframes:


 
·
If the Disenrollment request is received by DCH or its agent on or before the
managed care monthly process on the twenty-fourth (24th) Calendar Day of the
month, the Disenrollment will be effective at midnight the first (1st) day of
the month following the month in which the request was filed; and



 
·
If the Disenrollment request is received by DCH or its agent after the managed
care monthly process on the twenty-fourth (24th) Calendar Day of the month, the
Disenrollment will be effective at midnight the first (1st) day of the second
(2nd) month following the month in which the request was filed.



2.4.3
If a Member is hospitalized in an acute inpatient facility on the first day of
the month their Disenrollment is to be effective, the Member will remain
enrolled until the month following their discharge from the inpatient facility.
When Disenrollment is necessary due to a change in eligibility category, or
eligibility for GF, the Member will be disenrolled according to the timeframes
identified in Section 2.4.2.



2.4.4
When disenrollment is necessary because a Member loses Medicaid or PeachCare for
Kids™ eligibility (for example, he or she has died, been incarcerated, or moved
out-of-state) disenrollment shall be immediate.



2.5
MEMBER SERVICES AND MARKETING



2.5.1
DCH will provide to the Contractor its methodology for identifying the prevalent
non-English languages spoken.  For the purposes of this Section, prevalent means
a non-English language spoken by a significant number or percentage of Medicaid
and PeachCare for Kids™ eligible individuals in the State.



2.5.2
DCH will review and prior approve all marketing materials.



2.6
COVERED SERVICES & SPECIAL COVERAGE PROVISIONS

 
 
DCH will use submitted Encounter Data, and other data sources, to determine
Contractor compliance with federal requirements that eligible Members under the
age of twenty-one (21) receive periodic screens and preventive/well child visits
in accordance with the specified periodicity schedule.  DCH will use the
participant ratio as calculated using the CMS 416 methodology for measuring the
Contractor’s performance.

 
 
43

--------------------------------------------------------------------------------

 
 



2.7
NETWORK



2.7.1
DCH will provide to the Contractor up-to-date changes to the State’s list of
excluded Providers, as well as any additional information that will affect the
Contractor’s Provider network.



2.7.2
DCH will consider all Contractors’ requests to waive network geographic access
requirements in rural areas.  All such requests shall be submitted in writing.



2.7.3
DCH will provide the State’s Provider Credentialing policies to the Contractor
upon execution of this Contract.



2.8
QUALITY MONITORING



2.8.1
DCH will have a written strategy for assessing and improving the quality of
services provided by the Contractor.  In accordance with 42 CFR 438.204, this
strategy will, at a minimum, monitor:



 
·
The availability of services;



 
·
The adequacy of the Contractor’s capacity and services;



 
·
The Contractor’s coordination and continuity of care for Members;



 
·
The coverage and authorization of services;



 
·
The Contractor’s policies and procedures for selection and retention of
Providers;



 
·
The Contractor’s compliance with Member information requirements in accordance
with 42 CFR 438.10;



 
·
The Contractor’s compliance with State and federal privacy laws and regulations
relative to Member’s confidentiality;



 
·
The Contractor’s compliance with Member Enrollment and Disenrollment
requirements and limitations;



 
·
The Contractor’s Grievance System;



 
·
The Contractor’s oversight of all Subcontractor relationships and delegations;


 
44

--------------------------------------------------------------------------------

 

 
·
The Contractor’s adoption of practice guidelines, including the dissemination of
the guidelines to Providers and Providers’ application of them;



 
·
The Contractor’s quality assessment and performance improvement program; and



 
·
The Contractor’s health information systems.



 
·
The Contractor shall respond to requests for information within stipulated time
frame.



2.9
COORDINATION WITH CONTRACTOR’S KEY STAFF



2.9.1
DCH will make diligent good faith efforts to facilitate effective and continuous
communication and coordination with the Contractor in all areas of GF
operations.



2.9.2
Specifically, DCH will designate individuals within the department who will
serve as a liaison to the corresponding individual on the Contractor’s staff,
including:



 
·
A program integrity staff Member;



 
·
A quality oversight staff Member;



 
·
A Grievance System staff Member who will also ensure that the State
Administrative Law Hearing process is consistent with the Rules of the Office of
the State Administrative Hearings Chapter 616-1-2 and with any other applicable
rule, regulation, or procedure whether State or federal;



 
·
An information systems coordinator; and



 
·
A vendor management staff Member.



2.10
FORMAT STANDARDS



 
DCH will provide to the Contractor its standards for formatting all Reports
requested of the Contractor.  DCH will require that all Reports be submitted
electronically.



2.11
FINANCIAL MANAGEMENT



2.11.1
In order to facilitate the Contractor’s efforts in using Cost Avoidance
processes to ensure that primary payments from the liable third party are
identified and collected to offset medical expenses; DCH will include
information about known Third Party Resources on the electronic Enrollment data
given to the Contractor.


 
45

--------------------------------------------------------------------------------

 





2.11.2
DCH will monitor Contractor compliance with federal and State physician
incentive plan rules and regulations.



2.12
INFORMATION SYSTEMS



2.12.1
DCH will supply the following information to the Contractor:



 
·
Application and database design and development requirements (standards) that is
specific to the State of Georgia.



 
·
Networking and data communications requirements (standards) that are specific to
the State of Georgia.



 
·
Specific information for integrity controls and audit trail requirements.



 
·
State web portal (Georgia.gov) integration standards and design guidelines.



 
·
Specifications for data files to be transmitted by the Contractor to DCH and/or
its agents.



 
·
Specifications for point-to-point, uni-directional or bi-directional interfaces
between Contractor and DCH systems.



2.13
READINESS OR ANNUAL REVIEW



2.13.1
DCH will conduct a readiness review of each new CMO at least 30 days prior to
Enrollment of Medicaid and/or PeachCare for Kids™ recipients in the CMO plan and
an annual review of each existing CMO plan. The readiness and financial review
will include, at a minimum, one (1) or more as determined by DCH on-site
review.  DCH will conduct the reviews to provide assurances that the Contractor
is able and prepared to perform all administrative functions and is providing
for high quality of services to Members.



2.13.2
Specifically, DCH’s review will document the status of the Contractor with
respect to meeting program standards set forth in this Contract, as well as any
goals established by the Contractor.  A multidisciplinary team appointed by DCH
will conduct the readiness and annual review.  The scope of the reviews will
include, but not be limited to, review and/or verification of:



 
·
Network Provider composition and access;


 
46

--------------------------------------------------------------------------------

 

 
·
Staff;



 
·
Marketing materials;



 
·
Content of Provider agreements;



 
·
EPSDT plan;



 
·
Member services capability;



 
·
Comprehensiveness of quality and Utilization Management strategies;



 
·
Policies and procedures for the Grievance System and Complaint System;



 
·
Financial solvency;



 
·
Contractor litigation history, current litigation, audits and other government
investigations both in Georgia and in other states; and



 
·
Information systems’ Claims payment system performance and interfacing
capabilities.



The readiness review may assess the Contractor’s ability to meet any
requirements set forth in this Contract and the documents referenced herein.


Members may not be enrolled in a CMO plan until DCH has determined that the
Contractor is capable of meeting these standards.  A Contractor’s failure to
pass the readiness review 30 days prior to the beginning of service delivery may
result in immediate Contract termination. Contractor’s failure to pass the
annual review may result in corrective action and pending contract termination.


DCH will provide the Contractor with a summary of the findings as well as areas
requiring remedial action.
 
3.0                          GENERAL CONTRACTOR RESPONSIBILITIES


        The Contractor shall immediately notify DCH of any of the following:


 
·
Change in business address, telephone number, facsimile number, and e-mail
address;



 
·
Change in corporate status or nature;



 
·
Change in business location;


 
47

--------------------------------------------------------------------------------

 


 
·
Change in solvency;



 
·
Change in corporate officers, executive employees, or corporate structure;



 
·
Change in ownership, including but not limited to the new owner’s legal name,
business address, telephone number, facsimile number, and e-mail address;



 
·
Change in incorporation status; or



 
·
Change in federal employee identification number or federal tax identification
number.



 
·
Change in CMO litigation history, current litigation, audits and other
government investigations both in Georgia and in other states.



3.1
The Contractor shall not make any changes to any of the requirements herein,
without explicit written approval from Commissioner of DCH, or his or her
designee.



4.0                          SPECIFIC CONTRACTOR RESPONSIBILITIES


The Contractor shall complete the following actions, tasks, obligations, and
responsibilities:


4.1
ENROLLMENT



4.1.1
Enrollment Procedures



 
4.1.1.1
DCH or its Agent is responsible for Enrollment, including auto-assignment of a
CMO plan; Disenrollment; education; and outreach activities.  The Contractor
shall coordinate with DCH and its Agent as necessary for all Enrollment and
Disenrollment functions.



 
4.1.1.2
DCH or its Agent will make every effort to ensure that recipients ineligible for
Enrollment in GF are not enrolled in GF.  However, to ensure that such
recipients are not enrolled in GF, the Contractor shall assist DCH or its Agent
in the identification of recipients that are ineligible for Enrollment in GF, as
discussed in Section 1.2.3, should such recipients inadvertently become enrolled
in GF.



 
4.1.1.3
The Contractor shall assist DCH or its Agent in the identification of recipients
that become ineligible for Medicaid (for example, those who have died, been
incarcerated, or moved out-of-state).


 
48

--------------------------------------------------------------------------------

 


 
4.1.1.4
The Contractor shall accept all individuals for enrollment without restrictions.
The Contractor shall not discriminate against individuals on the basis of
religion, gender, race, color, or national origin, and will not use any policy
or practice that has the effect of discriminating on the basis of religion,
gender, race, color, or national origin or on the basis of health, health
status, pre-existing Condition, or need for Health Care services.



4.1.2
Selection of a Primary Care Provider (PCP)



 
4.1.2.1
At the time of plan selection, Members, with counseling and assistance from DCH
or its Agent, will choose an In-Network PCP. If a Member fails to select a PCP,
or if the Member has been Auto-Assigned to the CMO plan, the Contractor shall
Auto-Assign Members to a PCP based on the following algorithm:



 
·
Assignment shall be made to a Provider with whom, based on FFS Claims history,
the Member has a Historical Provider Relationship, provided that the geographic
access requirements in 4.8.13 are met;



 
·
If there is no Historical Provider Relationship the Member shall be
Auto-Assigned to a Provider who is the assigned PCP for an immediate family
member enrolled in the CMO plan, if the Provider is an appropriate Provider
based on the age and gender of the Member;



 
·
If other immediate family members do not have an assigned PCP, Auto-Assignment
shall be made to a Provider with whom a family member has a Historical Provider
Relationship; if the Provider is an appropriate Provider based on the age and
gender of the Member;



 
·
If there is no Member or immediate family member historical usage Members shall
be Auto-Assigned to a PCP, using an algorithm developed by the Contractor, based
on the age and sex of the Member, and geographic proximity.



 
4.1.2.2
PCP assignment shall be effective immediately.  The Contractor shall notify the
Member via surface mail of their Auto-Assigned PCP within ten (10) Calendar Days
of Auto-Assignment.



 
4.1.2.3
The Contractor shall submit its PCP Auto-Assignment Policies and Procedures to
DCH for review and approval as updated.

 
 
49

--------------------------------------------------------------------------------

 


4.1.3
Newborn Enrollment



 
4.1.3.1
All newborns shall be Auto-Assigned by DCH or its Agent to the mother’s CMO
plan.



 
4.1.3.2
The Contractor shall be responsible for notifying DCH or its Agent of any
Members who are expectant mothers at least sixty (60) Calendar Days prior to the
expected date of delivery. The Contractor shall be responsible for notifying DCH
or its Agent of newborns born to enrolled members that do not appear on a
monthly roster days of birth.



 
4.1.3.3
The Contractor shall provide assistance to any expectant mother who contacts
them wishing to make a PCP selection for her newborn and record that selection.



 
4.1.3.4
Within twenty-four (24) hours of the birth, the Contractor shall ensure the
submission of a newborn notification form to DCH or its agent.  If the mother
has made a PCP selection, this information shall be included in the newborn
notification form.  If the mother has not made a PCP selection, the Contractor
shall Auto-Assign the newborn to a PCP within thirty (30) days of the
birth.  Auto-Assignment shall be made using the algorithm described in Section
4.1.2.1.  Notice of the PCP Auto-Assignment shall be mailed to the mother within
twenty-four (24) hours.



4.1.4                       Reporting Requirements


 
4.1.4.1
The Contractor shall submit to DCH monthly Member Data Conflict Report (formerly
Member Information Reports) as described in Section 4.18.3.7.



 
4.1.4.2
The Contractor shall submit to DCH monthly Eligibility and Enrollment
Reconciliation Reports as described in Section 4.18.3.2.



4.2
DISENROLLMENT



4.2.1
Disenrollment Initiated by the Member



 
4.2.1.1
A Member may request Disenrollment from a CMO plan without cause during the
ninety (90) Calendar Days following the date of the Member’s initial Enrollment
with the CMO plan or the date DCH or its Agent sends the Member notice of the
Enrollment, whichever is later.  A Member may request Disenrollment without
cause every twelve (12) months thereafter.


 
50

--------------------------------------------------------------------------------

 

 
4.2.1.2
A Member may request Disenrollment from a CMO plan for cause at any time.  The
following constitutes cause for Disenrollment by the Member:



 
·
The Member moves out of the CMO plan’s Service Region;



 
·
The CMO plan does not, because of moral or religious objections, provide the
Covered Service the Member seeks;



 
·
The Member needs related services to be performed at the same time and not all
related services are available within the network.  The Member’s Provider or
another Provider have determined that receiving service separately would subject
the Member to unnecessary risk;



 
·
The Member requests to be assigned to the same CMO plan as family members; and



 
·
The Member’s Medicaid eligibility category changes to a category ineligible for
GF, and/or the Member otherwise becomes ineligible to participate in GF.



 
·
Other reasons, per 42 CFR 438.56(d)(2), include, but are not limited to, poor
quality of care, lack of access to services covered under the Contract, or lack
of Providers experienced in dealing with the Member’s Health Care needs.  (DCH
or its Agent shall make determination of these reasons.)



 
4.2.1.3
The Contractor shall provide assistance to Members seeking to disenroll.  This
assistance shall consist of providing the forms to the Member and referring the
Member to DCH or its Agent who will make Disenrollment determinations.



4.2.2
Disenrollment Initiated by the Contractor



 
4.2.2.1
The Contractor shall complete all Disenrollment paperwork for Members it is
seeking to disenroll.



 
4.2.2.2
The Contractor shall notify DCH or its Agent upon identification of a Member who
it knows or believes meets the criteria for Disenrollment, as defined in Section
4.2.3.



 
4.2.2.3
Prior to requesting Disenrollment of a Member for reasons described in Sections
4.2.3, the Contractor shall document at least three (3) interventions over a
period of ninety (90) Calendar Days that occurred through treatment, case
management, and Care Coordination to resolve any difficulty leading to the
request.  The Contractor shall provide at least one (1) written warning to the
Member, certified return receipt requested, regarding implications of his or her
actions.  DCH recommends that this notice be delivered within ten (10) Business
Days of the Member’s action.


 
51

--------------------------------------------------------------------------------

 





 
4.2.2.4
The Contractor shall cite to DCH or its Agent at least one (1) acceptable reason
for Disenrollment outlined in Section 4.2.3 before requesting Disenrollment of
the Member.



 
4.2.2.5
The Contractor shall submit Disenrollment requests to DCH or its Agent and the
Contractor shall honor all Disenrollment determinations made by DCH or its
Agent.  DCH’s decision on the matter shall be final, conclusive and not subject
to appeal.



4.2.3
Acceptable Reasons for Disenrollment Requested by Contractor



 
The Contractor may request Disenrollment if:



 
·
The Member’s Utilization of services is Fraudulent or abusive;



 
·
The Member has moved out of the Service Region;



 
·
The Member is placed in a long-term care nursing facility, State institution, or
intermediate care facility for the mentally retarded;



 
·
The Member’s Medicaid eligibility category changes to a category ineligible for
GF, and/or the Member otherwise becomes ineligible to participate in GF.
 Disenrollments due to Member eligibility will follow the normal monthly process
as described in Section 2.4.3. Disenrollments will be processed as of the date
that the member eligibility category actually changes and will not be made
retroactive, regardless of the effective date of the new eligibility category.
Note exception when SSI members are hospitalized.



 
·
The Member has any other condition as so defined by DCH; or



 
·
The Member has died, been incarcerated, or moved out of State, thereby making
them ineligible for Medicaid.


 
52

--------------------------------------------------------------------------------

 
 
4.2.4
Unacceptable Reasons for Disenrollment Requests by Contractor



 
4.2.4.1
The Contractor shall not request Disenrollment of a Member for discriminating
reasons, including:



 
·
Adverse changes in a Member’s health status;



 
·
Missed appointments;



 
·
Utilization of medical services;



 
·
Diminished mental capacity;



 
·
Pre-existing medical condition;



 
·
Uncooperative or disruptive behavior resulting from his or her special needs; or



 
·
Lack of compliance with the treating physician’s plan of care.



 
4.2.4.2
The Contractor shall not request Disenrollment because of the Member’s attempt
to exercise his or her rights under the Grievance System.



 
4.2.4.3
The request of one PCP to have a Member assigned to a different Provider shall
not be sufficient cause for the Contractor to request that the Member be
disenrolled from the plan.  Rather, the Contractor shall utilize its PCP
assignment process to assign the Member to a different and available PCP.



4.3
MEMBER SERVICES



4.3.1
General Provisions



 
The Contractor shall ensure that Members are aware of their rights and
responsibilities, the role of PCPs, how to obtain care, what to do in an
emergency or urgent medical situation, how to request a Grievance, Appeal, or
Administrative Law Hearings, and how to report suspected Fraud and Abuse.  The
Contractor shall convey this information via written materials and via
telephone, internet, and face-to-face communications that allow the Members to
submit questions and receive responses from the Contractor.


 
53

--------------------------------------------------------------------------------

 


4.3.2
Requirements for Written Materials



 
4.3.2.1
The Contractor shall make all written materials available in alternative formats
and in a manner that takes into consideration the Member’s special needs,
including those who are visually impaired or have limited reading
proficiency.  The Contractor shall notify all Members and Potential Members that
information is available in alternative formats and how to access those formats.



 
4.3.2.2
The Contractor shall make all written information available in English, Spanish
and all other prevalent non-English languages, as defined by DCH.  For the
purposes of this Contract, prevalent means a non-English language spoken by a
significant number or percentage of Medicaid and PeachCare for Kids™ eligible
individuals in the State.



 
4.3.2.3
All written materials distributed to Members shall include a language block,
printed in Spanish and all other prevalent non-English languages, that informs
the Member that the document contains important information and directs the
Member to call the Contractor to request the document in an alternative language
or to have it orally translated.



 
4.3.2.4
All written materials shall be worded such that they are understandable to a
person who reads at the fifth (5th) grade level.  Suggested reference materials
to determine whether this requirement is being met are:



 
·
Fry Readability Index;



 
·
PROSE The Readability Analyst (software developed by Education Activities,
Inc.);



 
·
Gunning FOG Index;



 
·
McLaughlin SMOG Index;



 
·
The Flesch-Kincaid Index; or



 
·
Other word processing software approved by DCH.



 
4.3.2.5
The Contractor shall provide written notice to DCH of any changes to any written
materials provided to the Members.  Written notice shall be provided at least
thirty (30) Calendar Days before the effective date of the change.


 
54

--------------------------------------------------------------------------------

 

 
4.3.2.6
The Contractor must submit all written materials, including information for the
Web site, to DCH for approval prior to use or mailing.  DCH will approve or
identify any required changes to the member materials within 30 days of
submission.  DCH reserves the right to require the discontinuation of any member
materials that violate the terms of this contract.



4.3.3
Member Handbook Requirements



 
4.3.3.1
The Contractor shall mail to all newly enrolled Members a Member Handbook within
ten (10) Calendar Days of receiving the notice of enrollment from DCH or its
Agent.  The Contractor shall mail to all enrolled Member households a Member
Handbook every other year thereafter unless requested sooner by the member.



 
4.3.3.2
Pursuant to the requirements set forth in 42 CFR 438.10, the Member Handbook
shall include, but not be limited to:



 
·
A table of contents;



 
·
Information about the roles and responsibilities of the Member (this information
to be supplied by DCH);



 
·
Information about the role of the PCP;



 
·
Information about choosing a PCP;



 
·
Information about what to do when family size changes;



 
·
Appointment procedures;



 
·
Information on Benefits and services, including a description of all available
GF Benefits and services;



 
·
Information on how to access services, including Health Check services,
non-emergency transportation (NET) services, and maternity and family planning
services;



 
·
An explanation of any service limitations or exclusions from coverage;



 
·
A notice stating that the Contractor shall be liable only for those services
authorized by the Contractor;



 
·
Information on where and how Members may access Benefits not available from or
not covered by the Contractor;


 
55

--------------------------------------------------------------------------------

 

 
·
The Medical Necessity definition used in determining whether services will be
covered;



 
·
A description of all pre-certification, prior authorization or other
requirements for treatments and services;



 
·
The policy on Referrals for specialty care and for other Covered Services not
furnished by the Member’s PCP;



 
·
Information on how to obtain services when the Member is out of the Service
Region and for after-hours coverage;



 
·
Cost-sharing;



 
·
The geographic boundaries of the Service Regions;



 
·
Notice of all appropriate mailing addresses and telephone numbers to be utilized
by Members seeking information or authorization, including an inclusion of the
Contractor’s toll-free telephone line and Web site;



 
·
A description of Utilization Review policies and procedures used by the
Contractor;



 
·
A description of Member rights and responsibilities as described in Section
4.3.4;



 
·
The policies and procedures for Disenrollment;



 
·
Information on Advance Directives;



 
·
A statement that additional information, including information on the structure
and operation of the CMO plan and physician incentive plans, shall be made
available upon request;



 
4.3.3.3
Information on the extent to which, and how, after-hours and emergency coverage
are provided, including the following:



 
i.
What constitutes an Urgent and Emergency Medical Condition, Emergency Services,
and Post-Stabilization Services;



 
ii.
The fact that Prior Authorization is not required for Emergency Services;


 
56

--------------------------------------------------------------------------------

 

 
iii.
The process and procedures for obtaining Emergency Services, including the use
of the 911 telephone systems or its local equivalent;



 
iv.
The locations of any emergency settings and other locations at which Providers
and hospitals furnish Emergency Services and Post-Stabilization Services covered
herein; and



 
v.
The fact that a Member has a right to use any hospital or other setting for
Emergency Services;



 
4.3.3.4
Information on the Grievance Systems policies and procedures, as described in
Section 4.14 of this Contract.  This description must include the following:



 
i.
The right to file a Grievance and Appeal with the Contractor;



 
ii.
The requirements and timeframes for filing a Grievance or Appeal with the
Contractor;



 
iii.
The availability of assistance in filing a Grievance or Appeal with the
Contractor;



 
iv.
The toll-free numbers that the Member can use to file a Grievance or an Appeal
with the Contractor by phone;



 
v.
The right to a State Administrative Law Hearing, the method for obtaining a
hearing, and the rules that govern representation at the hearing;



 
vi.
Notice that if the Member files an Appeal or a request for a State
Administrative Law Hearing within the timeframes specified for filing, the
Member may be required to pay the cost of services furnished while the Appeal is
pending, if the final decision is adverse to the Member; and



 
vii.
Any Appeal rights that the State chooses to make available to Providers to
challenge the failure of the Contractor to cover a service.



 
4.3.3.5
The Contractor shall submit to DCH for review and approval any changes and edits
to the Member Handbook at least thirty (30) Calendar Days before the effective
date of change.


 
57

--------------------------------------------------------------------------------

 

4.3.4                        Member Rights



 
4.3.4.1
The Contractor shall have written policies and procedures regarding the rights
of Members and shall comply with any applicable federal and State laws and
regulations that pertain to Member rights.  These rights shall be included in
the Member Handbook.  At a minimum, said policies and procedures shall specify
the Member’s right to:



 
·
Receive information pursuant to 42 CFR 438.10;



 
·
Be treated with respect and with due consideration for the Member’s dignity and
privacy;



 
·
Have all records and medical and personal information remain confidential;



 
·
Receive information on available treatment options and alternatives, presented
in a manner appropriate to the Member’s Condition and ability to understand;



 
·
Participate in decisions regarding his or her Health Care, including the right
to refuse treatment;



 
·
Be free from any form of restraint or seclusion as a means of coercion,
discipline, convenience or retaliation, as specified in other federal
regulations on the use of restraints and seclusion;



 
·
Request and receive a copy of his or her Medical Records pursuant to 45 CFR 160
and 164, subparts A and E, and request to amend or correct the record as
specified in 45 CFR 164.524 and 164.526;



 
·
Be furnished Health Care services in accordance with 42 CFR 438.206 through
438.210;



 
·
Freely exercise his or her rights, including those related to filing a Grievance
or Appeal, and that the exercise of these rights will not adversely affect the
way the Member is treated;



 
·
Not be held liable for the Contractor’s debts in the event of insolvency; not be
held liable for the Covered Services provided to the Member for which DCH does
not pay the Contractor; not be held liable for Covered Services provided to the
Member for which DCH or the CMO plan does not pay the Health Care Provider that
furnishes the services; and not be held liable for payments of Covered Services
furnished under a contract, Referral, or other arrangement to the extent that
those payments are in excess of amount the Member would owe if the Contractor
provided the services directly; and


 
58

--------------------------------------------------------------------------------

 





 
·
Only be responsible for cost sharing in accordance with 42 CFR 447.50 through 42
CFR 447.60 and Attachment K of this Contract.



4.3.5
Provider Directory



 
4.3.5.1
The Contractor shall mail via surface mail a Provider Directory to all new
Members within ten (10) Calendar Days of receiving the notice of Enrollment from
DCH or the State’s Agent.



 
4.3.5.2
The Provider Directory shall include names, locations, office hours, telephone
numbers of, and non-English languages spoken by, current Contracted
Providers.  This includes, at a minimum, information on PCPs, specialists,
dentists, pharmacists, FQHCs and RHCs, mental health and substance abuse
Providers, and hospitals.  The Provider Directory shall also identify Providers
that are not accepting new patients.



 
4.3.5.3
The Contractor shall submit the Provider Directory to DCH for review and prior
approval as updated.



 
4.3.5.4
The Contractor shall up-date and amend the Provider Directory on its Web site
within five (5) Business Days of any changes, produces and distributes quarterly
up-dates to all Members, and re-print the Provider Directory and distribute to
all Members at least once per year.



 
4.3.5.5
The Contractor shall post on its website a searchable list of all providers with
which the care management organization has contracted. At a minimum, this list
shall be searchable by provider name, specialty, and location.



4.3.6
Member Identification (ID) Card



 
4.3.6.1
The Contractor shall mail via surface mail a Member ID Card to all new Members
according to the following timeframes:



 
·
Within ten (10) Calendar Days of receiving the notice of Enrollment from DCH or
the Agent for Members who have selected a CMO plan and a PCP;


 
59

--------------------------------------------------------------------------------

 

                                                        ·      Within ten (10)
Calendar Days of PCP assignment or selection for Members that are Auto-Assigned
to the CMO plan.


 
4.3.6.2
The Member ID Card must, at a minimum, include the following information:



 
·
The Member’s name;



 
·
The Member’s Medicaid or PeachCare for Kids™ identification number;



 
·
The PCP’s name, address, and telephone numbers (including after-hours number if
different from business hours number);



 
·
The name and telephone number(s) of the Contractor;



 
·
The Contractor’s twenty-four (24) hour, seven (7) day a week toll-free Member
services telephone number;



 
·
Instructions for emergencies; and



 
·
Includes minimum or instructions to facilitate the submission of a claim by a
provider.



 
4.3.6.3
The Contractor shall reissue the Member ID Card within ten (10) Calendar Days of
notice if a Member reports a lost card, there is a Member name change, the PCP
changes, or for any other reason that results in a change to the information
disclosed on the Member ID Card.



 
4.3.6.4
The Contractor shall submit a front and back sample Member ID Card to DCH for
review and approval as updated.

 
 .

4.3.7
Toll-free Member Services Line



 
4.3.7.1
The Contractor shall operate a toll-free telephone line to respond to Member
questions, comments and inquiries.



 
4.3.7.2
The Contractor shall develop Telephone Line Policies and Procedures that address
staffing, personnel, hours of operation, access and response standards,
monitoring of calls via recording or other means, and compliance with standards.



 
4.3.7.3
The Contractor shall submit these Telephone Line Policies and Procedures,
including performance standards pursuant to Section 4.3.7.7, to DCH for review
and approval as updated.

 
 
60

--------------------------------------------------------------------------------

 

4.3.7.4                      The telephone line shall handle calls from
non-English speaking callers, as well as calls from Members who are hearing
impaired.


 
4.3.7.5
The Contractor’s call center systems shall have the capability to track call
management metrics identified in Attachment L.



 
4.3.7.6
The telephone line shall be fully staffed between the hours of 7:00 a.m. and
7:00 p.m. EST, Monday through Friday, excluding State holidays.  The telephone
line staff shall be trained to accurately respond to Member questions in all
areas, including, but not limited to, Covered Services, the provider network,
and non-emergency transportation (NET).



 
4.3.7.7
The Contractor shall develop performance standards and monitor Telephone Line
performance by recording calls and employing other monitoring activities.  At a
minimum, the standards shall require that, on a monthly basis, eighty percent
(80%) of calls are answered by a person within thirty (30) seconds, the Blocked
Call rate does not exceed one percent (1%), and the rate of Abandoned Calls does
not exceed five percent (5%).



 
4.3.7.8
The Contractor shall have an automated system available between the hours of
7:00 p.m. and 7:00 a.m. EST Monday through Friday and at all hours on weekends
and holidays.  This automated system must provide callers with operating
instructions on what to do in case of an emergency and shall include, at a
minimum, a voice mailbox for callers to leave messages.  The Contractor shall
ensure that the voice mailbox has adequate capacity to receive all messages.  A
Contractor’s Representative shall return messages on the next Business Day.



 
4.3.7.9
The Contractor shall develop Call Center Quality Criteria and Protocols to
measure and monitor the accuracy of responses and phone etiquette as it relates
to the Toll-free Telephone Line.  The Contractor shall submit the Call Center
Quality Criteria and Protocols to DCH for review and approval annually.



4.3.8
Internet Presence/Web Site



 
4.3.8.1
The Contractor shall provide general and up-to-date information about the CMO
plan’s program, its Provider network, its customer services, and its Grievance
and Appeals Systems on its Web site.



 
4.3.8.2
The Contractor shall maintain a Member portal that allows Members to access a
searchable Provider Directory that shall be updated within five (5) Business
Days upon changes to the Provider network.


 
61

--------------------------------------------------------------------------------

 

 
4.3.8.3
The Web site must have the capability for Members to submit questions and
comments to the Contractor and for members to receive responses.



 
4.3.8.4
The Web site must comply with the marketing policies and procedures and with
requirements for written materials described in this Contract and must be
consistent with applicable State and federal laws.



 
4.3.8.5
In addition to the specific requirements above, the Contractor’s Web site shall
be functionally equivalent, with respect to functions described in this
Contract, to the Web site maintained by the State’s Medicaid fiscal agent.
www.ghp.georgia.gov/wps/portal



 
4.3.8.6
The Contractor shall submit Web site screenshots to DCH for review and approval
as updated.



4.3.9
Cultural Competency



 
4.3.9.1
In accordance with 42 CFR 438.206, the Contractor shall have a comprehensive
written Cultural Competency Plan describing how the Contractor will ensure that
services are provided in a culturally competent manner to all Members, including
those with limited English proficiency.  The Cultural Competency Plan must
describe how the Providers, individuals and systems within the CMO plan will
effectively provide services to people of all cultures, races, ethnic
backgrounds and religions in a manner that recognizes values, affirms and
respects the worth of the individual Members and protects and preserves the
dignity of each.



 
4.3.9.2
The Contractor shall submit the Cultural Competency Plan to DCH for review and
approval as updated.



 
4.3.9.3
The Contractor may distribute a summary of the Cultural Competency Plan to the
In-Network Providers if the summary includes information on how the Provider may
access the full Cultural Competency Plan on the Web site.  This summary shall
also detail how the Provider can request a hard copy from the CMO at no charge
to the Provider.



4.3.10
Translation Services



 
4.3.10.1
The Contractor is required to provide oral translation services of information
to any Member who speaks any non-English language regardless of whether a Member
speaks a language that meets the threshold of a Prevalent Non-English
Language.  The Contractor is required to notify its Members of the availability
of oral interpretation services and to inform them of how to access oral
interpretation services.  There shall be no charge to the Member for translation
services.


 
62

--------------------------------------------------------------------------------

 





4.3.11
Reporting Requirements



 
4.3.11.1
The Contractor shall submit monthly Telephone and Internet Activity Reports to
DCH as described in Section 4.18.3.1



4.4
MARKETING



4.4.1
Prohibited Activities



 
4.4.1.1
The Contractor is prohibited from engaging in the following activities:



 
·
Directly or indirectly engaging in door-to-door, telephone, or other Cold-Call
Marketing activities to Potential Members;



 
·
Offering any favors, inducements or gifts, promotions, and/or other insurance
products that are designed to induce Enrollment in the Contractor’s plan, and
that are not health related and/or worth more than $10.00 cash;



 
·
Distributing information plans and materials that contain statements that DCH
determines are inaccurate, false, or misleading.  Statements considered false or
misleading include, but are not limited to, any assertion or statement (whether
written or oral) that the recipient must enroll in the Contractor’s plan in
order to obtain Benefits or in order to not lose Benefits or that the
Contractor’s plan is endorsed by the federal or State government, or similar
entity; and



 
·
Distributing information or materials that, according to DCH, mislead or falsely
describe the Contractor’s Provider network, the participation or availability of
network Providers, the qualifications and skills of network Providers (including
their bilingual skills); or the hours and location of network services.



4.4.2
Allowable Activities



 
4.4.2.1
The Contractor shall be permitted to perform the following marketing activities:

 
 
63

--------------------------------------------------------------------------------

 



 
 
·
Distribute general information through mass media (i.e. newspapers, magazines
and other periodicals, radio, television, the Internet, public transportation
advertising, and other media outlets);

 
 
·
Make telephone calls, mailings and home visits only to Members  currently
enrolled in the Contractor’s plan, for the sole purpose of educating them about
services offered by or available through the Contractor;



 
·
Distribute brochures and display posters at Provider offices and clinics that
inform patients that the clinic or Provider is part of the CMO plan’s Provider
network, provided that all CMO plans in which the Provider participates have an
equal opportunity to be represented; and



 
·
Attend activities that benefit the entire community such as health fairs or
other health education and promotion activities.



 
4.4.2.2
If the Contractor performs an allowable activity, the Contractor shall conduct
these activities in the entire Service Region as defined by this Contract.



 
4.4.2.3
All materials shall comply with the information requirements in 42 CFR 438.10
and detailed in Section 4.3.2 of this Contract.



4.4.3
State Approval of Materials



 
The Contractor shall submit a detailed description of its Marketing Plan and
copies of all Marketing Materials (written and oral) it or its Subcontractors
plan to distribute to DCH for review and approval as updated.

 
 

 
4.4.3.1
This requirement includes, but is not limited to posters, brochures, Web sites,
and any materials that contain statements regarding the benefit package and
Provider network-related materials. Neither the Contractor nor its
Subcontractors shall distribute any marketing materials without prior, written
approval from DCH.



 
4.4.3.2
The Contractor shall submit any changes to previously approved marketing
materials and receive approval from DCH of the changes before distribution.

 
 
64

--------------------------------------------------------------------------------

 
 
4.4.4
Provider Marketing Materials

 
 
The Contractor shall collect from its Providers any Marketing Materials they
intend to distribute and submit these to DCH for review and approval prior to
distribution.



4.5
COVERED BENEFITS AND SERVICES



4.5.1
Included Services



 
4.5.1.1
The Contractor shall at a minimum provide Medically Necessary services and
Benefits pursuant to the Georgia State Medicaid Plan, and the Georgia Medicaid
Policies and Procedures Manuals.  Such Medically Necessary services shall be
furnished in an amount, duration, and scope that is no less than the amount,
duration, and scope for the same services furnished to recipients under
Fee-for-Service Medicaid.  The Contractor may not arbitrarily deny or reduce the
amount, duration or scope of a required service solely because of the diagnosis,
type of illness or Condition.



4.5.2
Individuals with Disabilities Education Act (IDEA) Services



 
4.5.2.1
For Members up to and including age two (2), the Contractor shall be responsible
for Medically Necessary IDEA Part C services provided pursuant to an
Individualized Family Service Plan (IFSP) or Individualized Education Plan
(IEP).



 
4.5.2.2
For Members age 3-21, the Contractor shall not be responsible for Medically
Necessary IDEA Part B services provided pursuant to an IEP or IFSP.  Such
services shall remain in FFS Medicaid.



 
4.5.2.2.1
The Contractor shall be responsible for all other Medically Necessary covered
services.



4.5.3
Enhanced Services



 
4.5.3.1
In addition to the Covered Services provided above, the Contractor shall do the
following:



 
·
Place strong emphasis on programs to enhance the general health and well-being
of Members;



 
·
Make health promotion materials available to Members;



 
·
Participate in community-sponsored health fairs; and

 
 
65

--------------------------------------------------------------------------------

 
 
 
·
Provide education to Members, families and other Health Care Providers about
early intervention and management strategies for various illnesses.

  
              4.5.3.2                     The Contractor shall not charge a
Member for participating in health education services that are defined as either
enhanced or Covered Services.
 
4.5.4
Medical Necessity



 
4.5.4.1
Based upon generally accepted medical practices in light of Conditions at the
time of treatment, Medically Necessary services are those that are:



 
·
Appropriate and consistent with the diagnosis of the treating Provider and the
omission of which could adversely affect the eligible Member’s medical
Condition;



 
·
Compatible with the standards of acceptable medical practice in the community;



 
·
Provided in a safe, appropriate, and cost-effective setting given the nature of
the diagnosis and the severity of the symptoms;



 
·
Not provided solely for the convenience of the Member or the convenience of the
Health Care Provider or hospital; and



 
·
Not primarily custodial care unless custodial care is a covered service or
benefit under the Members evidence of coverage.



 
4.5.4.2
There must be no other effective and more conservative or substantially less
costly treatment, service and setting available.



 
4.5.4.3
For children under 21, the Contractor is required to provide medically necessary
services to correct or ameliorate physical and behavioral health disorders, a
defect, or a condition identified in an EPSDT (Health Check) screening,
regardless whether those services are included in the State Plan, but are
otherwise allowed pursuant to 1905 (a) of the Social Security Act. See
Diagnostic and Treatment, Section 4.7.5.2.

 
 
66

--------------------------------------------------------------------------------

 


4.5.5
Experimental, Investigational or Cosmetic Procedures



 
4.5.5.1
Pursuant to the Georgia State Medicaid Plan and the Georgia Medicaid Policies
and Procedures Manuals, in no instance shall the Contractor cover experimental,
investigational or cosmetic procedures and/or .

 
4.5.6
Moral or Religious Objections



 
4.5.6.1
The Contractor is required to provide and reimburse for all Covered
Services.  If, during the course of the Contract period, pursuant to 42 CFR
438.102, the Contractor elects not to provide, reimburse for, or provide
coverage of a counseling or Referral service because of an objection on moral or
religious grounds, the Contractor shall notify:



 
·
DCH within one hundred and twenty (120) Calendar Days prior to adopting the
policy with respect to any service;



 
·
Members within ninety (90) Calendar Days after adopting the policy with respect
to any service; and



 
·
Members and Potential Members before and during Enrollment.



 
4.5.6.2.
The Contractor acknowledges that such objection will be grounds for
recalculation of rates paid to the Contractor.



4.6
SPECIAL COVERAGE PROVISIONS



4.6.1
Emergency Services



 
4.6.1.1
Emergency Services shall be available twenty-four (24) hours a day, seven (7)
Days a week to treat an Emergency Medical Condition.



 
4.6.1.2
An Emergency Medical Condition shall not be defined or limited based on a list
of diagnoses or symptoms. An Emergency Medical Condition is a medical or mental
health Condition manifesting itself by acute symptoms of sufficient severity
(including severe pain) that a prudent layperson, who possesses an average
knowledge of health and medicine, could reasonably expect the absence of
immediate medical attention to result in the following:

 
 
67

--------------------------------------------------------------------------------

 
 
 
·
Placing the physical or mental health of the individual (or, with respect to a
pregnant woman, the health of the woman or her unborn child) in serious
jeopardy;



 
·
Serious impairment to bodily functions;



 
·
Serious dysfunction of any bodily organ or part;



 
·
Serious harm to self or others due to an alcohol or drug abuse emergency;

 
 
·
Injury to self or bodily harm to others; or



 
·
With respect to a pregnant woman having contractions: (i) That there is adequate
time to affect a safe transfer to another hospital before delivery, or (ii) That
transfer may pose a threat to the health or safety of the woman or the unborn
child.



 
4.6.1.3
The Contractor shall provide payment for Emergency Services when furnished by a
qualified Provider, regardless of whether that Provider is in the Contractor’s
network.  These services shall not be subject to prior authorization
requirements.  The Contractor shall be required to pay for all Emergency
Services that are Medically Necessary until the Member is stabilized.  The
Contractor shall also pay for any screening examination services conducted to
determine whether an Emergency Medical Condition exists.



 
4.6.1.4
The Contractor shall base coverage decisions for Emergency Services on the
severity of the symptoms at the time of presentation and shall cover Emergency
Services when the presenting symptoms are of sufficient severity to constitute
an Emergency Medical Condition in the judgment of a prudent layperson.



 
4.6.1.5
The attending emergency room physician, or the Provider actually treating the
Member, is responsible for determining when the Member is sufficiently
stabilized for transfer or discharge, and that determination is binding on the
Contractor, who shall be responsible for coverage and payment.  The Contractor,
however, may establish arrangements with a hospital whereby the Contractor may
send one of its own physicians with appropriate emergency room privileges to
assume the attending physician’s responsibilities to stabilize, treat, and
transfer the Member, provided that such arrangement does not delay the provision
of Emergency Services.

 
 
68

--------------------------------------------------------------------------------

 



 
 
4.6.1.6
The Contractor shall not retroactively deny a Claim for an emergency screening
examination because the Condition, which appeared to be an Emergency Medical
Condition under the prudent layperson standard, turned out to be non-emergency
in nature.  If an emergency screening examination leads to a clinical
determination by the examining physician that an actual Emergency Medical
Condition does not exist, then the determining factor for payment liability
shall be whether the Member had acute symptoms of sufficient severity at the
time of presentation.  In this case, the Contractor shall pay for all screening
and care services provided.  Payment shall be at either the rate negotiated
under the Provider Contract, or the rate paid by DCH under the Fee for Service
Medicaid program.

 
 
4.6.1.7
The Contractor may establish guidelines and timelines for submittal of
notification regarding provision of emergency services, but, the Contractor
shall not refuse to cover an Emergency Service based on the emergency room
Provider, hospital, or fiscal agent’s failure to notify the Member’s PCP, CMO
plan representative, or DCH of the Member’s screening and treatment within said
timeframes.



 
4.6.1.8
When a representative of the Contractor instructs the Member to seek Emergency
Services the Contractor shall be responsible for payment for the Medical
Screening examination and for other Medically Necessary Emergency Services,
without regard to whether the Condition meets the prudent layperson standard.



 
4.6.1.9
The Member who has an Emergency Medical Condition shall not be held liable for
payment of subsequent screening and treatment needed to diagnose the specific
Condition or stabilize the patient.



 
4.6.1.10
Once the Member’s Condition is stabilized, the Contractor may require
Pre-Certification for hospital admission or Prior Authorization for follow-up
care.



4.6.2
Post-Stabilization Services



 
4.6.2.1
The Contractor shall be responsible for providing Post-Stabilization care
services twenty-four (24) hours a day, seven (7) days a week, both inpatient and
outpatient, related to an Emergency Medical Condition, that are provided after a
Member is stabilized in order to maintain the stabilized Condition, or, pursuant
to 42 CFR 438.114(e), to improve or resolve the Member’s Condition.



 
4.6.2.2
The Contractor shall be responsible for payment for Post-Stabilization Services
that are Prior Authorized or Pre-Certified by an In-Network Provider or
organization representative, regardless of whether they are provided within or
outside the Contractor’s network of Providers.

 
 
69

--------------------------------------------------------------------------------

 
 
 
4.6.2.3
The Contractor is financially responsible for Post-Stabilization Services
obtained from any Provider, regardless of whether they are within or outside the
Contractor’s Provider network that are administered to maintain the Member’s
stabilized Condition for one (1) hour while awaiting response on a
Pre-Certification or Prior Authorization request.

 
 
4.6.2.4
The Contractor is financially responsible for Post-Stabilization Services
obtained from any Provider, regardless of whether they are within or outside the
Contractor’s Provider network, that are not prior authorized by a CMO plan
Provider or organization representative but are administered to maintain,
improve or resolve the Member’s stabilized Condition if:



 
·
The Contractor does not respond to the Provider’s request for pre-certification
or prior authorization within one (1) hour;



 
·
The Contractor cannot be contacted; or



 
·
The Contractor’s Representative and the attending physician cannot reach an
agreement concerning the Member’s care and a CMO plan physician is not available
for consultation.  In this situation the Contractor shall give the treating
physician the opportunity to consult with an In-Network physician and the
treating physician may continue with care of the Member until a CMO plan
physician is reached or one of the criteria in Section 4.6.2.5 are met.



 
4.6.2.5
The Contractor’s financial responsibility for Post-Stabilization Services it has
not approved will end when:



 
·
An In-Network Provider with privileges at the treating hospital assumes
responsibility for the Member’s care;



 
·
An In-Network Provider assumes responsibility for the Member’s care through
transfer;



 
·
The Contractor’s Representative and the treating physician reach an agreement
concerning the Member’s care; or



 
·
The Member is discharged.

 
 
70

--------------------------------------------------------------------------------

 
 
 
4.6.2.6
In the event the Member receives Post-Stabilization Services from a Provider
outside the Contractor’s network, the Contractor is prohibited from charging the
Member more than he or she would be charged if he or she had obtained the
services through an In-Network Provider.

 
 

4.6.3
Urgent Care Services

 
                The Contractor shall provide Urgent Care services as
necessary.  Such services shall not be subject to Prior Authorization or
Pre-Certification.


4.6.4
Family Planning Services



 
4.6.4.1
The Contractor shall provide access to family planning services within the
network.  In meeting this obligation, the Contractor shall make a reasonable
effort to contract with all family planning clinics, including those funded by
Title X of the Public Health Services Act, for the provision of family planning
services.  The Contractor shall verify its efforts to contract with Title X
Clinics by maintaining records of communication.  The Contractor shall not limit
Members' freedom of choice for family planning services to In-Network Providers
and the Contractor shall cover services provided by any qualified Provider
regardless of whether the Provider is In-Network.  The Contractor shall not
require a Referral if a Member chooses to receive family planning services and
supplies from outside of the network.



 
4.6.4.2
The Contractor shall inform Members of the availability of family planning
services and must provide services to Members wishing to prevent pregnancies,
plan the number of pregnancies, plan the spacing between pregnancies, or obtain
confirmation of pregnancy.



 
4.6.4.3
Family planning services and supplies include at a minimum:



 
·
Education and counseling necessary to make informed choices and understand
contraceptive methods;



 
·
Initial and annual complete physical examinations;



 
·
Follow-up, brief and comprehensive visits;



 
·
Pregnancy testing;



 
·
Contraceptive supplies and follow-up care;

 
 
71

--------------------------------------------------------------------------------

 
 
 
·
Diagnosis and treatment of sexually transmitted diseases; and



 
·
Infertility assessment.



 
4.6.4.4
The Contractor shall furnish all services on a voluntary and confidential basis,
even if the Member is less than eighteen (18) years of age.



4.6.5
Sterilizations, Hysterectomies and Abortions

 
                4.6.5.1                      In compliance with federal
regulations, the Contractor shall cover sterilizations and hysterectomies, only
if all of the following requirements are met:
 
 
·
The Member is at least twenty-one (21) years of age at the time consent is
obtained;



 
·
The Member is mentally competent;



 
·
The Member voluntarily gives informed consent in accordance with the State
Policies and Procedures for Family Planning Clinic Services. This includes the
completion of all applicable documentation;



 
·
At least thirty (30) Calendar Days, but not more than one hundred and eighty
(180) Calendar Days, have passed between the date of informed consent and the
date of sterilization, except in the case of premature delivery or emergency
abdominal surgery.  A Member may consent to be sterilized at the time of
premature delivery or emergency abdominal surgery, if at least seventy-two (72)
hours have passed since informed consent for sterilization was signed.  In the
case of premature delivery, the informed consent must have been given at least
thirty (30) Calendar Days before the expected date of delivery (the expected
date of delivery must be provided on the consent form);



 
·
An interpreter is provided when language barriers exist.  Arrangements are to be
made to effectively communicate the required information to a Member who is
visually impaired, hearing impaired or otherwise disabled; and



 
·
The Member is not institutionalized in a correctional facility, mental hospital
or other rehabilitative facility.



 
4.6.5.2
A hysterectomy shall be considered a Covered Service only if the following
additional requirements are met:

 
 
72

--------------------------------------------------------------------------------

 


 
·
The Member must be informed orally and in writing that the hysterectomy will
render the individual permanently incapable of reproducing (this is not
applicable if the individual was sterile prior to the hysterectomy or in the
case of an emergency hysterectomy); and



 
·
The Member must sign and date the Georgia Families Sterilization Request Consent
form prior to the Hysterectomy. Informed consent must be obtained regardless of
diagnosis or age.

 
 
4.6.5.3
Regardless of whether the requirements listed above are met, a hysterectomy
shall not be covered under the following circumstances:



 
·
If it is performed solely for the purpose of rendering a Member permanently
incapable of reproducing;



 
·
If there is more than one (1) purpose for performing the hysterectomy, but the
primary purpose was to render the Member permanently incapable of reproducing;
or



 
·
If it is performed for the purpose of cancer prophylaxis.



 
4.6.5.4
Abortions or abortion-related services performed for family planning purposes
are not Covered Services. Abortions are Covered Services if a Provider certifies
that the abortion is medically necessary to save the life of the mother or if
pregnancy is the result of rape or incest. The Contractor shall cover treatment
of medical complications occurring as a result of an elective abortion and
treatments for spontaneous, incomplete, or threatened abortions and for ectopic
pregnancies.



 
4.6.5.5
The Contractor shall maintain documentation of all sterilizations,
hysterectomies and abortions and provide documentation to DCH upon the request
of DCH.



4.6.6
Pharmacy



 
4.6.6.1
The Contractor shall provide pharmacy services either directly or through a
Pharmacy Benefits Manager (PBM).  The Contractor or its PBM may establish a drug
formulary if the following minimum requirements are met:



 
·
Drugs from each specific therapeutic drug class are included and are sufficient
in amount, duration, and scope to meet Members’ medical needs;

 
 
73

--------------------------------------------------------------------------------

 
 
 
·
The only excluded drug categories are those permitted under section 1927(d) of
the Social Security Act;



 
·
A Pharmacy & Therapeutics Committee that advises and/or recommends formulary
decisions; and



 
·
Over-the-counter medications specified in the Georgia State Medicaid Plan are
included in the formulary.

 
                4.6.6.2                      The Contractor shall provide the
formulary to DCH upon the request of DCH.

 
4.6.6.3
If the Contractor chooses to implement a mail-order pharmacy program, any such
program must be accordance with State and federal law.



4.6.7
Immunizations



                4.6.7.1
The Contractor shall provide all Members less than twenty-one (21) years of age
with all vaccines and immunizations in accordance with the Advisory Committee on
Immunization Practices (ACIP) guidelines.



 
4.6.7.2
The Contractor shall ensure that all Providers use vaccines which have been made
available, free of cost, under the Vaccine for Children (VFC) program for
Medicaid children eighteen (18) years old and younger.  Immunizations shall be
given in conjunction with Well-Child/Health Check care.



 
4.6.7.3
The Contractor shall ensure that all Providers administer appropriate vaccines
to the PeachCare for Kids™ children eighteen (18) years old and younger.
Immunizations shall be given in conjunction with Well-Child/Health Check care.



 
4.6.7.4
The Contractor shall provide all adult immunizations specified in the Georgia
Medicaid Policies and Procedures Manuals.



 
4.6.7.5
The Contractor shall report all immunizations to the Georgia Registry of
Immunization Transactions and Services (GRITS) in a format to be determined by
DCH.



4.6.8
Transportation



 
4.6.8.1
The Contractor shall provide emergency transportation and shall not
retroactively deny a Claim for emergency transportation to an emergency Provider
because the Condition, which appeared to be an Emergency Medical Condition under
the prudent layperson standard, turned out to be non-emergency in nature.

 
 
74

--------------------------------------------------------------------------------

 
 
 
4.6.8.2
The Contractor is not responsible for providing non-emergency transportation
(NET) but the Contractor shall coordinate with the NET vendors for services
required by Members. Non-Emergency Transportation is excluded for Peach Care for
Kids™ members.



4.6.9
Perinatal Services

 
 
4.6.9.1
The Contractor shall ensure that appropriate perinatal care is provided to women
and newborn Members.  The Contractor shall have adequate capacity such that any
new Member who is pregnant is able to have an initial visit with her Provider
within fourteen (14) Calendar Days of Enrollment.  The Contractor shall have in
place a system that provides, at a minimum, the following services:

 
 
·
Pregnancy planning and perinatal health promotion and education for
reproductive-age women;



 
·
Perinatal risk assessment of non-pregnant women, pregnant and post-partum women,
and newborns and children up to five (5) months of age;



 
·
Childbirth education classes to all pregnant Members and their chosen
partner.  Through these classes, expectant parents shall be encouraged to
prepare themselves physically, emotionally, and intellectually for the
childbirth experience.  The classes shall be offered at times convenient to the
population served, in locations that are accessible, convenient and
comfortable.  Classes shall be offered in languages spoken by the Members.



 
·
Access to appropriate levels of care based on risk assessment, including
emergency care;



 
·
Transfer and care of pregnant women, newborns, and infants to tertiary care
facilities when necessary;



 
·
Availability and accessibility of OB/GYNs, anesthesiologists, and neonatologists
capable of dealing with complicated perinatal problems; and



 
·
Availability and accessibility of appropriate outpatient and inpatient
facilities capable of dealing with complicated perinatal problems.

 
 
75

--------------------------------------------------------------------------------

 



 
 
4.6.9.2
The Contractor shall provide inpatient care and professional services relating
to labor and delivery for its pregnant/delivering Members, and neonatal care for
its newborn Members at the time of delivery and for up to forty-eight (48) hours
following an uncomplicated vaginal delivery and ninety-six (96) hours following
an uncomplicated Caesarean delivery.



4.6.10
Parenting Education



 
4.6.10.1
In addition to individual parent education and anticipatory guidance to parents
and guardians at preventive pediatric visits and Health Check screens, the
Contractor shall offer or arrange for parenting skills education to expectant
and new parents, at no cost to the Member.

 
 
4.6.10.2
The Contractor agrees to create effective ways to deliver this education,
whether through classes, as a component of post-partum home visiting, or other
such means.  The educational efforts shall include topics such as bathing,
feeding (including breast feeding), injury prevention, sleeping, illness, when
to call the doctor, when to use the emergency room, etc.  The classes shall be
offered at times convenient to the population served, and in locations that are
accessible, convenient and comfortable.  Convenience will be determined by
DCH.  Classes shall be offered in languages spoken by the Members.



4.6.11
Mental Health and Substance Abuse



 
4.6.11.1
The Contractor shall have written Mental Health and Substance Abuse Policies and
Procedures that explain how they will arrange or provide for covered mental
health and substance abuse services.  Such policies and procedures shall include
Advance Directives.  The Contractor shall assure timely delivery of mental
health and substance abuse services and coordination with other acute care
services.



 
4.6.11.2
Mental Health and Substance Abuse Policies and Procedures shall be submitted to
DCH for approval as updated.



 
4.6.11.3
The Contractor shall permit Members to self-refer to an In-Network Provider for
an initial mental health or substance abuse visit but prior authorization may be
required for subsequent visits.



4.6.12
Advance Directives



 
4.6.12.1
In compliance with 42 CFR 438.6 (i) (1)-(2) and 42 CFR 422.128, the Contractor
shall maintain written policies and procedures for Advance Directives, including
mental health advance directives.  Such Advance Directives shall be included in
each Member’s medical record.  The Contractor shall provide these policies to
all Members eighteen (18) years of age and older and shall advise Members of:

 
 
76

--------------------------------------------------------------------------------

 



 
 
4.6.12.1.1
Their rights under the law of the State of Georgia, including the right to
accept or refuse medical or surgical treatment and the right to formulate
Advance Directives; and



 
4.6.12.1.2
The Contractor’s written policies respecting the implementation of those rights,
including a statement of any limitation regarding the implementation of Advance
Directives as a matter of conscience.

 
 
4.6.12.2
The information must include a description of State law and must reflect changes
in State laws as soon as possible, but no later than ninety (90) Calendar Days
after the effective change.



 
4.6.12.3
The Contractor’s information must inform Members that complaints may be filed
with the State’s Survey and Certification Agency.



 
4.6.12.4
The Contractor shall educate its staff about its policies and procedures on
Advance Directives, situations in which Advance Directives may be of benefit to
Members, and their responsibility to educate Members about this tool and assist
them to make use of it.



 
4.6.12.5
The Contractor shall educate Members about their ability to direct their care
using this mechanism and shall specifically designate which staff Members and/or
network Providers are responsible for providing this education.



4.6.13
Foster Care Forensic Exam



 
4.6.13.1
The Contractor shall provide a forensic examination to a Member that is less
than eighteen (18) years of age that is placed outside the home in State
custody.  Such exam shall be in accordance with State law and regulations.

 
 
77

--------------------------------------------------------------------------------

 
 
4.6.14
Laboratory Services



 
4.6.14.1
The Contractor shall require all network laboratories to automatically report
the Glomerular Filtration Rate (GFR) on any serum creatinine tests ordered by
In-Network Providers.



4.6.15
Member Cost-Sharing



 
4.6.15.1
The Contractor shall ensure that Providers collect Member co-payments as
specified in Attachment K.



4.7
EARLY AND PERIODIC SCREENING, DIAGNOSTIC AND TREATMENT (EPSDT) PROGRAM:  HEALTH
CHECK

 
4.7.1
General Provisions



 
4.7.1.1
The Contractor shall provide EPSDT services (called Health Check services) to
Medicaid children less than twenty-one (21) years of age and PeachCare for Kids™
children less than age nineteen (19) years of age (hereafter referred to as
Health Check eligible children), in compliance with all requirements found
below.



 
4.7.1.2
The Contractor shall comply with sections 1902(a)(43) and 1905(a)(4)(B) and
1905(r) of the Social Security Act and federal regulations at 42 CFR 441.50 that
require EPSDT services to include outreach and informing, screening, tracking,
and, diagnostic and treatment services. The Contractor shall comply with all
Health Check requirements pursuant to the Georgia Medicaid Policies and
Procedures Manuals.



 
4.7.1.3
The Contractor shall develop an EPSDT Plan that includes written policies and
procedures for conducting outreach, informing, tracking, and follow-up to ensure
compliance with the Health Check periodicity schedules.  The EPSDT Plan shall
emphasize outreach and compliance monitoring for children and adolescents (young
adults), taking into account the multi-lingual, multi-cultural nature of the GF
population, as well as other unique characteristics of this population.  The
plan shall include procedures for follow-up of missed appointments, including
missed Referral appointments for problems identified through Health Check
screens and exams.  The plan shall also include procedures for referral,
tracking and follow up for annual dental examinations and visits.  The
Contractor shall submit its EPSDT Plan to DCH for review and approval as
updated.



                4.7.1.4 
The contractor shall ensure providers perform a full EPSDT (Early and Periodic
Screening Diagnostic and Treatment) visit according to the periodic schedule
approved by DCH. The visit must include a comprehensive history, unclothed
physical examination, appropriate immunizations, lead screening and testing per
CMS requirements, and health education/anticipatory guidance. All five (5)
components must be performed for the visit to be considered an EPSDT visit.

 
 
78

--------------------------------------------------------------------------------

 
 
4.7.2
Outreach and Informing



 
4.7.2.1
The Contractor’s Health Check outreach and informing process shall include:



 
·
The importance of preventive care;

 
                        ·     The periodicity schedule and the depth and breadth
of services;


 
·
How and where to access services, including necessary transportation and
scheduling services; and



 
·
A statement that services are provided without cost.



 
4.7.2.2
The Contractor shall inform its newly enrolled families with Health Check
eligible children about the Health Check program within sixty (60) Calendar Days
of Enrollment with the plan.  This requirement includes informing pregnant women
and new mothers, either before or within seven (7) days after the birth of their
children, that Health Check services are available.



 
4.7.2.3
The Contractor shall provide written notification to its families with Health
Check eligible children when appropriate periodic assessments or needed services
are due.  The Contractor shall coordinate appointments for care.  The Contractor
shall follow up with families with Health Check eligible children that have
failed to access Health Check screens and services after one hundred and twenty
(120) Calendar Days of Enrollment in the CMO plan.



 
4.7.2.4
The Contractor shall provide to each PCP, on a monthly basis, a list of the
PCP’s Health Check eligible children that have not had an encounter during the
initial one hundred and twenty (120) Calendar Days of CMO plan Enrollment,
and/or are not in compliance with the Health Check periodicity schedule.  The
Contractor and/or the PCP shall contact the Members’ parents or guardians to
schedule an appointment.



 
4.7.2.5
Informing may be oral (on the telephone, face-to-face, or films/tapes) or
written and may be done by Contractor personnel or Health Care Providers.  All
outreach and informing shall be documented and shall be conducted in
non-technical language at or below a fifth (5th) grade reading level.  The
Contractor shall use accepted methods for informing persons who are blind or
deaf, or cannot read or understand the English language, in accordance with
Section 4.3.2 of this Contract.

 
 
79

--------------------------------------------------------------------------------

 
 
 
4.7.2.6
The Contractor may provide incentives to Members and/or Providers to encourage
compliance with periodicity schedules. Such incentives shall be established in
accordance with all applicable State and Federal laws, rules and regulations.
Additionally, Member incentives must be of nominal value ($10 or less per item
or $50 in the aggregate on an annual basis) and may include gift cards so long
as such gift cards are not redeemable for cash or Co-payments.

 
 
4.7.2.7
In accordance with 42 CFR 1003.101, the Nominal Value requirement stated herein
is not applicable where the incentive is offered to promote the delivery of
preventive care services, provided:

 
1) the delivery of the preventive services is not tied (directly or indirectly)
to the provision of other services reimbursed in whole or in part by Medicare or
Medicaid;
2) the incentive is not cash or an instrument convertible to cash; and
3) the value of the incentive is not disproportionally large in relationship to
the value of the preventive care service.



4.7.3
Screening



 
4.7.3.1
The Contractor is responsible for periodic screens in accordance with the
State’s periodicity schedule. Such screens must include all of the following:



 
·
A comprehensive health and developmental history;



 
·
Developmental assessment, including mental, emotional, and behavioral health
development;



 
·
Measurements (including head circumference for infants);



 
·
An assessment of nutritional status;



 
·
A comprehensive unclothed physical exam;



 
·
Immunizations according to the Advisory Committee of Immunization Practices
(ACIP);

 
80

--------------------------------------------------------------------------------

 
 
 
·
Certain laboratory tests (including the federally required blood lead
screening);



 
·
Anticipatory guidance and health education;



 
·
Vision screening;



 
·
Tuberculosis and lead risk screening;



 
·
Hearing screening; and



 
·
Dental and oral health assessment.

 
 
4.7.3.2
Children between thirty-six (36) months of age and seventy-two (72) months of
age should receive a blood lead screening test if there is no record of a
previous test.



 
4.7.3.3
The Contractor shall have a lead case management program for Health Check
eligibles and their households when there is a positive blood lead test equal to
or greater than ten (10) micrograms per deciliter.  The lead case management
program shall include education, a written case management plan that includes
all necessary referrals, coordination with other specific agencies,
environmental lead assessments, and aggressive pursuit of non-compliance with
follow-up tests and appointments. The contractor must ensure reporting of all
blood lead levels to the Division of Public Health.



 
4.7.3.4
The Contractor shall have procedures for Referral to and follow up with oral
health professionals, including annual dental examinations and services by an
oral health professional.



 
4.7.3.5
The Contractor shall provide inter-periodic screens, which are screens that
occur between the complete periodic screens and are Medically Necessary to
determine the existence of suspected physical or mental illnesses or
Conditions.  This includes at a minimum vision, hearing and dental services.



 
4.7.3.6
The Contractor shall provide Referrals for further diagnostic and/or treatment
services to correct or ameliorate defects, and physical and mental illnesses and
Conditions discovered by the Health Check screens.  Referral and follow up may
be made to the Provider conducting the screening or to another Provider, as
appropriate.



 
4.7.3.7
The Contractor shall provide an initial health and screening visit to all newly
enrolled GF Health Check eligible children within ninety (90) Calendar Days and
within twenty-four (24) hours of birth to all newborns.

 
 
81

--------------------------------------------------------------------------------

 
 
 
4.7.3.8
Minimum Contractor compliance with the Health Check screening requirements,
including blood lead screening and annual dental examinations and services, is
an eighty percent (80%) screening rate, using the methodology prescribed by CMS
to determine the screening rate. This requirement and screening percentage is
related to the CMS-416 requirements.

 
4.7.4
Tracking



 
4.7.4.1
The Contractor shall establish a tracking system that provides information on
compliance with Health Check requirements.  This system shall track, at a
minimum, the following areas:



 
·
Initial newborn Health Check visit occurring in the hospital;



 
·
Periodic and preventive/well child screens and visits as prescribed by the
periodicity schedule;



 
·
Diagnostic and treatment services, including Referrals;

 
 
·
Immunizations, lead, tuberculosis and dental services; and



 
·
A reminder/notification system.



 
4.7.4.2
All information generated and maintained in the tracking system shall be
consistent with Encounter Data requirements as specified elsewhere herein.



4.7.5
Diagnostic and Treatment Services



 
4.7.5.1
If a suspected problem is detected by a screening examination as described
above, the child shall be evaluated as necessary for further diagnosis.  This
diagnosis is used to determine treatment needs.



 
4.7.5.2
Health Check requires coverage for all follow-up diagnostic and treatment
services deemed Medically Necessary to ameliorate or correct a problem
discovered during a Health Check screen.  Such Medically Necessary diagnostic
and treatment services must be provided regardless of whether such services are
covered by the State Medicaid Plan, as long as they are Medicaid-Covered
Services as defined in Title XIX of the Social Security Act.  The Contractor
shall provide Medically Necessary, Medicaid-covered diagnostic and treatment
services.

 
 
82

--------------------------------------------------------------------------------

 
 
4.7.6
Reporting Requirements

 
 
4.7.6.1
The Contractor shall submit all required Health Check Reports.

 
4.8                          PROVIDER NETWORK AND ACCESS


4.8.1
General Provisions



 
4.8.1.1
The Contractor is solely responsible for providing a network of physicians,
pharmacies, hospitals, and other health care Providers through whom it provides
the items and services included in Covered Services.



 
4.8.1.2
The Contractor shall ensure that its network of Providers is adequate to assure
access to all Covered Services, and that all Providers are appropriately
credentialed, maintain current licenses, and have appropriate locations to
provide the Covered Services.

 
 
4.8.1.3
The Contractor shall notify DCH sixty (60) days in advance when a decision is
made to close network enrollment for new provider contracts and also notify DCH
when network enrollment is reopened. The Contractor must notify DCH sixty (60)
days prior to closing a provider panel.

 
 
4.8.1.4
The Contractor shall not include any Providers who have been excluded from
participation by the Department of Health and Human Services, Office of
Inspector General, or who are on the State’s list of excluded Providers.  The
Contractor is responsible for routinely checking the exclusions list and shall
immediately terminate any Provider found to be excluded and notify the Member
per the requirements outlined in this Contract.



 
4.8.1.5
The Contractor shall require that each Provider have a unique physician
identifier number (UPIN).  In accordance with 45 CFR 160.103, the Contractor
shall require that each Provider have a national Provider identifier (NPI).



 
4.8.1.6
The Contractor shall have written Selection and Retention Policies and
Procedures. These policies shall be submitted to DCH for review and approval as
updated.  In selecting and retaining Providers in its network the Contractor
shall consider the following:

 
 
83

--------------------------------------------------------------------------------

 
 
 
·
The anticipated GF Enrollment;



 
·
The expected Utilization of services, taking into consideration the
characteristics and Health Care needs of its Members;



 
·
The numbers and types (in terms of training, experience and specialization) of
Providers required to furnish the Covered Services;

 
 
·
The numbers of network Providers who are not accepting new GF patients; and



 
·
The geographic location of Providers and Members, considering distance, travel
time, the means of transportation ordinarily used by Members, and whether the
location provides physical access for Members with disabilities.

 
 
4.8.1.7
If the Contractor declines to include individual Providers or groups
of   Providers in its network, the Contractor shall give the affected Providers
written notice of the reason(s) for the decision. These provisions shall not be
construed to:

 
 
·
Require the Contractor to contract with Providers beyond the number necessary to
meet the needs of its Members;



 
·
Preclude the Contractor from establishing measures that are designed to maintain
quality of services and control costs and are consistent with its
responsibilities to Members.



 
4.8.1.8
The Contractor shall ensure that all network Providers have knowingly and
willfully agreed to participate in the Contractor’s network.  The Contractor
shall be prohibited from acquiring established networks without contacting each
individual Provider to ensure knowledge of the requirements of this Contract and
the Provider’s complete understanding and agreement to fulfill all terms of the
Provider Contract, as outlined in section 4.10. The Contractor shall send all
newly contracted providers a written network participation welcome letter that
includes a contract effective date for which providers are approved to begin
providing medical services to Georgia Families members. DCH reserves the right
to confirm and validate, through both the collection of information and
documentation from the Contractor and on-site visits to network Providers, the
existence of a direct relationship between the Contractor and the network
Providers.

 
 
4.8.1.8.1
The Contractor shall submit an up-dated version of the Provider Network Listing
spreadsheet for all requested Provider types (as outlined under Required
Attachments in 5.1.2.8 in the RFP). DCH may require the Contractor to include
executed Signature Pages of Provider Contracts and written acknowledgements from
all Providers part of a Preferred Health Organization  ( PHO), IPA, or other
network stating that they know they are in the CMO's network, know they are
accepting Medicaid patients, and that they are accepting the terms and
conditions.

 
 
84

--------------------------------------------------------------------------------

 
 
 
 
4.8.1.8.2
The Contractor shall identify in its Network Listing data that reports or
indicates which providers  are accepting new members; providers are not
accepting new patients; providers that have full-time practice hour locations;
and providers that have part-time practice hour locations.



 
4.8.1.9
The Contractor shall at least quarterly validate provider demographic data to
ensure that current, accurate, and clean data is on file for all contracted
providers.  Failure to do so may result in liquidation damages up to $5,000 per
day against the Contractor.



 
4.8.1.10
The Contractor shall ensure that all provider network data files are tested and
validated for accuracy prior to deliverable submissions.  The Contractor shall
scrub data to identify inconsistencies such as addresses duplicates; mismatched
cities, counties, and regions; and incorrect assigned specialties.  The
Contractor shall be responsible for submission of attestations for each network
report.   All reports are to be submitted in the established DCH format with all
required data elements. Failure to do so may result in liquidation damages up to
$5,000 per day against the Contractor.



 
4.8.1.11
The Contractor shall ensure that all members have timely access to quality care.



4.8.2
Primary Care Providers (PCPs)



 
4.8.2.1
The Contractor shall offer its Members freedom of choice in selecting a PCP. The
Contractor shall have written PCP Selection Policies and Procedures describing
how Members select their PCP.



 
4.8.2.2
The Contractor shall submit these PCP Selection Policies and Procedures policies
to DCH for review and approval as updated.



 
4.8.2.3
PCP assignment policies shall be in accordance with Section 4.1.2 of this
Contract.

 
 
4.8.2.4
The Contractor may require that Members are assigned to the same PCP for a
period of up to six (6) months.  In the event the Contractor requires that
Members are assigned to the same PCP for a period of six (6) months or less, the
following exceptions shall be made:

 
 
85

--------------------------------------------------------------------------------

 
 
 
4.8.2.4.1
Members shall be allowed to change PCPs without cause during the first ninety
(90) Calendar Days following PCP selection;

 
4.8.2.4.2                  Members shall be allowed to change PCPs with cause at
anytime.  The following constitute cause for change:


 
·
The PCP no longer meets the geographic access standards as defined in Section
4.8.13;



 
·
The PCP does not, because of moral or religious objections, provide the Covered
Service(s) the Member seeks; and



 
·
The Member requests to be assigned to the same PCP as other family members.



 
4.8.2.4.3
Members shall be allowed to change PCPs every six (6) months.



 
4.8.2.5
The PCP is responsible for supervising, coordinating, and providing all Primary
Care to each assigned Member.  In addition, the PCP is responsible for
coordinating and/or initiating Referrals for specialty care (both in and out of
network), maintaining continuity of each Member’s Health Care and maintaining
the Member’s Medical Record, which includes documentation of all services
provided by the PCP as well as any specialty services.  The Contractor shall
require that PCPs fulfill these responsibilities for all Members.



 
4.8.2.6
The Contractor shall include in its network as PCPs the following:



 
4.8.2.6.1
Physicians who routinely provide Primary Care services in the areas of:



 
·
Family Practice;



 
·
General Practice;



 
·
Pediatrics; or



 
·
Internal Medicine.

 
 
4.8.2.6.2
Nurse Practitioners Certified (NP-C) specializing in:

 
 
86

--------------------------------------------------------------------------------

 
 
 
·
Family Practice; or



 
·
Pediatrics.



 
4.8.2.7
NP-Cs in independent practice must also have a current collaborative agreement
with a licensed physician who has hospital admitting privileges.

 
 
4.8.2.8
FQHCs and RHCs may be included as PCPs.  The Contractor shall maintain an
accurate list of all Providers rendering care at these facilities.



 
4.8.2.9
Primary Care Public Health Department Clinics and Primary Care Hospital
Outpatient Clinics may be included as PCPs if they agree to the requirements of
the PCP role, including the following conditions:



 
·
The practice must routinely deliver Primary Care as defined by the majority of
the practice devoted to providing continuing comprehensive and coordinated
medical care to a population undifferentiated by disease or organ system.  If
deemed necessary, a Medical Record audit of the practice will be performed.  Any
exceptions to this requirement will be considered on a case-by-case basis.



 
·
Any Referrals for specialty care to other Providers of the same practice may be
reviewed for appropriateness.



 
4.8.2.10
Physician’s assistants (PAs) may participate as a PCP as a Member of a
physician’s practice.



 
4.8.2.11
The Contractor may allow female Members to select a gynecologist or
obstetrician-gynecologist (OB-GYN) as their Primary Care Provider.



 
4.8.2.12
The Contractor may allow Members with Chronic Conditions to select a specialist
with whom he or she has an on-going relationship to serve as a PCP.



4.8.3
Direct Access



 
4.8.3.1
The Contractor shall provide female Members with direct in-network access to a
women’s health specialist for covered care necessary to provide her routine and
preventive Health Care services.  This is in addition to the Member’s designated
source of Primary Care if that Provider is not a women’s health specialist.

 
 
87

--------------------------------------------------------------------------------

 



 
 
4.8.3.2
The Contractor shall have a process in place that ensures that Members
determined to need a course of treatment or regular care monitoring have direct
access to a specialist as appropriate for the Member’s condition and identified
needs.  The Medical Director shall be responsible for over-seeing this process.



 
4.8.3.3
The Contractor shall ensure that Members who are determined to need a course of
treatment or regular care monitoring have a treatment plan.  This treatment plan
shall be developed by the Member’s PCP with Member participation, and in
consultation with any specialists caring for the Member.  This treatment plan
shall be approved in a timely manner by the Medical Director and in accord with
any applicable State quality assurance and utilization review standards.

 
4.8.4
Pharmacies



 
The Contractor shall maintain a comprehensive Provider network of pharmacies
that ensures pharmacies are available and accessible to all Members.



4.8.5
Hospitals



 
4.8.5.1
The Contractor shall have a comprehensive Provider network of hospitals such
that they are available and accessible to all Members.  This includes, but is
not limited to tertiary care facilities and facilities with neo-natal, intensive
care, burn, and trauma units.



 
4.8.5.2
The Contractor shall include in its network Critical Access Hospitals (CAHs)
that are located in its Service Region.



 
4.8.5.3
The Contractor shall maintain copies of all letters and other correspondence
related to its efforts to include CAHs in its network.  This documentation shall
be provided to DCH upon request.



 
4.8.5.4
A critical access hospital must provide notice to a care management organization
and DCH of any alleged breaches in its contract by such care management
organization (Title 33 of the Official Code of Georgia Annotated as amended
pursuant to O.C.G.A. 33-21-1, et seq known as the “Medicaid Care Management
Organizations Act.” (HB1234)



4.8.6
Laboratories

 
 
The Contractor shall maintain a comprehensive Provider network of laboratories
that ensures laboratories are accessible to all Members.  The Contractor shall
ensure that all laboratory testing sites providing services under this contract
have either a clinical laboratory (CLIA) certificate or a waiver of a
certificate of registration, along with a CLIA number, pursuant to 42 CFR 493.3.

 
 
88

--------------------------------------------------------------------------------

 
 
4.8.7
Mental Health/Substance Abuse



 
4.8.7.1
The Contractor shall include in its network Core Service Providers (CSP’s) that
meet the requirements of the Department of Human Resources and are located in
its Service Region, provided they agree to the Contractor’s terms and conditions
as well as rates; and presuming they meet the credentialing requirements
established by the Contractor for that provider type.

 
 
4.8.7.2
The Contractor shall maintain copies of all letters and other correspondence
related to the inclusion of CSP’s in its network.  This documentation shall be
provided to DCH upon request.



4.8.8
Federally Qualified Health Centers (FQHCs)



 
4.8.8.1
The Contractor shall include in its Provider network all FQHCs in its Service
Region based on PPS rates.



 
4.8.8.2
The Contractor shall maintain copies of all letters and other correspondence
related to its efforts to include FQHCs in its network.  This documentation
shall be provided to DCH upon request.



 
4.8.8.3
The FQHC must agree to provide those primary care services typically   included
as part of a physician’s medical practice, as described in §901 of State
Medicaid Manual Part II for FQHC (the Manual). Services and supplies deemed
necessary for the provision of a Core services as described in §901.2 of the
Manual are considered part of the FQHC service. In addition, an FQHC can provide
other ambulatory services of the following state Medicaid Program, once enrolled
in the programs:



 
·
Health Check (COS 600),



 
·
Mental Health (COS 440),



 
·
Dental Services (COS 450 and 460),



 
·
Refractive Vision Care services (COS 470),



 
·
Podiatry (COS 550),

 
 
·
Pregnancy Related services (COS 730), and

 
 
89

--------------------------------------------------------------------------------

 
 
4.8.9                       Rural Health Clinics (RHCs)


 
4.8.9.1
The Contractor shall include in its Provider network all RHCs in its Service
Region based on PPS rates.



 
4.8.9.2
The Contractor shall maintain copies of all letters and other correspondence
related to its efforts to include FQHCs and RHCs in its network.  This
documentation shall be provided to DCH upon request.

 
 
4.8.9.3
The RHC must agree to provide those primary care services typically included as
part of a physician’s medical practice, as described in §901 of State Medicaid
Manual Part II for RHC (the Manual). Services and supplies deemed necessary for
the provision of a Core services as described in §901.2 of the Manual are
considered part of the RHC service. In addition, an RHC can provide other
ambulatory services of the following state Medicaid Program, once enrolled in
the programs:



 
·
Health Check (COS 600),



 
·
Mental Health (COS 440),



 
·
Dental Services (COS 450 and 460),



 
·
Refractive Vision Care services (COS 470),



 
·
Podiatry (COS 550),



 
·
Pregnancy Related services (COS 730), and



 
·
Perinatal Case Management (COS 761).



4.8.10
Family Planning Clinics



 
4.8.11.1
The Contractor shall make a reasonable effort to subcontract with all family
planning clinics, including those funded by Title X of the Public Health
Services Act.



 
4.8.11.2
The Contractor shall maintain copies of all letters and other correspondence
related to its efforts to include Title X Clinics in its network.  This
documentation shall be provided to DCH upon request.

 
 
90

--------------------------------------------------------------------------------

 
 
4.8.11
Nurse Practitioners Certified (NP-Cs) and Certified Nurse Midwives (CNMs)

 
 
The Contractor shall ensure that Members have appropriate access to NP-Cs and
CNMs, through either Provider contracts or Referrals.  This provision shall in
no way be interpreted as requiring the Contractor to provide any services that
are not Covered Services.

 
4.8.12                     Dental Practitioners
 
 
4.8.12.1
The Contractor shall not deny any dentist from participating in the Medicaid and
PeachCare for Kids™ dental program administered by such care management
organization if:



 
·
such dentist has obtained a license to practice in this state and is an enrolled
provider who has met all of the requirements of DCH for participation in the
Medicaid and PeachCare for Kids™ program; and



 
·
licensed dentist will provide dental services to members pursuant to a state or
federally funded educational loan forgiveness program that requires such
services; provided, however, each care management organization shall be required
to offer dentists wishing to participate through such loan forgiveness programs
the same contract terms offered to other dentists in the service region who
participate in the care management organization’s Medicaid and PeachCare for
Kids™ dental programs;



 
·
the geographic area in which the dentist intends to practice has been designated
as having a dental professional shortage as determined by DCH, which may be
based on the designation of the Health Resources and Services Administration of
the United States Department of Health and Human Services;

 
 
4.8.12.2
The Contractor must establish a sufficient number of general dentists and
specialists as specified by 4.8.13 - Geographic Access Requirements to provide
covered dental services to members in the geographic region.

 
 
4.8.12.3
The Contractor must report the total number of dental provider   applications
received, the number of applications pending a determination, and the total
number of both approved and denied applications on a monthly basis.

 
 
4.8.12.4
The Contractor must process completed dental applications within 30 days from
receipt.

 
 
91

--------------------------------------------------------------------------------

 
 
 
4.8.12.5
The Contractor must include specific documentation that supports the decision to
accept or decline a provider including a decision tool such as a checklist.



 
4.8.12.6
The Contractor’s denial letter of a provider’s application must include specific
information regarding how to file an appeal.

 
 
4.8.12.7
The Contractor must report the number of dental application appeals, and appeal
outcomes.

 
 

4.8.13
Geographic Access Requirements



 
4.8.13.1
In addition to maintaining in its network a sufficient number of Providers to
provide all services to its Members, the Contractor shall meet the following
geographic access standards for all Members:




 
Urban
Rural
PCPs
Two (2) within eight (8) miles
Two (2) within fifteen (15) miles
Specialists
One (1) within thirty (30) minutes or thirty (30) miles
One within forty-five (45) minutes or forty-five (45) miles
General Dental Providers
One (1) within thirty (30) minutes or thirty (30) miles
One within forty-five (45) minutes or forty-five (45) miles
Dental Subspecialty Providers
One (1) within thirty (30) minutes or thirty (30) miles
One within forty-five (45) minutes or forty-five (45) miles
Hospitals
One (1) within thirty (30) minutes or thirty (30) miles
One within forty-five (45) minutes or forty-five (45) miles
Mental Health Providers
One (1) within thirty (30) minutes or thirty (30) miles
One within forty-five (45) minutes or forty-five (45) miles
Pharmacies
One (1) twenty-four (24) hours a day, seven (7) days a week within fifteen (15)
minutes or fifteen (15) miles
One (1) twenty-four (24) hours a day (or has an after hours emergency phone
number and pharmacist on call), seven (7) days a week within thirty (30) minutes
or thirty (30) miles

 
 
92

--------------------------------------------------------------------------------

 
 
 
4.8.13.2
All travel times are maximums for the amount of time it takes a Member, using
usual travel means in a direct route to travel from their home to the
Provider.  DCH recognizes that transportation with NET vendors may not always
follow direct routes due to multiple passengers.



 
4.8.13.3
The Contractor shall only include in its Geographic Access data reports
providers that are only accepting new members and providers that have full-time
practice hour locations.

 
 
4.8.13.4
The Contractor shall be required to utilize the most recent GeoAccess program
versions available and update periodically as appropriate. GeoCoder software is
required to be used along with the GeoAccess application package.



 
4.8.13.5
The Contractor shall be required to report monthly the total number of provider
applications received, the total number of applications pending a determination,
and the total of each of the approved and denied applications.



 
4.8.13.6
The Contractor shall be required to ensure that all complete provider
applications are processed and loaded within 30 days of receipt by the
Contractor or its designated subcontracted vendor.



4.8.14
Waiting Maximums and Appointment Requirements



 
4.8.14.1
The Contractor shall require that all network Providers offer hours of operation
that are no less than the hours of operation offered to commercial and
Fee-for-Service patients.  The Contractor shall encourage its PCPs to offer
After-Hours office care in the evenings and on weekends.



 
4.8.14.2
The Contractor shall have in its network the capacity to ensure that waiting
times for appointments do not exceed the following:



  PCPs (routine visits)
  Not to exceed  14 calendar days
 
  PCP (adult sick visit)
  Not to exceed  24 hours
  PCP (pediatric sick visit)
  Not to exceed  24 hours
  Specialists
  Not to exceed  30 Calendar Days
  Dental Providers (routine visits)
  Not to exceed  21 Calendar Days
  Dental Providers (urgent care)
  Not to exceed  48 hours
  Non-emergency hospital stays
  30 Calendar Days
  Mental health Providers
  14 Calendar Days
  Urgent Care Providers
  Not to exceed  24 hours
  Emergency Providers
  Immediately (24 hours a day, 7 days a week) and without prior authorization

 
93 
 

--------------------------------------------------------------------------------

 
 
 
4.8.14.3
The Contractor shall have in its network the capacity to ensure that waiting
times in the provider office does not exceed the following for pediatrics and
adults:

 
  Scheduled Appointments
  Waiting times shall not exceed 60 minutes.  After 30 minutes, patient must be
given an
   update on waiting time with an option of waiting or rescheduling appointment.
  Work-in or Walk-In Appointments
  Waiting times shall not exceed 90 minutes. After 45 minutes, patient must be
given an 
  update on waiting time with an option of waiting or rescheduling appointment



 
4.8.14.4
The Contractor shall ensure that provider response times for returning calls
after-hours are as follows:



  Urgent Calls
  Shall not exceed 20 minutes
  Other Calls
  Shall not exceed one hour



 
4.8.14.5
The Contractor shall provide adequate capacity for initial visits for pregnant
women within fourteen (14) Calendar Days and visits for Health Check eligible
children within ninety (90) Calendar Days of Enrollment into the CMO plan.



 
4.8.14.6
The Contractor shall take corrective action if there is a failure to comply with
these waiting times.



4.8.15
Credentialing



 
4.8.15.1
The Contractor shall maintain written policies and procedures for the
Credentialing and Re-Credentialing of network Providers, using standards
established by National Committee Quality Assurance (NCQA), Joint Commission on
Accreditation Healthcare Organization (JCAHO), or American Accreditation
Healthcare Commission/URAC.  At a minimum, the Contractor shall require that
each Provider be credentialed in accordance with State law.  The Contractor may
impose more stringent Credentialing criteria than the State requires. The
Contractor shall Credential all completed applications packets within 120
calendar days of receipt.

 
 
4.8.15.2
Credentialing policies and procedures shall include: the verification of the
existence and maintenance of credentials, licenses, certificates, and insurance
coverage of each Provider from a primary source; a methodology and process for
Re-Credentialing Providers; a description of the initial quality assessment of
private practitioner offices and other patient care settings; and procedures for
disciplinary action, such as reducing, suspending, or terminating Provider
privileges.

 
 
94

--------------------------------------------------------------------------------

 
 
 
4.8.15.3
Upon the request of DCH, The Contractor shall make available all licenses,
insurance certificates, and other documents of network Providers.  The
Contractor shall also make available to DCH each quarter the total number of
provider applications by date that have been received, the number of
applications pending a determination, credentialed, and approved and denied.
These reports should be catalogued date in such a way to allow age tracking of
each provider application submitted and the specific reason that credentialing
for any of the applications was delayed beyond 120 days.

 
 
4.8.15.4
Contractors shall submit its Provider Credentialing and re-Credentialing
Policies and Procedures to DCH as updated.

 
 
4.8.15.5
The Contractor’s application review decision must include specific documentation
to support the decision to accept or decline a provider. The Contract must
include instructions regarding how a provider can appeal a decision to deny the
providers application.

 
4.8.16
Mainstreaming



 
4.8.16.1
The Contractor shall encourage that all In-Network Providers accept Members for
treatment, unless they have a full panel (2500 members) and are accepting no new
GF or commercial patients.  The Contractor shall ensure that In-Network
Providers do not intentionally segregate Members in any way from other persons
receiving services.



 
4.8.16.2
The Contractor shall ensure that Members are provided services without regard to
race, color, creed, sex, religion, age, national origin, ancestry, marital
status, sexual preference, health status, income status, or physical or mental
disability.



4.8.17
Coordination Requirements



 
4.8.17.1
The Contractor shall coordinate with all divisions within DCH, as well as with
other State agencies, and with other CMO plans operating within the same Service
Region. This requirement does not specify what we are to coordinate.  Please
provide clarification.

 
 
4.8.17.2
The Contractor shall also coordinate with local education agencies in the
Referral and provision of children’s intervention services provided through the
school to ensure Medical Necessity and prevent duplication of services.

 
 
95

--------------------------------------------------------------------------------

 
 
 
4.8.17.3
The Contractor shall coordinate the services furnished to its Members with the
service the Member receives outside the CMO plan, including services received
through any other managed care entity.

 
 
4.8.17.4
The Contractor shall coordinate with all NET vendors.



                4.8.17.5
DCH strongly encourages the Contractor to Contract with Providers of essential
community services who would normally Contract with the State as well as other
public agencies and with non-profit organizations that have maintained a
historical base in the community.



 
4.8.17.6
The Contractor shall implement procedures to ensure that in the process of
coordinating care each Member’s privacy is protected consistent with the
confidentiality requirements in 45 CFR 160 and 45 CFR 164.



4.8.18
Network Changes



 
4.8.18.1
The Contractor shall notify DCH within seven (7) Business Days of any
significant changes to the Provider network or, if applicable, to any
Subcontractors’ Provider network.  A significant change is defined as:



 
·
A decrease in the total number of PCPs by more than five percent (5%);



 
·
A loss of all Providers in a specific specialty where another Provider in that
specialty is not available within sixty (60) miles;



 
·
A loss of a hospital in an area where another contracted hospital of equal
service ability is not available within thirty (30) miles; or



 
·
Other adverse changes to the composition of the network, which impair or deny
the Members’ adequate access to In-Network Providers.

 
 
4.8.18.2
The Contractor shall have procedures to address changes in the health plan
Provider network that negatively affect the ability of Members to access
services, including access to a culturally diverse Provider network. Significant
changes in network composition that negatively impact Member access to services
may be grounds for Contract termination or State determined remedies.

 
 
96

--------------------------------------------------------------------------------

 
 
 
4.8.18.3
If a PCP ceases participation in the Contractor’s Provider network the
Contractor shall send written notice to the Members who have chosen the Provider
as their PCP.  This notice shall be issued no less than thirty (30) Calendar
Days prior to the effective date of the termination and no more than ten (10)
Calendar Days after receipt or issuance of the termination notice.

 
 
4.8.18.4
If a Member is in a prior authorized ongoing course of treatment with any other
participating Provider who becomes unavailable to continue to provide services,
the Contractor shall notify the Member in writing within ten (10) Calendar Days
from the date the Contractor becomes aware of such unavailability.



 
4.8.18.5
These requirements to provide notice prior to the effective dates of termination
shall be waived in instances where a Provider becomes physically unable to care
for Members due to illness, a Provider dies, the Provider moves from the Service
Region and fails to notify the Contractor, or when a Provider fails
Credentialing.  Under these circumstances, notice shall be issued immediately
upon the Contractor becoming aware of the circumstances.



 
4.8.18.6
Continuity of Care Plan is required to be submitted to DCH 60 days prior to
anticipated mass Network changes (as defined in 4.8.18.1) that will impact
membership.



 4.8.19
Out-of-Network Providers



 
4.8.19.1
If the Contractor’s network is unable to provide Medically Necessary Covered
Services to a particular Member, the Contractor shall adequately and timely
cover these services Out-of-Network for the Member. The Contractor must inform
the Out-of Network Provider that the member cannot be balance billed.



 
4.8.19.2
The Contractor shall coordinate with Out-of-Network Providers regarding
payment.  For payment to Out-of-Network, or non-participating Providers, the
following guidelines apply:



 
·
If the Contractor offers the service through an In-Network Provider(s), and the
Member chooses to access the service (i.e., it is not an emergency) from an
Out-of-Network Provider, the Contractor is not responsible for payment.

 
 
·
If the service is not available from an In-Network Provider, but the Contractor
has three (3) Documented Attempts to contract with the Provider, the Contractor
is not required to pay more than Medicaid FFS rates for the applicable service,
less ten percent (10%).

 
 
97

--------------------------------------------------------------------------------

 
 
 
·
If the service is available from an In-Network Provider, but the service meets
the Emergency Medical Condition standard, and the Contractor has three (3)
Documented Attempts to contract with the Provider, the Contractor is not
required to pay more than Medicaid FFS rates for the applicable service, less
ten percent (10%).

 
 
·
When paying out of state providers in an emergency situation:  Be advised that
the CMOs shall not allow a member to be held accountable for payment under these
circumstances.

 
 
·
If the service is not available from an In-Network Provider and the Member
requires the service and is referred for treatment to an Out-of-Network
Provider, the payment amount is a matter between the CMO and the Out-of-Network
Provider.



 
4.8.19.3
In the event that needed services are not available from an In-Network Provider
and the Member must receive services from an Out-of-Network Provider, the
Contractor must ensure that the Member is not charged more than it would have if
the services were furnished within the network.



4.8.20                    Shriners Hospitals for Children


 
4.8.20.1
The Contractor shall comply with the responsibilities outlined in the
“Memorandum of Understanding for the PeachCare Partnership Program” executed on
February 18, 2008.



 
4.8.20.2
The Contractor shall cooperate with DCH in making any updates or revisions to
the Memorandum, as necessary.



4.8.21
Reporting Requirements



 
4.8.21.1
The Contractor shall submit to DCH quarterly Provider Network Adequacy and
Capacity Reports (included Policies and Procedures) as described in Section
4.18.4.10.



 
4.8.21.2
The Contractor shall submit to DCH quarterly Timely Access Reports as described
in Section 4.18.4.1.

 
4.9
PROVIDER SERVICES



4.9.1
General Provisions

 
98 
 

--------------------------------------------------------------------------------

 
 
 
4.9.1.1
The Contractor shall provide information to all Providers about GF in order to
operate in full compliance with the GF Contract and all applicable federal and
State regulations.



 
4.9.1.2
The Contractor shall monitor Provider knowledge and understanding of Provider
requirements, and take corrective actions to ensure compliance with such
requirements.


 
4.9.1.3
The Contractor shall submit to DCH for review and prior approval all materials
and information to be distributed and/or made available.



 
4.9.1.4
All Provider Handbooks and bulletins must be in compliance with State and
federal laws.



4.9.2
Provider Handbooks



 
4.9.2.1
The Contractor shall issue a Provider Handbook to all network Providers at the
time the Provider Contract is signed.  The Contractor may choose not to
distribute the Provider Handbook via mail, provided it submits a written
notification to all Providers that explains how to obtain the Provider Handbook
from the CMO’s Web site.  This notification shall also detail how the Provider
can request a hard copy from the CMO at no charge to the Provider.  All Provider
Handbooks and bulletins shall be in compliance with State and federal laws. The
Provider Handbook shall serve as a source of information regarding GF Covered
Services, policies and procedures, statutes, regulations, telephone access and
special requirements to ensure all Contract requirements are being met.  At a
minimum, the Provider Handbook shall include the following information:



 
·
Description of the GF;



 
·
Covered Services;



 
·
Emergency Service responsibilities;



 
·
Health Check/EPSDT program services and standards;



 
·
Policies and procedures of the Provider complaint system;

 
 
·
Information on the Member Grievance System, including the Member’s right to a
State Administrative Law Hearing, the timeframes and requirements, the
availability of assistance in filing, the toll-free numbers and the Member’s
right to request continuation of Benefits while utilizing the Grievance System;

 
99 
 

--------------------------------------------------------------------------------

 
 
 
·
Medical Necessity standards and practice guidelines;



 
·
Practice protocols, including guidelines pertaining to the treatment of chronic
and complex Conditions;



 
·
PCP responsibilities;


 
·
Other Provider or Subcontractor responsibilities;



 
·
Prior Authorization, Pre-Certification, and Referral procedures;



 
·
Protocol for Encounter Data element reporting/records;



 
·
Medical Records standard;



 
·
Claims submission protocols and standards, including instructions and all
information necessary for a clean or complete Claim;



 
·
Payment policies;



 
·
The Contractor’s Cultural Competency Plan; and



 
·
Member rights and responsibilities.



 
4.9.2.2
The Contractor shall disseminate bulletins as needed to incorporate any needed
changes to the Provider Handbook.



 
4.9.2.3
The Contractor shall submit the Provider Handbook to DCH for review and approval
and as updated.  Any updates or revisions shall be submitted to DCH for review
and approval at least 30 days prior to distribution.



4.9.3
Education and Training



 
4.9.3.1
The Contractor shall provide training to all Providers and their staff regarding
the requirements of the Contract and special needs of Members.  The Contractor
shall conduct initial training within thirty (30) Calendar Days of placing a
newly Contracted Provider on active status.  The Contractor shall also conduct
ongoing training as deemed necessary by the Contractor or DCH in order to ensure
compliance with program standards and the GF Contract.

 
 
4.9.3.2
The Contractor shall submit the Provider Training Manual and Training Schedule
to DCH for review and approval as updated.

 
100 
 

--------------------------------------------------------------------------------

 


 
4.9.3.3
The Contractor shall submit the Provider Rep Field Visit Report Ad-Hoc as
described in Section 4.18.6.3.



4.9.4
Provider Relations



 
4.9.4.1
The Contractor shall establish and maintain a formal Provider relations function
to timely and adequately respond to inquiries, questions and concerns from
network Providers.  The Contractor shall implement policies addressing the
compliance of Providers with the requirements of GF, institute a mechanism for
Provider dispute resolution and execute a formal system of terminating Providers
from the network.





 
4.9.4.2
The Contractor shall provide for a Provider Relations Liaison to carry out the
Provider Relations functions.  There shall be at least one (1) Provider
Relations Liaison in each Service Region.



4.9.5
Toll-free Provider Services Telephone Line



 
4.9.5.1
The Contractor shall operate a toll-free telephone line to respond to Provider
questions, comments and inquiries.



 
4.9.5.2
The Contractor shall develop Telephone line Policies and Procedures that address
staffing, personnel, hours of operation, access and response standards,
monitoring of calls via recording or other means, and compliance with standards.



 
4.9.5.3
The Contractor shall submit these Telephone line Policies and Procedures,
including performance standards, to DCH for review and approval as updated.



 
4.9.5.4
The Contractor’s call center systems shall have the capability to track call
management metrics identified in Attachment L.



 
4.9.5.5
Pursuant to OCGA 30-20A-7.1, the telephone line shall be staffed twenty-four
(24) hours a day, seven (7) days a week to respond to Prior Authorization and
Pre-certification requests.  This telephone line shall have staff to respond to
Provider questions in all other areas, including the Provider complaint system,
Provider responsibilities, etc. between the hours of 7:00am and 7:00pm EST
Monday through Friday, excluding State holidays.

 
 
4.9.5.6
The Contractor shall develop performance standards and monitor Telephone Line
performance by recording calls and employing other monitoring activities.  At a
minimum, the standards shall require that, on a monthly basis, eighty percent
(80%) of calls are answered by a person within thirty (30) seconds, the Blocked
Call rate does not exceed one percent (1%), and the rate of Abandoned Calls does
not exceed five percent (5%).

 
101 
 

--------------------------------------------------------------------------------

 


 
4.9.5.7
The Contractor shall insure that after regular business hours the non-Prior
Authorization/Pre-certification line is answered by an automated system with the
capability to provide callers with operating hour’s information and instructions
on how to verify Enrollment for a Member with an Emergency or Urgent Medical
Condition.  The requirement that the Contractor shall provide information to
Providers on how to verify Enrollment for a Member with an Emergency or Urgent
Medical Condition shall not be construed to mean that the Provider must obtain
verification before providing Emergency Services.





 
4.9.5.8
The Contractor shall develop Call Center Quality Criteria and Protocols to
measure and monitor the accuracy of responses and phone etiquette as it relates
to the Toll-free Telephone Line.  The Contractor shall submit the Call Center
Quality Criteria and Protocols to DCH for review and approval as updated.



4.9.6
Internet Presence/Web Site



 
4.9.6.1
The Contractor shall dedicate a section of its Web Site to Provider services and
provide at a minimum, the capability for Providers to make inquiries and receive
responses through the Medicaid fiscal agent Web Site, (www.ghp.georgia.gov).



 
4.9.6.2
In addition to the specific requirements outlined above, the Contractor’s Web
Site shall be functionally equivalent, with respect to functions described in
this Contract, to the Web Site maintained by the State’s Medicaid fiscal agent
(www.ghp.georgia.gov).



 
4.9.6.3
The Contractor shall submit Web site screenshots to DCH for review and approval
as updated.



 
4.9.6.4
The Contractor shall maintain a website that allows providers to submit,
process, edit (only if original submission is in an electronic format), rebill,
and adjudicate claims electronically. To the extent a provider has the
capability; each care management organization shall submit payments to providers
electronically and submit remittance advices to providers electronically within
one business day of when payment is made. To the extent that any of these
functions involve covered transactions under 45 C.F.R. Section 162.900, et seq.,
then those transactions also shall be conducted in accordance with applicable
federal requirements.

 
102 
 

--------------------------------------------------------------------------------

 
 
 
4.9.6.5
The Contractor shall post on its website a searchable list of all providers with
which the care management organization has contracted. At a minimum, this list
shall be searchable by provider name, specialty, and location. At a minimum, the
list shall be updated once each month.

 
 

4.9.7
Provider Complaint System

          
 
4.9.7.1
The Contractor shall establish a Provider Complaint system that permits a
Provider to dispute the Contractor’s policies, procedures, or any aspect of a
Contractor’s administrative functions.

 
 
4.9.7.2
The Contractor shall submit its Provider Complaint System Policies and
Procedures to DCH for review and approval quarterly and annually and as updated
thereafter.



 
4.9.7.3
The Contractor shall include its Provider Complaint System Policies and
Procedures in its Provider Handbook that is distributed to all network
Providers.  This information shall include, but not be limited to, specific
instructions regarding how to contact the Contractor’s Provider services to file
a Provider complaint and which individual(s) have the authority to review a
Provider complaint.



 
4.9.7.4
The Contractor shall distribute the Provider Complaint System Policies and
Procedures to Out-of-Network Providers with the remittance advice of the
processed Claim.  The Contractor may distribute a summary of these Policies and
Procedures if the summary includes information on how the Provider may access
the full Policies and Procedures on the Web site.  This summary shall also
detail how the Provider can request a hard copy from the CMO at no charge to the
Provider.



 
4.9.7.5
As a part of the Provider Complaint System, the Contractor shall:



 
·
Allow Providers thirty (30) Calendar Days to file a written  complaint;



 
·
Allow providers to consolidate complaints or appeals of multiple claims that
involve the same or similar payment or coverage issues, regardless of the number
of individual patients or payment claims included in the bundled complaint or
appeal.

 
 
·
Allow a provider that has exhausted the care management organization’s internal
appeals process related to a denied or underpaid claim or group of claims
bundled for appeal the option either to pursue the administrative review process
described in subsection (e) of Code Section 49-4-153(e) or to select binding
arbitration by a private arbitrator who is certified by a nationally recognized
association that provides training and certification in alternative dispute
resolution. If the care management organization and the provider are unable to
agree on an association, the rules of the American Arbitration Association shall
apply. The arbitrator shall have experience and expertise in the health care
field and shall be selected according to the rules of his or her certifying
association. Arbitration conducted pursuant to this Code section shall be
binding on the parties. The arbitrator shall conduct a hearing and issue a final
ruling within 90 days of being selected, unless the care management organization
and the provider mutually agree to extend this deadline. All costs of
arbitration, not including attorney’s fees, shall be shared equally by the
parties.



 
103 
 

--------------------------------------------------------------------------------

 
 
·
For all claims that are initially denied or underpaid by a care management
organization but eventually determined or agreed to have been owed by the care
management organization to a provider of health care services, the care
management organization shall pay, in addition to the amount determined to be
owed, interest of 20 percent per annum, calculated from 15 days after the date
the claim was submitted. A care management organization shall pay all interest
required to be paid under this provision or Code Section 33-24-59.5
automatically and simultaneously whenever payment is made for the claim giving
rise to the interest payment.



 
·
All interest payments shall be accurately identified on the associated
remittance advice submitted by the care management organization to the provider.



 
·
Require that the reason for the complaint is clearly documented;



 
·
Require that Providers exhaust the Contractor’s internal Provider Complaint
process prior to requesting an Administrative Law Hearing (State Fair Hearing);

 
 
·
Have dedicated staff for Providers to contact via telephone, electronic mail, or
in person, to ask questions, file a Provider Complaint and resolve problems;



 
·
Identify a staff person specifically designated to receive and process Provider
Complaints;

 
104 
 

--------------------------------------------------------------------------------

 
 
 
·
Thoroughly investigate each GF Provider Complaint using applicable statutory,
regulatory, and Contractual provisions, collecting all pertinent facts from all
parties and applying the Contractor’s written policies and procedures; and


                                                        ·      Ensure that CMO
plan executives with the authority to require corrective action are involved in
the Provider Complaint process.


 
4.9.7.6
In the event the outcome of the review of the Provider Complaint is adverse to
the Provider, the Contractor shall provide a written Notice of Adverse Action to
the Provider.  The Notice of Adverse Action shall state that Providers may
request an Administrative Law Hearing in accordance with OCGA § 49-4-153, OCGA §
50-13-13 and OCGA § 50-13-15.



 
4.9.7.7
The Contractor shall notify the Providers that a request for an Administrative
Law Hearing must include the following information:



 
·
A clear expression by the Provider that he/she wishes to present his/her case to
an Administrative Law Judge;



 
·
Identification of the Action being appealed and the issues that will be
addressed at the hearing;



 
·
A specific statement of why the Provider believes the Contractor’s Action is
wrong; and



 
·
A statement of the relief sought.



 
4.9.7.8
DCH has delegated its statutory authority to receive hearing requests to the
Contractor. The Contractor shall include with the Notice of Adverse Action the
Contractor’s address where a Provider’s request for an Administrative Law
Hearing should be sent in accordance with OCGA § 49-4-153(e).



4.9.8
Reporting Requirements



 
4.9.8.1
The Contractor shall submit to DCH monthly Telephone and Internet Activity
Reports as described in Section 4.18.3.1.

 
 
4.9.8.2
The Contractor shall submit to DCH monthly Provider Complaints Reports as
described in 4.18.3.10.

 
105
 

--------------------------------------------------------------------------------

 
4.10
PROVIDER CONTRACTS AND PAYMENTS



4.10.1
Provider Contracts



 
4.10.1.1
The Contractor shall comply with all DCH procedures for contract review and
approval submission.  Memoranda of Agreement (MOA) shall not be
permitted.  Letters of Intent shall only be permitted in accordance with Section
4.8.1.10.


 
4.10.1.2
The Contractor shall submit to DCH for review and approval a model for each type
of Provider Contract as updated.



 
4.10.1.3
Any significant changes to the model Provider Contract shall be submitted to DCH
for review and approval no later than thirty (30) Calendar Days prior to the
Enrollment of Members into the CMO plan.



 
4.10.1.4
Upon request, the Contractor shall provide DCH with free copies of all executed
Provider Contracts.



 
4.10.1.5
The Contractor shall not require providers to participate or accept other plans
or products offered by the care management organization unrelated to providing
care to members, nor reduce the funding available for members as a result of
payment of such penalties.. Any care management organization which violates this
prohibition shall be subject to a penalty of $1,000.00 per violation.



 
4.10.1.6
The Contractor shall not enter into any exclusive contract agreements with
providers than exclude other health care providers from contract agreements for
network participation.



 
4.10.1.7
Health care providers may not, as a condition of contracting with a CMO, require
the CMO to contract with or not contract with another health care provider.  A
provider who violates this probation will be subject to a $1,000 per violation
penalty.



 
4.10.1.8
If a provider has complied with all of DCH’s published procedures for verifying
a patient’s eligibility for Medicaid benefits through the established common
verification process, DCH must reimburse the provider for all covered services
provided to the patient within the 72 hours following the verification, if such
services are denied by a CMO or DCH because the patient is not enrolled as shown
in the verification process.  DCH would be able to pursue a case of action
against a person who had contributed to the incorrect verification.

 
 
4.10.1.9
In addition to addressing the CMO plan licensure requirements, the Contractor’s
Provider Contracts shall:

 
106 
 

--------------------------------------------------------------------------------

 
 
 
·
Prohibit the Provider from seeking payment from the Member for any Covered
Services provided to the Member within the terms of the Contract and require the
Provider to look solely to the Contractor for compensation for services
rendered, with the exception of nominal cost sharing pursuant to the Georgia
State Medicaid Plan, the Georgia State Medicaid Policies and Procedures Manuals,
and the GF Contract;



 
·
Require the Provider to cooperate with the Contractor’s quality improvement and
Utilization Review and management activities;



 
·
Include provisions for the immediate transfer to another PCP or Contractor if
the Member’s health or safety is in jeopardy;



 
·
Not prohibit a Provider from discussing treatment or non-treatment options with
Members that may not reflect the Contractor’s position or may not be covered by
the Contractor;



 
·
Not prohibit a Provider from acting within the lawful scope of practice, from
advising or advocating on behalf of a Member for the Member’s health status,
medical care, or treatment or non-treatment options, including any alternative
treatments that might be self-administered;



 
·
Not prohibit a Provider from advocating on behalf of the Member in any Grievance
System or Utilization Review process, or individual authorization process to
obtain necessary Health Care services;



 
·
Require Providers to meet appointment waiting time standards pursuant to
Section  4.8.14.2 of this Contract;



 
·
Provide for continuity of treatment in the event a Provider’s participation
terminates during the course of a Member’s treatment by that Provider;



 
·
Prohibit discrimination with respect to participation, reimbursement, or
indemnification of any Provider who is acting within the scope of his or her
license or certification under applicable State law, solely based on such
license or certification.  This provision should not be construed as any willing
provider law, as it does not prohibit Contractors from limiting Provider
participation to the extent necessary to meet the needs of the
Members.  Additionally, this provision shall not preclude the Contractor from
using different reimbursement amounts for different specialties or for different
practitioners in the same specialty.  This provision also does not interfere
with measures established by the Contractor that are designed to maintain
Quality and control costs;


 
107

--------------------------------------------------------------------------------

 
 
 
·
Prohibit discrimination against Providers serving high-risk populations or those
that specialize in Conditions requiring costly treatments;



 
·
Specify that CMS and DCH will have the right to inspect, evaluate, and audit any
pertinent books, financial records, documents, papers, and records of any
Provider involving financial transactions related to the GF Contract;



 
·
Specify Covered Services and populations;



 
·
Require Provider submission of complete and timely Encounter Data, pursuant to
Section 4.17.4.2 of the GF Contract;



 
·
Include the definition and standards for Medical Necessity, pursuant to the
definition in Section 4.5.4 of this Contract;



 
·
Specify rates of payment.  The Contractor ensures that Providers will accept
such payment as payment in full for Covered Services provided to Members, as
deemed Medically Necessary and appropriate under the Contractor’s Quality
Improvement and Utilization Management program, less any applicable Member cost
sharing pursuant to the GF Contract;



 
·
Provide for timely payment to all Providers for Covered Services to Members. 
Pursuant to O.C.G.A. 33-24-59.5(b) (1) once a clean claim has been received, the
CMO(s) will have 15 Business Days within which to process and either transmit
funds for payment electronically for the claim or mail a letter or notice
denying it, in whole or in part giving the reasons for such denial.



 
·
Specify acceptable billing and coding requirements;

 
 
·
Require that Providers comply with the Contractor’s Cultural Competency plan;

 
108 
 

--------------------------------------------------------------------------------

 
 
 
·
Require that any marketing materials developed and distributed by Providers be
submitted to the Contractor to submit to DCH for approval;



 
·
Specify that in the case of newborns the Contractor shall be responsible for any
payment owed to Providers for services rendered prior to the newborn’s
Enrollment with the Contractor;


 
·
Specify that the Contractor shall not be responsible for any payments owed to
Providers for services rendered prior to a Member’s Enrollment with the
Contractor, even if the services fell within the established period of
retroactive eligibility;



 
·
Comply with 42 CFR 434 and 42 CFR 438.6;



 
·
Require Providers to collect Member co-payments as specified in Attachment K;



 
·
Not employ or subcontract with individuals on the State or Federal Exclusions
list;



 
·
Prohibit Providers from making Referrals for designated health services to
Health Care entities with which the Provider or a Member of the Provider’s
family has a Financial Relationship.



 
·
Require Providers of transitioning Members to cooperate in all respects with
Providers of other CMO plans to assure maximum health outcomes for Members;



 
·
Not require that Providers sign exclusive Provider Contracts with the Contractor
if the Provider is a CAH, FQHC, or RHC;



 
·
Contain a provision stating that in the event DCH is due funds from a Provider;
who has exhausted or waived the administrative review process, if applicable,
the Contractor shall reduce payment by one hundred percent (100%) to that
Provider until such time as the amount owed to DCH is recovered; and

 
 
·
Contain a provision giving notice that the Contractor’s negotiated rates with
Providers shall be adjusted in the event the Commissioner of DCH directs the
Contractor to make such adjustments in order to reflect budgetary changes to the
Medical Assistance program.

 
109
 

--------------------------------------------------------------------------------

 
 
 
4.10.2
Provider Termination



 
4.10.2.1
The Contractor shall comply with all State and federal laws regarding Provider
termination.  In its Provider Contracts the Contractor shall:



 
·
Specify that in addition to any other right to terminate the Provider Contract,
and notwithstanding any other provision of this Contract, DCH may request
Provider termination immediately, or the Contractor may immediately terminate on
its own, a Provider’s participation under the Provider Contract if a Provider
fails to abide by the terms and conditions of the Provider Contract, as
determined by DCH, or, in the sole discretion of DCH, fails to come into
compliance within fifteen (15) Calendar Days after a receipt of notice from the
Contractor specifying such failure and requesting such Provider to abide by the
terms and conditions hereof;



 
·
Specify that any Provider whose participation is terminated under the Provider
Contract for any reason shall utilize the applicable appeals procedures outlined
in the Provider Contract.  No additional or separate right of appeal to DCH or
the Contractor is created as a result of the Contractor’s act of terminating, or
decision to terminate any Provider under this Contract.  Notwithstanding the
termination of the Provider Contract with respect to any particular Provider,
this Contract shall remain in full force and effect with respect to all other
Providers;



 
4.10.2.2
The Contractor shall notify DCH at least forty-five (45) Calendar Days prior to
the effective date of the suspension, termination, or withdrawal of a Provider
from participation in the Contractor’s network. If the termination was “for
cause”, the Contractor may terminate, suspend, or withdraw the provider
immediately and shall notify DCH in writing within one business day of the
termination with the reasons for termination.

 
 
4.10.2.3
The Contractor shall notify the Members pursuant to Section 4.10.2 of this
Contract.



4.10.3
Provider Insurance



 
4.10.3.1
The Contractor shall require each Provider (with the exception of 4.10.3.2
below, and FQHCs that are section 330 grantees) to maintain, throughout the
terms of the Contract, at its own expense, professional and comprehensive
general liability, and medical malpractice, insurance.  Such comprehensive
general liability policy of insurance shall provide coverage in an amount
established by the Contractor pursuant to its written Contract with the
Provider.  Such professional liability policy of insurance shall provide a
minimum coverage in the amount of one million dollars ($1,000,000) per
occurrence, and three million dollars ($3,000,000) annual aggregate.  Providers
may be allowed to self-insure if the Provider establishes an appropriate
actuarially determined reserve.  DCH reserves the right to waive this
requirement if necessary for business need.



 
110 
 

--------------------------------------------------------------------------------

 
 
 
4.10.3.2
The Contractor shall require allied mental health professionals to maintain,
throughout the terms of the Contract, professional and comprehensive general
liability, and medical malpractice, insurance.  Such comprehensive general
liability policy of insurance shall provide coverage in an amount established by
the Contractor pursuant to its written Contract with Provider.  Such
professional liability policy of insurance shall provide a minimum coverage in
the amount of one million dollars ($1,000,000) per occurrence, and one million
dollars ($1,000,000) annual aggregate.  These providers may also be allowed to
self insure if the Provider establishes an appropriate actuarially determined
reserve.



 
4.10.3.3
In the event any such insurance is proposed to be reduced, terminated or
canceled for any reason, the Contractor shall provide to DCH and Department of
Insurance (DOI) at least thirty (30) Calendar Days prior written notice of such
reduction, termination or cancellation.  Prior to the reduction, expiration
and/or cancellation of any insurance policy required hereunder, the Contractor
shall require the Provider to secure replacement coverage upon the same terms
and provisions so as to ensure no lapse in coverage, and shall furnish DCH and
DOI with a Certificate of Insurance indicating the receipt of the required
coverage at the request of DCH or DOI.



 
4.10.3.4
The Contractor shall require Providers to maintain insurance coverage
(including, if necessary, extended coverage or tail insurance) sufficient to
insure against claims arising at any time during the term of the GF Contract,
even though asserted after the termination of the GF Contract.  DCH or DOI, at
its discretion, may request that the Contractor immediately terminate the
Provider from participation in the program upon the Provider’s failure to abide
by these provisions. The provisions of this Section shall survive the expiration
or termination of the GF Contract for any reason.

 
111 
 

--------------------------------------------------------------------------------

 
 
4.10.4
Provider Payment



 
4.10.4.1
With the exceptions noted below, the Contractor shall negotiate rates with
Providers and such rates shall be specified in the Provider Contract.  DCH
prefers that Contractors pay Providers on a Fee for Service basis, however if
the Contractor does enter into a capitated arrangement with Providers, the
Contractor shall continue to require all Providers to submit detailed Encounter
Data, including those Providers that may be paid a Capitation Payment.





 
4.10.4.2
The Contractor shall be responsible for issuing an IRS Form (1099) in accordance
with all federal laws, regulations and guidelines.



 
4.10.4.3
When the Contractor negotiates a contract with a Critical Access Hospital (CAH),
pursuant to Section 4.8.5.2 of the GF Contract, the Contractor shall pay the CAH
a payment rate based on 101% allowable costs incurred by the CAH. DCH may
require the Contractor to adjust the rate paid to CAHs if so directed by the
State of Georgia’s Appropriations Act.



 
·
A critical access hospital must provide notice to a care management organization
and DCH of any alleged breaches in its contract by such care management
organization.



 
·
If a critical access hospital satisfies the requirement of Title 33 of the
Official Code of Georgia Annotated (Medicaid Care Management Organizations Act),
and if DCH concludes, after notice and hearing, that a care management
organization has substantively and repeatedly breached a term of its contract
with a critical access hospital, the department is authorized to require the
care management organization to pay damages to the critical access hospital in
an amount not to exceed three times the amount owed. Notwithstanding the
foregoing, nothing in Title 33 of the Official Code of Georgia Annotated
(Medicaid Care Management Organizations Act) shall be interpreted to limit the
authority of DCH to establish additional penalties or fines against a care
management organization for failure to comply with the contract between a care
management organization and DCH.

 
 
4.10.4.4
When the Contractor negotiates a contract with a FQHC and/or a RHC, as defined
in Section 1905(a)(2)(B) and 1905(a)(2)(C) of the Social Security Act, the
Contractor shall pay the PPS rates for Core Services and other ambulatory
services per encounter. The rates are established as described in §1001.1 of the
Manual.  At Contractor’s discretion, it may pay more than the PPS rates for
these services.

 
112 
 

--------------------------------------------------------------------------------

 
 
                 4.10.4.4.1               Payment Reports must consist of all
covered service claim types each month, inclusive of all of the below claims
data:

 
 
·
Early and Periodic Screening, Diagnosis and Treatment

 
·      Physician Services
 
·      Office Visits
 
·      Laboratory Diagnostics
 
·      Radiology Diagnostics
 
·      Obstetrical Services
 
·      Family Planning Services
 
·      Injectable Drugs and Immunizations
 
·      Visiting Nurse Services
 
·      Newborn Hearing Screening
 
·      Hospitals
 
·      Nursing Homes
 
·      Other Clinics
 
·      Residential
 
·      Dental Services
 
·      Mental Health Clinic Services
 
·      Refractive Services
 
·      Pharmaceutical Services
 
·      Psychology Services
 
113
 

--------------------------------------------------------------------------------

 
 
·      Podiatry Services
 
·      Pediatric Preventive Health Screening/Newborn Metabolic
 *    Supplies incident to core services

 
(SEE DCH MEDICAID MANUAL FOR ADDITIONAL INFORMATION ON FQHCs AND RHCs
REQUIREMENTS:
 
https://www.ghp.georgia.gov/wps/output/en_US/public/Provider/MedicaidManuals/FQHC_v2_2009-01.pdf
 
https://www.ghp.georgia.gov/wps/output/en_US/public/Provider/MedicaidManuals/RHC_012009_v3.pdf
 


 
4.10.4.5
Upon receipt of notice from DCH that it is due funds from a Provider, who has
exhausted or waived the administrative review process, if applicable, the
Contractor shall reduce payment to the Provider for all claims submitted by that
Provider by one hundred percent (100%), or such other amount as DCH may elect,
until such time as the amount owed to DCH is recovered.  The Contractor shall
promptly remit any such funds recovered to DCH in the manner specified by
DCH.  To that end, the Contractor’s Provider Contracts shall contain a provision
giving notice of this obligation to the Provider, such that the Provider’s
execution of the Contract shall constitute agreement with the Contractor’s
obligation to DCH.



 
4.10.4.6
The Contractor shall adjust its negotiated rates with Providers to reflect
budgetary changes to the Medical Assistance program, as directed by the
Commissioner of DCH; to the extent, such adjustments can be made within funds
appropriated to DCH and available for payment to the Contractor.  The
Contractor’s Provider Contracts shall contain a provision giving notice of this
obligation to the Provider, such that the Provider’s execution of the Contract
shall constitute agreement with the Contractor’s obligation to DCH.

 
4.10.5
Reporting Requirements



 
The Contractor shall submit to DCH monthly FQHC and RHC Reports as described in
Section 4.18.3.9.



4.11
UTILIZATION MANAGEMENT AND CARE COORDINATION RESPONSIBILITIES



4.11.1
Utilization Management

 
114 
 

--------------------------------------------------------------------------------

 
 
 
4.11.1.1
The Contractor shall provide assistance to Members and Providers to ensure the
appropriate Utilization of resources, using the following program components:
Prior Authorization and Pre-Certification, prospective review, concurrent
review, retrospective review, ambulatory review, second opinion, discharge
planning and case management.  Specifically, the Contractor shall have written
Utilization Management Policies and Procedures that:





 
·
Include protocols and criteria for evaluating Medical Necessity, authorizing
services, and detecting and addressing over-Utilization and
under-Utilization.  Such protocols and criteria shall comply with federal and
State laws and regulations.



 
·
Address which services require PCP Referral; which services require
Prior-Authorization and how requests for initial and continuing services are
processed, and which services will be subject to concurrent, retrospective or
prospective review.



 
·
Describe mechanisms in place that ensure consistent application of review
criteria for authorization decisions.



 
·
Require that all Medical Necessity determinations be made in accordance with
DCH’s Medical Necessity definition as stated in Section 4.5.4.



 
4.11.1.1
The Contractor shall submit the Utilization Management Policies and Procedures
to DCH for review and prior approval within quarterly and as changed.



 
4.11.1.2
Network Providers may participate in Utilization Review activities in their own
Service Region to the extent that there is not a conflict of interest.  The
Utilization Management Policies and Procedures shall define when such a conflict
may exist and shall describe the remedy.

 
 
4.11.1.3
The Contractor shall have a Utilization Management Committee comprised of
network Providers within each Service Region.  The Contractor may have one (1)
independent Utilization Management Committee for all of the Service Regions in
which it is operating, if there is representation from each Service Region on
the Committee. The Utilization Management committee is accountable to the
Medical Director and governing body of the Contractor. The Utilization
Management Committee shall meet on a regular basis and maintain records of
activities, findings, recommendations, and actions. Reports of these activities
shall be made available to DCH upon request.

 
115 
 

--------------------------------------------------------------------------------

 
 
 
4.11.1.4
The Contractor, and any delegated Utilization Review agent, shall not permit or
provide compensation or anything of value to its employees, agents, or
contractors based on:

 
 
·
Either a percentage of the amount by which a Claim is reduced for payment or the
number of Claims or the cost of services for which the person has denied
authorization or payment; or

 
 
·
Any other method that encourages the rendering of a Proposed Action.



4.11.2
Prior Authorization and Pre-Certification



 
4.11.2.1
The Contractor shall not require Prior Authorization or Pre-Certification for
Emergency Services, Post-Stabilization Services, or Urgent Care services, as
described in Section 4.6.1, 4.6.2, and 4.6.3.



 
4.11.2.2
The Contractor shall require Prior Authorization and/or Pre-Certification for
all non-emergent and non-urgent inpatient admissions except for normal newborn
deliveries.



 
4.11.2.3
The Contractor may require Prior Authorization and/or Pre-Certification for all
non-emergent, Out-of-Network services.



 
4.11.2.4
Prior Authorization and Pre-Certification shall be conducted by a currently
licensed, registered or certified Health Care Professional who is appropriately
trained in the principles, procedures and standards of Utilization Review.



 
4.11.2.5
The Contractor shall notify the Provider of Prior Authorization determinations
in accordance with the following timeframes:



 
4.11.2.5.1
Standard Service Authorizations.  Prior Authorization decisions for non-urgent
services shall be made within fourteen (14) Calendar Days of receipt of the
request for services.  An extension may be granted for an additional fourteen
(14) Calendar Days if the Member or the Provider requests an extension, or if
the Contractor justifies to DCH a need for additional information and the
extension is in the Member’s interest.

 
 
4.11.2.5.2
Expedited Service Authorizations. In the event a Provider indicates, or the
Contractor determines, that following the standard timeframe could seriously
jeopardize the Member’s life or health the Contractor shall make an expedited
authorization determination and provide notice within twenty-four (24) hours.
The Contractor may extend the twenty-four (24) hour period for up to five (5)
Business Days if the Member or the Provider requests an extension, or if the
Contractor justifies to DCH a need for additional information and the extension
is in the Member’s interest.

 
 
116

--------------------------------------------------------------------------------

 
 
 
4.11.2.5.3
Authorization for services that have been delivered.  Determinations for
authorization involving health care services that have been delivered shall be
made within thirty (30) Calendar Days of receipt of the necessary information.



 
4.11.2.6
The Contractor’s policies and procedures for authorization shall include
consulting with the requesting Provider when appropriate.

 
 

4.11.3
Referral Requirements



 
4.11.3.1
The Contractor may require that Members obtain a Referral from their PCP prior
to accessing non-emergency specialized services.



 
4.11.3.2
In the Utilization Management Policies and Procedures discussed in Section
4.11.1.1, the Contractor shall address:



 
·
When a Referral from the Member’s PCP is required;



 
·
How a Member obtains a Referral to an In-Network Provider or an Out-of-Network
Provider when there is no Provider within the Contractor’s network that has the
appropriate training or expertise to meet the particular health needs of the
Member;



 
·
How a Member with a Condition which requires on-going care from a specialist may
request a standing Referral; and



 
·
How a Member with a life-threatening Condition or disease, which requires
specialized medical care over a prolonged period of time, may request and obtain
access to a specialty care center.

 
 
4.11.3.3
The Contractor shall prohibit Providers from making Referrals for designated
health services to Health Care entities with which the Provider or a Member of
the Provider’s family has a Financial Relationship.



 
4.11.3.4
DCH strongly encourages the Contractor to develop electronic, web-based Referral
processes and systems. In the event a Referral is made via the telephone, the
Contractor shall ensure that the Contractor, the Provider and DCH maintain
Referral data, including the final decision, in a data file that can be accessed
electronically.

117
 

--------------------------------------------------------------------------------

 
 
 
4.11.3.5
In conjunction with the other Utilization Management policies, the Contractor
shall submit the Referral processes to DCH for review and approval.



4.11.4                     Transition of Members
 
 
4.11.4.1
Contractors shall identify and facilitate transitions for Members that are
moving from one CMO to another or from a CMO to a fee-for service provider
and  require additional or distinctive assistance during a period of transition.
When relinquishing Members, the Contractor shall cooperate with the receiving
CMO plan or FFS Medicaid regarding the course of on-going care with a specialist
or other Provider. Priority will be given to members who have medical conditions
or circumstances such as:

 
 
·
Members who are currently hospitalized.



 
·
Pregnancy; women who are high risk and in third trimester, or are within 30 days
of their anticipated delivery date

 
 
·
Major organ or tissue transplantation services which are in process, or have
been authorized

 
 
·
Chronic illness, which has placed the member in a high-risk category and/or
resulted in hospitalization or placement in nursing, or other, facilities,
and/or

 
 
·
Members who are in treatment such as Chemotherapy, radiation therapy, or
Dialysis.

 
 
·
Members with ongoing needs such as Specialized Durable medical equipment
including ventilators and other respiratory assistance equipment

 
 
·
Current Home health services

 
 
·
Medically necessary transportation on a scheduled basis and

 
 
·
Prescription medications requiring prior authorizations

 
 
·
The Contractor will monitor providers to ensure transition of care from one
entity to another to include discharge planning as appropriate. Procedures that
are scheduled to occur after their new CMO effective date, but that have been
authorized by either DCH or the patients original CMO prior to their new CMO
effective date will be covered by the patients new CMO for 30 days.

 
118 
 

--------------------------------------------------------------------------------

 
 
 
·
Members that are in ongoing outpatient treatment or that are receiving
medication that  has been covered by DCH or another CMO prior to their new CMO
effective date will be covered by the new CMO for at least 30 days to allow time
for clinical review, and if necessary transition of care. The CMO will not be
obligated to cover services beyond 30 days, even if the DCH authorization was
for a period greater than 30 days.

 
                4.11.4.2
Inpatient Acute Coverage Responsibility



 
4.11.4.2.1
Members enrolled in a CMO that are hospitalized in an acute inpatient hospital
facility will remain the responsibility of that CMO until they are discharged
from the facility, even if they change to a different CMO, or they become
eligible for coverage under FFS Medicaid during their inpatient stay.  The CMO
is not required to cover services for a member that has no Medicaid benefits, if
the member remains an acute inpatient and loses Medicaid eligibility during the
stay; the CMO is only responsible for payment until the last day of Medicaid
eligibility.



 
4.11.4.2.1.1
Inpatient care for newborns born on or after their mother’s effective date will
be the responsibility of the mother’s assigned CMO.

 
 
4.11.4.2.1.2
Members that become eligible and enrolled in any retro-active program (such as
SSI) after the date of an inpatient hospitalization shall remain the
responsibility of the CMO until they are discharged from inpatient acute
hospital care.  These members will remain the responsibility of the CMO for all
covered services, even if the start date for SSI eligibility is made retroactive
to a date prior to the inpatient acute hospitalization.

 
                                                4.11.4.2.1.3
The admitting CMO will continue to receive capitation payment for every month
that the member continues to be hospitalized and enrolled in a CMO and will be
responsible for all medical claims during the period that they are receiving
capitation.  At discharge, and upon notice of such discharge, DCH will reassign
the member to FFS or the new CMO following the normal monthly process.

 
 
119

--------------------------------------------------------------------------------

 
 
 
                                4.11.4.2.1.4
Upon notification that a hospitalized member will be transitioning to a new CMO,
or to FFS Medicaid, the current CMO will work with the new CMO or FFS Medicaid
to ensure that coordination of care and appropriate discharge planning occurs.



 
                                4.11.4.2.1.5   
When relinquishing Members, the Contractor shall    cooperate with the receiving
CMO plan regarding the course of on-going care with a specialist or other
Provider.



 
4.11.4.2.1.6
Contractors must identify and facilitate coordination    of care for all Georgia
Families members during changes or transitions between Contractors, as well as
transitions to FFS Medicaid.  Members with special circumstances (such as those
listed below) may require additional or distinctive assistance during a period
of transition. Policies or protocols must be developed to address these
situations. Special circumstances include members designated as having “special
health care needs”, as well as members who have medical conditions or
circumstances such as:



 
·
Pregnancy (especially women who are high risk and in third trimester, or are
within 30 days of their anticipated delivery date)

`

 
·
Major organ or tissue transplantation services which are in  process, or have
been authorized



 
·
Chronic illness, which has placed the member in a high-risk category and/or
resulted in hospitalization or placement in nursing, or other, facilities,
and/or

 
 
·
Significant medical conditions, (e.g., diabetes, hypertension, pain control or
orthopedics) that require ongoing care of specialist appointments.

 
 
·
Members who are in treatment such as:

 
120 
 

--------------------------------------------------------------------------------

 
 
o      Chemotherapy and/or radiation therapy, or


 
o
Dialysis.



 
·
Members with ongoing needs such as:



 
o
Durable medical equipment including ventilators and other  respiratory
assistance equipment



 
o
Home health services



 
o
Medically necessary transportation on a scheduled basis



 
o
Prescription medications, and/or



 
·
Other services not indicated in the State Plan, but covered by Title XIX for
Early and Periodic Screening, Diagnosis and Treatment eligible members.



 
·
Members who are currently hospitalized.



                4.11.4.3                   Long-Term Care Coverage
Responsibility


 
4.11.4.3.1
Members enrolled in a CMO that are receiving services in a long-term care
facility will remain the responsibility of the admitting CMO until disenrolled
from the CMO by DCH.



 
4.11.4.3.2
For the purposes of this requirement, long-term care facilities include Nursing
Homes, Skilled Nursing Facilities, Psychiatric Residential Treatment Facilities
and other facilities that provide long-term non-acute care.

 
 
4.11.4.3.3
Upon disenrollment from the CMO, the financial responsibility for services
provided to the member transitions to the member’s new CMO or FFS.



 
4.11.4.3.4
Members that are in ongoing non acute treatment in an inpatient facility that
has been covered by DCH or another CMO prior to their new CMO effective date
will be covered by the new CMO for at least 30 days to allow time for clinical
review, and if necessary transition of care. The CMO will not be obligated to
cover services beyond 30 days, even if the DCH authorization was for a period
greater than 30 days.

 
 
121

--------------------------------------------------------------------------------

 
 
4.11.4.4                   Discharge Planning
 
 
4.11.4.4.1
The Contractor shall maintain and operate a formalized discharge-planning
program that includes a comprehensive evaluation of the Member’s health needs
and identification of the services and supplies required to facilitate
appropriate care following discharge from an institutional clinical setting.



4.11.5                     Back Transfers
 
 
4.11.5.1
Effective January 01, 2009, DCH will permit transfers from a higher level of
care, back to a lower level (referred to as a back transfer).  The transfer is
subject to medical necessity review and the payment policies outlined in the
contract with the payer.

 
 
4.11.5.2
Each request will be reviewed on an individual basis to determine if the
transfer is appropriate.  The length of stay for the transferring hospital and
for the return to the originating hospital will also be evaluated to determine
if the transfer is appropriate.

 
 
4.11.5.3
If a transfer back to a hospital provides a lower level of care does occur, the
facility receiving the back-transfer will be eligible for reimbursement if prior
authorization is obtained from the applicable payer and according to the payment
agreement of that payer.

 
 
4.11.5.4
That hospital providers fully understand this policy; each CMO will document
provider education bulletins that will outline their CMO “back transfer” pre
certification requirements along with the billing procedures.

 
 
4.11.5.5
It is the responsibility of the Contractor to review policy updates that are
made periodically made to the Georgia Medicaid Manuals.

 



4.11.6
Court-Ordered Evaluations and Services

 
 
In the event a Member requires Medicaid-covered services ordered by a State or
federal court, the Contractor shall fully comply with all court orders while
maintaining appropriate Utilization Management practices.



4.11.7
Second Opinions



 
4.11.7.1
The Contractor shall provide for a second opinion in any situation when there is
a question concerning a diagnosis or the options for surgery or other treatment
of a health Condition when requested by any Member of the Health Care team, a
Member, parent(s) and/or guardian (s), or a social worker exercising a custodial
responsibility.

 
 
122

--------------------------------------------------------------------------------

 
 
 
4.11.7.2
The second opinion must be provided by a qualified Health Care Professional
within the network, or the Contractor shall arrange for the Member to obtain one
outside the Provider network.



 
4.11.7.3
The second opinion shall be provided at no cost to the Member.



4.11.8          Care Coordination Responsibilities

 
 
4.11.8.1
The Contractor is responsible for care coordination – a set of member-centered,
goal-oriented, culturally relevant and logical steps to assure that a member
receives needed services in a supportive, effective, efficient, timely and
cost-effective manner. Care Coordination includes Case Management, Disease
Management, Transition of Care and Discharge Planning.

 
 
4.11.8.2
The Contractor shall develop and implement a Care Coordination system to ensure
and promote:

 
 
·
Timely access and delivery of Health Care and services required by Members;

 
 
·
Continuity of Members’ care; and

 
 
·
Coordination and integration of Members’ care.

 
 
4.11.8.3
Policies and procedures are designed to accommodate the specific cultural and
linguistic needs of the Contractor’s Members and include, at a minimum, the
following elements:

 
 
·
The provision of an individual needs assessment and diagnostic assessment; the
development of an individual treatment plan, as necessary, based on the needs
assessment; the establishment of treatment objectives; the monitoring of
outcomes; and a process to ensure that treatment plans are revised as necessary.

 
 
·
A strategy to ensure that all Members and/or authorized family members or
guardians are involved in treatment planning

 
 
·
Procedures and criteria for making Referrals to specialists and sub-specialists;

 
 
·
Procedures and criteria for maintaining care plans and Referral Services when
the Member changes PCPs; and

 
 
123

--------------------------------------------------------------------------------

 
 
 
·
Capacity to implement, when indicated, case management functions such as
individual needs assessment, including establishing treatment objectives,
treatment follow-up, monitoring of outcomes, or revision of treatment plan.

 
 
4.11.8.4
The Contractor shall submit the Care Coordination Policies and Procedures to DCH
for review and approval within ninety (90) Calendar Days of Contract Award and
as updated thereafter.

 
4.11.9                    Case Management
 
 
4.11.9.1
The Contractor’s Case Management system shall emphasize prevention, continuity
of care, and coordination of care. The system will advocate for, and link
Members to, services.

 
4.11.9.2                   Case Management functions include:
 
 
·
Early identification of Members who have or may have special needs;

 
 
·
Assessment of a Member’s risk factors;

 
 
·
Development of a plan of care;

 
 
·
Referrals and assistance to ensure timely access to Providers;

 
 
·
Coordination of care actively linking the Member to Providers, medical services,
residential, social and other support services where needed;

 
 
·
Monitoring;

 
 
·
Continuity of care;

 
 
·
Follow up and;

 
 
·
Documentation

 
 
4.11.9.3
The Contractor shall be responsible for the Case Management of their Members and
shall make special effort to identify Members who have the greatest need for
Case Management, including those who have catastrophic or other high-cost or
high-risk Conditions including pregnant women under 21, high risk pregnancies
and infants and toddlers with established risk for developmental delays.

 
 
4.11.9.4
The Contractor will submit quarterly reports to DCH which include specified Case
Management Program data as described in Section 4.18.4.12.

 
124 
 

--------------------------------------------------------------------------------

 
 
4.11.10
Disease Management



 
4.11.10.1
The Contractor shall develop disease management programs for individuals with
Chronic Conditions.



 
4.11.10.2
The Contractor shall have disease management programs for Members with diabetes
and asthma.



 
4.11.10.3
In addition, the Contractor shall develop programs for at least two (2)
additional Conditions to be chosen from the following list:



 
·
Perinatal case management;



 
·
Obesity;



 
·
Hypertension;



 
·
Sickle cell disease; or



 
·
HIV/AIDS.



 
4.11.10.4
The Contractor will submit Quarterly reports to DCH which include specified
Disease Management Program data as described in Section 4.18.4.13.



4.11.11
Discharge Planning



 
4.11.11.1
The Contractor shall maintain and operate a formalized discharge-planning
program that includes a comprehensive evaluation of the Member’s health needs
and identification of the services and supplies required to facilitate
appropriate care following discharge from an institutional clinical setting.



4.11.12
Reporting Requirements

 
 
4.11.12.1
The Contractor shall submit to DCH quarterly Case Management and Disease
Management Reports as described in 4.18.4.12 and 4.18.4.13.



 
4.11.12.2
The Contractor shall submit to DCH quarterly Prior Authorization and
Pre-Certification  Reports as described in Section 4.18.4.9.



4.12
QUALITY IMPROVEMENT



4.12.1
General Provisions

  
125 
 

--------------------------------------------------------------------------------

 
 
 
4.12.1.1
The Contractor shall provide for the delivery of Quality care with the primary
goal of improving the health status of Members and, where the Member’s Condition
is not amenable to improvement, maintain the Member’s current health status by
implementing measures to prevent any further decline in Condition or
deterioration of health status.  This shall include the identification of
Members at risk of developing Conditions, the implementation of appropriate
interventions and designation of adequate resources to support the
intervention(s).

 
 
4.12.1.2
The Contractor shall seek input from, and work with, Members, Providers and
community resources and agencies to actively improve the Quality of care
provided to Members.



 
4.12.1.3
The Contractor shall establish a multi-disciplinary Quality Oversight Committee
to oversee all Quality functions and activities.  This committee shall meet at
least quarterly, but more often if warranted.



4.12.2                    Quality Strategic Plan Requirements


 
4.12.2.1
The Contractor shall support and comply with Georgia Families Quality Strategic
Plan. The Quality Strategic Plan is designed to improve the Quality of Care and
Service rendered to GF members (as defined in Title 42 of the Code of Federal
Regulations (42 CFR) 431.300 et seq. (Safeguarding Information on Applicants and
Recipients); 42 CFR 438.200 et seq. (Quality Assessment and Performance
Improvement Including Health Information Systems), and 45 CFR Part 164 (HIPAA
Privacy Requirements).



 
4.12.2.2
The GF Quality Strategic Plan promotes improvement in the quality of care
provided to enrolled members through established processes. DCH Managed Care &
Quality staff’ oversight of the Contractor includes:

 
 
·
Monitoring and evaluating the Contractor’s service delivery system and provider
network, as well as its own processes for quality management and performance
improvement;



 
·
Implementing action plans and activities to correct deficiencies and/or increase
the quality of care provided to enrolled members,

 
 
·
Initiating performance improvement projects to address trends identified through
monitoring activities, reviews of complaints and allegations of abuse, provider
credentialing and profiling, utilization management reviews, etc.;

       
126
 

--------------------------------------------------------------------------------

 
 
 
·
Monitoring compliance with Federal, State and Georgia Families requirements;



 
·
Ensuring the Contractor’s coordination with State registries;



 
·
Ensuring Contractor executive and management staff participation in the quality
management and performance improvement processes;



 
·
Ensure that the development and implementation of quality management and
performance improvement activities include contracted provider participation and
information provided by members, their families and guardians, and



 
·
Identifying the Contractor’s best practices for performance and quality
improvement.



4.12.3                     Performance Measures


 
4.12.3.1
The Contractor shall comply with the Georgia Families Quality Management
requirements to improve the health outcomes for all Georgia Families members.
Improved health outcomes will be documented using established performance
measures.  Georgia Families uses the Healthcare Effectiveness Data and
Information Set (HEDIS) and the Agency for Healthcare Research and Quality
(AHRQ) technical specifications for some of the quality and health improvement
performance measures.



 
4.12.3.2
Several of the HEDIS measures utilize hybrid methodology, that is, they require
a medical record review in addition to the administrative data requirement for
measurement reporting. The number of required record reviews is determined by
the specifications for each HEDIS measure.

 
 
4.12.3.3
While the Contractor must meet the Georgia Families Performance Measure Targets
for each measure, it is equally important that the Contractor continually
improve health outcomes from year to year. The Contractor shall strive to meet
the performance measure targets established by Georgia Families.  The
performance measure targets for each performance measure are defined in
Attachment A and are based on national Medicaid Managed Care HEDIS benchmarks
and percentiles as reported by NCQA.

 
127 
 

--------------------------------------------------------------------------------

 
 
 
4.12.3.4
Georgia Families may also require a CAPA/PC form that addresses the lack of
performance measure target achievements and identifies steps that will lead
toward improvements.  This evidence-based CAPA/PC form must be received by
Georgia Families within 30 days of receipt of notification of lack of
achievement of performance targets from Georgia Families. The CAPA/PC form must
be approved by Georgia Families prior to implementation. Georgia Families may
conduct follow up on-site reviews to verify compliance with a CAPA/PC form.
Georgia Families may impose Category 3 Liquidated Damages on Contractors who do
not meet the performance measure targets for any one performance measure.



 
4.12.3.5
The performance measures apply to the member populations as specified by the
measures’ technical specifications. Contractor performance is evaluated annually
on the reported rate for each measure. Performance Measures, benchmarks, and/or
specifications may change annually to comply with industry standards and
updates.



 
4.12.3.6
Each contractor must validate each performance measure and submit to DCH no
later than June 30 of each year.



4.12.4                     Reporting Requirements


Contractors must submit the following data reports as indicated.


REPORT
DUE DATE
REPORTS DIRECTED TO:
Performance Improvement Project Proposal(s)
Annually June 30
   Georgia Families/ Quality Management Unit
Quality Assurance Performance Improvement Plan
Annually June 30
   Georgia Families/ Quality Management Unit
Quality Assessment Performance Improvement Program Evaluation
Annually June 30
   Georgia Families/ Quality Management Unit

Performance Improvement Project Baseline Report
Annually June 30
Georgia Families/ Quality Management Unit
Performance Improvement Project Final Evaluation Report (including any new QM/PI
activities implemented as a result of the project)
Annually June 30
Georgia Families/ Quality Management Unit

 
128 
 

--------------------------------------------------------------------------------

 
 

 Corrective Action  Preventive Action Plan/Performance Concerns 
   for deficiencies noted in:
   1. An Operations Field Review
   2. A Focused Review
   3. QM/PI Plan
   4. Performance related to Quality Measures
   30 days after receipt of notice to submit a Corrective
   Action Preventive Action Plan (CAPA) unless otherwise
   stated.
 
Georgia Families/ Quality Management Unit
   Performance Measures Report
Annually June 30
Georgia Families/ Quality Management Unit



If an extension of time is needed to complete a report, the Contractor may
submit a request in writing to the Georgia Families/Quality Management


4.12.5
Quality Assessment Performance Improvement (QAPI) Program



 
4.12.5.1
The Contractor shall have in place an ongoing QAPI program consistent with 42
CFR 438.240.



                4.12.5.2
The Contractor’s QAPI program shall be based on the latest available research in
the area of Quality assurance and at a minimum must include:



 
·
A method of monitoring, analysis, evaluation and improvement of the delivery,
Quality and appropriateness of Health Care furnished to all Members (including
under and over Utilization of services), including those with special Health
Care needs;



 
·
Written policies and procedures for Quality assessment, Utilization Management
and continuous Quality improvement that are periodically assessed for efficacy;



 
·
A health information system sufficient to support the collection, integration,
tracking, analysis and reporting of data;



 
·
Designated staff with expertise in Quality assessment, Utilization Management
and continuous Quality improvement;

 
 
·
Reports that are evaluated, indicated recommendations that are implemented, and
feedback provided to Providers and Members;



 
·
A methodology and process for conducting and maintaining Provider profiling;

 
129 
 

--------------------------------------------------------------------------------

 
 
 
·
Ad-Hoc Reports to the Contractor’s multi-disciplinary Quality oversight
committee and DCH on results, conclusions, recommendations and implemented
system changes;



 
·
Annual performance improvement projects (PIPs) that focus on clinical and
non-clinical areas; and



 
·
Annual Reports on performance improvement projects and a process for evaluation
of the impact and assessment of the Contractor’s QAPI program.



 
4.12.5.3
The Contractor’s QAPI Program Plan must be submitted to DCH for review and
approval as updated.



 
4.12.5.4
The Contractor shall submit any changes to its QAPI Program Plan to DCH for
review and prior approval sixty (60) Calendar Days prior to implementation of
the change.

 
 
 
4.12.5.5
Upon the request of DCH, the Contractor shall provide any information and
documents related to the implementation of the QAPI program.



4.12.6
Performance Improvement Projects



 
4.12.6.1
As part of its QAPI program, the Contractor shall conduct clinical and
non-clinical performance improvement projects in accordance with DCH and federal
protocols.  In designing its performance improvement projects, the Contractor
shall:



 
·
Show that the selected area of study is based on a demonstration of need and is
expected to achieve measurable benefit to the Member (rationale);



 
·
Establish clear, defined and measurable goals and objectives that the Contractor
shall achieve in each year of the project;

 
 
·
Measure performance using Quality indicators that are objective, measurable,
clearly defined and that allow tracking of performance and improvement over
time;



 
·
Implement interventions designed to achieve Quality improvements;



 
·
Evaluate the effectiveness of the interventions;

130 
 

--------------------------------------------------------------------------------

 
 
                                                        ·       Establish
standardized performance measures (such as HEDIS or another similarly
standardized product);


 
·
Plan and initiate activities for increasing or sustaining improvement; and



 
·
Document the data collection methodology used (including sources) and steps
taken to assure data is valid and reliable.



 
4.12.6.2
Each performance improvement project must be completed in a period determined by
DCH, to allow information on the success of the project in the aggregate to
produce new information on Quality of care each year.




 
  4.12.6.3 
The Contractor shall perform the following required performance improvement
projects, ongoing for the duration of the GF Contract period:



 
·
Well-child visits during the first fifteen (15) months of life;



 
·
Blood lead screening;



 
·
Childhood immunization rates (comb 2);



 
·
Dental-children

 
 
·
Obesity-children

 

 
·
Access to care for members aged 20 - 44



 
·
Emergency room utilization;



 
·
Member satisfaction, and

 
 
·
Provider satisfaction

 
 
4.12.6.4
Each PIP will use the calendar year as the study period.

 
 
4.12.6.5
Each PIP will use the study question and study indicators agreed upon by DCH and
the CMOs.

 
 
4.12.6.6
Each CMO will submit the designated PIPs to DCH and/or the EQRO using the DCH
specified template and format by June 30 of each contract year.

 
 
4.12.6.7
DCH will evaluate the CMOs PIP performance on an annual basis and reserves the
right to request modification of the PIPs based on this evaluation. 
Modifications will be discussed with each CMO prior to implementation.

 
131 
 

--------------------------------------------------------------------------------

 
 
                4.12.6.8                   The Contractor shall perform the
following required non-clinical performance improvement projects:
 
 
                                     ·
One (1) in the area of Member satisfaction; and

 
 
                                     ·
One (1) in the area of Provider satisfaction;

 
 
4.12.6.9
The Contractor shall perform one (1) optional non-clinical performance
improvement project from the following areas:

 
 
                                     ·
Cultural competence;

 
 
                                     ·
Appeals/Grievance/Provider Complaints;

 
 
                                     ·
Access/service capacity; or

 
 
                                     ·
Appointment availability.

 
4.12.7
Practice Guidelines



 
4.12.7.1
The Contractor shall adopt a minimum of three (3) evidence-based clinical
practice guidelines. Such guidelines shall:



 
·
Be based on the health needs and opportunities for improvement identified as
part of the QAPI program;



 
·
Be based on valid and reliable clinical evidence or a consensus of Health Care
Professionals in the particular field;



 
·
Consider the needs of the Members;



 
·
Be adopted in consultation with network Providers; and



 
·
Be reviewed and updated periodically as appropriate.



 
4.12.7.2
The Contractor shall submit the Practice Guidelines, which shall include a
methodology for measuring and assessing compliance, to DCH for review and prior
approval as part of the QAPI program plan as updated.



 
4.12.7.3
The Contractor shall disseminate the guidelines to all affected Providers and,
upon request, to Members.



132 
 

--------------------------------------------------------------------------------

 
 
 
4.12.7.4
The Contractor shall ensure that decisions for Utilization Management, Member
education, coverage of services, and other areas to which the guidelines apply
are consistent with the guidelines.

 
 
4.12.7.5
In order to ensure consistent application of the guidelines the Contractor shall
encourage Providers to utilize the guidelines, and shall measure compliance with
the guidelines, until ninety percent (90%) or more of the Providers are
consistently in compliance.  The Contractor may use Provider incentive
strategies to improve Provider compliance with guidelines.

 
4.12.8                     Focused Studies


 
4.12.8.1
Focus Studies examine a specific aspect of health care (such as prenatal care)
for a defined point in time. These studies are usually based on information
extracted from medical records or Contractor administrative data such as
enrollment files and encounter/claims data.  Steps that may be taken by the
Contractor when conducting focus studies are:



 
·
Selecting the Study Topic(s)



 
·
Defining the Study Question(s)



 
·
Selecting the Study Indicator(s)



 
·
Identifying a representative and generalizable study population



 
·
Documenting sound sampling techniques utilized (if applicable)



 
·
Collecting reliable data



 
·
Analyzing data and interpreting study results



 
4.12.8.2
The Contractor may perform, at DCH discretion, a Focused Study to examine a
specific aspect of health care (such as prenatal care) for a defined point in
time.  The Focused Study will have a calendar year study period and the results
will be reported to DCH by June 30th  following the year of study.

 
4.12.9
Patient Safety Plan



 
4.12.9.1
The Contractor shall have a structured Patient Safety Plan to address concerns
or complaints regarding clinical care.  This plan must include written policies
and procedures for processing of Member complaints regarding the care they
received.  Such policies and procedures shall include:

 
133
 

--------------------------------------------------------------------------------

 
 
 
·
A system of classifying complaints according to severity;



 
·
A review by the Medical Director and a mechanism for determining which incidents
will be forwarded to Peer Review and Credentials Committees; and



 
·
A summary of incident(s), including the final disposition, included in the
Provider profile.



 
4.12.9.2
The Contractor shall submit the Patient Safety Plan to DCH for review and
approval as updated.



4.12.10                  Performance Incentives


 
The Contractor may be eligible for Performance Incentives as described in
Section 7.2.  All Incentives must comply with the federal managed care Incentive
Arrangement requirements pursuant to 42 CFR 438.6 and the State Medicaid Manual
2089.3.



4.12.11
External Quality Review



 
DCH will contract with an External Quality Review Organization (EQRO) to conduct
annual, external, independent reviews of the Quality outcomes, timeliness of,
and access to, the services covered in this Contract.  The Contractor shall
collaborate with DCH’s EQRO to develop studies, surveys and other analytic
activities to assess the Quality of care and services provided to Members and to
identify opportunities for CMO plan improvement.  To facilitate this process the
Contractor shall supply data, including but not limited to Claims data and
Medical Records, to the EQRO.



4.12.12
Reporting Requirements



 
4.12.12.1
The Contractor’s Quality Oversight Committee shall submit to DCH Quality
Oversight Committee Reports - Ad Hoc as described in Section 4.12.5.2



 
4.12.12.2
The Contractor shall submit to DCH Performance Improvement Project Reports no
later than June 30 of the contract year as described in Section 4.12.6.



 
4.12.12.3
The Contractor shall submit to DCH annual Focused Studies Reports no later than
June 30 of the contract year as described in Section 4.12.8.

 
134 
 

--------------------------------------------------------------------------------

 
 
 
4.12.12.4
The Contractor shall submit to DCH annual Patient Safety Plan Reports no later
than June 30 of the contract year as described in Section 4.12.9.



4.13
FRAUD AND ABUSE



4.13.1
Program Integrity



 
4.13.1.1
The Contractor shall have a Program Integrity Program, including a mandatory
compliance plan, designed to guard against Fraud and Abuse.  This Program
Integrity Program shall include policies, procedures, and standards of conduct
for the prevention, detection, reporting, and corrective action for suspected
cases of Fraud and Abuse in the administration and delivery of services under
this Contract.





 
4.13.1.2
The Contractor shall submit its Program Integrity Policies and Procedures, which
include the compliance plan and pharmacy lock-in program described below, to DCH
for approval as updated.



4.13.2
Compliance Plan



 
4.13.2.1
The Contractor’s compliance plan shall include, at a minimum, the following:



 
·
The designation of a Compliance Officer who is accountable to the Contractor’s
senior management and is responsible for ensuring that policies to establish
effective lines of communication between the Compliance Officer and the
Contractor’s staff, and between the Compliance Officer and DCH staff, are
followed;



 
·
Provision for internal monitoring and auditing of reported Fraud and Abuse
violations, including specific methodologies for such monitoring and auditing;



 
·
Policies to ensure that all officers, directors, managers and employees know and
understand the provisions of the Contractor’s Fraud and Abuse compliance plan;



 
·
Policies to establish a compliance committee that periodically meets and reviews
Fraud and Abuse compliance issues;



 
·
Policies to ensure that any individual who reports CMO plan violations or
suspected Fraud and Abuse will not be retaliated against;

 
  135
 

--------------------------------------------------------------------------------

 
 
 
·
Polices of enforcement of standards through well-publicized disciplinary
standards;



 
·
Provision of a data system, resources and staff to perform the Fraud and Abuse
and other compliance responsibilities;



 
·
Procedures for the detection of Fraud and Abuse that includes, at a minimum, the
following:



 
o
Claims edits


o      Post-processing review of Claims;


 
o
Provider profiling and Credentialing;



 
o
Quality Control; and



 
o
Utilization Management.



 
·
Written standards for organizational conduct;



 
·
Effective training and education for the Compliance Officer and the
organization’s employees, management, board Members, and Subcontractors;



 
·
Inclusion of information about Fraud and Abuse identification and reporting in
Provider and Member materials;



 
·
Provisions for the investigation, corrective action and follow-up of any
suspected Fraud and Abuse reports; and



 
·
Procedures for reporting suspected Fraud and Abuse cases to the State Program
Integrity Unit, including timelines and use of State approved forms.



 
4.13.2.2
As part of the Program Integrity Program, the Contractor shall implement a
pharmacy lock-in program.  The policies, procedures and criteria for
establishing a lock-in program shall be submitted to DCH for review and approval
as part of the Program Integrity Policies and Procedures discussed in Section
4.13.1.  The pharmacy lock-in program shall:



 
·
Allow Members to change pharmacies for good cause, as determined by the
Contractor after discussion with the Provider(s) and the pharmacist. Valid
reasons for change should include recipient relocation or the pharmacy does not
provide the prescribed drug;

 
136
 

--------------------------------------------------------------------------------

 
 
 
·
Provide Case management and education reinforcement of appropriate medication
use;



 
·
Annually assess the need for lock-in for each Member; and



 
·
Require that the Contractor’s Compliance Officer report on the program on a
monthly basis to DCH.


                        ·      A member will not be allowed to transfer to
another pharmacy, PCP, or CMO while enrolled in their existing CMO’s pharmacy
lock-in program.


4.13.3
Coordination with DCH and Other Agencies



 
4.13.3.1
The Contractor shall cooperate and assist any State or federal agency charged
with the duty of identifying, investigating, or prosecuting suspected Fraud and
Abuse cases, including permitting access to the Contractor’s place of business
during normal business hours, providing requested information, permitting access
to personnel, financial and Medical Records, and providing internal reports of
investigative, corrective and legal actions taken relative to the suspected case
of Fraud and Abuse.



 
4.13.3.2
The Contractor’s Compliance Officer shall work closely, including attending
quarterly meetings, with DCH’s program integrity staff to ensure that the
activities of one entity do not interfere with an ongoing investigation being
conducted by the other entity.



 
4.13.3.3
The Contractor shall inform DCH immediately about known or suspected cases and
it shall not investigate or resolve the suspicion without making DCH aware of,
and if appropriate involved in, the investigation, as determined by DCH.



4.13.4
Reporting Requirements



                 4.13.4.1  
The Contractor shall submit to DCH a monthly Fraud and Abuse Report, as
described in Section 4.18.3.5. This Report shall include information on the
pharmacy lock-in program described in Section 4.13.2.2.

 
 
4.14
INTERNAL GRIEVANCE SYSTEM



4.14.1
General Requirements

 
137
 

--------------------------------------------------------------------------------

 
 
 
4.14.1.1
The Contractor’s Grievance System shall include a Grievance process, an
Administrative Review process and access to the State’s Administrative Law
Hearing (State Fair Hearing) system.  The Contractor’s Grievance System is an
internal process that shall be exhausted by the Member prior to accessing an
Administrative Law Hearing.

 
 
4.14.1.2
The Contractor shall develop written Grievance System Policies and Procedures
that detail the operation of the Grievance System. The Contractor’s policies and
procedures shall be available in the Member’s primary language. The Grievance
System Policies and Procedures shall be submitted to DCH for review and approval
as updated.





 
4.14.1.3
The Contractor shall process each Grievance and Administrative Review using
applicable State and federal statutory, regulatory, and GF Contractual
provisions, and the Contractor’s written policies and procedures.  Pertinent
facts from all parties must be collected during the investigation.



 
4.14.1.4
The Contractor shall give Members any reasonable assistance in completing forms
and taking other procedural steps for both Grievances and Administrative
Reviews. This includes, but is not limited to, providing interpreter services
and toll-free numbers that have adequate TTD and interpreter capability.



 
4.14.1.5
The Contractor shall acknowledge receipt of each filed Grievance and
Administrative Review in writing within ten (10) Business Days of receipt. The
Contractor shall have procedures in place to notify all Members in their primary
language of Grievance and Appeal resolutions.

 
                4.14.1.6
The contractor shall ensure that the individuals who make decisions on
Grievances and Administrative Reviews were not involved in any previous level of
review or decision-making; and are Health Care Professionals who have the
appropriate clinical expertise, as determined by DCH, in treating the Member’s
Condition or disease if deciding any of the following:



 
·
An Appeal of a denial that is based on lack of Medical Necessity;



 
·
A Grievance regarding denial of expedited resolutions of an Administrative
Review; and



 
·
Any Grievance or Administrative Review that involves clinical issues.

 
138
 

--------------------------------------------------------------------------------

 
 
 
4.14.1.7
DCH also allows a state review on behalf of PeachCare for Kids™ members.  If the
member or parent believes that a denied service should be covered, the parent
must send a written request for review to the Care Management Organization (CMO)
in which the affected child is enrolled. The CMO will conduct its review process
in accordance with Section 4.14 of the contract.

 
 
4.14.1.8
If the decision of the CMO review maintains the denial of service, a letter will
be sent to the parent detailing the reason for denial. If the parent elects to
dispute the decision, the parent will have the option of having the decision
reviewed by the Formal Appeals Committee. The request should be sent to:



Department of Community Health
PeachCare for Kids™
Administrative Review Request
2 Peachtree Street, NW, 39th floor
Atlanta, GA 30303-3159


 
4.14.1.9
The decision of the Formal Grievance Committee will be the final recourse
available to the member. In reference to the Formal Grievance level, the State
assures:





 
·
Enrollees receive timely written notice of any documentation that includes the
reasons for the determination, an explanation of applicable rights to review,
the standard and expedited time frames for review, the manner in which a review
can be requested, and the circumstances under which enrollment may continue,
pending review.



 
·
Enrollees have the opportunity for an independent, external review of a delay,
denial, reduction, suspension, termination of health services, failure to
approve, or provide payment for health services in a timely manner. The
independent review is available at the Formal Grievance level.



 
·
Decisions are written when reviewed by DCH and the Formal Grievance Committee.



 
·
Enrollees have the opportunity to represent themselves or have representatives
in the process at the Formal Grievance level.

 
 
·
Enrollees have the opportunity to timely review their files and other applicable
information relevant to the review of the decision. While this is assured at
each level of review, members will be notified of the timeframes for the appeals
process once an appeal is file with the Formal Grievance Committee.

 
139
 

--------------------------------------------------------------------------------

 
 
 
·
Enrollees have the opportunity to fully participate in the review process,
whether the review is conducted in person or in writing.



 
·
Reviews that are not expedited due to an enrollee’s medical condition will be
completed within 90 calendar days of the date of a request is made.


·      Reviews that are expedited due to an enrollee’s medical condition shall
be completed within 72 hours of the receipt of the request.


4.14.2
Grievance Process



 
4.14.2.1
A Member or Member’s Authorized Representative may file a Grievance to the
Contractor either orally or in writing.  A Grievance may be filed about any
matter other than a Proposed Action.  A Provider cannot file a Grievance on
behalf of a Member.



 
4.14.2.2
The Contractor shall ensure that the individuals who make decisions on
Grievances that involve clinical issues or denial of an expedited review of an
Administrative Review are Health Care Professionals who have the appropriate
clinical expertise, as determined by DCH, in treating the Member’s Condition or
disease and who were not involved in any previous level of review or
decision-making.



 
4.14.2.3
The Contractor shall provide written notice of the disposition of the
Grievance as expeditiously as the Member’s health Condition requires but must be
completed within ninety (90) days but shall not exceed ninety (90) Calendar Days
of the filing date.



4.14.3
Proposed Action



 
4.14.3.1
All Proposed Actions shall be made by a physician, or other peer review
consultant, who has appropriate clinical expertise in treating the Member’s
Condition or disease.



 
4.14.3.2
In the event of a Proposed Action, the Contractor shall notify the Member in
writing.  The Contractor shall also provide written notice of a Proposed Action
to the Provider.  This notice must meet the language and format requirements in
accordance with Section 4.3.2 of this Contract and be sent in accordance with
the timeframes described in Section 4.14.3.4.

 
140
 

--------------------------------------------------------------------------------

 
 
 
4.14.3.3
The notice of Proposed Action must contain the following:

 
 
·
The Action the Contractor has taken or intends to take, including the service or
procedure that is subject to the Action.



 
·
Additional information, if any, that could alter the decision.



 
·
The specific reason used as the basis of the action.


                        ·      The reasons for the Action must have a factual
basis and legal/policy basis.


 
·
The Member’s right to file an Administrative Review through the Contractor’s
internal Grievance System as described in Section 4.14.



 
·
The Provider’s right to file a Provider Complaint as described in Section 4.9.7;



 
·
The requirement that a Member exhaust the contractor’s internal Administrative
Review Process;



 
·
The circumstances under which expedited review is available and how to request
it; and



 
·
The Member’s right to have Benefits continue pending resolution of the
Administrative Review with the Contractor, Member instructions on how to request
that Benefits be continued, and the circumstances under which the Member may be
required to pay the costs of these services.



 
4.14.3.4
The Contractor shall mail the Notice of Proposed Action within the following
timeframes:



 
4.14.3.4.1
For termination, suspension, or reduction of previously authorized Covered
Services at least ten (10) Calendar Days before the date of Proposed Action or
not later than the date of Proposed Action in the event of one of the following
exceptions:



 
·
The Contractor has factual information confirming the death of a Member.

 
 141
 

--------------------------------------------------------------------------------

 
 
·
The Contractor receives a clear written statement signed by the Member that he
or she no longer wishes services or gives information that requires termination
or reduction of services and indicates that he or she understands that this must
be the result of supplying that information.

 
 
 
·
The Member’s whereabouts are unknown and the post office returns Contractor mail
directed to the Member indicating no forwarding address (refer to 42 CFR
431.231(d) for procedures if the Member’s whereabouts become known).


                                4.14.3.4.2                The Member’s Provider
prescribes a change in the level of medical care.


 
4.14.3.4.3
The date of action will occur in less than ten (days), in accordance with §
483.12(a) (5) (ii), which provides exceptions to the 30 days notice requirements
of § 483.12(a) (5) (i).



 
4.14.3.4.4
The Contractor may shorten the period of advance notice to five (5) Calendar
Days before date of action if the Contractor has facts indicating that action
should be taken because of probable Member Fraud and the facts have been
verified, if possible, through secondary sources.



 
4.14.3.4.5
For denial of payment, at the time of any Proposed Action affecting the Claim.



 
4.14.3.4.6
For standard Service Authorization decisions that deny or limit services, within
the timeframes required in Section 4.11.2.5.1.



 
4.14.3.4.7
If the Contractor extends the timeframe for the decision and issuance of notice
of Proposed Action according to Section 4.11.2.5, the Contractor shall give the
Member written notice of the reasons for the decision to extend the timeframe
and inform the enrollee of the right to file a Grievance if he or she disagrees
with that decision.  The Contractor shall issue and carry out its determination
as expeditiously as the Member’s health requires and no later than the date the
extension expires.



 
4.14.3.4.8
For authorization decisions not reached within the timeframes required in
Section 4.11.2.5 for either standard or expedited Service Authorizations, Notice
of Proposed Action shall be mailed on the date the timeframe expires, as this
constitutes a denial and is thus a Proposed Action.

 
142
 

--------------------------------------------------------------------------------

 
 
4.14.4
Administrative Review Process

 
 
4.14.4.1
An Administrative Review is the request for review of a “Proposed Action”.  The
Member, the Member’s Authorized Representative, or the Provider acting on behalf
of the Member with the Member’s written consent, may file an Administrative
Review either orally or in writing.  Unless the Member or Provider requests
expedited review, the Member, the Member’s Authorized Representative, or the
Provider acting on behalf of the Member with the Member’s written consent, must
follow an oral filing with a written, signed, request for Administrative Review.


 
4.14.4.2
The Member, the Member’s Authorized Representative, or the Provider acting on
behalf of the Member with the Member’s written consent, may file an
Administrative Review with the Contractor within thirty (30) Calendar Days from
the date of the notice of Proposed Action.



 
4.14.4.3
Administrative Reviews shall be filed directly with the Contractor, or its
delegated representatives.  The Contractor may delegate this authority to an
Administrative Review committee, but the delegation must be in writing.



 
4.14.4.4
The Contractor shall ensure that the individuals who make decisions on
Administrative Reviews are individuals who were not involved in any previous
level of review or decision-making; and who are Health Care Professionals who
have the appropriate clinical expertise in treating the Member’s Condition or
disease if deciding any of the following:



 
·
An Administrative Review of a denial that is based on lack of Medical Necessity.



 
·
An Administrative Review that involves clinical issues.



 
4.14.4.5
The Administrative Review process shall provide the Member, the Member’s
Authorized Representative, or the Provider acting on behalf of the Member with
the Member’s written consent, a reasonable opportunity to present evidence and
allegations of fact or law, in person, as well as in writing.  The Contractor
shall inform the Member of the limited time available to provide this in case of
expedited review.



 
4.14.4.6
The Administrative Review process must provide the Member, the Member’s
Authorized Representative, or the Provider acting on behalf of the Member with
the Member’s written consent, opportunity, before and during the Administrative
Review process, to examine the Member’s case file, including Medical Records,
and any other documents and records considered during the Administrative Review
process.

 
143
 

--------------------------------------------------------------------------------

 
 
 
4.14.4.7
The Administrative Review process must include as parties to the Administrative
Review the Member, the Member’s Authorized Representative, the Provider acting
on behalf of the Member with the Member’s written consent, or the legal
representative of a deceased Member’s estate.



 
4.14.4.8
The Contractor shall resolve each Administrative Review and provide written
notice of the resolution, as expeditiously as the Member’s health Condition
requires but shall not exceed forty-five (45) Calendar Days from the date the
Contractor receives the Administrative Review.  For expedited reviews and notice
to affected parties, the Contractor has no longer than three (3) working days or
as expeditiously as the Member’s physical or mental health condition requires,
whichever is sooner. If the Contractor denies a Member’s request for expedited
review, it must transfer the Administrative Review to the timeframe for standard
resolution specified herein and must make reasonable efforts to give the Member
prompt oral notice of the denial, and follow up within two (2) Calendar Days
with a written notice. The Contractor shall also make reasonable efforts to
provide oral notice for resolution of an expedited review of an Administrative
Review.





 
4.14.4.9
The Contractor may extend the timeframe for standard or expedited resolution of
the Administrative Review by up to fourteen (14) Calendar Days if the Member,
Member’s Authorized Representative, or the Provider acting on behalf of the
Member with the Member’s written consent, requests the extension or the
Contractor demonstrates (to the satisfaction of DCH, upon its request) that
there is need for additional information and how the delay is in the Member’s
interest.  If the Contractor extends the timeframe, it must, for any extension
not requested by the Member, give the Member written notice of the reason for
the delay.



4.14.5
Notice of Adverse Action



 
4.14.5.1
If the Contractor upholds the Proposed Action in response to a Grievance or
Administrative Review filed by the Member, the Contractor shall issue a Notice
of Adverse Action within the timeframes described in Section 4.14.4.8 and
4.14.4.9.

 
144
 

--------------------------------------------------------------------------------

 
 
 
4.14.5.2
The Notice of Adverse Action shall meet the language and format requirements as
specified in 4.3 and include the following:



 
·
The results and date of the adverse Action including the service or procedure
that is subject to the Action.

 
 
·
Additional information, if any, that could alter the decision.



 
·
The specific reason used as the basis of the action.



 
·
The right to request a State Administrative Law Hearing within thirty (30)
Calendar Days.  The time for filing will begin when the filing is date stamped;



 
·
The right to continue to receive Benefits pending a State Administrative Law
Hearing;



 
·
How to request the continuation of Benefits;



 
·
Information explaining that the Member may be liable for the cost of any
continued Benefits if the Contractor’s action is upheld in a State
Administrative Law Hearing.



 
·
Circumstances under which expedited resolution is available and how to request
it; and



4.14.6
Administrative Law Hearing



 
4.14.6.1
The State will maintain an independent Administrative Law Hearing process as
defined in the Georgia Administrative Procedure Act O.C.G.A. §49-4-153) and as
required by federal law, 42 CFR 431.200.  The Administrative Law Hearing process
shall provide Members an opportunity for a hearing before an impartial
Administrative Law Judge.  The Contractor shall comply with decisions reached as
a result of the Administrative Law Hearing process.



 
4.14.6.2
The Contractor is responsible for providing counsel to represent its interests.
DCH is not a party to case and will only provide counsel to represent its own
interests.



 
4.14.6.3
A Member or Member’s Authorized Representative may request in writing an
Administrative Law Hearing within thirty (30) Calendar Days of the date the
Notice of Adverse Action is mailed by the Contractor.  The parties to the
Administrative Law Hearing shall include the Contractor as well as the Member,
Member’s Authorized Representative, or representative of a deceased Member’s
estate.  A Provider cannot request an Administrative Law Hearing on behalf of a
Member.  DCH reserves the right to intervene on behalf of the interest of either
party.

 
145
 

--------------------------------------------------------------------------------

 
 
 
4.14.6.4
The hearing request and a copy of the adverse action letter must be received by
the contractor within 30 days or less from the date that the notice of action
was mailed.

 
 
4.14.6.5
A Member may request a Continuation of Benefits as described in Section 4.14.7
while an Administrative Law Hearing is pending.



 
4.14.6.6
The Contractor shall make available any records and any witnesses at its own
expense in conjunction with a request pursuant to an Administrative Law Hearing.



4.14.7
Continuation of Benefits while the Contractor Appeal and Administrative Law
Hearing are Pending

 
 
4.14.7.1
As used in this Section, “timely” filing means filing on or before the later of
the following:



 
·
Within ten (10) Calendar Days of the Contractor mailing the Notice of Adverse
Action.



 
·
The intended effective date of the Contractor’s Proposed Action.



 
4.14.7.2
The Contractor shall continue the Member’s Benefits if the Member or the
Member’s Authorized Representative files the Appeal timely; the Appeal involves
the termination, suspension, or reduction of a previously authorized course of
treatment; the services were ordered by an authorized Provider; the original
period covered by the original authorization has not expired; and the Member
requests extension of the Benefits.



 
4.14.7.3
If, at the Member’s request, the Contractor continues or reinstates
the   Member’s benefit while the Appeal or Administrative Law Hearing is
pending, the Benefits must be continued until one of the following occurs:



 
·
The Member withdraws the Appeal or request for the Administrative Law Hearing.



 
·
Ten (10) Calendar Day pass after the Contractor mails the Notice of Adverse
Action, unless the Member, within the ten (10) Calendar Day timeframe, has
requested an Administrative Law Hearing with continuation of Benefits until an
Administrative Law Hearing decision is reached.

 
  146
 

--------------------------------------------------------------------------------

 
 
 
·
An Administrative Law Judge issues a hearing decision adverse to the Member.



 
·
The time period or service limits of a previously authorized service has been
met.

 
 
4.14.7.4
If the final resolution of Appeal is adverse to the Member, that is, upholds the
Contractor action, the Contractor may recover from the Member the cost of the
services furnished to the Member while the Appeal is pending, to the extent that
they were furnished solely because of the requirements of this Section.



 
4.14.7.5
If the Contractor or the Administrative Law Judge reverses a decision to deny,
limit, or delay services that were not furnished while the Appeal was pending,
the Contractor shall authorize or provide this disputed services promptly, and
as expeditiously as the Member’s health condition requires.





 
4.14.7.6
If the Contractor or the Administrative Law Judge reverses a decision to deny
authorization of services, and the Member received the disputed services while
the Appeal was pending, the Contractor shall pay for those services.



4.14.8
Reporting Requirements



 
4.14.8.1
The Contractor shall log and track all Grievances, Proposed Actions, Appeals and
Administrative Law Hearing requests, as described in Section 4.18.4.5.



 
4.14.8.2
The Contractor shall maintain records of Grievances, whether received verbally
or in writing, that include a short, dated summary of the problems, name of the
grievant, date of the Grievance, date of the decision, and the disposition.



 
4.14.8.3
The Contractor shall maintain records of Appeals, whether received verbally or
in writing, that include a short, date summary of the issues, name of the
appellant, date of Appeal, date of decision, and the resolution.



 
4.14.8.4
DCH may publicly disclose summary information regarding the nature of Grievances
and Appeals and related dispositions or resolutions in consumer information
materials.



 
4.14.8.5
The Contractor shall submit quarterly Grievance System Reports to DCH as
described in Section 4.18.4.5.

 
147
 

--------------------------------------------------------------------------------

 
 
4.15
ADMINISTRATION AND MANAGEMENT



4.15.1
General Provisions



 
4.15.1.1
The Contractor shall be responsible for the administration and management of all
requirements of this Contract.  All costs related to the administration and
management of this Contract shall be the responsibility of the Contractor.

 



4.15.2
Place of Business and Hours of Operation



 
4.15.2.1
The Contractor shall maintain a central business office within the Service
Region in which it is operating.  If the Contractor is operating in more than
one (1) Service Region, there must be one (1) central business office and an
additional office in each Service Region.  If a Contractor is operating in two
(2) or more contiguous Service Regions, the Contractor may establish one (1)
central business office for all Service Regions.  This business office must be
centrally located within the contiguous Service Regions and in a location
accessible for foot and vehicle traffic.  The Contractor may establish more than
one (1) business office within a Service Region, but must designate one (1) of
the offices as the central busines office.



 
 
4.15.2.2
All documentation must reflect the address of the location identified as the
legal, duly licensed, central business office.  This business office must be
open at least between the hours of 8:30 a.m. and 5:30 p.m. EST, Monday through
Friday.  The Contractor shall ensure that the office(s) are adequately staffed
to ensure that Members and Providers receive prompt and accurate responses to
inquiries.



 
4.15.2.3
The Contractor shall ensure that all business offices and all staff that perform
functions and duties, related to this Contract are located within the United
States.



 
4.15.2.4
The Contractor shall provide live access, through its telephone hot line as
described in Section 4.3.7 and Section 4.9.5.  The Contractor shall provide
access twenty-four (24) hours a day, seven (7) days per week to its Web site.



4.15.3
Training



 
4.15.3.1
The Contractor shall conduct on-going training for its entire staff, in all
departments, to ensure appropriate functioning in all areas and to ensure that
staff is aware of all programmatic changes.

 
148
 

--------------------------------------------------------------------------------

 
 
 
4.15.3.2
The Contractor shall submit a staff-training plan to DCH for review and approval
as updated.



 
4.15.3.3
The Contractor designated staff are required to attend DCH in-service training
on an Ad-Hoc basis.  DCH will determine the type and scope of the training.

 
4.15.4
Data and Report Certification



 
4.15.4.1
The Contractor shall certify all data pursuant to 42 CFR 438.606. The data that
must be certified include, but are not limited to, Enrollment information,
Encounter Data, Contractual Reports and other information required by the State
and contained in Contracts, proposals and related documents. The data must be
certified by one of the following: the Contractor’s Chief Executive Officer, the
Contractor’s Chief Financial Officer, or an individual who has delegated
authority to sign for, and who Reports directly to the Contractor’s Chief
Executive Officer or Chief Financial Officer. The certification must attest,
based on best knowledge, information, and belief, as follows:





 
·
By virtue of submission, the Contractor attests to the accuracy, completeness,
and truthfulness of the data, reports, and other documents provided to the
State.



 
·
Inaccurate data, reports, and other documents provided to the State by the
Contractor are subject to applicable Liquidated Damages.



 
4.15.4.2
The Contractor shall submit the certification concurrently with the certified
data.



4.16
CLAIMS MANAGEMENT



4.16.1
General Provisions



 
4.16.1.1
The Contractor shall utilize the same time frames and deadlines for submission,
processing, payment, denial, adjudication, and appeal of Medicaid claims as the
time frames and deadlines that DCH uses on claims its pays directly. The
Contractor shall administer an effective, accurate and efficient claims
processing function that adjudicates and settles Provider Claims for Covered
Services that are filed within the time frames specified by DCH (see Part I.
Policy and Procedures for Medicaid/PeachCare for Kids™ Manual)  and in
compliance with all applicable State and federal laws, rules and regulations.

149
 

--------------------------------------------------------------------------------

 
 
 
4.16.1.2
The Contractor shall maintain a Claims management system that can identify date
of receipt (the date the Contractor receives the Claim as indicated by the
date-stamp), real-time-accurate history of actions taken on each Provider Claim
(i.e. paid, denied, suspended, Appealed, etc.), and date of payment (the date of
the check or other form of payment).

 
 
4.16.1.3
At a minimum, the Contractor shall run one (1) Provider payment cycle per week,
on the same day each week, as determined by DCH.



 
4.16.1.4
The Contractor shall support an Automated Clearinghouse (ACH) mechanism that
allows Providers to request and receive electronic funds transfer (EFT) of
Claims payments.



 
4.16.1.5
The Contractor shall encourage that its Providers, as an alternative to the
filing of paper-based Claims, submit and receive Claims information through
electronic data interchange (EDI), i.e. electronic Claims.  Electronic Claims
must be processed in adherence to information exchange and data management
requirements specified in Section 4.17.  As part of this Electronic Claims
Management (ECM) function, the Contractor shall also provide on-line and
phone-based capabilities to obtain Claims processing status information.





 
4.16.1.6
The Contractor shall generate Explanation of Benefits and Remittance Advices in
accordance with State standards for formatting, content and timeliness and will
verify that recipients have received the services indicated on the Explanation
of Benefits received and the Remittance Advices.



 
4.16.1.7
The Contractor shall not pay any Claim submitted by a Provider who is excluded
or suspended from the Medicare, Medicaid or SCHIP programs for Fraud, abuse or
waste or otherwise included on the Department of Health and Human Services
Office of Inspector General exclusions list, or employs someone on this
list.  The Contractor shall not pay any Claim submitted by a Provider that is on
payment hold under the authority of DCH or its Agent(s).



 
4.16.1.8
Not later than the fifteenth (15) business day after the receipt of a Provider
Claim that does not meet Clean Claim requirements, the Contractor shall suspend
the Claim and request in writing (notification via e-mail, the CMO plan Web
Site/Provider Portal or an interim Explanation of Benefits satisfies this
requirement) all outstanding information such that the Claim can be deemed
clean.  Upon receipt of all the requested information from the Provider, the CMO
plan shall complete processing of the Claim within fifteen (15) Business Days.

 
150
 

--------------------------------------------------------------------------------

 
 
 
4.16.1.9
If a provider submits a claim to a responsible health organization for services
rendered within 72 hours after the provider verifies the eligibility of the
patient with that responsible health organization, the responsible health
organization shall reimburse the provider in an amount equal to the amount to
which the provider would have been entitled if the patient had been enrolled as
shown in the eligibility verification process. After resolving the provider’s
claim, if the responsible health organization made payment for a patient for
whom it was not responsible, then the responsible health organization may pursue
a cause of action against any person who was responsible for payment of the
services at the time they were provided but may not recover any payment made to
the provider.

 
 
4.16.1.10
The Contract shall not apply any penalty for failure to file claims in a timely
manner, for failure to obtain prior authorization, or for the provider not being
a participating provider in the person’s network, and the amount of
reimbursement shall be that person’s applicable rate for the service if the
provider is under contract with that person or the rate paid by DCH for the same
type of claim that it pays directly if the provider is not under contract with
that person.





 
4.16.1.11
The Contractor shall inform all network Providers about the information required
to submit a Clean Claim as a provision within the Contractor/Provider
Contract.  The Contractor shall make available to network Providers Claims
coding and processing guidelines for the applicable Provider type.  The
Contractor shall notify Providers ninety (90) Calendar Days before implementing
changes to Claims coding and processing guidelines.



 
4.16.1.12
The Contractor shall perform Quarterly scheduled Global Claims Analyses to
ensure an effective, accurate, and efficient claims processing function that
adjudicates and settles provider claims.  In addition, the contractor shall
assume all costs associated with Claim processing, including the cost of
reprocessing/resubmission, due to processing errors caused by the Contractor or
to the design of systems within the Contractor’s span of control.



 
4.16.1.13
In addition to the specific Web site requirements outlined above, the
Contractor’s Web site shall be functionally equivalent to the Web site
maintained by the State’s Medicaid fiscal agent.



4.16.2
Other Considerations



 
4.16.2.1
An adjustment to a paid Claim shall not be counted as a Claim for the purposes
of reporting.

 
151
 

--------------------------------------------------------------------------------

 
 
 
4.16.2.2
Electronic Claims shall be treated as identical to paper-based Claims for the
purposes of reporting.

 
4.16.3                     Encounter Data Submission Requirements


 
4.16.3.1
The Georgia Families program utilizes encounter data to determine the adequacy
of medical services and to evaluate the quality of care rendered to members. DCH
will use the following requirements to establish the standards for the
submission of data and to measure the compliance of the Contractor to provide
timely and accurate information. Encounter data from the Contractor also allows
DCH to budget available resources, set contractor capitation rates, monitor
utilization, follow public health trends and detect potential fraud. Most
importantly, it allows the Division of Managed Care and Quality to make
recommendations that can lead to the improvement of healthcare outcomes.





 
4.16.3.2
The Contractor shall work with all contracted providers to implement
standardized billing requirements to enhance the quality and accuracy of the
billing data submitted to the health plan.



 
4.16.3.3
The Contractor shall instruct contracted providers that the Georgia State
Medicaid ID number is mandatory, and must be documented in record.  The
Contractor will emphasize to providers the need for a unique GA Medicaid number
for each practice location.



 
4.16.3.4
The Contractor shall submit to Fiscal Agent weekly cycles of data files.  All
identified errors shall be submitted to the Contractor from the Fiscal Agent
each week.  The Contractor shall clean up and resubmit the corrected file to the
Fiscal Agent within seven (7) Business Days of receipt.



 
4.16.3.5
The Contractor is required to submit 100% of Critical Data Elements such as
state Medicaid ID numbers, NPI numbers, SSN numbers, Member Name, and
DOB.  These items must match the states eligibility and provider file.



                4.16.3.6
The Contractor submitted claims must consistently include:



 
·
Patient name



 
·
Date of birth



 
·
Place of service



 
·
Date of service

 
152
 

--------------------------------------------------------------------------------

 
 
 
·
Type of service



 
·
Units of service

 
 
·
Diagnosis-primary & secondary



 
·
Treating provider



 
·
NPI number



 
·
Tax Identification Number



 
·
Facility code


                        ·      A unique TCN


 
·
All additionally required CMS 1500 or UB 04 codes



 
·
CMO Paid Amount



 
4.16.3.7                   For each submission of claims per 4.16.3.5 and
4.16.3.6, Contractor must provide the following Cash Disbursements data
elements:



 
·
Provider/Payee Number



 
·
Name



 
·
Address



 
·
City



 
·
State



 
·
Zip



 
·
Check date



 
·
Check number



 
·
Check amount



 
·
Check code ( i.e. EFT, paper check, etc)



Contractor will assist DCH in reconciliation of Cash Disbursement check amounts
totals to CMO Paid Amount totals for submitted claims.
 
153
 

--------------------------------------------------------------------------------

 
 
 
4.16.3.8
The Contractor shall maintain an Encounter Error Rate of <5% weekly as monitored
by the Fiscal Agent and DCH.  The Encounter Error Rate is the occurrence of a
single error in any Transaction Control Number (TCN) or encounter claim counts
as an error for that encounter (this is regardless of how many other errors are
detected in the TCN.) 

 
 
4.16.3.9
The Contractors failure to comply with defined standard(s) will be subject to a
CAPA/PC and may be liable for liquidated damages (LD’s).



4.16.4
Reporting Requirements


The Contractor shall submit to DCH monthly Claims Processing Reports as
described in section 4.18.3.4.


4.16.5
Emergency Health Care Services



 
4.16.5.1
The Contractor shall not deny or inappropriately reduce payment to a provider of
emergency health care services for any evaluation, diagnostic testing, or
treatment provided to a recipient of medical assistance for an emergency
condition; or



 
4.16.5.2
Make payment for emergency health care services contingent on the recipient or
provider of emergency health care services providing any notification, either
before or after receiving emergency health care services.



 
4.16.5.3
In processing claims for emergency health care services, a care management
organization shall consider, at the time that a claim is submitted, at least the
following criteria:



 
·
The age of the patient;



 
·
The time and day of the week the patient presented for services;



 
·
The severity and nature of the presenting symptoms;



 
·
The patient’s initial and final diagnosis; and



 
·
Any other criteria prescribed by DCH, including criteria specific to patients
less than 18 years of age.



 
4.16.5.4
The Contractor shall configure or program its automated claims processing system
to consider at least the conditions and criteria described in this subsection
for claims presented for emergency health care services.

 
154
 

--------------------------------------------------------------------------------

 
 
 
4.16.5.5
If a provider that has not entered into a contract with a care management
organization provides emergency health care services or post-stabilization
services to that care management organization’s member, the care management
organization shall reimburse the non contracted provider for such emergency
health care services and post-stabilization services at a rate equal to the rate
paid by DCH for Medicaid claims that it reimburses directly.

 
4.17
INFORMATION MANAGEMENT AND SYSTEMS



4.17.1
General Provisions

 
 
4.17.1.1
The Contractor shall have Information management processes and Information
Systems (hereafter referred to as Systems) that enable it to meet GF
requirements, State and federal reporting requirements, all other Contract
requirements and any other applicable State and federal laws, rules and
regulations including HIPAA.

 
 
4.17.1.2
The Contractor is responsible for maintaining a system that shall possess
capacity sufficient to handle the workload projected for the start of the
program and will be scaleable and flexible enough to adapt as needed, within
negotiated timeframes, in response to program or Enrollment changes.



 
4.17.1.3
The Contractor shall provide a Web-accessible system hereafter referred to as
the DCH Portal that designated DCH and other state agency resources can use to
access Quality and performance management information as well as other system
functions and information as described throughout this Contract.  Access to the
DCH Portal shall be managed as described in section 4.17.5.



 
4.17.1.4
The Contractor shall attend DCH’s Systems Work Group meetings as scheduled by
DCH.  The Systems Work Group will meet on a designated schedule as agreed to by
DCH, its agents and every Contractor.



 
4.17.1.5
The Contractor shall provide a continuously available electronic mail
communication link (E-mail system) with the State.  This system shall be:



 
·
Available from the workstations of the designated Contractor contacts; and



 
·
Capable of attaching and sending documents created using software products other
than Contractor systems, including the State’s currently installed version of
Microsoft Office and any subsequent upgrades as adopted.

 
 
155

--------------------------------------------------------------------------------

 



 
                4.17.1.6
By no later than the 30th of April of each year, the Contractor will provide DCH
with an annual progress/status report of the Contractor’s system refresh plan
for the upcoming State fiscal year.  The plan will outline how Systems within
the Contractor’s Span of Control will be systematically assessed to determine
the need to modify, upgrade and/or replace application software, operating
hardware and software, telecommunications capabilities, information management
policies and procedures, and/or systems management policies and procedures in
response to changes in business requirements, technology obsolescence, staff
turnover and other relevant factors.  The systems refresh plan will also
indicate how the Contractor will insure that the version and/or release level of
all of its System components (application software, operating hardware,
operating software) are always formally supported by the original equipment
manufacturer (OEM), software development firm (SDF) or a third party authorized
by the OEM and/or SDF to support the System component.

 
 
4.17.1.7
The Contractor is responsible for all costs associated with the Contractors
system refresh plan.



4.17.2                     Health Information Technology and Exchange


 
4.17.2.1
The Contractor shall have in place or develop initiatives towards electronic
health information exchange and health care transparency that would encourage
the use of qualified electronic health records, personal health records (PHRs),
and make available to providers and members increased information on cost and
quality of care through health information technology.



 
4.17.2.2
The Contractor shall develop an incentive program for the adoption and
utilization of electronic health records that result in improvements in the
quality and cost of health care services.



 
4.17.2.3
The Contractor will work with DCH on the HITECH Act provisions as mandated by
CMS.



4.17.3
Global System Architecture and Design Requirements



 
4.17.3.1
The Contractor shall comply with federal and State policies, standards and
regulations in the design, development and/or modification of the Systems it
will employ to meet the aforementioned requirements and in the management of
Information contained in those Systems.  Additionally, the Contractor shall
adhere to DCH and State-specific system and data architecture preferences as
indicated in this Contract.

 
156
 

--------------------------------------------------------------------------------

 
 
4.17.3.2                   The Contractor’s Systems shall:
 
 
·
Employ a relational data model in the architecture of its databases and
relational database management system (RDBMS) to operate and maintain them;



 
·
Be SQL and ODBC compliant;



 
·
Adhere to Internet Engineering Task Force/Internet Engineering Standards Group
standards for data communications, including TCP and IP for data transport;



 
·
Conform to standard code sets detailed in Attachment L;

  
 
·
Contain industry standard controls to maintain information integrity applicable
to privacy and security, especially PHI.  These controls shall be in place at
all appropriate points of processing.  The controls shall be tested in periodic
and spot audits following a methodology to be developed jointly and mutually
agreed upon by the Contractor and DCH; and

 
 
·
Partner with the State in the development of future standard code sets, not
specific to HIPAA or other federal effort and will conform to such standards as
stipulated by DCH.



 
4.17.3.3
Where Web services are used in the engineering of applications, the Contractor’s
Systems shall conform to World Wide Web Consortium (W3C) standards such as XML,
UDDI, WSDL and SOAP so as to facilitate integration of these Systems with DCH
and other State systems that adhere to a service-oriented architecture.



 
4.17.3.4
Audit trails shall be incorporated into all Systems to allow information on
source data files and documents to be traced through the processing stages to
the point where the Information is finally recorded.  The audit trails shall:



 
·
Contain a unique log-on or terminal ID, the date, and time of any
create/modify/delete action and, if applicable, the ID of the system job that
effected the action;



 
·
Have the date and identification “stamp” displayed on any on-line inquiry;

 
157
 

--------------------------------------------------------------------------------

 
 
 
·
Have the ability to trace data from the final place of recording back to its
source data file and/or document shall also exist;

 
 
·
Be supported by listings, transaction Reports, update Reports, transaction logs,
or error logs;



 
·
Facilitate auditing of individual Claim records as well as batch audits; and



 
·
Be maintained for seven (7) years in either live and/or archival systems.  The
duration of the retention period may be extended at the discretion of and as
indicated to the Contractor by the State as needed for ongoing audits or other
purposes.



 
4.17.3.5
The Contractor shall house indexed images of documents used by Members and
Providers to transact with the Contractor in the appropriate database(s) and
document management systems to maintain the logical relationships between
certain documents and certain data.





 
4.17.3.6
The Contractor shall institute processes to insure the validity and completeness
of the data it submits to DCH.  At its discretion, DCH will conduct general data
validity and completeness audits using industry-accepted statistical sampling
methods.  Data elements that will be audited include but are not limited to:
Member ID, date of service, Provider ID, category and sub category (if
applicable) of service, diagnosis codes, procedure codes, revenue codes, date of
Claim processing, and date of Claim payment.



 
4.17.3.7
Where a System is herein required to, or otherwise supports, the applicable
batch or on-line transaction type, the system shall comply with HIPAA-standard
transaction code sets as specified in Attachment L.



 
4.17.3.8
The Contractor System(s) shall conform to HIPAA standards for information
exchange.



 
4.17.3.9
The layout and other applicable characteristics of the pages of Contractor Web
sites shall be compliant with Federal “section 508 standards” and Web Content
Accessibility Guidelines developed and published by the Web Accessibility
Initiative.



 
4.17.3.10
Contractor Systems shall conform to any applicable Application, Information and
Data, Middleware and Integration, Computing Environment and Platform, Network
and Transport, and Security and Privacy policy and standard issued by GTA as
stipulated in the appropriate policy/standard.  These policies and standards can
be accessed at:
http://gta.georgia.gov/00/channel_modifieddate/0,2096,1070969_6947051,00.html

 
158
 

--------------------------------------------------------------------------------

 
 
4.17.4
Data and Document Management Requirements By Major Information Type

 
 
In order to meet programmatic, reporting and management requirements, the
Contractor’s systems shall serve as either the Authoritative Host of key data
and documents or the host of valid, replicated data and documents from other
systems.  Attachment L lays out the requirements for managing (capturing,
storing and maintaining) data and documents for the major information types and
subtypes associated with the aforementioned programmatic, reporting and
management requirements.



4.17.5
System and Data Integration Requirements



 
4.17.5.1
All of the Contractor’s applications, operating software, middleware, and
networking hardware and software shall be able to interface with the State’s
systems and will conform to standards and specifications set by the Georgia
Technology Authority and the agency that owns the system.  These standards and
specifications are detailed in Attachment L.



                4.17.5.2     
The Contractor’s System(s) shall be able to transmit and receive  transaction
data to and from the MMIS as required for the appropriate processing of Claims
and any other transaction that may be performed by either System.



 
                 4.17.5.2.1
The Contractor shall generate encounter data files no less than weekly (or at a
frequency defined by DCH) from its claims management system(s) and/or other
sources.  The files will contain settled Claims and Claim adjustments and
encounters from Providers with whom the Contractor has a capitation arrangement
for the most recent month for which all such transactions were completed.  The
Contractor will provide these files electronically to DCH and/or its designated
agent in adherence to the procedure and format indicated in Attachment L.



 
                4.17.5.2.2
The Contractor’s System(s) shall be capable of generating all required files in
the prescribed formats (as referenced in Attachment L) for upload into state
Systems used specifically for program integrity and compliance purposes.

 
159
 

--------------------------------------------------------------------------------

 
 
 
4.17.5.3
The Contractor’s System(s) shall possess mailing address standardization
functionality in accordance with US Postal Service conventions.

 
4.17.6
System Access Management and Information Accessibility Requirements



 
4.17.6.1
The Contractor’s System shall employ an access management    function that
restricts access to varying hierarchical levels of system functionality and
Information. The access management function shall:



 
·
Restrict access to Information on a "need to know" basis, e.g. users permitted
inquiry privileges only will not be permitted to modify information;



 
·
Restrict access to specific system functions and information based on an
individual user profile, including inquiry only capabilities; global access to
all functions will be restricted to specified staff jointly agreed to by DCH and
the Contractor; and





 
·
Restrict attempts to access system functions (both internal and external) to
three (3), with a system function that automatically prevents further access
attempts and records these occurrences.



 
·
At a minimum, follow the GTA Security Standard and Access Management protocols.



                4.17.6.2
The Contractor shall make System Information available to duly Authorized
Representatives of DCH and other State and federal agencies to evaluate, through
inspections or other means, the quality, appropriateness and timeliness of
services performed.



 
4.17.6.3
The Contractor shall have procedures to provide for prompt electronic transfer
of System Information upon request to In-Network or Out-of-Network Providers for
the medical management of the Member in adherence to HIPAA and other applicable
requirements.



 
4.17.6.4
All Information, whether data or documents, and reports that contain or make
references to said Information, involving or arising out of this Contract is
owned by DCH.  The Contractor is expressly prohibited from sharing or publishing
DCH information and reports without the prior written consent of DCH.  In the
event of a dispute regarding the sharing or publishing of information and
reports, DCH’s decision on this matter shall be final and not subject to change.

 
160
 

--------------------------------------------------------------------------------

 
 
4.17.7
Systems Availability and Performance Requirements



 
4.17.7.1
The Contractor will ensure that Member and Provider portal and/or phone-based
functions and information, such as confirmation of CMO Enrollment (CCE) and
electronic claims management (ECM), Member services and Provider services, are
available to the applicable System users twenty-four (24) hours a day, seven (7)
Days a week, except during periods of scheduled System Unavailability agreed
upon by DCH and the Contractor.  Unavailability caused by events outside of a
Contractor’s span of control is outside of the scope of this requirement.



 
4.17.7.2
The Contractor shall ensure that at a minimum, all other System functions and
Information are available to the applicable system users between the hours of
7:00 a.m. and 7:00 p.m. Monday through Friday.


                4.17.7.3
The Contractor shall ensure that the average response time that is controllable
by the Contractor is no greater than the requirements set forth below, between
7:00 am and 7:00 pm, Monday through Friday for all applicable system functions
except a) during periods of scheduled downtime,  b) during periods of
unscheduled unavailability caused by systems and telecommunications technology
outside of the Contractor’s span of control or c) for Member and Provider portal
and phone-based functions such as CCE and ECM that are expected to be available
twenty-four (24) hours a day, seven (7) days a week:



 
·
Record Search Time – The response time shall be within three (3) seconds for
ninety-eight percent (98%) of the record searches as measured from a
representative sample of DCH System Access Devices, as monitored by the
Contractor;



 
·
Record Retrieval Time – The response time will be within three (3) seconds for
ninety-eight percent (98%) of the records retrieved as measured from a
representative sample of DCH System Access Devices;



 
·
On-line Adjudication Response Time – The response time will be within five (5)
seconds ninety-nine percent (99%) of the time as measured from a representative
sample of user System Access Devices.

 
161
 

--------------------------------------------------------------------------------

 
 
 
4.17.7.4
The Contractor shall develop an automated method of monitoring the CCE and ECM
functions on at least a thirty (30) minute basis twenty-four (24) hours a day,
seven (7) Days per week.  The monitoring method shall separately monitor for
availability and performance/response time each component of the CCE and ECM
systems, such as the voice response system, the PC software response, direct
line use, the swipe box method and ECM on-line pharmacy system.

 
 
4.17.7.5
Upon discovery of any problem within its Span of Control that may jeopardize
System availability and performance as defined in this Section of the Contract,
the Contractor shall notify the DCH Director, Contract Compliance and
Resolution, in person, via phone, electronic mail and/or surface mail.



 
4.17.7.6
The Contractor shall deliver notification as soon as possible but no later than
7:00 pm if the problem occurs during the business day and no later than 9:00 am
the following business day if the problem occurs after 7:00 pm.



 
4.17.7.7
Where the operational problem results in delays in report distribution or
problems in on-line access during the business day, the Contractor shall notify
the DCH Director, Contract Compliance and Resolution, within fifteen (15)
minutes of discovery of the problem, in order for the applicable work activities
to be rescheduled or be handled based on System Unavailability protocols.





 
4.17.7.8
The Contractor shall provide to the DCH Director, Contract Compliance and
Resolution, information on System Unavailability events, as well as status
updates on problem resolution.  These up-dates shall be provided on an hourly
basis and made available via electronic mail, telephone and the Contractor’s Web
Site/DCH Portal.



 
4.17.7.9
Unscheduled System Unavailability of CCE and ECM functions, caused by the
failure of systems and telecommunications technologies within the Contractor’s
Span of Control will be resolved, and the restoration of services implemented,
within thirty (30) minutes of the official declaration of System Unavailability.
Unscheduled System Unavailability to all other Contractor System functions
caused by systems and telecommunications technologies within the Contractor’s
Span of Control shall be resolved, and the restoration of services implemented,
within four (4) hours of the official declaration of System Unavailability.



 
4.17.7.10
Cumulative System Unavailability caused by systems and telecommunications
technologies within the Contractor’s span of control shall not exceed one (1)
hour during any continuous five (5) Day period.

 
162
 

--------------------------------------------------------------------------------

 
 
 
4.17.7.11
The Contractor shall not be responsible for the availability and performance of
systems and telecommunications technologies outside of the Contractor’s Span of
Control. Contractor is obligated to work with identified vendors to resolve and
report system availability and performance issues. Reference Section 23.5.1.5 –
(Liquidated Damages)



 
4.17.7.12
Full written documentation that includes a CAPA/PC that describes what caused
the problem, how the problem will be prevented from occurring again, and within
a set time frame for resolution must be submitted to DCH within five (5)
Business Days of the problem’s occurrence.



 
4.17.7.13
Regardless of the architecture of its Systems, the Contractor shall develop and
be continually ready to invoke a business continuity and disaster recovery
(BC-DR) plan that at a minimum addresses the following scenarios: (a) the
central computer installation and resident software are destroyed or damaged,
(b) System interruption or failure resulting from network, operating hardware,
software, or operational errors that compromises the integrity of transactions
that are active in a live system at the time of the outage, (c) System
interruption or failure resulting from network, operating hardware, software or
operational errors that compromises the integrity of data maintained in a live
or archival system, (d) System interruption or failure resulting from network,
operating hardware, software or operational errors that does not compromise the
integrity of transactions or data maintained in a live or archival system but
does prevent access to the System, i.e. causes unscheduled System
Unavailability.





 
4.17.7.14
The Contractor shall periodically, but no less than annually, test its BC-DR
plan through simulated disasters and lower level failures in order to
demonstrate to the State that it can restore System functions per the standards
outlined elsewhere in this Contract. The Contractor will prepare a report of the
results of these tests and present to DCH staff within five (5) business days of
test completion.



 
4.17.7.15
In the event that the Contractor fails to demonstrate in the tests of its BC-DR
plan that it can restore system functions per the standards outlined in this
Contract, the Contractor shall be required to submit to the State a CAPA/PC that
describes how the failure will be resolved.  The CAPA/PC will be delivered
within five (5) Business Days of the conclusion of the test.

 
163
 

--------------------------------------------------------------------------------

 


 
4.17.7.16
The Contractor shall submit monthly System Availability and Performance Report
to DCH as described in section 4.18.3.3

 
4.17.8
System User and Technical Support Requirements



 
4.17.8.1
The Contractor shall provide Systems Help Desk (SHD) services to all DCH staff
and the other agencies that may have direct access to Contractor systems.



 
4.17.8.2
The SHD shall be available via local and toll free telephone service and via
e-mail from 7 a.m. to 7 p.m. EST Monday through Friday, with the exception of
State holidays.  Upon State request, the Contractor shall staff the SHD on a
State holiday, Saturday, or Sunday at the Contractor’s expense.



 
4.17.8.3
SHD staff shall answer user questions regarding Contractor System functions and
capabilities; report recurring programmatic and operational problems to
appropriate Contractor or DCH staff for follow-up; redirect problems or queries
that are not supported by the SHD, as appropriate, via a telephone transfer or
other agreed upon methodology; and redirect problems or queries specific to data
access authorization to the appropriate State login account administrator.



 
4.17.8.4
The Contractor shall submit to DCH for review and approval its SHD
Standards.  At a minimum, these standards shall require that between the hours
of 7 a.m. and 7 p.m. EST ninety percent (90%) of calls are answered by the
fourth (4th) ring, the call abandonment rate is five percent (5%) or less, the
average hold time is two (2) minutes or less, and the blocked call rate does not
exceed one percent (1%).



 
4.17.8.5
Individuals who place calls to the SHD between the hours of 7 p.m. and 7 a.m.
EST shall be able to leave a message.  The Contractor’s SHD shall respond to
messages by noon the following Business Day.



 
4.17.8.6
Recurring problems not specific to System Unavailability identified by the SHD
shall be documented and reported to Contractor management within one (1)
Business Day of recognition so that deficiencies are promptly corrected.



 
4.17.8.7
Additionally, the Contractor shall have an IT service management system that
provides an automated method to record, track, and report on all questions
and/or problems reported to the SHD.  The service management system shall:



 
·
Assign a unique number to each recorded incident;

 
164
 

--------------------------------------------------------------------------------

 
 
 
·
Create State defined extract files that contain summary information on all
problems/issues received during a specified time frame;



 
·
Escalate problems based on their priority and the length of time they have been
outstanding;



 
·
Perform key word searches that are not limited to certain fields and allow for
searches on all fields in the database;



 
·
Notify support personnel when a problem is assigned to them and re-notify
support personnel when an assigned problem has escalated to a higher priority;



 
·
List all problems assigned to a support person or group;



 
·
Perform searches for duplicate problems when a new problem is entered;



 
·
Allow for entry of at least five hundred (500) characters of free form text to
describe problems and resolutions; and


 
·
Generate Reports that identify categories of problems encountered, length of
time for resolution, and any other State-defined criteria.



 
4.17.8.8
The Contractor’s call center systems shall have the capability to track call
management metrics identified in Attachment L.



4.17.9                    System Change Management Requirements


 
4.17.9.1
The Contractor shall absorb the cost of routine maintenance, inclusive of defect
correction, System changes required to effect changes in State and federal
statute and regulations, and production control activities, of all Systems
within its Span of control.



 
4.17.9.2
The Contractor shall provide DCH, prior written notice of non-routine System
changes excluding changes prompted by events described in Section 4.17.6 and
including proposed corrections to known system defects, within ten (10) Calendar
Days of the projected date of the change.  As directed by the state, the
Contractor shall discuss the proposed change in the Systems Work Group.



 
4.17.9.3
The Contractor shall respond to State reports of System problems not resulting
in System Unavailability and shall perform the needed changes according to the
following timeframes:

 
165
 

--------------------------------------------------------------------------------

 
 
 
·
Within five (5) Calendar Days of receipt, the Contractor shall respond in
writing to notices of system problems.



 
·
Within fifteen (15) Calendar Days, the correction will be made or a Requirements
Analysis and Specifications document will be due.



 
·
The Contractor will correct the deficiency by an effective date to be determined
by DCH.



 
·
Contractor systems will have a system-inherent mechanism for recording any
change to a software module or subsystem.



 
4.17.9.4
The Contractor shall put in place procedures and measures for safeguarding the
State from unauthorized modifications to Contractor Systems.



 
4.17.9.5
Unless otherwise agreed to in advance by DCH as part of the activities described
in Section 4.17.8.3, scheduled System Unavailability to perform System
maintenance, repair and/or upgrade activities shall take place between 11 p.m.
on a Saturday and 6 a.m. on the following  Sunday.





4.17.10                  System Security and Information Confidentiality and
Privacy Requirements


 
4.17.10.1
The Contractor shall provide for the physical safeguarding of its data
processing facilities and the systems and information housed therein. The
Contractor shall provide DCH with access to data facilities upon DCH
request.  The physical security provisions shall be in effect for the life of
this Contract.



 
4.17.10.2
The Contractor shall restrict perimeter access to equipment sites, processing
areas, and storage areas through a card key or other comparable system, as well
as provide accountability control to record access attempts, including attempts
of unauthorized access.



 
4.17.10.3
The Contractor shall include physical security features designed to safeguard
processor site(s) through required provision of fire retardant capabilities, as
well as smoke and electrical alarms, monitored by security personnel.



 
4.17.10.4
The Contractor shall ensure that the operation of all of its systems is
performed in accordance with State and federal regulations and guidelines
related to security and confidentiality and meet all privacy and security
requirements of HIPAA regulations.  Relevant publications are included in
Attachment L.

 
166
 

--------------------------------------------------------------------------------

 
 
 
4.17.10.5
The Contractor will put in place procedures, measures and technical security to
prohibit unauthorized access to the regions of the data communications network
inside of a Contractor’s Span of Control.



4.17.10.6                 The Contractor shall ensure compliance with:


 
·
42 CFR Part 431 Subpart F (confidentiality of information concerning applicants
and Members of public medical assistance programs);



 
·
42 CFR Part 2 (confidentiality of alcohol and drug abuse records); and



 
·
Special confidentiality provisions related to people with HIV/AIDS and mental
illness.



 
4.17.10.7
The Contractor shall provide its Members with a privacy notice as required by
HIPAA.  The Contractor shall provide the State with a copy of its Privacy Notice
for its filing.

 
4.17.11
Information Management Process and Information Systems Documentation
Requirements

 
 
4.17.11.1
The Contractor shall ensure that written System Process and Procedure Manuals
document and describe all manual and automated system procedures for its
information management processes and information systems.



 
4.17.11.2
The Contractor shall develop, prepare, print, maintain, produce, and distribute
distinct System Design and Management Manuals, User Manuals and Quick/Reference
Guides, and any updates thereafter, for DCH and other agency staff that use the
DCH Portal.



 
4.17.11.3
The System User Manuals shall contain information about, and  instructions for,
using applicable System functions and accessing applicable system data.



 
4.17.11.4
When a System change is subject to State sign off, the Contractor shall draft
revisions to all appropriate manuals impacted by the system change i.e. user
manuals, technical specifications etc.  prior to State sign off the change.

 
167
 

--------------------------------------------------------------------------------

 


 
4.17.11.5
All of the aforementioned manuals and reference guides shall be available in
printed form and on-line via the DCH Portal.  The manuals will be published in
accordance to the applicable DCH and/or Georgia Technology Authority (GTA)
standard.

 
 
4.17.11.6
Updates to the electronic version of these manuals shall occur in real time;
updates to the printed version of these manuals shall occur within ten (10)
Business Days of the update taking effect.



4.17.12
Reporting Requirements



The Contractor shall submit to DCH a monthly Systems Availability and
Performance Report as described in Section 4.18.3.3.


4.18
 
REPORTING REQUIREMENTS



4.18.1
General Procedures



                 4.18.1.1
The Contractor shall comply with all the reporting requirements established by
this Contract.  The Contractor shall create Reports using the formats, including
electronic formats, instructions, and timetables as specified by DCH, at no cost
to DCH.  DCH may modify reports, specifications, templates, or timetables as
necessary during the contract year. Contractor changes to the format must be
approved by DCH prior to implementation. The Contractor shall transmit and
receive all transactions and code sets required by the HIPAA regulations in
accordance with Section 21.2.  The Contractor’s failure to submit the Reports as
specified may result in the assessment of liquidated damages as described in
Section 23.0.





 
4.18.1.1.1
The Contractor shall submit the Deliverables and Reports for DCH review and
approval according to the following timelines, unless otherwise indicated:



 
·
Annual Reports shall be submitted within thirty (30) Calendar Days following the
twelfth (12th) month of the contract year ending June 30th.



 
·
Quarterly Reports shall be submitted by April 30, July 30, October 30, and
January 30, for the quarter immediately preceding the due date;



 
·
Monthly Reports shall be submitted within fifteen (15) Calendar Days of the end
of each month; and



 
·
Weekly Reports shall be submitted on the same day of each week, as determined by
DCH.

 
168
 

--------------------------------------------------------------------------------

 
 
 
4.18.1.2
For reports required by DOI and DCH, the Contractor shall submit such reports
according to the DOI schedule of due dates, unless otherwise indicated.  While
such schedule may be duplicated in this Contract, should the DOI schedule of due
dates be amended at a future date, the due dates in this Contract shall
automatically change to the new DOI due dates.



 
4.18.1.3
The Contractor shall, upon request of DCH, generate any additional data or
reports at no additional cost to DCH within a time period prescribed by
DCH.  The Contractor’s responsibility shall be limited to data in its
possession.



4.18.2
Weekly Reporting




 
At this time, no weekly reports are due.



4.18.3
Monthly Reporting



 
4.18.3.1
Telephone and Internet Activity Report



 
4.18.3.1.1
This information may be submitted as a summary report, in a format to be
determined by DCH.  The Contractor shall maintain, and make available at the
request of DCH, any and all supporting documentation. Each Telephone and
Internet Activity Report shall include the following information:





 
·
Call volume;



 
·
E-mail volume;



 
·
Average call length;



 
·
Average hold time;



 
·
Abandoned Call rate;



 
·
Accuracy rate based on CMO’s Call Center Quality Criteria and Protocols;



 
·
Content of call or email and resolution; and



 
·
Blocked Call rate.



 
4.18.3.2
Eligibility and Enrollment Reconciliation Report

 
169
 

--------------------------------------------------------------------------------

 
 
 
4.18.3.2.1
Pursuant to Section 4.1.4.2, the Contractor shall submit an Eligibility and
Enrollment Reconciliation Report that reconciles eligibility data to the
Contractor’s Enrollment records.  The written report shall verify that the
Contractor has an Enrollment record for all Members that are eligible for
Enrollment in the CMO plan.

 
 
4.18.3.3
System Availability and Performance Report



 
4.18.3.3.1
Pursuant to Section 4.17.6, the Contractor shall submit a System Availability
and Performance Report that shall report the following information:



 
·
Record Search Time



 
·
Record Retrieval Time



 
·
Screen Edit Time



 
·
New Screen/Page Time



 
·
Print Initiation Time



 
·
Confirmation of CMO Enrollment Response Time


·      Online Claims Adjudication Response Time


 
4.18.3.4
Claims Processing Report



 
4.18.3.4.1
Pursuant to Section 4.16.4, the Contractor shall submit a Claims Processing
Report that documents the claims processing activities for the following claim
types:



 
·
Physicians



 
·
Institutional



 
·
Professional



 
·
Pharmacy



 
·
Dental



 
·
Vision



 
·
Behavioral

 
170
 

--------------------------------------------------------------------------------

 
 
 
4.18.3.4.2
Number and dollar value of Claims processed by Provider type and processing
status (adjudicated and paid, adjudicated and not paid, suspended, appealed,
denied);



 
·
Aging of Claims: number, dollar value and status of Claims filed in most recent
and prior months (defined as six (6) months previous) by Provider type and
processing status; and



 
·
Cumulative percentage for the current fiscal year of Clean Claims processed and
paid within thirty (30) calendar and ninety (90) Calendar Days of receipt.



 
4.18.3.5
Fraud and Abuse Report



 
Pursuant to Section 4.13, the Contractor shall submit a Fraud and Abuse Report,
which shall include, at a minimum, the following:



 
·
Source of complaint;



 
·
Alleged persons or entities involved;



 
·
Nature of complaint;


·      Approximate dollars involved;


 
·
Date of the complaint;



 
·
Disciplinary action imposed;



 
·
Administrative disposition of the case;



 
·
Investigative activities, corrective actions, prevention efforts, and results;
and



 
·
Trending and analysis as it applies to: Utilization Management; Claims
management; post-processing review of Claims; and Provider profiling.



 
4.18.3.6
Medical Loss Ratio Report



 
4.18.3.6.1
Pursuant to Section 8.6.2, the Contractor shall submit monthly, a Medical Loss
Ratio report that captures medical expenses relative to capitation payments
received on a cumulative year to date basis.  In addition, the Medical Loss
Ratio report shall be submitted by May 15, August 15, November 15 and February
15 for the quarter immediately preceding the due date.  The Medical Loss Ratio
report shall include:

 
171
 

--------------------------------------------------------------------------------

 
 
 
·
Capitation payments received;



 
·
Medical expenses by provider grouping including, but not limited to:



 
o
Direct payments to Providers for covered medical services;



 
o
Capitated payments to providers; and



 
o
Payments to subcontractors for covered benefits and services.



                4.18.3.6.2                An Estimate of incurred but not
reported IBNR expenses;


 
4.18.3.6.3
Actuarial certification that the report, including the estimate of IBNR, has
been reviewed for accuracy; and



                                4.18.3.6.4                Supporting claims lag
tables by claim type.


4.18.3.7                   Member Data Conflict Report


 
Pursuant to Section 4.1.4.1, the Contractor shall submit a Member Data Conflict
Report.  The report shall include data conflicts that may affect the Member’s
eligibility for Georgia Families including, but not limited to, name changes,
date of birth, duplicate records, social security number or gender.



4.18.3.8                   Dental Utilization Participation Report


 
Pursuant to Section 4.8.12.1, the Contractor shall submit a Dental Utilization
Participation Report that maintains an appropriate number of Dental providers
(both general and specialty) in network for the service area based on claims
data which shall include, at a minimum, the following:     



 
·
Total number or unique enrolled providers



 
·
Total number of unique participating providers



 
·
Unique participating providers by county



 
·
Provider listing of unique participating provider with claims paid/denied data
included.

 
172
 

--------------------------------------------------------------------------------

 
 
4.18.3.9                   FQHC and RHC Report


 
Pursuant to 4.10.5, the Contractor shall submit monthly FQHC and RHC Payment
Reports that identify Contractor payments made to each FQHC and RHC for each
Covered Service provided to Members.



 
4.18.3.10
Provider Complaints Report



 
Pursuant to Section 4.9.8.2 the Contractor shall submit a Provider Complaints
Report that includes, at a minimum, the following:



 
·
Number of complaints by type;



 
·
Type of assistance provided; and



 
·
Administrative disposition of the case.



4.18.4
Quarterly Reporting



 
4.18.4.1
Timely Access Report



 
Pursuant to Section 4.8.14, the Contractor shall submit Timely Access Reports
that monitor the time lapsed between a Member’s initial request for an office
appointment and the date of the appointment.  These data for the Timely Access
Reports may be collected using statistical sampling methods (including periodic
Member and/or Provider surveys).  The report shall include:





 
·
Total number of appointment requests;



 
·
Total number of requests that meet the waiting time standards;



 
·
Total number of requests that exceed the waiting time standards; and



 
·
Average waiting time for those requests that exceed the waiting time
standards.  Information for items iii and iv shall be provided for each provider
type/class.



                4.18.4.3                   Contractor Notifications


 
Pursuant to Section 5.8, the Contractor shall submit a Contractor Notifications
Report that includes all DCH requested updated information within 10 days of
verification; subsequently a quarterly summary must be provided that includes
but is not limited to:

 
173
 

--------------------------------------------------------------------------------

 
 
 
·
Relationship of Parties



 
·
Criminal Background



 
·
Confidentiality Requirements



 
·
Insurance Coverage



 
·
Payment Bond & Letter of Credit



 
·
Compliance with Federal Laws



 
·
Conflict of Interest and Contractor Independence



 
·
Drug Free Workplace



 
·
Business Associate Agreement



 
·
System Status



 
·
Key staff or Senior Level Management


                                ·      Current Corporate and Local Organization
Chart


 
·
Unclaimed Payments from the Prior Year



 
4.18.4.4
Utilization Management Report



 
4.18.4.4.1
Utilization Management Reports must include an analysis of data and
identification of opportunities for improvement and follow up of the
effectiveness of the intervention.  Utilization data is to be reported based on
claim data. The reports shall include specific data elements that are defined by
DCH such that all CMOs are reporting a common data set.



 
4.18.4.4.2
The Contractor shall submit a Utilization Management Report on Utilization
patterns and aggregate trend analysis.  The Contractor shall also submit
individual physician profiles to DCH, as requested.  These Reports should
provide to DCH analysis and interpretation of Utilization patterns, including
but not limited to, high volume services, high risk services, services driving
cost increases, including prescription drug utilization; Fraud and Abuse trends;
and Quality and disease management.  The Contractor shall provide ad hoc reports
pursuant to the requests of DCH.  The Contractor shall submit its proposed
reporting mechanism, including but not limited to focus of study, data sources
to DCH for approval.

 
174
 

--------------------------------------------------------------------------------

 
 
 
4.18.4.4.3
The Contractor shall select three (3) of the following elements to monitor in
its physician profiles. Each element should be measured against an established
threshold.



 
·
Member access (encounters per member per year, new patient visit within 6
months, ER use per member per year, etc.)



 
·
Preventive care (EPSDT rates, breast cancer screening rates, immunizations,
etc.)



 
·
Disease management (asthma ER/IP encounters, HBA1C rates, etc.)



 
·
Pharmacy utilization (generics, asthma medications, etc.)



 
4.18.4.5
Grievance System Report


Pursuant to Section 4.14.8.1 the Contractor shall submit a summary of Grievance,
Appeals and Administrative Law Hearing requests.  The report shall, at a   
                minimum, include the following:


 
·
Number of complaints by type;



 
·
Type of assistance provided; and



 
·
Administrative disposition of the case.



 
4.18.4.6
Cost Avoidance Report



 
Pursuant to Section 8.6.1, the Contractor shall submit a Cost Avoidance Report
that identifies all cost-avoided claims for Members with third party coverage
from private insurance carriers and other responsible third parties.



4.18.4.7                   Independent Audit and Income Statement


The Contractor shall submit to DOI:


 
·
A quarterly report on the form prescribed by the National Association of
Insurance Commissioners (NAIC) for Health Maintenance Organizations (HMOs)
pursuant to Section 8.6.6; and

 
175
 

--------------------------------------------------------------------------------

 
 
 
·
A quarterly income statement on the form prescribed by the NAIC for HMOs
pursuant to Section 8.6.6.



4.18.4.8                   Subcontractor Agreement Report


 
Pursuant to Section 16.0, the Contractor shall submit a Subcontractor Agreement
Report. The Subcontractor Agreement Report shall include:



 
i.
All signed agreements for services provided (direct or indirect) to or on behalf
of the Contractor’s assigned membership or contracted providers that includes:



 
·
Name of Subcontractor



 
·
Services provided by Subcontractor



 
·
Terms of the subcontracted agreement



 
·
Subcontractor contact information



 
ii.
Monitoring schedule (at least twice per year)



iii.    Monitoring results


 
4.18.4.9
Prior Authorization and Pre-Certification Report



 
4.18.4.9.1
Pursuant to Section 4.11.1, the Contractor shall submit Prior Authorization and
Pre-Certification Reports that summarize all requests in the preceding quarter
for Prior Authorization and Pre-Certification.  The Report shall include, at a
minimum, the following information:



 
·
Total number of completed requests for Standard Service Authorizations;



 
·
Total number of completed requests for Expedited Service Authorizations;



 
·
Percent of completed requests within timeliness standards by type of service;



 
·
Total number of completed requests authorized by type of service;



 
·
Total number or completed requests denied by type of service; and

 
176
 

--------------------------------------------------------------------------------

 
 
 
·
Percent of completed requests denied by type of service;



 
·
Patterns and aggregate trend analysis



                                4.18.4.9.2 
The Contractor must submit the Quality Management Report Analysis form to DCH
with each submission of the quarterly Prior Authorization and Pre-Certification
Report. In addition to providing an overall analysis of the data being
submitted, the Contractor must also include the following:



 
·
An explanation if less than 80% of the Standard Service Authorizations are
approved within the contractual timeliness standards for each of the following
services - Medical Inpatient, Medical Outpatient, Therapy, Behavioral Health
including inpatient AND outpatient services, Vision, and Dental ;



 
·
An explanation if less than 80% of the Expedited Service Authorizations are
approved within the contractual timeliness standards for each of the following
services – Pharmacy, Medical Inpatient, Medical Outpatient, Therapy, Behavioral
Health including inpatient AND outpatient services, Vision, and Dental ;





 
·
Reasons for denials (e.g., lack of medical necessity, required additional
information, does not meet criteria, non-covered service, member not eligible,
member exceeds age limit, etc.);



 
·
An explanation if greater than or equal to 20% of the Standard Service
Authorizations are denied for each of the following services - Medical
Inpatient, Medical Outpatient, Therapy, Behavioral Health including inpatient
AND outpatient services, Vision, and Dental; and



 
·
An explanation if greater than or equal to 20% of the Expedited Service
Authorizations are denied for each of the following services – Pharmacy, Medical
Inpatient, Medical Outpatient, Therapy, Behavioral Health including inpatient
AND outpatient services, Vision, and Dental.

 
177
 

--------------------------------------------------------------------------------

 
 
 
4.18.4.10
Provider Network Adequacy and Capacity Report



 
4.18.4.10.1
Pursuant to Section 4.8.1, the Contractor shall submit a Provider Network
Adequacy and Capacity Report quarterly that demonstrates that the Contractor
offers an appropriate range of preventive, Primary Care and specialty services
that is adequate for the anticipated number of Members for the service area and
that its network of Providers is sufficient in number, mix and geographic
distribution to meet the needs of the anticipated number of Members in the
service area.



 
4.18.4.10.2
This Provider Network Adequacy and Capacity Report shall list all Providers
enrolled in the Contractor’s Provider network, including but not limited to,
physicians, hospitals, FQHC/RHCs, home health agencies, pharmacies, Durable
Medical Equipment vendors, behavioral health specialists, ambulance vendors, and
dentists.  Each Provider shall be identified by a unique identifying Provider
number as specified in Section 4.8.1.5.  This unique identifier shall appear on
all Encounter Data transmittals. In addition to the listing, the Provider
Network Adequacy and Capacity Report shall identify:



 
·
Provider additions and deletions from the preceding month;



 
·
All OB/GYN Providers participating in the Contractor’s network, and those with
open panels; and



 
·
List of Primary Care Providers with open panels.



 
4.18.4.10.3
The Reports shall be submitted to DCH at the following times:



 
·
Upon DCH request;



 
·
Upon Enrollment of a new population in the Contractor's plan; and



 
·
Any time there has been a significant change in the Contractor’s operations that
would affect adequate capacity and services.  A significant change is defined as
any of the following:



 
o
A decrease in the total number of PCPs by more than five percent (5%);

 
178
 

--------------------------------------------------------------------------------

 
 
 
o
A loss of Providers in a specific specialty where another Provider in that
specialty is not available within sixty (60) miles; or



 
o
A loss of a hospital in an area where another CMO plan hospital of equal service
ability is not available within thirty (30) miles; or



 
o
Other adverse changes to the composition of the network, which impair or deny
the Members’ adequate access to CMO plan Providers.



4.18.4.11                 Hospital Statistical and Reimbursement Report


 
4.18.4.11.1
The Contractor shall provide a Hospital Statistical and Reimbursement Report
(HS&R) to a hospital provider upon request by the hospital or DCH using the same
format that is used by DCH in completing HS&R reports within 30 days or receipt
of such request.

 
 
4.18.4.11.2
Contractor will provide DCH with a quarterly report due thirty (30) days after
the end of the quarter, indicating all HS&R reports requested, the requesting
hospital, date requested by hospital and date provided to hospital.

 
 
4.18.4.11.3
Contractor must provide the HS&R report to the requesting hospital within thirty
(30) days of request.  If delinquent in providing the HS&R Report, Contractor is
subject to an assessment of liquidated damages in the amount of $1,000 per day
penalty starting on the thirty-first day after the request and continuing until
the report is provided. Payment of the penalty will be to DCH to be deposited in
the Indigent Care Trust Fund.  Contractor shall not reduce the funding available
for health care services for Members as a result of payment of such penalties.

 
 
4.18.4.11.4
It is the Contractor’s responsibility to provide an HS&R Report that is accurate
and includes the same data elements provided in the HS&R reports produced by
DCH.  DCH may, at its discretion, audit HS&R reports provided to hospitals.  If
these reports contain inaccuracies that would negatively impact a hospital’s
ability to produce accurate Medicare reports or if the Contractor is unable to
provide cash records of payments to the requesting hospital that reconcile with
payment amounts on the HS&R report, Contractor will be subject to a $1,000
penalty for each HS&R report containing inaccurate information.  Payment of the
penalty will be to DCH to be deposited in the Indigent Care Trust Fund.  The
Contractor will then have thirty (30) days to provide a corrected report to DCH
and the requesting hospital. Contractor is subject to a $1,000 per day penalty
starting on the thirty-first day after the request and continuing until the
report is provided. Payment of the penalty will be to DCH to be deposited in the
Indigent Care Trust Fund.

 
179
 

--------------------------------------------------------------------------------

 
 
4.18.4.12                 Case Management Report
 
Pursuant to Section 4.11.9.4, the Contractor shall submit a quarterly Case
Management Report which includes specified data and utilization trends. The
Contractor shall also conduct an annual evaluation of the effectiveness of the
Case Management activities, with modification to program and policies as
necessary, based on evaluation.


4.18.4.13                 Disease Management Report
 
 

Pursuant to Section 4.11.10.4, the Contractor shall submit a quarterly Disease
Management Report which includes specified data and utilization trends. The
Contractor shall also conduct an annual evaluation of the effectiveness of the
Disease Management activities, with modification to program and policies as
necessary, based on evaluation.
 
4.18.4.14                 Informing Activity


Pursuant to section 4.7.6.1, the Contractor shall submit all required Health
Check Reports. The informing activity report includes specific data elements and
measures that ensure the Contractor is in compliance with sections 4.7.2.2 and
4.7.2.3.  


4.18.4.15                 CMS 416


Pursuant to section 4.7.6.1 and in compliance with 1902(a) (43) of the Social
Security Act (the Act), each State must report EPSDT activity annually, for each
Federal fiscal year, on the CMS 416 form. The Contractor must submit to DCH on a
quarterly basis cumulative CMS 416 reports utilizing the electronic CMS 416
form. Medicaid and PeachCare for Kids data must be submitted on separate CMS 416
forms.
 
180
 

--------------------------------------------------------------------------------

 
 
4.18.4.16                 Initial Screen Report


Pursuant to section 4.7.6.1, the Contractor shall submit all Health Check
Reports. The quarterly initial screen report includes specific data elements and
measures that ensure the Contractor is in compliance with section 4.7.3.7.   


 
4.18.4.17
EPSDT Report



                                4.18.4.17.1   
Pursuant to Section 4.7.6.1 the Contractor shall submit an EPSDT Report for
Medicaid Members and PeachCare for Kids™ members that identifies at a minimum
the following:



 
·
Number of Health Check eligible Members;



 
·
Number of live births;



 
·
Number of initial newborn visits within twenty-four (24) hours of birth;


·      Number of Members who received all scheduled EPSDT screenings in
accordance with the periodicity schedule;


 
·
Number of Members who received dental examinations services by an oral health
professional;



 
·
Number of Members that received an initial health visit and screening within
ninety (90) Calendar Days of Enrollment;



 
·
Number of diagnostic and treatment services, including Referrals; and



 
·
Number and rate of blood lead screening.



                                4.18.4.17.2   
Reports shall capture Medicaid Members and PeachCare for Kids™ Members
separately.



                                4.18.4.17.3
DCH, at its sole discretion, may add additional data to the EPSDT Report if DCH
determines that it is necessary for monitoring purposes.



4.18.5
Annual Reports



 
4.18.5.1
Performance Improvement Projects Reports

 
181
 

--------------------------------------------------------------------------------

 
 
 
Pursuant to Section 4.12.6, the Contractor shall submit a Performance
Improvement Projects Report no later than June 30 of each contract year that
includes the study design, analysis, status and results on performance
improvement projects.  Status Reports on Performance Improvement Projects may be
requested more frequently by DCH.



 
4.18.5.2
Focused Studies Report



 
Pursuant to Section 4.12.8.1, the Contractor shall, by July 1, submit the Focus
Studies proposal that includes study topics, study questions, study indicators,
and the study population for each of the two required focused studies to DCH for
approval.  The Contractor shall submit annual Reports on the focused studies,
which includes analysis and results, no later than the June 30 of each contract
year.



 
4.18.5.3
Patient Safety Reports


Pursuant to Section 4.12.9, the Contractor shall submit a Patient Safety Report
no later than June 30 of each contract year that includes, at a minimum, the
                following:


 
·
A system of classifying complaints according to severity;



 
·
Review by Medical Director and mechanism for determining which incidents will be
forwarded to Peer Review and Credentials Committees; and



 
·
Summary of incident(s) included in Provider Profile.



4.18.5.4                   Systems Refresh Plan


 
Pursuant to Section 4.17.1.6, the Contractor shall submit to DCH a Systems
Refresh Plan no later than April 30 of each contract year.



 
4.18.5.5
Independent Audit and Income Statement



The Contractor shall submit to DOI:


 
·
An annual report on the form prescribed by the National Association of Insurance
Commissioners (NAIC) for Health Maintenance Organizations (HMO) pursuant to
Section 8.6.6;



 
·
An annual income statement pursuant to Section 8.6.6; and

 
182
 

--------------------------------------------------------------------------------

 
 
 
·
An annual audit of its business transactions pursuant to Section 8.6.6.



                4.18.5.6
“SAS 70” Report



 
4.18.5.6.1
Pursuant to Section 8.6.4.1, the Contractor shall submit to DCH an annual SAS 70
Report conducted by an independent auditing firm.



 
4.18.5.6.2
SAS 70 reports shall be due May 15 of each year and apply to the preceding
twelve (12) month period April through March.



4.18.5.7                   Disclosure of Information on Annual Business
Transactions


 
Pursuant to Section 8.6.5, the Contractor shall submit to DCH, in a format
specified by DCH, an annual Disclosure of Information on Annual Business
Transactions.



                4.18.5.8
Unclaimed Property Report



 
Pursuant to Section 8.6.7, the Contractor shall submit an annual report on the
form prescribed by the Section 8.6.7 to DCH and the Georgia Department of
Revenue.



                4.18.5.9                   Unclaimed Payments Report


 
Under Georgia Code Title 44, Chapter 12, Article 5, all insurance companies must
report annually on unclaimed payments from the prior year.

 
                4.18.5.10
Performance Measures



 
The performance measures apply to the member populations as specified by the
measures’ technical specifications. Contractor performance is evaluated annually
on the reported rate for each measure as referenced in 4.12.3



4.18.6
Ad Hoc Reports



 
4.18.6.1
State Quality Monitoring Reports



Pursuant to section 2.8, the Contractor shall report, upon request by DCH,
information to support the State’s Quality Monitoring Functions in accordance
with 42 CFR 438.204.  These Reports shall include information on:
 
 
·
The availability of services;

 
183
 

--------------------------------------------------------------------------------

 
 
 
·
The adequacy of the Contractor’s capacity and services;



 
·
The Contractor’s coordination and continuity of care for Members;



 
·
The coverage and authorization of services;



 
·
The Contractor’s policies and procedures for selection and retention of
Providers;



 
·
The Contractor’s compliance with Member information requirements in accordance
with 42CFR 438.10;



 
·
The Contractor’s compliance with 45 CFR relative to Member’s confidentiality;



 
·
The Contractor’s compliance with Member Enrollment and Disenrollment
requirements and limitations;


·      The Contractor’s Grievance System;


 
·
The Contractor’s oversight of all sub contractual relationships and delegations
therein;



 
·
The Contractor’s adoption of practice guidelines, including the dissemination of
the guidelines to Providers and Provider’s application of them;



 
·
The Contractor’s quality assessment and performance improvement program; and



 
·
The Contractor’s health information systems.



                4.18.6.2                   Third Party Liability and
Coordination of Benefits Report


Pursuant to Section 8.6.3, the Contractor shall submit a Third Party Liability
and Coordination of Benefits Report that includes any Third Party Resources
available to a Member discovered by the Contractor, in addition to those
provided to the Contractor by DCH pursuant to Section 2.11.1, within ten (10)
Business Days of verification of such information.  The Contractor shall report
any known changes to such resources in the same manner.
 
184
 

--------------------------------------------------------------------------------

 
 
                4.18.6.3                   Provider Rep Field Visit Report


 
The Contractor shall submit the Provider Rep Field Visit Report on an
as-needed-basis, according to the guidelines outlined under section 4.9.3.  The
purpose of this report is to show that the CMOs conduct training within thirty
(30) Calendar Days of placing a newly Contracted Provider on active status.  The
contractor shall also conduct ongoing training as deemed necessary by the
Contractor or DCH in order to ensure compliance with program standard and the
GHF Contract.



                4.18.6.4                   Quality Oversight Committee Report


 
Pursuant to Section 4.12.12.1, the Contractor shall submit a Quality Oversight
Committee Report that shall include a summary of results, conclusions,
recommendations and implemented system changes for the QAPI program.



                4.18.6.5                   72 Hour Eligibility Rule Report

Pursuant to Section 4.16.1.9, the Contractor shall submit on an ad-hoc basis, a
72 Hour Eligibility Rule Report demonstrating that the contracted provider
verified member eligibility within 72 hours of the service being rendered.


                4.18.6.6                   Health Check Record Review


Pursuant to Section 4.7.6.1 the Contractor shall submit all required Health
Check Reports. The Health Check Record Review form is utilized to assess whether
a medical record is maintained in an organized manner and whether the provider’s
medical practices conform to the policies and procedures of the Health  Check
(EPSDT) program.  DCH may request the Health Check Record Review forms to be
submitted on an ad hoc basis.        


5.0                          DELIVERABLES


5.1                          CONFIDENTIALITY


The Contractor shall ensure that any Deliverables that contain information about
individuals that is protected by confidentiality and privacy laws shall be
prominently marked as “CONFIDENTIAL” and submitted to DCH in a manner that
ensures that unauthorized individuals do not have access to the
information.  The Contractor shall not make public such reports.  Failure to
ensure confidentiality may result in sanctions and liquidated damages as
described in Section 23.
 
185
 

--------------------------------------------------------------------------------

 
 
5.2                          NOTICE OF APPROVAL/DISAPPROVAL


 
5.2.1
DCH will provide written notice of disapproval of a Deliverable to the
Contractor within fourteen (14) Calendar Days of submission if it is
disapproved. DCH may, at its sole discretion, elect to review a deliverable
longer than fourteen (14) calendar days.



 
5.2.2
The notice of disapproval shall state the reasons for disapproval as
specifically as is reasonably necessary and the nature and extent of the
corrections required for meeting the Contract requirements.



5.3                          RESUBMISSION WITH CORRECTIONS


 
Within fourteen (14) Calendar Days of receipt of a notice of disapproval, the
Contractor shall make the corrections and resubmit the Deliverable.



5.4                          NOTICE OF APPROVAL/DISAPPROVAL OF RESUBMISSION

Within thirty (30) Calendar Days following resubmission of any
disapproved   Deliverable, DCH will give written notice to the Contractor of
approval, Conditional approval or disapproval.


5.5                          DCH FAILS TO RESPOND


 
In the event that DCH fails to respond to a Contractor’s submission or
resubmission within the applicable time period, the Contractor should notify DCH
of the outstanding request:



5.6                          REPRESENTATIONS


 
5.6.1
By submitting a Deliverable or report, the Contractor represents that to the
best of its knowledge, it has performed the associated tasks in a manner that
will, in concert with other tasks, meet the objectives stated or referred to in
the Contract.



 
5.6.2
By approving a Deliverable or report, DCH represents only that it has reviewed
the Deliverable or report and detected no errors or omissions of sufficient
gravity to defeat or substantially threaten the attainment of those objectives
and to warrant the Withholding or denial of payment for the work
completed.  DCH’S acceptance of a Deliverable or report does not discharge any
of the Contractor’s Contractual obligations with respect to that Deliverable or
report.

 
186
 

--------------------------------------------------------------------------------

 
 
5.7
CONTRACT DELIVERABLES

 
Deliverable
Contract
Section
Due Date
PCP Auto-assignment Policies
2.3.3
 
As updated
Member Handbook
 
4.3.3
 
As updated
Provider Directory
4.3.5
 
 
As updated
Sample Member ID card
4.3.6
 
As updated
Telephone Hotline Policies and Procedures (Member and Provider)
4.3.7
4.9.5
 
As updated
Call Center Quality Criteria and Protocols
4.3.7.9
4.9.5.8
 
As updated
Web site Screenshots
4.3.8
4.9.6
 
As updated
Cultural Competency Plan
4.3.9.3
 
As updated
Marketing Plan and Materials
4.4
 
As updated
Provider Marketing Materials
4.4.4
 
As updated
MH/SA Policies and Procedures
4.6.11
 
As updated
EPSDT policies and procedures
4.7
 
As updated
Provider Selection and Retention Policies and Procedures
4.8.1.6
 
As updated
Provider Network Listing spreadsheet for all requested Provider types and
Provider Letters of Intent or executed Signature Pages of Provider Contracts not
previously submitted as part of the RFP response
4.8
As updated

 
187
 

--------------------------------------------------------------------------------

 
 
Deliverable
Contract
Section
Due Date

Final Provider Network Listing spreadsheet for all requested Provider types,
Signature Pages for all Providers, and written acknowledgements from all
Providers part of a PPO, IPO, or other network stating they know they are in the
Contractor’s network, know they are accepting Medicaid patients, and are
accepting the terms and conditions of the Provider Contract.
4.8.1.8
 
As updated
Network Adequacy Policies and Procedures
4.18.4.10
As updated.
PCP Selection Policies and Procedures
4.8.2.2
 
As updated
Credentialing and Re-Credentialing Policies and Procedures
4.8.15
 
As updated
Provider Handbook
4.9.2
 
As updated
Provider Training  Manuals
4.9.3.2
 
As updated
Provider Complaint System Policies and Procedures
4.9.7
 
As updated
Utilization Management Policies and Procedures
4.11
 
As updated
Care Coordination and Case Management Policies and Procedures
4.11
 
 
As updated
Quality Assessment and Performance Improvement Plan
4.12.2
 
As updated
Performance Improvement Projects
4.18.5.1
 
As updated
Quality Assessment Performance Improvement Program
4.12.5
 
As updated
Focused Studies
4.12.8.1
1st day of the 4th Quarter of the 1st year
Patient Safety Plan
4.12.9
 
 
As updated
Program Integrity Policies and Procedures
4.13
 
As updated
Grievance System Policies and Procedures
4.14
 
As updated

 
188
 

--------------------------------------------------------------------------------

 
 
 
Deliverable
Contract
Section
Due Date

Staff Training Plan
4.15.3
 
As updated
Claims Management
4.16
 
As updated
Business Continuity Plan
4.17.7.13
 
 
As updated
System Users Manuals and Guides
4.17.7
 
As updated
Information Management Policies and Procedures
4.17
 
As updated
Subcontractor Agreements
16.0
 
As updated





5.8
CONTRACT REPORTS



Report
Contract Section
Due Date
Member Data Conflict Report
4.18.3.7
Monthly
Telephone and Internet Activity Report
4.18.3.1
Monthly
Eligibility and Enrollment Reconciliation Report
4.18.3.2
Monthly
Prior Authorization and Pre-Certification Report
4.18.4.9
Quarterly
Claims Processing Report
4.18.4
Monthly
System Availability and Performance Report
4.18.3.3
Monthly
    Medical Loss Ratio Report     4.18.3.6         Monthly
EPSDT Report
4.18.4.17
Quarterly
Timely Access Report
4.18.4.1
Quarterly
Provider Complaints Report
4.18.3.10
Monthly
FQHC & RHC  Report
4.18.3.9
Monthly
Quality Oversight Committee Report
4.12.5.2
Ad-Hoc
Contractor Information Report
14.1.3
Quarterly
Subcontractor Information Report
16.0
Quarterly
Fraud and Abuse Report
4.18.3.5
Monthly
Grievance System Report
4.18.4.5
Quarterly
Cost Avoidance and Post Payment Recovery Report
4.18.4.6
Quarterly
Independent Audit and Income Statement
4.18.5.5
Quarterly

 
189
 

--------------------------------------------------------------------------------

 
 
Hospital Statistical and Reimbursement Report
4.18.4.11
Quarterly
Subcontractor Agreement Report
4.18.4.8
Quarterly
Performance Improvement Projects Report
4.18.5.1
Annually
Focused Studies Report
4.18.5.2
Annually
Patient Safety Report
4.18.5.3
Annually
System Refresh Plan
4.18.5.4
Annually
Independent Audit and Income Statement
4.18.5.5
Annually
“SAS 70” Report
4.18.5.6
Annually
Disclosure of Information on Annual Business Transactions
4.18.5.7
Annually
State Quality Monitoring Report
4.18.6.1
Upon request by DCH
Provider Network Adequacy and Capacity Report
4.18.4.10
Quarterly; and
Any time there is a significant change.
Third Party Liability and Coordination of Benefits Report
4.18.6.1.2
Ad-Hoc
Contractor Notifications
4.18.4.34
Within 10 Days of verifications, also a
Quarterly summary report
Dental Utilization Report
4.18.3.8
Monthly
Case Management Report
4.18.4.12
Quarterly
Disease Management
4.18.4.13
Quarterly
Unclaimed Property Report
4.18.5.8
Annually
Unclaimed Payment Report
4.18.5.9
Annually
Health Check Record Review
4.18.6.7
Ad-Hoc
Informing Activity
4.18.4.14
Quarterly
CMS 416
4.18.4.15
Quarterly
Initial Screen Report
4.18.4.16
Quarterly



6.0                          TERM OF CONTRACT


 
This Contract shall begin on July 15, 2005 and shall continue until the close of
the then current State fiscal year unless renewed as hereinafter provided.  DCH
is hereby granted six (6) options to renew this Contract for an additional term
of up to one (1) State fiscal year, which shall begin on July 1, and end at
midnight on June 30, of the following year, each upon the same terms, Conditions
and Contractor’s price in effect at the time of the renewal.  The option shall
be exercisable solely and exclusively by DCH.  As to each term, the Contract
shall be terminated absolutely at the close of the then current State fiscal
year without further obligation by DCH.

 
190
 

--------------------------------------------------------------------------------

 
 
7.0                          PAYMENT FOR SERVICES


7.1                          GENERAL PROVISIONS


7.1.1
DCH will compensate the Contractor a prepaid, per member per month capitation
rate for each GF Member enrolled in the Contractor’s plan (See Attachment H).
The number of enrolled Members in each rate cell category will be determined by
the records maintained in the Medicaid Member Information System (MMIS)
maintained by DCH’s fiscal agent.  The monthly compensation will be the final
negotiated rate for each rate cell multiplied by the number of enrolled Members
in each rate cell category.  The Contractor must provide to DCH, and keep
current, its tax identification number, billing address, and other contact
information.  Pursuant to the terms of this Contract, should DCH assess
liquidated damages or other remedies or actions for noncompliance or deficiency
with the terms of this Contract, such amount shall be withheld from the prepaid,
monthly compensation   for the following month, and for continuous consecutive
months thereafter until such noncompliance or deficiency is corrected.



7.1.2
The relevant Deliverables shall be mailed to the Project Leader named in the
Notice provision of this Contract.



7.1.3
The total of all payments made by DCH to Contractor under this Contract shall
not exceed the per Member per month Capitation payments agreed to under
Attachment H, which has been provided for through the use of State or federal
grants or other funds.  With the exception of payments provided to the
Contractor in accordance with Section 7.2 on Performance Incentives, DCH will
have no responsibility for payment beyond that amount.  Also as specified in
Section 7.2.1.1, the total of all payments to the Contract will not exceed one
hundred and five percent (105%) of the Capitation payment pursuant to 42 CFR
438.6 (hereinafter the “maximum funds”).  It is expressly understood that the
total amount of payment to the Contractor will not exceed the maximum funds
provided above, unless Contractor has obtained prior written approval, in the
form of a Contract amendment, authorizing an increase in the total
payment.  Additionally, the Contractor agrees that DCH will not pay or otherwise
compensate the Contractor for any work that it performs in excess of the Maximum
Funds.

 
7.2
 
Performance Incentives



7.2.1
The Contractor may be eligible for financial performance incentives subject to
availability of funding. In order to be eligible for the financial performance
incentives described below the Contractor must be fully compliant in all areas
of the Contract.  All incentives must comply with the federal managed care
Incentive Arrangement requirements pursuant to 42 CFR 438.6 and the State
Medicaid Manual 2089.3.

 
 
191

--------------------------------------------------------------------------------

 
 
 
7.2.1.1
The total of all payments paid to the Contractor under this Contract shall not
exceed one hundred and five percent (105%) of the Capitation payment pursuant to
42 CFR 438.6.



                7.2.1.2
The amount of financial performance incentive and allocation methodology is
developed solely by DCH.



7.2.2
            Health Check Screening Initiative



 
·
The Contractor could become eligible for a performance incentive payment if the
Contractor’s performance exceeds the minimum compliance standard for Health
Check visits.



 
·
The payment to the Contractor, if any, shall depend upon the percentage of
Health Check well-child visits and screens achieved by the Contractor in excess
of the minimum required compliance standard of eighty percent (80%).  Payment
shall be based on information obtained from Encounter Data.



7.2.3
            Blood Lead Screening Test Incentive



 
·
Pursuant to the requirements outlined in Section 4.7.3.2, the  Contractor may be
eligible for a performance incentive payment if the Contractor’s performance
exceeds the minimum compliance standard for blood lead screening tests provided
to children age 12 months (with a range of 9 – 12 months) and 24 months (no
range).



 
·
The payment to the Contractor, if any, shall depend upon the percentage of lead
screening blood tests performed per unduplicated child during the Contract
period, in excess of the minimum required compliance standard of eighty percent
(80%) blood lead screening for children age nine (9) months to thirty (30)
months of age.  Payment shall be based on information obtained from Encounter
Data.

 
7.2.4                        Dental Visits Incentive


 
·
The Contractor may be eligible for financial performance incentives if the
Contractor’s performance exceeds the minimum compliance standard for the
provision of children’s dental services, as specified in Section 4.7.3.8, and as
reported in Encounter Data.  Dental services mean any dental service that is
reported using a dental HCPC code or an ADA dental Claim form.



 
·
The payment to the Contractor, if any, shall be based on the percentage or
number of visits achieved by the Contractor in excess of the minimum compliance
standard of an eighty percent (80%) rate of Health Check eligible children
receiving visits.

 
 
192

--------------------------------------------------------------------------------

 





7.2.5                        EPSDT Tracking and Notices for Missed Appointments
and Referrals


 
·
Pursuant to the requirements outlined in Section 4.7.1.3, the Contractor may be
eligible for incentive payments based on the Contractor’s follow-up, in the form
of a telephone call or second (2nd) notice, to Health Check eligible Members who
have received an initial notice of missed screens.



8.0                          FINANCIAL MANAGEMENT


8.1                          GENERAL PROVISIONS


8.1.1
The Contractor shall be responsible for the sound financial management of the
CMO plan.



8.2                          SOLVENCY AND RESERVES STANDARDS


8.2.1
The Contractor shall establish and maintain such net worth, working capital and
financial reserves as required pursuant to O.C.G.A. § 33-21.



8.2.2
The Contractor shall provide assurances to the State that its provision against
the risk of insolvency is adequate such that its Members shall not be liable for
its debts in the event of insolvency.



8.2.3
As part of its accounting and budgeting function, the Contractor shall establish
an actuarially sound process for estimating and tracking incurred but not
reported costs.  As part of its reserving process, the Contractor shall conduct
annual reviews to assess its reserving methodology and make adjustments as
necessary.

 
8.3                          REINSURANCE


8.3.1
DCH will not administer a Reinsurance program funded from capitation payment
Withholding.



8.3.2
In addition to basic financial measures required by State law and discussed in
section 8.2.1 and section 26, the Contractor shall meet financial viability
standards.  The Contractor shall maintain net equity (assets minus liability)
equal to at least one (1) month’s capitation payments under this Contract.  In
addition, the Contractor shall maintain a current ratio (current assets/current
liabilities) of greater than or equal to 1.0.



8.3.3
In the event the Contractor does not meet the minimum financial viability
standards outlined in 8.3.2, the Contractor shall obtain Reinsurance that meets
all DOI requirements.   While commercial Reinsurance is not required, DCH
recommends that Contractors obtain commercial Reinsurance rather than
self-insuring.  The Contractor may not obtain a reinsurance policy from an
offshore company; the insurance carrier, the insurance carrier’s agents and the
insurance carrier’s subsidiaries must be domestic.

 
 
193

--------------------------------------------------------------------------------

 



 
8.4
THIRD PARTY LIABILITY AND COORDINATION OF BENEFITS



8.4.1
Third party liability refers to any other health insurance plan or carrier
(e.g., individual, group, employer-related, self-insured or self-funded, or
commercial carrier, automobile insurance and worker’s compensation) or program,
that is, or may be, liable to pay all or part of the Health Care expenses of the
Member.



 
8.4.1.1
Pursuant to Section 1902(a)(25) of the Social Security Act and 42 CFR 433
Subpart D, DCH hereby authorizes the Contractor as its agent to identify and
cost avoid Claims for all CMO plan Members, including PeachCare for Kids™
Members.



 
8.4.1.2
The Contractor shall make reasonable efforts to determine the legal liability of
third parties to pay for services furnished to CMO plan Members. To the extent
permitted by State and federal law, the Contractor shall use Cost Avoidance
processes to ensure that primary payments from the liable third party are
identified, as specified below.



 
8.4.1.3
If the Contractor is unsuccessful in obtaining necessary cooperation from a
Member to identify potential Third Party Resources after sixty (60) Calendar
Days of such efforts, the Contractor may inform DCH, in a format to be
determined by DCH, that efforts have been unsuccessful.

 
8.4.2                       Cost Avoidance


 
8.4.2.1
The Contractor shall cost avoid all Claims or services that are subject to
payment from a third party health insurance carrier, and may deny a service to a
Member if the Contractor is assured that the third party health insurance
carrier will provide the service, with the exception of those situations
described below in Section 8.4.2.2.  However, if a third party health insurance
carrier requires the Member to pay any cost-sharing amounts (e.g., co-payment,
coinsurance, deductible), the Contractor shall pay the cost sharing amounts. The
Contractor’s liability for such cost sharing amounts shall not exceed the amount
the Contractor would have paid under the Contractor’s payment schedule for the
service.



 
8.4.2.2
Further, the Contractor shall not withhold payment for services provided to a
Member if third party liability, or the amount of third party liability, cannot
be determined, or if payment will not be available within sixty (60) Calendar
Days.

 
 
194

--------------------------------------------------------------------------------

 
 
 
8.4.2.3
The requirement of Cost Avoidance applies to all Covered Services except Claims
for labor and delivery, including inpatient hospital care and postpartum care,
prenatal services, preventive pediatric services, and services provided to a
dependent covered by health insurance pursuant to a court order.  For these
services, the Contractor shall ensure that services are provided without regard
to insurance payment issues and must provide the service first.  The Contractor
shall then coordinate with DCH or it agent to enable DCH to recover payment from
the potentially liable third party.



 
8.4.2.4
If the Contractor determines that third party liability exists for part or all
of the services rendered, the Contractor shall:



 
·
Notify Providers and supply third party liability data to a Provider whose Claim
is denied for payment due to third party liability; and



 
·
Pay the Provider only the amount, if any, by which the Provider’s allowable
Claim exceeds the amount of third party liability.



8.4.3                       Compliance


 
8.4.3.1
DCH may determine whether the Contractor complies with this Section by
inspecting source documents for timeliness of billing and accounting for third
party payments.

 
8.5                          PHYSICIAN INCENTIVE PLAN


8.5.1
The Contractor may establish physician incentive plans pursuant to federal and
State regulations, including 42 CFR 422.208 and 422.210, and 42 CFR 438.6.



8.5.2
The Contractor shall disclose any and all such arrangements to DCH, and upon
request, to Members.  Such disclosure shall include:



 
·
Whether services not furnished by the physician or group are covered by the
incentive plan;



 
·
The type of Incentive Arrangement;



 
·
The percent of Withhold or bonus; and,



 
·
The panel size and if patients are pooled, the method used.

 
 
195

--------------------------------------------------------------------------------

 
 
8.5.3
Upon request, the Contractor shall report adequate information specified by the
regulations to DCH in order that DCH will adequately monitor the CMO plan.



8.5.4
If the Contractor’s physician incentive plan includes services not furnished by
the physician/group, the Contractor shall:  (1) ensure adequate stop loss
protection to individual physicians, and must provide to DCH proof of such stop
loss coverage, including the amount and type of stop loss; and (2) conduct
annual Member surveys, with results disclosed to DCH, and to Members, upon
request.



8.5.5
Such physician incentive plans may not provide for payment, directly or
indirectly, to either a physician or physician group as an inducement to reduce
or limit medically necessary services furnished to an individual.



8.6
REPORTING REQUIREMENTS



8.6.1
The Contractor shall submit to DCH quarterly Cost Avoidance Reports as described
in Section 4.18.4.6.



8.6.2
The Contractor shall submit to DCH monthly Medical Loss Ratio Reports that
detail direct medical expenditures for Members and premiums paid by the
Contractor, as described in Section 4.18.3.6.



8.6.3
The Contractor shall submit to DCH Third Party Liability and Coordination of
Benefits Reports within ten (10) Business Days of verification of available
Third Party Resources to a Member, as described in Section 4.18.6.2. The
Contractor shall report any known changes to such resources in the same manner.

 
8.6.4
The Contractor, at its sole expense, shall submit by May 15 (or a later date if
approved by DCH) of each year a “Report on Controls Placed in Operation and
Tests of Operating Effectiveness”, meeting all standards and requirements of the
AICPA’s SAS 70, for the Contractor’s operations performed for DCH under the GF
Contract.



 
8.6.4.1
Statement on Auditing Standards Number 70 (SAS 70), Reports on the Processing of
Transactions by Service Organizations, is an auditing standard developed by the
American Institute of Certified Public Accountants (AICPA). The completion of
the SAS 70 process represents that a service organization has been through an
in-depth audit of their control objectives and control activities, which include
controls over information technology and related processes. A Type II report not
only includes the service organization’s description of controls, but also
includes detailed testing of the service organization’s controls over a period
of time. The Type II SAS 70 should be for a period no less than nine months. The
control objectives to be included in the scope of the SAS 70 must be approved by
DCH before the SAS 70 process is commenced.

 
 
196

--------------------------------------------------------------------------------

 
 
 
8.6.4.2
The audit shall be conducted by an independent auditing firm, which has prior
SAS 70 audit experience.  The auditor must meet all AICPA standards for
independence.  The selection of, and contract with the independent auditor shall
be subject to the approval of DCH and the State Auditor.  Since such audits are
not intended to fully satisfy all auditing requirements of DCH, the State
Auditor reserves the right to fully and completely audit at their discretion the
Contractor’s operation, including all aspects, which will have effect upon the
DCH account, either on an interim audit basis or at the end of the State’s
fiscal year.  DCH also reserves the right to designate other auditors or
reviewers to examine the Contractor’s operations and records for monitoring
and/or stewardship purposes.



 
8.6.4.3
The independent auditing firm shall simultaneously deliver identical reports of
its findings and recommendations to the Contractor and DCH within forty-five
(45) Calendar Days after the close of each review period.  The audit shall be
conducted and the report shall be prepared in accordance with generally accepted
auditing standards for such audits as defined in the publications of the AICPA,
entitled “Statements on Auditing Standards” (SAS).  In particular, both the
“Statements on Auditing Standards Number 70 Reports on the Processing of
Transactions by Service Organizations” and the AICPA Audit Guide, “Audit Guide
of Service-Center-Produced Records” are to be used.

 
 
8.6.4.4
The Contractor shall respond to the audit findings and recommendations within
thirty (30) Calendar Days of receipt of the audit and shall submit an acceptable
proposed corrective action to DCH.  The Contractor shall implement the CAPA/PC
within forty (40) Calendar Days of its approval by DCH.



8.6.5
The Contractor shall submit to DCH a “Disclosure of Information on Annual
Business Transactions”.  This report must include:



 
8.6.5.1
Definition of A Party in Interest – As defined in section 1318(b) of the Public
Health Service Act, a party in interest is:



 
·
Any director, officer, partner, or employee responsible for management or
administration of an HMO; any person who is directly or indirectly the
beneficial owner of more than five percent (5%) of the equity of the HMO; any
person who is the beneficial owner of a mortgage, deed of trust, note, or other
interest secured by, and valuing more than five percent (5%) of the HMO; or, in
the case of an HMO organized as a nonprofit corporation, an incorporator or
Member of such corporation under applicable State corporation law;

 
 
197

--------------------------------------------------------------------------------

 



 
 
·
Any organization in which a person as described in the above section is a
director, officer or partner; has directly or indirectly a beneficial interest
of more than five percent (5%) of the equity of the HMO; or has a mortgage, deed
of trust, note, or other interest valuing more than five percent (5%) of the
assets of the HMO;



 
·
Any person directly or indirectly controlling, controlled by, or under common
control with a HMO; or



 
·
Any spouse, child, or parent of an individual as described in section 8.6.5.1.



 
8.6.5.2
Types of Transactions Which Must Be Disclosed – Business transactions which must
be disclosed include:



 
·
Any sale, exchange or lease of any property between the HMO and a party in
interest;

 

 
·
Any lending of money or other extension of credit between the HMO and a party in
interest; and

                            
 
·
Any furnishing for consideration of goods, services (including management
services) or facilities between the HMO and the party in interest.  This does
not include salaries paid to employees for services provided in the normal
course of their employment;



 
8.6.5.3
The information which must be disclosed in the transactions listed in Section
8.6.5.2 between an HMO and a party of interest includes:



 
·
The name of the party in interest for each transaction;



 
·
A description of each transaction and the quantity or units involved;



 
·
The accrued dollar value of each transaction during the fiscal year; and

 
 
198

--------------------------------------------------------------------------------

 
                        
 
·
Justification of the reasonableness of each transaction.



8.6.6
The Contractor shall submit all necessary reports, documentation, to DOI as
required by State law, which may include, but is not limited to the following:



 
·
Pursuant to State law and regulations, an annual report on the form prescribed
by the National Association of Insurance Commissioners (NAIC) for HMOs, on or
before March 1 of each calendar year.



 
·
An annual income statement detailing the Contractor’s fourth quarter and year to
date earned revenue and incurred expenses as a result of this Contract on or
before March 1 of each year.  This annual income statement shall be accompanied
by a Medical Loss Ratio report for the corresponding period and a reconciliation
of the Medical Loss Ratio report to the annual NAIC filing on an accrual basis.



 
·
Pursuant to state law and regulations, a quarterly report on the form prescribed
by the NAIC for HMOs filed on or before May 15 for the first quarter of the
year, August 15 for the second quarter of the year, and November 15, for the
third quarter of the year.



 
·
A quarterly income statement detailing the Contractor’s quarterly and year to
date earned revenue and incurred expenses because of this contract filed on or
before May 15, for the first quarter of the year, August 15, for the second
quarter of the year, and November 15, for the third quarter of the year.  Each
quarterly income statement shall be accompanied by a Medical Loss Ratio report
for the corresponding period and reconciliation of the Medical Loss Ratio report
to the quarterly NAIC filing on an accrual basis.

 
 
·
An annual independent audit of its business transactions to be performed by a
licensed and certified public accountant, in accordance with National
Association of Insurance Commissioners Annual Statement Instructions regarding
the Annual Audited Financial Report, including but not limited to the financial
transactions made under this contract.



8.6.7
The Contractor shall submit all necessary reports, documentation, to the
Department of Revenue as required by State law, which may include, but is not
limited to the following for Unclaimed Property Reports:



 
·
Pursuant to State law and regulations, an annual report on the form prescribed
by the Georgia Department of Revenue for Unclaimed Property Reports for all
Insurance Companies are due on or before May 1 of each calendar year.

 
 
199

--------------------------------------------------------------------------------

 



 
9.0                          PAYMENT OF TAXES


9.1
Contractor will forthwith pay all taxes lawfully imposed upon it with respect to
this Contract or any product delivered in accordance herewith. DCH makes no
representation whatsoever as to the liability or exemption from liability of
Contractor to any tax imposed by any governmental entity.



9.2
The Contractor shall remit the Quality Assessment fee, as provided for in
O.C.G.A. §31-8-170 et seq., in the manner prescribed by DCH.



10.0                        RELATIONSHIP OF PARTIES


 
Neither Party is an agent, employee, or servant of the other.  It is expressly
agreed that the Contractor and any Subcontractors and agent, officers, and
employees of the Contractor or any Subcontractor in the performance of this
Contract shall act as independent contractors and not as officers or employees
of DCH.  The parties acknowledge, and agree, that the Contractor, its agent,
employees, and servants shall in no way hold themselves out as agent, employees,
or servants of DCH.  It is further expressly agreed that this Contract shall not
be construed as a partnership or joint venture between the Contractor or any
Subcontractor and DCH.



11.0                        INSPECTION OF WORK
 
DCH, the State Contractor, the Department of Health and Human Services, the
General Accounting Office, the Comptroller General of the United States, if
applicable, or their Authorized Representatives, shall have the right to enter
into the premises of the Contractor and/or all Subcontractors, or such other
places where duties under this Contract are being performed for DCH, to inspect,
monitor or otherwise evaluate the services or any work performed pursuant to
this Contract.  All inspections and evaluations of work being performed shall be
conducted with prior notice and during normal business hours.  All inspections
and evaluations shall be performed in such a manner as will not unduly delay
work.


12.0                        STATE PROPERTY


12.1
The Contractor agrees that any papers, materials and other documents that are
produced or that result, directly or indirectly, from or in connection with the
Contractor’s provision of the services under this Contract shall be the property
of DCH upon creation of such documents, for whatever use that DCH deems
appropriate, and the Contractor further agrees to execute any and all documents,
or to take any additional actions that may be necessary in the future to
effectuate this provision fully.  In particular, if the work product or services
include the taking of photographs or videotapes of individuals, the Contractor
shall obtain the consent from such individuals authorizing the use by DCH of
such photographs, videotapes, and names in conjunction with such
use.  Contractor shall also obtain necessary releases from such individuals,
releasing DCH from any and all Claims or demands arising from such use.

 
 
200

--------------------------------------------------------------------------------

 
 
12.2
The Contractor shall be responsible for the proper custody and care of any
State-owned property furnished for the Contractor’s use in connection with the
performance of this Contract.  The Contractor will also reimburse DCH for its
loss or damage, normal wear and tear excepted, while such property is in the
Contractor’s custody or use.



13.0                        OWNERSHIP AND USE OF DATA


 
All data created from information, documents, messages (verbal or electronic),
Reports, or meetings involving or arising out of this Contract is owned by DCH,
hereafter referred to as DCH Data.  The Contractor shall make all data available
to DCH, who will also provide it to CMS upon request.  The Contractor is
expressly prohibited from sharing or publishing DCH Data or any information
relating to Medicaid data without the prior written consent of DCH.  In the
event of a dispute regarding what is or is not DCH Data, DCH’s decision on this
matter shall be final and not subject to Appeal.



13.1                        SOFTWARE AND OTHER UPGRADES


 
The Parties also understand and agree that any upgrades or enhancements to
software programs, hardware, or other equipment, whether electronic or physical,
shall be made at the Contractor’s expense only, unless the upgrade or
enhancement is made at DCH’s request and solely for DCH’s use.  Any upgrades or
enhancements requested by and made for DCH’s sole use shall become DCH’s
property without exception or limitation.  The Contractor agrees that it will
facilitate DCH’s use of such upgrade or enhancement and cooperate in the
transfer of ownership, installation, and operation by DCH.

 
14.0                        CONTRACTOR: STAFFING ASSIGNMENTS & CREDENTIALS
 
 

 
·
The Contractor warrants and represents that all persons, including independent
Contractors and consultants assigned by it to perform this Contract, shall be
employees or formal agents of the Contractor and shall have the credentials
necessary (i.e., licensed, and bonded, as required) to perform the work required
herein.  The Contractor shall include a similar provision in any contract with
any Subcontractor selected to perform work hereunder.  The Contractor also
agrees that DCH may approve or disapprove the Contractor’s Subcontractors or its
staff assigned to this Contract prior to the proposed staff assignment.  DCH’s
decision on this matter shall not be subject to Appeal.

 
 
201

--------------------------------------------------------------------------------

 



 
 
·
The contractor shall insure that all personnel involved in activities that
involve clinical or medical decision making have a valid, active, and
unrestricted license to practice.  On at least an annual basis, the CMO and its
subcontractors will verify that staff has a current license that is in good
standing and will provide a list to DCH of licensed staff and current licensure
status.



 
·
In addition, the Contractor warrants that all persons assigned by it to perform
work under this Contract shall be employees or authorized Subcontractors of the
Contractor and shall be fully qualified, as required in the RFP and specified in
the Contractor’s proposal and in this Contract, to perform the services required
herein.  Personnel commitments made in the Contractor's proposal shall not be
changed unless approved by DCH in writing.  Staffing will include the named
individuals at the levels of effort proposed.



 
·
The Contractor shall provide and maintain sufficient qualified personnel and
staffing to enable the Deliverables to be provided in accordance with the RFP,
the Contractor's proposal and this Contract.  The Contractor shall submit to DCH
a detailed staffing plan, including the employees and management for all CMO
functions.



 
·
At a minimum, the Contractor shall provide the following staff:



 
o
An Executive Administrator who is a full-time administrator with clear authority
over the general administration and implementation of the requirements detailed
in this Contract.

 
 
o
A Medical Director who is a licensed physician in the State of Georgia.  The
Medical Director shall be actively involved in all major clinical program
components of the CMO plan, shall be responsible for the sufficiency and
supervision of the Provider network, and shall ensure compliance with federal,
State and local reporting laws on communicable diseases, child abuse, neglect,
etc.



 
o
A Quality Improvement/Utilization Director.



 
o
A Chief Financial Officer who oversees all budget and accounting systems.



 
o
An Information Management and Systems Director and a complement of technical
analysts and business analysts as needed to maintain the operations of
Contractor Systems and to address System issues in accordance with the terms of
this contract.

 
 
202

--------------------------------------------------------------------------------

 



 
 
o
A Pharmacist who is licensed in the State of Georgia;



 
o
A Dental Consultant who is a licensed dentist in the State of Georgia.



 
o
A Mental Health Coordinator who is a licensed mental health professional in the
State of Georgia.



 
o
A Member Services Director.



 
o
A Provider Services Director.



 
o
A Provider Relations Liaison.



 
o
A Grievance/Complaint Coordinator.



 
o
Compliance Officer.



 
o
A Prior Authorization/Pre-Certification Coordinator who is a physician,
registered nurse, or physician’s assistant licensed in the State of Georgia.



 
o
Sufficient staff in all departments, including but not limited to, Member
services, Provider services, and prior authorization and concurrent review
services to ensure appropriate functioning in all areas.

 
 
·
The Contractor shall conduct on-going training of staff in all departments to
ensure appropriate functioning in all areas.



 
·
The Contractor shall comply with all staffing/personnel obligations set out in
the RFP and this Contract, including but not limited to those pertaining to
security, health, and safety issues.



14.1                        STAFFING CHANGES


14.1.1
The Contractor shall notify DCH in the event of any changes to key staff,
including the Executive Administrator, Medical Director, Quality
Improvement/Utilization Director, Management Information Systems Director, and
Chief Financial Officer.  The Contractor shall replace any of the key staff with
a person of equivalent experience, knowledge and talent. This notification shall
take place within five (5) business days of the resignation/termination.

 
 
203

--------------------------------------------------------------------------------

 



 
14.1.2
DCH also may require the removal or reassignment of any Contractor employee or
Subcontractor employee that DCH deems to be unacceptable.  DCH’s decision on
this matter shall not be subject to Appeal.  Notwithstanding the above
provisions, the Parties acknowledge and agree that the Contractor may terminate
any of its employees designated to perform work or services under this Contract,
as permitted by applicable law.  In the event of Contractor termination of any
key staff identified in Section 14.0.4, the Contractor shall provide DCH with
immediate notice of the termination, the reason(s) for the termination, and an
action plan for replacing the discharged employee.



14.1.3
The Contractor must submit to DCH quarterly the Contractor Information Report
that includes but is not limited to the changes to Contractor’s local staff
information as well as local and corporate organizational charts.



14.2                        CONTRACTOR’S FAILURE TO COMPLY



 
Should the Contractor at any time: 1) refuse or neglect to supply adequate and
competent supervision; 2) refuse or fail to provide sufficient and properly
skilled personnel, equipment, or materials of the proper quality or quantity; 3)
fail to provide the services in accordance with the timeframes, schedule or
dates set forth in this Contract; or 4) fail in the performance of any term or
condition contained in this Contract, DCH may (in addition to any other
contractual, legal or equitable remedies) proceed to take any one or more of the
following actions after five (5) Calendar Days written notice to the Contractor:



 
·
Withhold any monies then or next due to the Contractor;

 
 
·
Obtain the services or their equivalent from a third party, pay the third party
for same, and Withhold the amount so paid to third party from any money then or
thereafter due to the Contractor; or



 
·
Withhold monies in the amount of any damage caused by any deficiency or delay in
the services.



15.0                        CRIMINAL BACKGROUND CHECKS


15.1
The Contractor shall, upon request, provide DCH with a resume and satisfactory
criminal background check or an attestation that a satisfactory criminal
background check has been completed of any of its staff or Subcontractor’s staff
assigned to or proposed to be assigned to any aspect of the performance of this
Contract.

 
 
204

--------------------------------------------------------------------------------

 

16.0
SUBCONTRACTS



16.1                        USE OF SUBCONTRACTORS


16.1.1
The Contractor will not subcontract or permit anyone other than Contractor
personnel to perform any of the work, services, or other performances required
of the Contractor under this Contract, or assign any of its rights or
obligations hereunder, without the prior written consent of DCH.  Prior to
hiring or entering into an agreement with any Subcontractor, any and all
Subcontractors shall be approved by DCH.  DCH reserves the right to inspect all
subcontract agreements at any time during the Contract period.  Upon request
from DCH, the Contractor shall provide in writing the names of all proposed or
actual Subcontractors. The Contractor is solely accountable for all functions
and responsibilities contemplated and required by this Contract, whether the
Contractor performs the work directly or through a Subcontractor.



16.1.2
All contracts between the Contractor and Subcontractors must be in writing and
must specify the activities and responsibilities delegated to the
Subcontractor.  The contracts must also include provisions for revoking
delegation or imposing other sanctions if the Subcontractor’s performance is
inadequate.



16.1.3
All contracts must ensure that the Contractor evaluates the prospective
Subcontractor’s ability to perform the activities to be delegated; monitors the
Subcontractor’s performance on an ongoing basis and subjects it to formal review
according to a periodic schedule established by DCH and consistent with industry
standards or State laws and regulations; and identifies deficiencies or areas
for improvement and that corrective action is taken.

 
16.1.4
The Contractor shall give DCH immediate notice in writing by registered mail or
certified mail of any action or suit filed by any Subcontractor and prompt
notice of any Claim made against the Contractor by any Subcontractor or vendor
that, in the opinion of Contractor, may result in litigation related in any way
to this Contract.



16.1.5
All Subcontractors must fulfill the requirements of 42 CFR 438.6 as appropriate.



16.1.6
All Provider contracts shall comply with the requirements and provisions as set
forth in Section 4.10 of this Contract.



16.1.7
The Contractor shall submit a Subcontractor Information Report to include, but
is not limited to: Subcontractor name, services provided, effective date of the
subcontracted agreement.

 
 
205

--------------------------------------------------------------------------------

 



 
16.1.8
The Contractor shall submit to DCH a written notification of any subcontractor
terminations at least ninety (90) days prior to the effective date of the
termination.

 
 

16.2
COST OR PRICING BY SUBCONTRACTORS



16.2.1
The Contractor shall submit, or shall require any Subcontractors hereunder to
submit, cost or pricing data for any subcontract to this Contract prior to
award.  The Contractor shall also certify that the information submitted by the
Subcontractor is, to the best of their knowledge and belief, accurate, complete
and current as of the date of agreement, or the date of the negotiated price of
the subcontract to the Contract or amendment to the Contract.  The Contractor
shall insert the substance of this Section in each subcontract hereunder.



16.2.2
If DCH determines that any price, including profit or fee negotiated in
connection with this Contract, or any cost reimbursable under this Contract was
increased by any significant sum because of the inaccurate cost or pricing data,
then such price and cost shall be reduced accordingly and this Contract and the
subcontract shall be modified in writing to reflect such reduction.



17.0                        LICENSE, CERTIFICATE, PERMIT REQUIREMENT


17.1
The Contractor warrants that it is qualified to do business in the State and is
not prohibited by its articles of incorporation, bylaws or the law of the State
under which it is incorporated from performing the services under this
Contract.  The Contractor shall have and maintain a Certificate of Authority
pursuant to O.C.G.A. §33-21, and shall obtain and maintain in good standing any
Georgia-licenses, certificates and permits, whether State or federal, that are
required prior to and during the performance of work under this Contract.  Loss
of the licenses certificates and permits, and Certificate of Authority for
health maintenance organizations shall be cause for termination of the Contract
pursuant to Section 22 of this Contract.  In the event the Certificate of
Authority, or any other license or permit is canceled, revoked, suspended or
expires during the term of this Contract, the Contractor shall inform the State
immediately and cease all activities under this Contract, until further
instruction from DCH.  The Contractor agrees to provide DCH with certified
copies of all licenses, certificates and permits necessary upon request.

 
17.2
The Contractor shall be accredited by the National Committee for Quality
Assurance (NCQA) for MCO, URAC (Health Plan accreditation), Accreditation
Association for Ambulatory Health Care (AAAHC) for MCO, or Joint Commission on
Accreditation of Healthcare Organizations (JCAHO) for MCO, or shall be actively
seeking and working towards such accreditation.  The Contractor shall provide to
DCH upon request any and all documents related to achieving such accreditation
and DCH shall monitor the Contractor’s progress towards accreditation.  DCH may
require that the Contractor achieve such accreditation by year three of this
Contract.

 
 
206

--------------------------------------------------------------------------------

 
 
17.3
The Contractor shall notify DCH within fifteen calendar days of any accrediting
organization noted deficiencies as well as any accreditations that have been
rescinded by a recognized accrediting organization.



18.0                        RISK OR LOSS AND REPRESENTATIONS


18.1
DCH takes no title to any of the Contractor’s goods used in providing the
services and/or Deliverables hereunder and the Contractor shall bear all risk of
loss for any goods used in performing work pursuant to this Contract.



18.2
The Parties agree that DCH may reasonably rely upon the representations and
certifications made by the Contractor, including those made by the Contractor in
the Contractor’s response to the RFP and this Contract, without first making an
independent investigation or verification.



18.3
The Parties also agree that DCH may reasonably rely upon any audit report,
summary, analysis, certification, review, or work product that the Contractor
produces in accordance with its duties under this Contract, without first making
an independent investigation or verification.



19.0
PROHIBITION OF GRATUITIES AND LOBBYIST DISCLOSURES



19.1
The Contractor, in the performance of this Contract, shall not offer or give,
directly or indirectly, to any employee or agent of the State, any gift, money
or anything of value, or any promise, obligation, or contract for future reward
or compensation at any time during the term of this Contract, and shall comply
with the disclosure requirements set forth in O.C.G.A. § 45-1-6.

 
19.2
The Contractor also states and warrants that it has complied with all disclosure
and registration requirements for vendor lobbyists as set forth in O.C.G.A. §
21-5-1, et. seq. and all other applicable law, including but not limited to
registering with the State Ethics Commission.  In addition, the Contractor
states and warrants that no federal money has been used for any lobbying of
State officials, as required under applicable federal law.  For the purposes of
this Contract, vendor lobbyists are those who lobby State officials on behalf of
businesses that seek a contract to sell goods or services to the State or oppose
such contract.

 
 
207

--------------------------------------------------------------------------------

 



20.0                        RECORDS REQUIREMENTS



 
The Contractor agrees to maintain books, records, documents, and other evidence
pertaining to the costs and expenses of this Contract to the extent and in such
detail as will properly reflect all costs for which payment is made under the
provisions of this Contract and/or any document that is a part of this Contract
by reference or inclusion.  The Contractor’s accounting procedures and practices
shall conform to generally accepted accounting principles, and the costs
properly applicable to the Contract shall be readily ascertainable.



20.1
RECORDS RETENTION REQUIREMENTS



 
The Contractor shall preserve and make available all of its records pertaining
to the performance under this Contract for a period of seven (7) years from the
date of final payment under this Contract, and for such period, if any, as is
required by applicable statute or by any other section of this Contract.  If the
Contract is completely or partially terminated, the records relating to the work
terminated shall be preserved and made available for period of seven (7) years
from the date of termination or of any resulting final settlement.  Records that
relate to Appeals, litigation, or the settlements of Claims arising out of the
performance of this Contract, or costs and expenses of any such agreements as to
which exception has been taken by the State Contractor or any of his duly
Authorized Representatives, shall be retained by Contractor until such Appeals,
litigation, Claims or exceptions have been disposed of.



20.2
ACCESS TO RECORDS



 
·
The State and federal standards for audits of DCH agents, contractors, and
programs are applicable to this section and are incorporated by reference into
this Contract as though fully set out herein.

 
 
·
Pursuant to the requirements of 42 CFR 434.6(a) (5) and 42 CFR 434.38, the
Contractor shall make all of its books, documents, papers, Provider records,
Medical Records, financial records, data, surveys and computer databases
available for examination and audit by DCH, the State Attorney General, the
State Health Care Fraud Control Unit, the State Department of Audits, or
authorized State or federal personnel.  Any records requested hereunder shall be
produced immediately for on-site review or sent to the requesting authority by
mail within fourteen (14) Calendar Days following a request.  All records shall
be provided at the sole cost and expense of the Contractor.  DCH shall have
unlimited rights to use, disclose, and duplicate all information and data in any
way relating to this Contract in accordance with applicable State and federal
laws and regulations.

 
 
208

--------------------------------------------------------------------------------

 



 
20.3
MEDICAL RECORD REQUESTS



 
·
The Contractor shall ensure a copy of the Member’s Medical Record is made
available, without charge, upon the written request of the Member or Authorized
Representative within fourteen (14) Calendar Days of the receipt of the written
request.



 
·
The Contractor shall ensure that Medical Records are furnished at no cost to a
new PCP, Out-of-Network Provider or other specialist, upon Member’s request, no
later than fourteen (14) Calendar Days following the written request.



21.0                        CONFIDENTIALITY REQUIREMENTS


21.1
GENERAL CONFIDENTIALITY REQUIREMENTS



 
The Contractor shall treat all information, including Medical Records and any
other health and Enrollment information that identifies a particular Member or
that is obtained or viewed by it or through its staff and Subcontractors
performance under this Contract as confidential information, consistent with the
confidentiality requirements of 45 CFR parts 160 and 164.  The Contractor shall
not use any information so obtained in any manner, except as may be necessary
for the proper discharge of its obligations.  Employees or authorized
Subcontractors of the Contractor who have a reasonable need to know such
information for purposes of performing their duties under this Contract shall
use personal or patient information, provided such employees and/or
Subcontractors have first signed an appropriate non-disclosure agreement that
has been approved and maintained by DCH.  The Contractor shall remove any person
from performance of services hereunder upon notice that DCH reasonably believes
that such person has failed to comply with the confidentiality obligations of
this Contract.  The Contractor shall replace such removed personnel in
accordance with the staffing requirements of this Contract. DCH, the Georgia
Attorney General, federal officials as authorized by federal law or regulations,
or the Authorized Representatives of these parties shall have access to all
confidential information in accordance with the requirements of State and
federal laws and regulations.

 
21.2
HIPAA COMPLIANCE



 
The Contractor shall assist DCH in its efforts to comply with the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”) and its
amendments, rules, procedures, and regulations.  To that end, the Contractor
shall cooperate and abide by any requirements mandated by HIPAA or any other
applicable laws.  The Contractor acknowledges that HIPAA may require the
Contractor and DCH to sign a business associate agreement or other documents for
compliance purposes, including but not limited to a business associate
agreement.  The Contractor shall cooperate with DCH on these matters, sign
whatever documents may be required for HIPAA compliance, and bide by their terms
and conditions.

 
 
209

--------------------------------------------------------------------------------

 
 
22.0                        TERMINATION OF CONTRACT


22.1
GENERAL PROCEDURES



 
This Contract may terminate, or may be terminated, by DCH for any or all of the
following reasons:



 
·
Default by the Contractor, upon thirty (30) Calendar Days notice;



 
·
Convenience of DCH, upon thirty (30) Calendar Days notice;



 
·
Immediately, in the event of insolvency, Contract breach, or declaration of
bankruptcy by the Contractor; or



 
·
Immediately, when sufficient appropriated funds no longer exist for the payment
of DCH's obligation under this Contract.



22.2
TERMINATION BY DEFAULT



22.2.1
In the event DCH determines that the Contractor has defaulted by failing to
carry out the substantive terms of this Contract or failing to meet the
applicable requirements in 1932 and 1903(m) of the Social Security Act, DCH may
terminate the Contract in addition to or in lieu of any other remedies set out
in this Contract or available by law.



22.2.2
Prior to the termination of this Contract, DCH will:

 
·       Provide written notice of the intent to terminate at least thirty (30)
Calendar Days prior to the termination date, the reason for the termination, and
the time
        and place of a hearing to give the Contractor an opportunity to Appeal
the determination and/or cure the default;


 
·
Provide written notice of the decision affirming or reversing the proposed
termination of the Contract, and for an affirming decision, the effective date
of the termination; and



 
·
For an affirming decision, give Members or the Contractor notice of the
termination and information consistent with 42 CFR 438.10 on their options for
receiving Medicaid services following the effective date of termination.

 
 
210

--------------------------------------------------------------------------------

 
 
22.3
TERMINATION FOR CONVENIENCE



 
DCH may terminate this Contract for convenience and without cause upon thirty
(30) Calendar Days written notice.  Termination for convenience shall not be a
breach of the Contract by DCH.  The Contractor shall be entitled to receive, and
shall be limited to, just and equitable compensation for any satisfactory
authorized work performed as of the termination date  Availability of funds
shall be determined solely by DCH.



22.4
TERMINATION FOR INSOLVENCY OR BANKRUPTCY



 
The Contractor’s insolvency, or the Contractor’s filing of a petition in
bankruptcy, shall constitute grounds for termination for cause.  In the event of
the filing of a petition in bankruptcy, the Contractor shall immediately advise
DCH.  If DCH reasonably determines that the Contractor's financial condition is
not sufficient to allow the Contractor to provide the services as described
herein in the manner required by DCH, DCH may terminate this Contract in whole
or in part, immediately or in stages.  The Contractor's financial condition
shall be presumed not sufficient to allow the Contractor to provide the services
described herein, in the manner required by DCH if the Contractor cannot
demonstrate to DCH's satisfaction that the Contractor has risk reserves and a
minimum net worth sufficient to meet the statutory standards for licensed health
care plans.  The Contractor shall cover continuation of services to Members for
the duration of period for which payment has been made, as well as for inpatient
admissions up to discharge.



22.5
TERMINATION FOR INSUFFICIENT FUNDING



 
In the event that federal and/or State funds to finance this Contract become
unavailable, DCH may terminate the Contract in writing with thirty (30) Calendar
Days notice to the Contractor.  The Contractor shall be entitled to receive, and
shall be limited to, just and equitable compensation for any satisfactory
authorized work performed as of the termination date.  Availability of funds
shall be determined solely by DCH.

 
22.6
TERMINATION PROCEDURES



22.6.1
DCH will issue a written notice of termination to the Contractor by certified
mail, return receipt requested, or in person with proof of delivery.  The notice
of termination shall cite the provision of this Contract giving the right to
terminate, the circumstances giving rise to termination, and the date on which
such termination shall become effective.  Termination shall be effective at
11:59 p.m. EST on the termination date.



22.6.2
Upon receipt of notice of termination or on the date specified in the notice of
termination and as directed by DCH, the Contractor shall:

 
 
211

--------------------------------------------------------------------------------

 



 
 
·
Stop work under the Contract on the date and to the extent specified in the
notice of termination;



 
·
Place no further orders or Subcontract for materials, services, or facilities,
except as may be necessary for completion of such portion of the work under the
Contract as is not terminated



 
·
Terminate all orders and Subcontracts to the extent that they relate to the
performance of work terminated by the notice of termination;



 
·
Assign to DCH, in the manner and to the extent directed by the Contract
Administrator, all of the right, title, and interest of Contractor under the
orders or subcontracts so terminated, in which case DCH will have the right, at
its discretion, to settle or pay any or all Claims arising out of the
termination of such orders and Subcontracts;



 
·
With the approval of the Contract Administrator, settle all outstanding
liabilities and all Claims arising out of such termination or orders and
subcontracts, the cost of which would be reimbursable in whole or in part, in
accordance with the provisions of the Contract;



 
·
Complete the performance of such part of the work as shall not have been
terminated by the notice of termination;



 
·
Take such action as may be necessary, or as the Contract Administrator may
direct, for the protection and preservation of any and all property or
information related to the Contract that is in the possession of Contractor and
in which DCH has or may acquire an interest;

 
                                 ·
Promptly make available to DCH, or another CMO plan acting on behalf of DCH, any
and all records, whether medical or financial, related to the Contractor's
activities undertaken pursuant to this Contractor.  Such records shall be
provided at no expense to DCH;



 
·
Promptly supply all information necessary to DCH, or another CMO plan acting on
behalf of DCH, for reimbursement of any outstanding Claims at the time of
termination; and



 
·
Submit a termination plan to DCH for review and approval that includes the
following terms:



 
o
Maintain Claims processing functions as necessary for ten (10) consecutive
months in order to complete adjudication of all Claims;

 
 
212

--------------------------------------------------------------------------------

 
 
 
o
Comply with all duties and/or obligations incurred prior to the actual
termination date of the Contract, including but not limited to, the Appeal
process as described in Section 4.14;



 
o
File all Reports concerning the Contractor’s operations during the term of the
Contract in the manner described in this Contract;



 
o
Ensure the efficient and orderly transition of Members from coverage under this
Contract to coverage under any new arrangement developed by DCH in accordance
with procedures set forth in Section 4.11.4;



 
o
Maintain the financial requirements, and insurance set forth in this Contract
until DCH provides the Contractor written notice that all continuing obligations
of this Contract have been fulfilled; and



 
o
Submit Reports to DCH every thirty (30) Calendar Days detailing the Contractor’s
progress in completing its continuing obligations under this Contract until
completion.



22.6.3
Upon completion of these continuing obligations, the Contractor shall submit a
final report to DCH describing how the Contractor has completed its continuing
obligations.  DCH will advise, within twenty (20) Calendar Days of receipt of
this report, if all of the Contractor’s obligations are discharged.  If DCH
finds that the final report does not evidence that the Contractor has fulfilled
its continuing obligations, then DCH will require the Contractor to submit a
revised final report to DCH for approval.



22.7
TERMINATION CLAIMS

 
22.7.1
After receipt of a notice of termination, the Contractor shall submit to the
Contract Administrator any termination claim in the form, and with the
certification prescribed by, the Contract Administrator.  Such claim shall be
submitted promptly but in no event later than ten (10) months from the effective
date of termination.  Upon failure of the Contractor to submit its termination
claim within the time allowed, the Contract Administrator may, subject to any
review required by the State procedures in effect as of the date of execution of
the Contract, determine, on the basis of information available, the amount, if
any, due to the Contractor by reason of the termination and shall thereupon
cause to be paid to the Contractor the amount so determined.

 
22.7.2
Upon receipt of notice of termination, the Contractor shall have no entitlement
to receive any amount for lost revenues or anticipated profits or for
expenditures associated with this Contract or any other contract.  Upon
termination, the Contractor shall be paid in accordance with the following:

 
 
213

--------------------------------------------------------------------------------

 
 
 
·
At the Contract price(s) for completed Deliverables and/or services delivered to
and accepted by DCH; and/or



 
·
At a price mutually agreed upon by the Contractor and DCH for partially
completed Deliverables and/or services.



22.7.3
In the event the Contractor and DCH fail to agree in whole or in part as to the
amounts with respect to costs to be paid to the Contractor in connection with
the total or partial termination of work pursuant to this article, DCH will
determine, on the basis of information available, the amount, if any, due to the
Contractor by reason of termination and shall pay to the Contractor the amount
so determined.



23.0                        LIQUIDATED DAMAGES


23.1                        GENERAL PROVISIONS


23.1.1
In the event the Contractor fails to meet the terms, conditions, or requirements
of this Contract and financial damages are difficult or impossible to ascertain
exactly, the Contractor agrees that DCH may assess liquidated damages, not
penalties, against the Contractor for the deficiencies.  The Parties further
acknowledge and agree that the specified liquidated damages are reasonable and
the result of a good faith effort by the Parties to estimate the actual harm
caused by the Contractor’s breach.  The Contractor’s failure to meet the
requirements in this Contract will be divided into four (4) categories of
events.



23.1.2
Notwithstanding any sanction or liquidated damages imposed upon the Contractor
other than Contract termination, the Contractor shall continue to provide all
Covered Services and care management.



23.2                        CATEGORY 1
 
23.2.1
Liquidated damages up to $100,000 per violation may be imposed for Category 1
events. For Category 1 events, the Contractor shall submit a written CAPA/PC to
DCH for review and approval prior to implementing the corrective
action.  Category 1 events are monitored by DCH to determine compliance and
shall include and constitute the following:



 
·
Acts that discriminate among Members on the basis of their health status or need
for health care services; and



 
·
Misrepresentation of actions or falsification of information furnished to CMS or
the State.



 
214

--------------------------------------------------------------------------------

 
 
 
·
Failure to implement requirements stated in the Contractor’s proposal, the RFP,
this Contract, or other material failures in the Contractor’s duties.



 
·
Failure to participate in a readiness and/or annual review.



 
·
Failure to provide an adequate provider network of physicians, pharmacies,
hospitals, and other specified health care Providers in order to assure member
access to all Covered Services.



23.3                        CATEGORY 2


23.3.1
Liquidated damages up to $25,000 per violation may be imposed for the Category 2
events.  For Category 2 events, the Contractor shall submit a written CAPA/PC to
DCH for review and approval prior to implementing the corrective
action.  Category 2 events are monitored by DCH to determine compliance and
include the following:



 
·
Substantial failure to provide medically necessary services that the Contractor
is required to provide under law, or under this Contract, to a Member covered
under this Contract;



 
·
Misrepresentation or falsification of information furnished to a Member,
Potential Member, or health care Provider;



 
·
Failure to comply with the requirements for physician incentive plans, as set
forth in 42 CFR 422.208 and 422.210;



 
·
Distribution directly, or indirectly, through any Agent or independent
contractor, marketing materials that have not been approved by the State or that
contain false or materially misleading information;

 
·      Violation of any other applicable requirements of section 1903(m) or 1932
of the Social Security Act and any implementing regulations;


 
·
Failure of the Contractor to assume full operation of its duties under this
Contract in accordance with the transition timeframes specified herein;



 
·
Imposition of premiums or charges on Members that are in excess of the premiums
or charges permitted under the Medicaid program (the State will deduct the
amount of the overcharge and return it to the affected Member).



 
·
Failure to resolve Member Appeals and Grievances within the timeframes specified
in this Contract;

 
 
215

--------------------------------------------------------------------------------

 
 
·
Failure to ensure client confidentiality in accordance with 45 CFR 160 and 45
CFR 164; and an incident of noncompliance will be assessed as per member and/or
per HIPAA regulatory violation.



 
·
Violation of a subcontracting requirement in the Contract.



23.4                        CATEGORY 3


23.4.1
Liquidated damages up to $5,000.00 per day may be imposed for Category 3
events.  For Category 3 events, a written CAPA/PC may be required and corrective
action must be taken.  In the case of Category 3 events, if corrective action is
taken within four (4) Business Days, then liquidated damages may be waived at
the discretion of DCH.  Category 3 events are monitored by DCH to determine
compliance and shall include the following:



 
·
Failure to submit required Reports and Deliverables in the timeframes prescribed
in Section 4.18 and Section 5.7;



 
·
Submission of incorrect or deficient Deliverables or Reports as determined by
DCH;



 
·
Failure to comply with the Claims processing standards as follows:



 
o
Failure to process and finalize to a paid or denied status ninety-seven percent
(97%) of all Clean Claims within fifteen (15) Business Days during a fiscal
year;



 
o
Failure to pay Providers interest at an eighteen percent (18%) annual rate,
calculated daily for the full period during which a clean, unduplicated Claim is
not adjudicated within the claims processing deadlines.  For all claims that are
initially denied or underpaid by a Contractor but eventually determined or
agreed to have been owed by the Contractor to a provider of health care
services, the Contractor shall pay, in addition to the amount determined to be
owed, interest of 20 percent per annum, calculated from 15 days after the date
the claim was submitted. A Contractor shall pay all interest required to be paid
under this provision or Code Section 33-24-59.5 automatically and simultaneously
whenever payment is made for the claim giving rise to the interest payment. All
interest payments shall be accurately identified on the associated remittance
advice submitted by the Contractor to the provider. A Contractor shall not be
responsible for the penalty described in this subsection if the health care
provider submits a claim containing a material omission or inaccuracy in any of
the data elements required for a complete standard health care claim form as
prescribed under 45 C.F.R. Part 162 for electronic claims, a CMS Form 1500 for
non-electronic claims, or any claim prescribed by DCH.


 
216

--------------------------------------------------------------------------------

 
 
 
·
Failure to comply with the EPSDT initial health visit and screening requirements
for Health Check eligibles within sixty (60) Calendar Days as described in
Section 4.7.



 
·
Failure to comply with the EPSDT periodicity schedule (2008 Bright Futures
Periodicity Schedule) for eighty percent (80%) of Health Check as described
Section 4.7.



 
·
Failure to achieve the Performance Target for any one Quality Performance
Measure.



 
·
Failure to provide an initial visit within fourteen (14) Calendar Days for all
newly enrolled women who are pregnant in accordance with Sections 4.6.9.1.



 
·
Failure to comply with the Notice of Proposed Action and Notice of Adverse
Action requirements as described in Sections 4.14.3 and 4.14.5.



 
·
Failure to comply with any CAPA/PC as required by DCH.



 
·
Failure to seek, collect and/or report third party information as described in
Section 8.4.



 
·
Failure to comply with the Contractor staffing requirements as described in
Section 14.2.



 
·
Failure of Contractor to issue written notice to Members upon Provider’s notice
of termination in the Contractor’s plan as described in Section 4.10.2.3.

 
 
·
Failure to comply with federal law regarding sterilizations, hysterectomies, and
abortions and as described in Section 4.6.5.



 
·
Failure to submit acceptable member and provider directed materials or documents
in a timely manner, i.e., member and provider directories, handbooks, policies
and procedures.



23.5                        CATEGORY 4


23.5.1
Liquidated damages as specified below may be imposed for Category 4
events.  Imposition of liquidated damages will not relieve the Contractor from
submitting and implementing CAPA/PC or corrective action as determined by
DCH.  Category 4 events are monitored by DCH to determine compliance and include
the following:

 
 
217

--------------------------------------------------------------------------------

 
 
 
23.5.1.1
Failure to implement the business continuity-disaster recovery (BC-DR) plan as
follows:



 
·
Implementation of the (BC-DR) plan exceeds the proposed time by two (2) or less
Calendar Days: five thousand dollars ($5,000) per day up to day 2;



 
·
Implementation of the (BC-DR) plan exceeds the proposed time by more than (2)
and up to five (5) Calendar Days: ten thousand dollars ($10,000) per each day
beginning with Day 3 and up to Day 5;



 
·
Implementation of the (BC-DR) plan exceeds the proposed time by more than five
(5) and up to ten (10) Calendar Days, twenty-five thousand dollars ($25,000) per
day beginning with Day 6 and up to Day 10; and



 
·
Implementation of the (BC-DR) plan exceeds the proposed time by more than ten
(10) Calendar Days: fifty thousand dollars ($50,000) per each day beginning with
Day 11.



 
23.5.1.2
Unscheduled System Unavailability (other than CCE and ECM functions described
below) occurring during a continuous five (5) Business Day period, may be
assessed as follows:



 
·
Greater than or equal to two (2) and less than twelve (12) hours cumulative: up
to one hundred twenty-five dollars ($125) for each thirty (30) minutes or
portions thereof;



 
·
Greater than or equal to twelve (12) and less than twenty-four (24) hours
cumulative: up to two hundred fifty dollars ($250) for each thirty (30) minutes
or portions thereof; and

 
 
·
Greater than or equal to twenty-four (24) hours cumulative: up to five hundred
dollars ($500) for each thirty (30) minutes or portions thereof up to a maximum
of twenty-five thousand dollars ($25,000) per occurrence.



 
23.5.1.3
Confirmation of CMO Enrollment (CCE) or Electronic Claims Management (ECM)
system downtime. In any calendar week, penalties may be assessed as follows for
downtime outside the State’s control of any component of the CCE and ECM
systems, such as the voice response system and PC software response system:

 
 
218

--------------------------------------------------------------------------------

 
 
 
·
Less than twelve (12) hours cumulative:  up to two hundred fifty dollars ($250)
for each thirty (30) minutes or portions thereof;



 
·
Greater than or equal to twelve (12) and less than twenty-four (24) hours
cumulative: up to five hundred ($500) for each thirty (30) minutes or portions
thereof; and



 
·
Greater than or equal to twenty-four (24) hours cumulative: up to one thousand
dollars ($1,000) for each thirty (30) minutes or portions thereof up to a
maximum of fifty thousand dollars ($50,000) per occurrence.



 
23.5.1.4
Failure to make available to the state and/or its agent readable, valid extracts
of Encounter Information for a specific month within fifteen (15) Calendar Days
of the close of the month: five hundred dollars ($500) per day.  After fifteen
(15) Calendar Days of the close of the month:  two thousand dollars ($2000) per
day.



 
23.5.1.5
Failure to correct a system problem not resulting in System Unavailability
within the allowed timeframe, where failure to complete was not due to the
action or inaction on the part of DCH as documented in writing by the
Contractor:



 
·
One (1) to fifteen (15) Calendar Days late: two hundred and fifty dollars ($250)
per Calendar Day for Days 1 through 15;



 
·
Sixteen (16) to thirty (30) Calendar Days late: five hundred dollars ($500) per
Calendar Day for Days 16 through 30; and



 
·
More than thirty (30) Calendar Days late: one thousand dollars ($1,000) per
Calendar Day for Days 31 and beyond.

 
          23.5.1.6                      Failure to meet the Telephone Hotline
performance standards:


 
·
$1,000.00 for each percentage point that is below the target answer rate of
eighty percent (80%) in thirty (30) seconds;



 
·
$1,000.00 for each percentage point that is above the target of a one percent
(1%) Blocked Call rate; and



 
·
$1,000.00 for each percentage point that is above the target of a five percent
(5%) Abandoned Call rate.

 
 
219

--------------------------------------------------------------------------------

 
      

23.6
OTHER REMEDIES



 
In addition other liquidated damages described above for Category 1-4 events,
DCH may impose the following other remedies:



 
·
Appointment of temporary management of the Contractor as provided in 42 CFR
438.706, if DCH finds that the Contractor has repeatedly failed to meet
substantive requirements in section 1903 (m) or section 1932 of the Social
Security Act;



 
·
Granting Members the right to terminate Enrollment without cause and notifying
the affected Members of their right to disenroll;



 
·
Suspension of all new Enrollment, including default Enrollment, after the
effective date of remedies;



 
·
Suspension of payment to the Contractor for Members enrolled after the effective
date of the remedies and until CMS or DCH is satisfied that the reason for
imposition of the remedies no longer exists and is not likely to occur;



 
·
Termination of the Contract if the Contractor fails to carry out the substantive
terms of the Contract or fails to meet the applicable requirements in 1932 and
1903(m) of the Social Security Act;



 
·
Civil Monetary Fines in accordance with 42 CFR 438.704; and



 
·
Additional remedies allowed under State statute or State regulation that address
areas of non-compliance specified in 42 CFR 438.700.



23.7
NOTICE OF REMEDIES



 
Prior to the imposition of either liquidated damages or other remedies, DCH will
issue a written notice of remedies that will include the following:

 
 
·
A citation to the law, regulation or Contract provision that has been violated;



 
·
The remedies to be applied and the date the remedies will be imposed;



 
·
The basis for DCH’s determination that the remedies should be imposed;



 
·
Request for a CAPA/PC, if applicable; and

 
 
220

--------------------------------------------------------------------------------

 
 
 
·
The time frame and procedure for the Contractor to dispute DCH’s determination.
A Contractor’s dispute of a liquidated damage or remedies shall not stay the
effective date of the proposed liquidated damage or remedies.



24.0                        INDEMNIFICATION


 
The Contractor hereby releases and agrees to indemnify and hold harmless DCH,
the State of Georgia and its departments, agencies and instrumentalities
(including the State Tort Claims Trust Fund, the State Authority Liability Trust
Fund, The State Employee Broad Form Liability Funds, the State Insurance and
Hazard Reserve Fund, and other self-insured funds, all such funds hereinafter
collectively referred to as the "Funds") from and against any and all claims,
demands, liabilities, losses, costs or expenses, and attorneys' fees, caused by,
growing out of, or arising from this Contract, due to any act or omission on the
part of the Contractor, its agents, employees, customers, invitees, licensees or
others working at the direction of the Contractor or on its behalf, or due to
any breach of this Contract by the Contractor, or due to the application or
violation of any pertinent federal, State or local law, rule or
regulation.  This indemnification extends to the successors and assigns of the
Contractor, and this indemnification survives the termination of the Contract
and the dissolution or, to the extent allowed by the law, the bankruptcy of the
Contractor.



25.0                        INSURANCE


25.1
The Contractor shall, at a minimum, prior to the commencement of work, procure
the insurance policies identified below at the Contractor’s own cost and expense
and shall furnish DCH with proof of coverage at least in the amounts
indicated.  It shall be the responsibility of the Contractor to require any
Subcontractor to secure the same insurance coverage as prescribed herein for the
Contractor, and to obtain a certificate evidencing that such insurance is in
effect. In the event that any such insurance is proposed to be reduced,
terminated or cancelled for any reason, the Contractor shall Provider to DCH at
least thirty (30) Calendar Days written notice. Prior to the reduction,
expiration and/or cancellation of any insurance policy required hereunder, the
Contractor shall secure replacement coverage upon the same terms and provisions
to ensure no lapse in coverage, and shall furnish, at the request of DCH, a
certificate of insurance indicating the required coverage’s.  The Contractor
shall maintain insurance coverage sufficient to insure against claims arising at
any time during the term of the Contract.  The provisions of this Section shall
survive the expiration or termination of this Contract for any reason.  In
addition, the Contractor shall indemnify and hold harmless DCH and the State
from any liability arising out of the Contractor’s or its Subcontractor’s
untimely failure in securing adequate insurance coverage as prescribed herein:


 
221

--------------------------------------------------------------------------------

 
 
25.1.1
Workers’ Compensation Insurance, the policy(ies) to insure the statutory limits
established by the General Assembly of the State of Georgia. The Workers’
Compensation Policy must include Coverage B – Employer’s Liability Limits of:



 
·
Bodily injury by accident:  five hundred thousand dollars ($500,000) each
accident;



 
·
Bodily Injury by Disease: five hundred thousand dollars ($500,000) each
employee; and



 
·
One million dollars ($ 1,000,000) policy limits.



25.1.2
The Contractor shall require all Subcontractors performing work under this
Contract to obtain an insurance certificate showing proof of Worker’s
Compensation Coverage.



25.1.3
The Contractor shall have commercial general liability policy (ies) as follows:



 
·
Combined single limits of one million dollars ($1,000,000) per person and three
million dollars ($3,000,000) per occurrence;



 
·
On an “occurrence” basis; and



 
·
Liability for property damage in the amount of three million dollars
($3,000,000) including contents coverage for all records maintained pursuant to
this Contract.



26.0                        PAYMENT BOND & IRREVOCABLE LETTER OF CREDIT


26.1
Within five (5) Business Days of Contract Execution, Contractor shall obtain and
maintain in force and effect an irrevocable letter of credit in the amount
representing one half of one month’s Net Capitation Payment associated with the
actual GCS lives in the Atlanta and Central Service Regions enrolled in
Contractor’s plan. On or before July 2 each following year, Contractor shall
modify the amount of the irrevocable letter of credit currently in force and
effect to equal one-half of the average of the Net Capitation Payments paid to
the Contractor for the months of January, February and March.   If at any time
during the year, the actual GCS lives enrolled in Contractor’s plan increases or
decreases by more than twenty-five percent, DCH, at it sole discretion, may
increase or decrease the amount required for the irrevocable letter of credit.

 
DCH may, at its discretion, redeem Contractor’s irrevocable letter of credit in
the amount(s) of actual damages suffered by DCH if DCH determines that the
Contractor is (1) unable to perform any of the terms and conditions of the
Contract or if (2) the Contractor is terminated by default or bankruptcy or
material breach that is not cured within the time specified by DCH, or under
both conditions described at one (1) and two (2).
 
 
222

--------------------------------------------------------------------------------

 
 
With regard to the irrevocable letter of credit, DCH may recoup payments from
the Contractor for liabilities or obligations arising from any act, event,
omission or condition which occurred or existed subsequent to the effective date
of the Contract and which is identified in a survey, review, or audit conducted
or assigned by DCH.


26.2
DCH may also, at its discretion, redeem Contractor’s irrevocable letter of
credit in the amount(s) of actual damages suffered by DCH if DCH determines that
the Contractor is (1) unable to perform any of the terms and conditions of the
Contract or if (2) the Contractor is terminated by default or bankruptcy or
material breach that is not cured within the time specified by DCH, or under
both conditions described at one (1) and two (2).



26.3
During the Contract period, Contractor shall obtain and maintain a payment bond
from an entity licensed to do business in the State of Georgia and acceptable to
DCH with sufficient financial strength and creditworthiness to assume the
payment obligations of Contractor in the event of a default in payment arising
from bankruptcy, insolvency, or other cause.  Said bond shall be delivered to
DCH within five (5) Business Days of Contract Execution and shall be in the
amount of Five Million Dollars ($5,000,000.00).  On or before July 2, of each
following year, Contractor shall modify the amount of the bond to equal the
average of the Net Capitation Payments paid to the Contractor for the months of
January, February and March.

 
 

26.4
If at any time during the year, the actual GCS lives enrolled in Contractor’s
plan increases or decreases by more than twenty-five percent, DCH, at it sole
discretion, may increase or decrease the amount required for the bond.

 
27.0                        COMPLIANCE WITH ALL LAWS 


27.1
NON-DISCRIMINATION



 
The Contractor agrees to comply with applicable federal and State laws, rules
and regulations, and the State’s policy relative to nondiscrimination in
employment practices because of political affiliation, religion, race, color,
sex, physical handicap, age, or national origin including, but not limited to,
Title VI of the Civil Rights Act of 1964, as amended; Title IX of the Education
Amendments of 1972 as amended; the Age Discrimination Act of 1975, as amended;
Equal Employment Opportunity (45 CFR 74 Appendix A (1), Executive Order 11246
and 11375) and the Americans with Disability Act of 1993 (including but not
limited to 28 C.F.R. § 35.100 et seq.). Nondiscrimination in employment
practices is applicable to employees for employment, promotions, dismissal and
other elements affecting employment.

 
 
223

--------------------------------------------------------------------------------

 
 
27.2
DELIVERY OF SERVICE AND OTHER FEDERAL LAWS



27.2.1
The Contractor agrees that all work done as part of this Contract is subject to
CMS approval and will comply fully with applicable administrative and other
requirements established by applicable federal and State laws and regulations
and guidelines, including but not limited to section 1902(a)(7) of the Social
Security Act and DCH Medicaid and PeachCare for Kids™ Policies and Procedures
manuals, and assumes responsibility for full compliance with all such applicable
laws, regulations, and guidelines, and agrees to fully reimburse DCH for any
loss of funds or resources or overpayment resulting from non-compliance by
Contractor, its staff, agents or Subcontractors, as revealed in subsequent
audits.   The provisions of the Fair Labor Standards Act of 1938 (29 U.S.C. §
201 et seq.) and the rules and regulations as promulgated by the United States
Department of Labor in Title XXIX of the Code of Federal Regulations are
applicable to this Contract.  Contractor shall agree to conform with such
federal laws as affect the delivery of services under this Contract including
but not limited to the Titles VI, VII, XIX, XXI of the Social Security Act, the
Federal Rehabilitation Act of 1973, the Davis Bacon Act (40 U.S.C. § 276a et
seq.), the Copeland Anti-Kickback Act (40 U.S.C. § 276c), the Clean Air Act (42
U.S.C. 7401 et seq.) and the Federal Water Pollution Control Act as Amended (33
U.S.C. 1251 et seq.); the Byrd Anti-Lobbying Amendment (31 U.S.C. 1352); and
Debarment and Suspension (45 CFR 74 Appendix A (8) and Executive Order 12549 and
12689); the Contractor shall agree to conform to such requirements or
regulations as the United States Department of Health and Human Services may
issue from time to time. Authority to implement federal requirements or
regulations will be given to the Contractor by DCH in the form of a Contract
amendment.



27.2.2
The Contractor shall include notice of grantor agency requirements and
regulations pertaining to reporting and patient rights under any contracts
involving research, developmental, experimental or demonstration work with
respect to any discovery or invention which arises or is developed in the course
of or under such contract, and of grantor agency requirements and regulations
pertaining to copyrights and rights in data.

 
27.2.3
The Contractor shall recognize mandatory standards and policies relating to
energy efficiency, which are contained in the State energy conservation plan
issues in compliance with the Energy Policy and Conservation Act (Pub. L.
94-165).

 
 
224

--------------------------------------------------------------------------------

 



 
27.3
COST OF COMPLIANCE WITH APPLICABLE LAWS



 
The Contractor agrees that it will bear any and all costs (including but not
limited to attorneys’ fees, accounting fees, research costs, or consultant
costs) related to, arising from, or caused by compliance with any and all laws,
such as but not limited to federal and State statutes, case law, precedent,
regulations, policies, and procedures.  In the event of a disagreement on this
matter, DCH’s determination on this matter shall be conclusive and not subject
to Appeal.



27.4
GENERAL COMPLIANCE



 
Additionally, the Contractor agrees to comply and abide by all laws, rules,
regulations, statutes, policies, or procedures that may govern the Contract, the
Deliverables in the Contract, or either party’s responsibilities.  To the extent
that applicable laws, rules, regulations, statutes, policies, or procedures
require the Contractor to take action or inaction, any costs, expenses, or fees
associated with that action or inaction shall be borne and paid by the
Contractor solely.



28.0                        CONFLICT RESOLUTION


 
Any dispute concerning a question of fact or obligation related to or arising
from this Contract that is not disposed of by mutual agreement shall be decided
by the Contract Administrator who shall reduce his or her decision to writing
and mail or otherwise furnish a copy to the Contractor.  The written decision of
the Contract Administrator shall be final and conclusive, unless the Contractor
mails or otherwise furnishes a written Appeal to the Commissioner of DCH within
ten (10) Calendar Days from the date of receipt of such decision.  The decision
of the Commissioner or a duly Authorized Representative for the determination of
such Appeal shall be final and conclusive.  In connection with any Appeal
proceeding under this provision, the Contractor shall be afforded an opportunity
to be heard and to offer evidence in support of its Appeal.  Pending a final
decision of a dispute hereunder, the Contractor shall proceed diligently with
the performance of the Contract.

 
29.0                        CONFLICT OF INTEREST AND CONTRACTOR INDEPENDENCE


29.1
No official or employee of the State of Georgia or the federal government who
exercises any functions or responsibilities in the review or approval of the
undertaking or carrying out of the GF program shall, prior to the completion of
the project, voluntarily acquire any personal interest, direct or indirect, in
this Contract or the proposed Contract.

 
 
225

--------------------------------------------------------------------------------

 
 
29.2
The Contractor covenants that it presently has no interest and shall not acquire
any interest, direct or indirect, that would conflict in any material manner or
degree with, or have a material adverse effect on the performance of its
services hereunder.  The Contractor further covenants that in the performance of
the Contract no person having any such interest shall be employed.



29.3
All of the parties hereby certify that the provisions of O.C.G.A. §45-10-20
through  §45-10-28, which prohibit and regulate certain transactions between
State officials and employees and the State of Georgia, have not been violated
and will not be violated in any respect throughout the term.



29.4
In addition, it shall be the responsibility of the Contractor to maintain
independence and to establish necessary policies and procedures to assist the
Contractor in determining if the actual Contractors performing work under this
Contract have any impairments to their independence.  To that end, the
Contractor shall submit a written plan to DCH within five (5) Business Days of
Contract Award in which it outlines its Impartiality and Independence Policies
and Procedures relating to how it monitors and enforces Contractor and
Subcontractor impartiality and independence.  The Contractor further agrees to
take all necessary actions to eliminate threats to impartiality and
independence, including but not limited to reassigning, removing, or terminating
Contractors or Subcontractors.



30.0                        NOTICE


30.1
All notices under this Contract shall be deemed duly given upon delivery, if
delivered by hand, or three (3) Calendar Days after posting, if sent by
registered or certified mail, return receipt requested, to a party hereto at the
addresses set forth below or to such other address as a party may designate by
notice pursuant hereto.



For DCH:


Contract Administration:

Pamela Gordon, JD, Contract Specialist II
Georgia Department of Community Health
2 Peachtree Street, NW - 40th Floor
Atlanta, GA 30303-3159
(404) 463-0348 - Phone
(404) 657-7200 - Fax
E-mail address: pgordon@dch.ga.gov


CMO Name and Address
WellCare of Georgia
211 Perimeter Center Parkway, Suite 800
Atlanta, Georgia 30346
866-300-1141/Phone
866-231-1821/Fax
E-mail address: http://georgia.wellcare.com
 
 
226

--------------------------------------------------------------------------------

 
 

 
Project Leader:
Marvis R. Butler, BS, MSPH
Director, Contract Compliance and Resolution
Georgia Department of Community Health
Division of Medicaid
2 Peachtree Street, NW, 36th Floor
Atlanta, Georgia 30303-3159
404 656-7513 office
770 344-3829 fax
mabutler@dch.ga.gov
   

30.2
It shall be the responsibility of the Contractor to inform the Contract
Administrator of any change in address in writing no later than five (5)
Business Days after the change.



31.0                        MISCELLANEOUS


31.1
CHOICE OF LAW OR VENUE



 
This Contract shall be governed in all respects by the laws of the State of
Georgia.  Any lawsuit or other action brought against DCH, the State based upon,
or arising from this Contract shall be brought in a court or other forum of
competent jurisdiction in Fulton County in the State of Georgia.



31.2
ATTORNEY’S FEES



 
In the event that either party deems it necessary to take legal action to
enforce any provision of this Contract, and in the event DCH prevails, the
Contractor agrees to pay all expenses of such action including reasonable
attorney’s fees and costs at all stages of litigation as awarded by the court, a
lawful tribunal, hearing officer or administrative law judge.  If the Contractor
prevails in any such action, the court or hearing officer, at its discretion,
may award costs and reasonable attorney’s fees to the Contractor.  The term
legal action shall be deemed to include administrative proceedings of all kinds,
as well as all actions at law or equity.



31.3                        SURVIVABILITY


 
The terms, provisions, representations and warranties contained in this Contract
shall survive the delivery or provision of all services or Deliverables
hereunder.

 
 
227

--------------------------------------------------------------------------------

 
 
31.4
DRUG-FREE WORKPLACE

 
The Contractor shall certify to DCH that a drug-free workplace shall be provided
for the Contractor’s employees during the performance of this Contract as
required by the “Drug-Free Workplace Act”, O.C.G.A. § 50-24-1, et seq. and
applicable federal law.  The Contractor will secure from any Subcontractor hired
to work in a drug-free workplace such similar certification.  Any false
certification by the Contractor or violation of such certification, or failure
to carry out the requirements set forth in the code, may result in the
Contractor being suspended, terminated or debarred from the performance of this
Contract.

 

31.5
CERTIFICATION REGARDING DEBARMENT, SUSPENSION, PROPOSED DEBARMENT AND OTHER
MATTERS
 



 
The Contractor certifies that it is not presently debarred, suspended, proposed
for debarment or declared ineligible for award of contracts by any federal or
State agency.

 
31.6
WAIVER



 
The waiver by DCH of any breach of any provision contained in this Contract
shall not be deemed to be a waiver of such provision on any subsequent breach of
the same or any other provision contained in this Contract and shall not
establish a course of performance between the parties contradictory to the terms
hereof.



31.7
FORCE MAJEURE



 
Neither party to this Contract shall be responsible for delays or failures in
performance resulting from acts beyond the control of such party. Such acts
shall include, but not be limited to, acts of God, strikes, riots, lockouts, and
acts of war, epidemics, fire, earthquakes, or other disasters.



31.8                        BINDING


 
This Contract and all of its terms, conditions, requirements, and amendments
shall be binding on DCH, the Contractor, and their respective successors and
permitted assigns.

 
 

31.9
TIME IS OF THE ESSENCE



 
Time is of the essence in this Contract. Any reference to “Days” shall be deemed
Calendar Days unless otherwise specifically stated.

 
 
228

--------------------------------------------------------------------------------

 





31.10
AUTHORITY



 
DCH has full power and authority to enter into this Contract, and the person
acting on behalf of and signing for the Contractor has full authority to enter
into this Contract, and the person signing on behalf of the Contractor has been
properly authorized and empowered to enter into this Contract on behalf of the
Contractor and to bind the Contractor to the terms of this Contract.  Each party
further acknowledges that it has had the opportunity to consult with and/or
retain legal counsel of its choice, read this Contract, understands this
Contract, and agrees to be bound by it.

 
31.11
ETHICS IN PUBLIC CONTRACTING



 
The Contractor understands, states, and certifies that it made its proposal to
the RFP without collusion or fraud and that it did not offer or receive any
kickbacks or other inducements from any other Contractor, supplier,
manufacturer, or Subcontractor in connection with its proposal to the RFP.

 
31.12
CONTRACT LANGUAGE INTERPRETATION



 
The Contractor and DCH agree that in the event of a disagreement regarding,
arising out of, or related to, Contract language interpretation, DCH’s
interpretation of the Contract language in dispute shall control and
govern.  DCH’s interpretation of the Contract language in dispute shall not be
subject to Appeal under any circumstance.



31.13
ASSESSMENT OF FEES



 
The Contractor and DCH agree that DCH may elect to deduct any assessed fees from
payments due or owing to the Contractor or direct the Contractor to make payment
directly to DCH for any and all assessed fees.  The choice is solely and
strictly DCH’s choice.



31.14
COOPERATION WITH OTHER CONTRACTORS



31.14.1
In the event that DCH has entered into, or enters into, agreements with other
contractors for additional work related to the services rendered hereunder, the
Contractor agrees to cooperate fully with such other contractors.  The
Contractor shall not commit any act that will interfere with the performance of
work by any other contractor.



31.14.2
Additionally, if DCH eventually awards this Contract to another contractor, the
Contractor agrees that it will not engage in any behavior or inaction that
prevents or hinders the work related to the services contracted for in this
Contract.  In fact, the Contractor agrees to submit a written turnover plan
and/or transition plan to DCH within thirty (30) Days of receiving the
Department’s intent to terminate letter. The Parties agree that the Contractor
has not successfully met this obligation until the Department accepts its
turnover plan and/or transition plan.

 
 
229

--------------------------------------------------------------------------------

 





31.14.3
The Contractor’s failure to cooperate and comply with this provision, shall be
sufficient grounds for DCH to halt all payments due or owing to the Contractor
until it becomes compliant with this or any other contract provision.  DCH’s
determination on the matter shall be conclusive and not subject to Appeal.

 
31.15
SECTION TITLES NOT CONTROLLING



 
The Section titles used in this Contract are for reference purposes only and
shall not be deemed a part of this Contract.

 



31.16
LIMITATION OF LIABILITY/EXCEPTIONS



 
Nothing in this Contract shall limit the Contractor’s indemnification liability
or civil liability arising from, based on, or related to claims brought by DCH
or any third party or any claims brought against DCH or the State by a third
party or the Contractor.



31.17
COOPERATION WITH AUDITS



31.17.1
The Contractor agrees to assist and cooperate with the Department in any and all
matters and activities related to or arising out of any audit or review, whether
federal, private, or internal in nature, at no cost to the Department.



31.17.2
The parties also agree that the Contractor shall be solely responsible for any
costs it incurs for any audit related inquiries or matters.  Moreover, the
Contractor may not charge or collect any fees or compensation from DCH for any
matter, activity, or inquiry related to, arising out of, or based on an audit or
review.



31.18
HOMELAND SECURITY CONSIDERATIONS



31.18.1
The Contractor shall perform the services to be provided under this Contract
entirely within the boundaries of the United States.  In addition, the
Contractor will not hire any individual to perform any services under this
Contract if that individual is required to have a work visa approved by the U.S.
Department of Homeland Security and such individual has not met this
requirement.



31.18.2
If the Contractor performs services, or uses services, in violation of the
foregoing paragraph, the Contractor shall be in material breach of this Contract
and shall be liable to the Department for any costs, fees, damages, claims, or
expenses it may incur.  Additionally, the Contractor shall be required to hold
harmless and indemnify DCH pursuant to the indemnification provisions of this
Contract.

 
 
230

--------------------------------------------------------------------------------

 


31.18.3
The prohibitions in this Section shall also apply to any and all agents and
Subcontractors used by the Contractor to perform any services under this
Contract.

 
31.19
PROHIBITED AFFILIATIONS WITH INDIVIDUALS DEBARRED AND SUSPENDED



31.19.1
The Contractor shall not knowingly have a relationship with an individual, or an
affiliate of an individual, who is debarred, suspended, or otherwise excluded
from participating in procurement activities under the Federal Acquisition
Regulation or from participating in non-procurement activities under regulations
issued under Executive Order No. 12549 or under guidelines implementing
Executive Order No. 12549.  For the purposes of this Section, a “relationship”
is described as follows:

 
 
·
A director, officer or partner of the Contractor;



 
·
A person with beneficial ownership of five percent (5%) or more of the
Contractor entity; and



 
·
A person with an employment, consulting or other arrangement with the
Contractor’s obligations under its Contract with the State.



31.20
OWNERSHIP AND FINANCIAL DISCLOSURE



31.20.1
The Contractor shall disclose financial statements for each person or
corporation with an ownership or control interest of five percent (5%) or more
in the Contractor’s entity for the prior twelve (12) month period.  For the
purposes of this Section, a person or corporation with an ownership or control
interest shall mean a person or corporation:



 
·
That owns directly or indirectly five percent (5%) or more of the Contractor’s
capital or stock or received five percent (5%) or more of its profits;



 
·
That has an interest in any mortgage, deed of trust, note, or other obligation
secured in whole or in part by the Contractor or by its property or assets, and
that interest is equal to or exceeds five percent (5%) of the total property and
assets of the Contractor; and



 
·
That is an officer or director of the Contractor (if it is organized as a
corporation) or is a partner in the Contractor’s organization (if it is
organized as a partnership).



 
231

--------------------------------------------------------------------------------

 



 
32.0                        AMENDMENT IN WRITING
 
No amendment, waiver, termination or discharge of this Contract, or any of the
terms or provisions hereof, shall be binding upon either party unless confirmed
in writing.  None of the Solicitation Documents may be modified or amended,
except by writing executed by both parties. Additionally, CMS approval may be
required before any such amendment is effective.  DCH will determine, in its
sole discretion, when such CMS approval is required. Any agreement of the
parties to amend, modify, eliminate or otherwise change any part of this
Contract shall not affect any other part of this Contract, and the remainder of
this Contract shall continue to be of full force and effect as set out herein.

 
33.0                        CONTRACT ASSIGNMENT

 
Contractor shall not assign this Contract, in whole or in part, without the
prior written consent of DCH, and any attempted assignment not in accordance
herewith shall be null and void and of no force or effect.



34.0                        SEVERABILITY

 
Any section, subsection, paragraph, term, condition, provision, or other part of
this Contract that is judged, held, found or declared to be voidable, void,
invalid, illegal or otherwise not fully enforceable shall not affect any other
part of this Contract, and the remainder of this Contract shall continue to be
of full force and effect as set out herein.



35.0
COMPLIANCE WITH AUDITING AND REPORTING REQUIREMENTS FOR NONPROFIT ORGANIZATIONS
(O.C.G.A. § 50-20-1 ET SEQ.)

 
The Contractor agrees to comply at all times with the provisions of the Federal
Single Audit Act (hereinafter called the Act) as amended from time to time, all
applicable implementing regulations, including but not limited to any disclosure
requirements imposed upon non-profit organizations by the Georgia Department of
Audits as a result of the Act, and to make complete restitution to DCH of any
payments found to be improper under the provisions of the Act by the Georgia
Department of Audits, the Georgia Attorney General’s Office or any of their
respective employees, agents, or assigns.



36.0                        ENTIRE AGREEMENT

 
This Contract constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior negotiations,
representations or contracts. No written or oral agreements, representatives,
statements, negotiations, understandings, or discussions that are not set out,
referenced, or specifically incorporated in this Contract shall in any way be
binding or of effect between the parties.









(Signatures on following page)

 
232

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE




IN WITNESS WHEREOF, the parties state and affirm that, they are duly authorized
to bind the respected entities designated below as of the day and year
indicated.




GEORGIA DEPARTMENT OF COMMUNITY HEALTH


 

  /s/ Clyde L. Reese III     4/21/10     Clyde L. Reese III, Commissioner      
Date
 
 
 

 
 

  /s/ Jerry Dubberly     4/7/10     Jerry Dubberly, Chief Medicaid Division    
Date
   
 
DOAS STATE PURCHASING REPRESENTATIVE
       



 

                  Date

 
 

   WellCare of Georgia, Inc.         CONTRACTOR NAME

 
 

  BY: /s/ Alexander R. Cunningham     3/29/10         Signature     Date

 
                     

  Alexander R. Cunningham         Print/Type Name      

              
 

  President and CEO         TITLE  
AFFIX CORPORATE SEAL HERE
(Corporations without a seal, attach a
Certificate of Corporate Resolution)
 

 
 

                       ATTEST: /s/ Lisa Iglesias         **SIGNATURE        
 
Secretary
        TITLE      

 

     

*  Must be President, Vice President, CEO or other authorized officer
**Must be Corporate Secretary

 
233

--------------------------------------------------------------------------------

 



ATTACHMENT A


DRUG FREE WORKPLACE CERTIFICATE


U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES (HHS)
CERTIFICATION REGARDING DRUG-FREE WORKPLACE REQUIREMENTS GRANTEES OTHER THAN
INDIVIDUALS


By signing and/or submitting this application or grant agreement, the grantee is
providing the certification set out below.


This certification is required by regulations implementing the Drug-Free
Workplace Act of 1988, 45 CFR Part 76, Subpart F.  The regulations, published in
the January 31, 1989 Federal Register, require certification by grantees that
they will maintain a drug-free workplace.  The certification set out below is a
material representation of fact upon which reliance will be placed when HHS
makes a determination regarding the award of the grant.  False certification or
violation of the certification shall be grounds for suspension of payments,
suspension or termination of grants, or government-wide suspension or debarment.


The grantee certifies that it will provide a drug-free workplace by:


1.
Publishing a statement notifying employees that the unlawful manufacture,
distribution, dispensing, possession or use of a controlled substance is
prohibited in the grantee’s workplace and specifying the actions that will be
taken against employees for violation of such prohibition;



2.
Establishing a drug-free awareness program to inform employees about:



a)             The dangers of drug abuse in the workplace;
b)             The grantee’s policy of maintaining a drug-free workplace;
 
c)
Any available drug counseling, rehabilitation, and employee assistance programs;

 
d)
The penalties that may be imposed upon employees for drug abuse
violations   occurring in the workplace;



 
3.   Making it a requirement that each employee who will be engaged in the
performance of the grant be given a copy of the statement required by paragraph
1;



 
4.   Notifying the employee in the statement required by paragraph 1 that, as a
Condition of employment under the grant, the employee will:



a)             Abide by the terms of the statement; and
 
b)
Notify the employer of any criminal drug statute conviction for a violation
occurring in the workplace no later than five Days after such conviction;

 
 
234

--------------------------------------------------------------------------------

 

 5.
Notifying the agency within ten Days after receiving notice under subparagraph
4. b) from an employee or otherwise receiving actual notice of such conviction;



 6.
Taking one of the following actions, within 30 Days of receiving notice under
subparagraph 4. b), with respect to any employee who is so convicted;



 
a)
Taking appropriate personnel action against such an employee, up to and
including termination; or

 
b)
Requiring such employee to participate satisfactorily in a drug abuse assistance
or rehabilitation program approved for such purposes by a federal, State, or
local health, law enforcement, or other appropriate agency;



7.
Making a good faith effort to continue to maintain a drug-free workplace through
implementation of paragraphs 1, 2, 3, 4, 5, and 6.



 

  WellCare of Georgia, Inc.          Contractor        
 
 
 
        /s/ Alexander R. Cunningham    3/19/10      Signature   Date            
         

 
235 
 

--------------------------------------------------------------------------------

 

ATTACHMENT B


CERTIFICATION REGARDING DEBARMENT, SUSPENSION,
PROPOSED DEBARMENT, AND OTHER RESPONSIBILITY MATTERS




[Georgia Department of Community Health Logo]



Federal Acquisition Regulation 52.209-5, Certification Regarding Debarment,
Suspension, Proposed Debarment, and Other Responsibility Matters (March 1996)




(a)
(1)
The Contractor certifies, to the best of its knowledge and belief, that—

 
(i)
The Contractor and/or any of its Principals—

 
A.
Are o are not x  presently debarred, suspended, proposed for debarment, or
declared ineligible for award of Contracts by any Federal agency;



 
B.
Have o have not x(1) within a three-year period preceding this offer, been
convicted of or had a civil judgment rendered against them for commission of
Fraud or criminal offense in connection with obtaining, attempting to obtain, or
performing a public (federal, State, or local) Contract or subcontract;
violation of federal or State antitrust statutes relating to the submission of
offers; or commission of embezzlement, theft, forgery, bribery, falsification or
destruction of records, making false statements, evasion, or receiving stolen
property; and



 
C.
Are o are not x(1) presently indicted for, or otherwise criminally or civilly
charged by a governmental entity with commission of any of the offenses
enumerated in subdivision (a) (1) (i) (B) of this provision.



 
(ii)
The Contractor has o has not x within a three-year period preceding this offer,
had one or more Contracts terminated for default by any federal agency.



 
(2)
“Principals,” for purposes of this certification, means officers, directors,
owners, partners, and, persons having primary management or supervisory
responsibilities within a business entity (e.g., general manager, plant manager,
head of a subsidiary, division, or business segment; and similar positions).



This certification concerns a matter within the jurisdiction of an Agency of the
United States and the making of a false, fictitious, or Fraudulent certification
may render the maker subject to prosecution under 18 U.S.C. § 1001.

 
236

--------------------------------------------------------------------------------

 
 
(b)
The Contractor shall provide immediate written notice to the Contracting Officer
if, at any time prior to Contract Award, the Contractor learns that its
certification was erroneous when submitted or has become erroneous by reason of
changed circumstances.

(c)
A certification that if any of the items in paragraph (a) of this provision
exist will not necessarily result in Withholding of an award under this
solicitation.  However, the certification will be considered in connection with
a determination of the Contractor’s responsibility.  Failure of the Contractor
to furnish a certification or provide such additional information as requested
by the Contracting Officer may render the Contractor non-responsible.

(d)
Nothing contained in the foregoing shall be construed to require establishment
of a system of records in order to render, in good faith, the certification
required by paragraph (a) of this provision.  The knowledge and information of a
Contractor is not required to exceed that which is normally possessed by a
prudent person in the ordinary course of business dealings.

(e)
The certification in paragraph (a) of this provision is a material
representation of fact upon which reliance was placed when making award.  If it
is later determined that the Contractor knowingly rendered an erroneous
certification, in addition to other remedies available to the Government, the
Contracting Officer may terminate the Contract resulting from this solicitation
for default.





Contractor:
 
 

  By: WellCare of Georgia, Inc.          
 
 
/s/ Alexander R. Cunningham
 
 
 3/19/10
        Signature  Date                    
 
 
Alexander R. Cunningham, President & CEO 
          Name and Title      

 
 


(1) In connection with a(1)(i)(B) and (C) above, please note the disclosure on
Attachment B-1



 
 

 
237

--------------------------------------------------------------------------------

 
 
ATTACHMENT B-1


As previously disclosed, in May 2009, WellCare Health Plans, Inc. and its
subsidiaries (including WellCare of Georgia, Inc.) (collectively, “we”) entered
into a Deferred Prosecution Agreement (the “DPA”) with the United States
Attorney’s Office for the Middle District of Florida (the “USAO”) and the
Florida Attorney General’s Office.  The DPA resolving previously disclosed
investigations by those offices.
 
Under the one-count criminal information (the “Information”) filed with the
United States District Court for the Middle District of Florida (the “Court”) by
the USAO pursuant to the DPA, we were charged with one count of conspiracy to
commit health care fraud against the Florida Medicaid Program in connection with
reporting of expenditures under certain community behavioral health contracts,
and against the Florida Healthy Kids programs, under certain contracts, in
violation of 18 U.S.C. Section 1349.  The USAO recommended to the Court that the
prosecution of us be deferred for the duration of the DPA.  Within five days of
the expiration of the DPA the USAO will seek dismissal with prejudice of the
Information, provided we have complied with the DPA.
 
The term of the DPA is thirty-six months, but such term may be reduced by the
USAO to twenty-four months upon consideration of certain factors set forth in
the DPA, including our continued remedial actions and compliance with all
federal and state health care laws and regulations.


In accordance with the DPA, the USAO has filed with the Court a statement of
facts relating to this matter. As a part of the DPA, we have retained a Monitor
for a period of 18 months from his retention in August 2009.  The Monitor was
selected by the USAO after consultation with us and is retained at our
expense.  In addition, we agreed to continue undertaking remedial measures to
ensure full compliance with all federal and state health care laws.  Among other
things, the Monitor will review our compliance with the DPA and all applicable
federal and state health care laws, regulations and programs.  The Monitor also
will review, evaluate and, as necessary, make written recommendations concerning
certain of our policies and procedures.  The DPA provides that the Monitor will
undertake to avoid the disruption of our ordinary business operations or the
imposition of unnecessary costs or expenses.
 
The DPA does not, nor should it be construed to, operate as a settlement or
release of any civil or administrative claims for monetary, injunctive or other
relief against us, whether under federal, state or local statutes, regulations
or common law.  Furthermore, the DPA does not operate, nor should it be
construed, as a concession that we are entitled to any limitation of our
potential federal, state or local civil or administrative liability.  Pursuant
to the terms of the DPA, we have paid the USAO a total of $80.0 million.
 
In May 2009, we resolved the previously disclosed investigation by the
SEC.  Under the terms of the Consent and Final Judgment, without admitting or
denying the allegations in the complaint filed by the SEC, we consented to the
entry of a permanent injunction against any future violations of certain
specified provisions of the federal securities laws.  In addition, we agreed to
pay, in four quarterly installments, a civil penalty in the aggregate amount of
$10.0 million and disgorgement in the amount of one dollar plus post-judgment
interest, of which the first three payments have been made.
 
Attachment
B-1                                                                                                                                                                                                                                                                           
Page 1 of 2
 

--------------------------------------------------------------------------------

 
 
As previously disclosed, we remain engaged in resolution discussions as to
matters under review with the Civil Division of the U.S. Department of Justice
and the Office of Inspector General of the U.S. Department of Health and Human
Services.  Management currently estimates that the remaining liability
associated with these matters is approximately $60.0 million, plus interest. We
anticipate these amounts will be payable in installments over a period of four
to five years.


In October 2008, the Civil Division informed us that as part of the pending
civil inquiry, the Civil Division is investigating a number of qui tam
complaints filed by relators against us under the whistleblower provisions of
the False Claims Act, 31 U.S.C. sections 3729-3733.  The seal in those cases has
been partially lifted for the purpose of authorizing the Civil Division to
disclose to us the existence of the qui tam complaints.  The complaints
otherwise remain under seal as required by 31 U.S.C. section 3730(b)(3).  In
connection with the ongoing resolution discussions with the Civil Division, we
are addressing the allegations by the qui tam relators.


We also learned from a docket search that a former employee filed a qui tam
action on October 25, 2007 in state court for Leon County, Florida against
several defendants, including us and one of our subsidiaries.  Because qui tam
actions brought under federal and state false claims acts are sealed by the
court at the time of filing, we are unable to determine the nature of the
allegations and, therefore, we do not know at this time whether this action
relates to the subject matter of the federal investigations.  It is possible
that additional qui tam actions have been filed against us and are under
seal.  Thus, it is possible that we are subject to liability exposure under the
False Claims Act, or similar state statutes, based on qui tam actions other than
those discussed in this 2009 Form 10-K.


In addition, we are responding to subpoenas issued by the State of Connecticut
Attorney General’s Office involving transactions between us and our affiliates
and their potential impact on the costs of Connecticut’s Medicaid program.  We
have communicated with regulators in states in which our health maintenance
organization and insurance operating subsidiaries are domiciled regarding the
investigations, and we are cooperating with federal and state regulators and
enforcement officials in all of these matters.  We do not know whether, or the
extent to which, any pending investigations might lead to the payment of fines
or penalties, the imposition of injunctive relief and/or operating restrictions.



Attachment
B-1                                                                                                                                                                                                                                                                           
Page 2 of 2
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT C


GEORGIA DEPARTMENT OF COMMUNITY HEALTH
NONPROFIT ORGANIZATION DISCLOSURE FORM


Notice to all DCH Contractors:  Pursuant to Georgia law, nonprofit organizations
that receive funds from a State organization must comply with audit requirements
as specified in O.C.G.A. § 50-20-1 et seq. (hereinafter “the Act”) to ensure
appropriate use of public funds.  “Nonprofit Organization” means any
corporation, trust, association, cooperative, or other organization that is
operated primarily for scientific, educational, service, charitable, or similar
purposes in the public interest; is not organized primarily for profit; and uses
its net proceeds to maintain, improve or expand its operations.  The term
nonprofit organization includes nonprofit institutions of higher education and
hospitals.  For financial reporting purposes, guidelines issued by the American
Institute of Certified Public Accountants should be followed in determining
nonprofit status.


DCH must report Contracts with nonprofit organizations to the Department of
Audits and must ensure compliance with the other requirements of the Act.  Prior
to execution of any Contract, the potential Contractor shall complete this form
disclosing its corporate status to DCH. This form must be returned, along with
proof of corporate status, to: Name, Director, Contract and Procurement
Administration, Georgia Department of Community Health, 35th Floor, 2 Peachtree
Street, N.W., Atlanta, Georgia 30303-3159.


Acceptable proof of corporate status includes, but is not limited to, the
following documentation:


 
·
Financial statements for the previous year;

 
·
Employee list;

 
·
Employee salaries;

 
·
Employees’ reimbursable expenses; and

 
·
CAPA/PC



Entities that meet the definition of nonprofit organization provided above and
are subject the requirements of the Act will be contacted by DCH for further
information.
 

 
COMPANY NAME:
WellCare of Georgia, Inc.          
 
ADDRESS:
 
8735 Henderson Road, Renaissance 2
         
 
Tampa, Florida 33634
       
 
PHONE:
 
   (813) 290-6385
 
FAX:
 
   813-290-6306
 

 

  CORPORATE STATUS: (check one)  For Profit  X Non-Profit _

                               
 
238

--------------------------------------------------------------------------------

 



I, the undersigned duly Authorized Representative of WellCare of Georgia, Inc.
do hereby attest that the above information is true and correct to the best of
my knowledge.
 


 

 /s/ Alexander R. Cunningham   3/19/10     Signature        Date  

 
 
 
 


 
239

--------------------------------------------------------------------------------

 


ATTACHMENT D


STATE OF GEORGIA
THE GEORGIA DEPARTMENT OF COMMUNITY HEALTH
2 PEACHTREE STREET, N.W.
ATLANTA, GEORGIA 30303-3159




CONFIDENTIALITY STATEMENT
FOR SAFEGUARDING INFORMATION
 


I, the undersigned, understand, and by my signature agree to comply with Federal
and State requirements (References: 42 CFR 431.300 – 431.306. Chapter 350-5 of
Rules of Georgia Department of Community Health) regarding the safeguarding of
Medicaid information in my possession, including but not limited to information
which is electronically obtained from the Medicaid Management Information System
(MMIS) while performing Contractual services with the Department of Community
Health, its Agents or Contractors.
 

Individual’s Name: (typed or printed):    Alexander R. Cunningham    

 

Signature:  /s/ Alexander R. Cunningham          Date:  3/19/10  

 

Telephone No.:  (813) 290-6385    

 

Company or Agency Name and Address:   
WellCare of Georgia, Inc.
 
8735 Henderson Road, Renaissance2
 
Tampa, Florida 33634                                           
   

 
   
 
240

--------------------------------------------------------------------------------

 



ATTACHMENT E
 
BUSINESS ASSOCIATE AGREEMENT


This Business Associate Agreement (hereinafter referred to as “Agreement”),
effective this _____ day of ___________, 2008 is made and entered into by and
between the Georgia Department of Community Health (hereinafter referred to as
“DCH” ) and WellCare of Georgia, Inc. (hereinafter referred to as “Contractor” )
as Attachment ________ to Contract No.0654 between DCH and Contractor dated
_______________________   (“Contract”).


WHEREAS, DCH is required by the Health Insurance Portability and Accountability
Act of 1996, Public Law 104-191 (“HIPAA”), to enter into a Business Associate
Agreement with certain entities that provide functions, activities, or services
involving the use of Protected Health Information (“PHI”);


WHEREAS, Contractor, under Contract No. 0654 (hereinafter referred to as
“Contract”), may provide functions, activities, or services involving the use of
PHI;


NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, DCH and
Contractor (each individually a “Party” and collectively the “Parties”) hereby
agree as follows:


1.
Terms used but not otherwise defined in this Agreement shall have the same
meaning as those terms in the Privacy Rule and the Security Rule, published as
the Standards for Privacy and Security of Individually Identifiable Health
Information  in 45 C.F.R. Parts 160 and 164 (“Privacy Rule” and “Security
Rule”).



2.
Except as limited in this Agreement, Contractor may use or disclose PHI only to
extent necessary to meet its responsibilities as set forth in the Contract
provided that such use or disclosure would not violate the Privacy Rule or the
Security Rule, if done by DCH.

 
3.
Unless otherwise Provided by Law, Contractor agrees that it will:



                A.
Not request, create, receive, use or disclose PHI other than as permitted or
required by this Agreement, the Contract, or as required by law.



                B.
Establish, maintain and use appropriate safeguards to prevent use or disclosure
of the PHI other than as provided for by this Agreement or the Contract.



                C.
Implement and use administrative, physical and technical safeguards that
reasonably and appropriately protect the confidentiality, integrity and
availability of the electronic protected health information that it creates,
receives, maintains, or transmits on behalf of DCH.


 
241

--------------------------------------------------------------------------------

 





                D.
Mitigate, to the extent practicable, any harmful effect that may be known to
Contractor from a use or disclosure of PHI by Contractor in violation of the
requirements of this Agreement, the Contract or applicable regulations.



                E.
Ensure that its agents or subcontractors are subject to at least the same
obligations that apply to Contractor under this Agreement and ensure that its
agents or subcontractors comply with the conditions, restrictions, prohibitions
and other limitations regarding the request for, creation, receipt, use or
disclosure of PHI, that are applicable to Contractor under this Agreement and
the Contract.



                F.
Ensure that its agents and subcontractors, to whom it provides protected health
information, agree to implement reasonable and appropriate safeguards to protect
the information.



                G.
Report to DCH any use or disclosure of PHI that is not provided for by this
Agreement or the Contract and to report to DCH any security incident of which it
becomes aware. Contractor agrees to make such report to DCH in writing in such
form as DCH may require within three (3) business days after Contractor becomes
aware of the unauthorized use or disclosure or of the security incident.



                H.
Make any amendment(s) to PHI in a Designated Record Set that DCH directs or
agrees to pursuant to 45 CFR 164.526 at the request of DCH or an Individual,
within five (5) business days after request of DCH or of the Individual.
Contractor also agrees to provide DCH with written confirmation of the amendment
in such format and within such time as DCH may require.



                I.
Provide access to PHI in a Designated Record Set, to DCH upon request, within
five (5) business days after such request, or, as directed by DCH, to an
Individual. Contractor also agrees to provide DCH with written confirmation that
access has been granted in such format and within such time as DCH may require.



                J.
Give the Secretary of the U.S. Department of Health and Human Services (the
“Secretary”) or the Secretary’s designees access to Contractor’s books and
records and policies, practices or procedures relating to the use and disclosure
of PHI for or on behalf of DCH within five (5) business days after the Secretary
or the Secretary’s designees request such access or otherwise as the Secretary
or the Secretary’s designees may require. Contractor also agrees to make such
information available for review, inspection and copying by the Secretary or the
Secretary’s designees during normal business hours at the location or locations
where such information is maintained or to otherwise provide such information to
the Secretary or the Secretary’s designees in such form, format or manner as the
Secretary or the Secretary’s designees may require.


 
242

--------------------------------------------------------------------------------

 





                K.
Document all disclosures of PHI and information related to such disclosures as
would be required for DCH to respond to a request by an Individual or by the
Secretary for an accounting of disclosures of PHI in accordance with 45 C.F.R.
§ 164.528.



                L.
Provide to DCH or to an Individual, information collected in accordance with
Section 3. I. of this Agreement, above, to permit DCH to respond to a request by
an Individual for an accounting of disclosures of PHI as provided in the Privacy
Rule.



4.
Unless otherwise Provided by Law, DCH agrees that it will:



 
A.
Notify Contractor of any new limitation in DCH’s Notice of Privacy Practices
in  accordance with the provisions of the Privacy Rule if, and to the extent
that, DCH determines in the exercise of its sole discretion that such limitation
will affect Contractor’s use or disclosure of PHI.



 
B.
Notify Contractor of any change in, or revocation of, permission by an
Individual for                       DCH to use or disclose PHI to the extent
that DCH determines in the exercise of its sole discretion that such change or
revocation will affect Contractor’s use or disclosure of PHI.



 
C.
Notify Contractor of any restriction regarding its use or disclosure of PHI that
DCH has agreed to in accordance with the Privacy Rule if, and to the extent
that, DCH determines in the exercise of its sole discretion that such
restriction will affect Contractor’s use or disclosure of PHI.



 
D.
Prior to agreeing to any changes in or revocation of permission by Individual,
or any restriction, to use or disclose PHI as referenced in subsections b. and
c. above,  DCH agrees to contact Contractor to determine feasibility of
compliance.  DCH agrees to assume all costs incurred by Contractor in compliance
with such special requests.

 
 

 
5.        The Term of this Agreement shall be effective as of
_____________________, and shall terminate when all of the PHI provided by DCH
to Contractor, or created or received by Contractor on behalf of DCH, is
destroyed or returned to DCH, or, if it is infeasible to return or destroy PHI,
protections are extended to such information, in accordance with the termination
provisions in this Section.



 
A. Termination for Cause. Upon DCH’s knowledge of a material breach by
Contractor, DCH shall either:



 
1)
Provide an opportunity for Contractor to cure the breach within a   reasonable
period of time, which shall be within 30 days after receiving written
notification of the breach by DCH;


 
243

--------------------------------------------------------------------------------

 

    2)    If Contractor fails to cure the breach, terminate the contract upon 30
days notice; or


 
3)
If neither termination nor cure is feasible, DCH shall report the violation to
the Secretary of the Department of Health and Human Services.



                                 B.  Effect of Termination


 
1)
Upon termination of this Agreement, for any reason, DCH and Contractor shall
determine whether return of PHI is feasible. If return of the PHI is not
feasible, Contractor agrees to continue to extend the protections of Sections 3
(A) through (J) of this Agreement and applicable law to such PHI and limit
further use of such PHI, except as otherwise permitted or required by this
Agreement, for as long as Contractor maintains such PHI.  If Contractor elects
to destroy the PHI, Contractor shall notify DCH in writing that such PHI has
been destroyed and provide proof, if any exists, of said destruction. This
provision shall apply also to PHI that is in the possession of subcontractors or
agents of Contractor. Neither Contractor nor its agents nor subcontractors shall
retain copies of the PHI.



 
2)
Contractor agrees that it will limit its further use or disclosure of PHI only
to those purposes DCH may, in the exercise of its sole discretion, deem to be in
the public interest or necessary for the protection of such PHI, and will take
such additional actions as DCH may require for the protection of patient privacy
and the safeguarding, security and protection of such PHI.



 
3)
If neither termination nor cure is feasible, DCH shall report the violation to
the Secretary. Particularly in the event of a pattern of activity or practice of
Contractor that constitutes a material breach of Contractor’s obligations under
the Contract and this agreement; DCH shall invoke termination procedures or
report to the Secretary.



 
4)
Section 5. B. of this Agreement, regarding the effect of termination or
expiration, shall survive the termination of this Agreement.



6.             Interpretation


Any ambiguity in this Agreement shall be resolved to permit DCH to comply with
applicable laws, rules and regulations, the HIPAA Privacy Rule, the HIPAA
Security Rule and any rules, regulations, requirements, rulings,
interpretations, procedures or other actions related thereto that are
promulgated, issued or taken by or on behalf of the Secretary; provided
that  applicable laws, rules and regulations and the laws of the State of
Georgia shall supersede the Privacy Rule if, and to the extent that, they impose
additional requirements, have requirements that are more stringent than or have
been interpreted to provide greater protection of patient privacy or the
security or safeguarding of PHI than those of  the HIPAA Privacy Rule.

 
244

--------------------------------------------------------------------------------

 
 
 7.
All other terms and conditions contained in the Contract and any amendment
thereto, not amended by this Agreement, shall remain in full force and effect.



IN WITNESS WHEREOF, Contractor, through its authorized officer and agent, has
caused this Agreement to be executed on its behalf as of the date indicated.




CONTRACTOR:
 

By: /s/ Alexander R. Cunningham    3/19/10       SIGNATURE    DATE    

 
 

 Alexander R. Cunningham, President and Chief Executive Officer    PRINT
NAME/TITLE  

 
 
AFFIX CORPORATE SEAL HERE
(Corporations without a seal, attach a Certificate of Corporate Resolution)


 

ATTEST: /s/ Lisa Iglesias    3/19/2010       SIGNATURE    DATE    

 

Secretary    TITLE


 
 

 

* Must be President, Vice President, CEO or Other Authorized Officer
**Must be Corporate Secretary

 
245

--------------------------------------------------------------------------------

 

 ATTACHMENT F




VENDOR LOBBYLIST DISCLOSURE AND
REGISTRATION CERTIFICATION FORM
 
[Georgia Department of Community Health Logo]




Pursuant to Executive Order Number 10.01.03.01 (the “Order”), which was signed
by Governor Sonny Perdue on October 1, 2003, Contractors with the State are
required to complete this form.  The Order requires “Vendor Lobbyists,” defined
as those who lobby State officials on behalf of businesses that seek a Contract
to sell goods or services to the State or those who oppose such a Contract, to
certify that they have registered with the State Ethics Commission and filed the
disclosures required by Article 4 of Chapter 5 of Title 21 of the Official Code
of Georgia Annotated.  Consequently, every vendor desiring to enter into a
Contract with the State must complete this certification form.  False,
incomplete, or untimely registration, disclosure, or certification shall be
grounds for termination of the award and Contract and may cause recumbent or
refund actions against Contractor.


In order to be in compliance with Executive Order Number 10.01.03.01, please
complete this Certification Form by designating only one of the following:


o      Contractor does not have any lobbyist employed, retained, or affiliated
with the Contractor who is seeking or opposing Contracts for it or its
clients.  Consequently, Contractor has not registered anyone with the State
Ethics Commission as required by Executive Order Number 10.01.03.01 and any of
its related rules, regulations, policies, or laws.


x  Contractor does have lobbyist(s) employed, retained, or affiliated with the
Contractor who are seeking or opposing Contracts for it or its clients.  The
lobbyists are:
Vendor Lobbyist: Holland&Knight (Robert Highsmith, Stephanie K. Kozol); Michael
L. Cotton; Laura
Jones                                                                                                                                      
 
 

Registered Non-Vendor Lobbyist: Derrick Dickey; Charles Tanksley

                
Contractor states, represents, warrants, and certifies that it has registered
the above named lobbyists with the State Ethics Commission as required by
Executive Order Number 10.01.03.01 and any of its related rules, regulations,
policies, or laws.






Signatures on the following page



 
246

--------------------------------------------------------------------------------

 

 
SIGNATURE PAGE
 
 

 

  WellCare of Georgia, Inc.    3/19/10      Contractor   Date    
 
 
/s/ Alexander R. Cunningham
         Signature        
 
 
 President and Chief Executive Officer
        Title of Signatory       

 
 
 
247

--------------------------------------------------------------------------------

 

ATTACHMENT G




PAYMENT BOND AND
IRREVOCABLE LETTER OF CREDIT










Signatures on the following page



 
248

--------------------------------------------------------------------------------

 





SIGNATURE PAGE




Signed and sealed this _______ day of ___________________ in the presence of:




 

                Seal                Witness    Contractor                      
               Title        

 

                Seal                Witness    Surety    

 


 

                By:            
          
              Title
                       

 
 

  COUNTERSIGNED    
 
 By:
       

 
 
249
 

--------------------------------------------------------------------------------

 
 
 
 
This page left blank intentionally
 
 
 
250
 

--------------------------------------------------------------------------------

 
 
 
Travelers Casualty and Surety Company of America
Annually Renewable Payment Bond
Bond No. 105287672
 
KNOW ALL MEN BY THESE PRESENTS: That WellCare of Georgia. Inc. (hereinafter
called the Principal), and Travelers Casualty and Surety Company of America
(hereinafter called the Surety), are held and firmly bound unto The Georgia
Department of Community Health (hereinafter called the Obligee), in the full and
just sum of Fifty Nine Million Nine Hundred Sixty Seven Thousand Four Hundred
Twenty Six and 12/100***(59.967.426.12) the payment of which sum, well and truly
to be made, the said Principal and Surety bind themselves, and each of their
heirs, administrators, executors, and assigns, jointly and severally, firmly by
these presents.
 
WHEREAS, the Principal has by written agreement dated the 15th of July, 2005
entered into a Contract with the Obligee for implementation of Contract #0654,
Provision of Services to Georgia Healthy Families for a period of 1 year and any
subsequent renewals, which contract is hereby referred to and made a part
hereof.
 
WHEREAS, the Obligee, pursuant to section 26.3 of said contract, requires a
Payment Bond to guarantee Principal's payment obligations under the contract.
 
NOW, THEREFORE, THE CONDITIONS OF THE ABOVE OBLIGATION IS SUCH, that if
Principal shall well and truly satisfy each and every payment obligation in said
Contract at the time and in the manner specified during the term of this bond,
and shall reimburse Obligee for any loss which Obligee may sustain by reason of
failure or default on the part of the Principal to make such payments, then this
obligation shall be void, otherwise to remain in full force and effect.
 
PROVIDED, HOWEVER, That this bond is subject to the following conditions:
 
1.
This bond is for the term beginning July 1. 2009 and ending June 30, 2010. The
bond may be extended for additional terms at the option of the surety, by
continuation certificate executed by the Surety. Neither non-renewal by the
surety, nor failure, nor inability of the Principal to file a replacement bond
shall constitute a loss to the Obligee recoverable under this bond.

2.
In the event of default by the Principal, Obligee shall deliver to Surety by
certified mail, a written statement of the facts of such payment default. In the
event of such payment default, the Surety will have the right and opportunity,
at its sole discretion, to: a) cure the payment default; b) tender to the
Obligee funds sufficient to cure the payment default. In no event shall this
bond be interpreted as a performance bond, and the Surety shall not be liable
for fines, penalties, liquidated damages, or forfeitures assessed against the
Principal.

3.
No claim, action, suit or proceeding, except as hereinafter set forth, shall be
had or maintained against the Surety on this instrument unless same be brought
or instituted upon the Surety within one year from termination or expiration of
the bond term.




 
 

--------------------------------------------------------------------------------

 
 
4.
No right of action shall accrue on this bond to or for the use of any person or
corporation other than the Obligee named herein or the heirs, executors,
administrator or successors of Obligee.

5.
The aggregate liability of the surety is limited to the penal sum stated herein
regardless of the number or amount of claims brought against this bond and
regardless of the number of years this bond remains in force.

6.
If any conflict or inconsistency exists between the Surety's obligations or
undertakings as described in this bond and as described in the underlying
Contract, then the terms of this bond shall prevail.

7.
This bond shall not bind the Surety unless the bond is accepted by the
Obligee.  The acknowledgement and acceptance of this bond is demonstrated by
signing where indicated below. If this obligation is not accepted by the way of
signature of the Obligee below, this bond shall be deemed null and void



Signed and sealed this 22nd day of June, 2009.


PRINCIPAL:
 
SURETY:
 
WellCare of Georgia, Inc.
 
Travelers Casualty and Surety
Company of America
 
 
 
/s/ Thomas L. Tran
 
 
 
/s/ Joseph R. Poplawski
     
Joseph R. Poplawski
Attorney-in-Fact
 
(seal)
   
(seal)



[seal]


THE ABOVE TERMS AND CONDITIONS OF THIS BOND HAVE BEEN
REVIEWED AND ACCEPTED BY THE OBLIGEE.

ACKNOWLEDGED AND ACCEPTED BY OBLIGEE:


BY:
 
/s/ Illegible
 
PRINTED NAME/TITLE:
     
DATE:
 
7/15/09
 

 
A COPY OF THE ACCEPTED BOND MUST BE RETURNED TO:


 
 

--------------------------------------------------------------------------------

 
 

 
 
WARNING:THIS POWER OF ATTORNEY IS INVALID WITHOUTTHE RED BORDER
 
   
POWER OF ATTORNEY
 



[TRAVELERS logo]

 
Farmington Casualty Company
Fidelity and Guaranty Insurance Company
Fidelity and Guaranty Insurance Underwriters, Inc.
Seaboard Surety Company
St. Paul Fire and Marine Insurance Company
 
St Paul Guardian Insurance Company
St. Paul Mercury Insurance Company.
Travelers Casualty and Surety Company
Travelers Casualty and Surety Company of America United States Fidelity and
Guaranty Company
 
 

 
Attorney-In Fact No.       218196
 
Certificate No.   002887842

 
KNOW ALL MEN BY THESE PRESENTS: That Seaboard Surety Company is a corporation
duly organized under the laws of the State of New York, that St Paul Fire and
Marine Insurance Company, St. Paul Guardian Insurance Company and St. Paul
Mercury Insurance Company are corporations duly organized under, the laws of the
State of Minnesota, that Farmington .Casualty Company, Travelers Casualty and
Surety Company, and Travelers Casualty and Surety Company of America are
corporations duly organized under the laws of the State of Connecticut, that
United States Fidelity and Guaranty Company is a corporation duly organized
under the laws of the State of Maryland, that Fidelity and Guaranty Insurance
Company is a corporation duly organized under the laws of the State of Iowa, and
that Fidelity and Guaranty Insurance Underwriters, Inc. is a corporation duly
organized under the laws of the State of Wisconsin (herein collectively called
the "Companies"), and that the Companies do hereby make, constitute and appoint
 
Debra Elaine Clark-Kinkead, Joseph R. Poplawski, Tara W. Mealer, and Mary Y.
Volmar


 
 
of the City of Knoxville, State of Tennessee , their true and lawful
Attorney(s)-in-Fact, each in their separate capacity if more than one is named
above, to sign, execute, seal and acknowledge any and all bonds, recognizances,
conditional undertakings and other writings obligatory in the nature thereof on
behalf of the Companies in their business of guaranteeing the fidelity of
persons, guaranteeing the performance of contracts and executing or guaranteeing
bonds and undertakings required or permitted in any actions or proceedings
allowed by law.
 


IN WITNESS WHEREOF, the Companies have caused this instrument to be signed and
their corporate seals to be hereto affixed, this 18th day of January, 2007.



 
Farmington Casualty Company
Fidelity and Guaranty Insurance Company
Fidelity and Guaranty Insurance Underwriters, Inc.
Seaboard Surety Company
St. Paul Fire and Marine Insurance Company
 
St Paul Guardian Insurance Company
St. Paul Mercury Insurance Company.
Travelers Casualty and Surety Company
Travelers Casualty and Surety Company of America United States Fidelity and
Guaranty Company



[seal]
[seal]
[seal]
[seal]
[seal]
[seal]
[seal]
[seal]
[seal]
[seal]



State of Connecticut
City of Hartford ss.
 
 
 
By:
 /s/ George W. Thompson
     
George W. Thompson, Senior Vice President



On  this the 18th day of January, 2007, before me personally appeared George W.
Thompson, who acknowledged himself to be the Senior Vice President of
Farinington Casualty Company, Fidelity and Guaranty Insurance Company, Fidelity
and Guaranty Insurance Underwriters, Inc., Seaboard Surety Company, St Paul Fire
and Marine Insurance Company, St Paul Guardian Insurance Company, St. Paul
Mercury Insurance Company, Travelers Casualty and Surety Company, Travelers
Casualty and Surety Company of America, and United States Fidelity and Guaranty
Company, and that he, as such, being authorized so to do, executed the foregoing
instrument for the purposes therein contained by signing on behalf of the
corporations by himself as a duly authorized officer.


In Witness Whereof, I hereunto set my hand and official seal.
My Commission expires the 30th day .of June, 2011.
 
[seal]
 
/s/ Marie C. Tetreault
     
Marie C. Tetreault, Notary Public



 


58440-5-07 Printed in U.S.A.



WARNING:THIS POWER OF ATTORNEY IS INVALID WITHOUTTHE RED BORDER


 
 

--------------------------------------------------------------------------------

 


WARNING: THIS POWER OF ATTORNEY IS INVALID WITHOUT THE RED BORDER
 
This Power of Attorney is granted under and by the authority of the following
resolutions adopted by the Boards of Directors of Farmington Casualty Company,
Fidelity and Guaranty Insurance Company, Fidelity and Guaranty Insurance
Underwriters, Inc., Seaboard Surety Company, St Paul Fire and Marine Insurance
Company, St. Paul Guardian Insurance Company, St. Paul Mercury Insurance
Company, Travelers Casualty and Surety Company, Travelers Casualty and Surety
Company of America, and United States- Fidelity and Guaranty Company, which
resolutions are now in full force and effect, reading as follows:
 
RESOLVED, that the Chairman, the President, any Vice Chairman, any Executive
Vice President, any Senior Vice President, any Vice President, any Second Vice
President, the Treasurer, any Assistant Treasurer, the Corporate Secretary or
any Assistant Secretary may appoint Attorneys-in-Fact and Agents to act for and
on behalf of the Company and may give such appointee such authority as his or
her certificate of authority may prescribe to sign with the Company's name and
seal with the Company's seal bonds, recognizances, contracts of indemnity, and
other writings obligatory in the nature of a bond, recognizance, or conditional
undertaking, and any of said officers or the Board of Directors at any time may
remove any such appointee and revoke the power given him or her; and it is
 
FURTHER RESOLVED, that the Chairman, the President, any Vice Chairman, any
Executive Vice President, any Senior Vice President or any Vice President may
delegate all or any part of the foregoing authority to one or more officers or
employees of this Company, provided that each such delegation is in writing and
a copy thereof is filed in the office of the Secretary; and it is
 
FURTHER RESOLVED,' that any bond, recognizance, contract of indemnity, or
writing obligatory in the nature of a bond, recognizance, or conditional
undertaking shall be valid and binding upon the Company, when (a) signed by the
President, any Vice Chairman, any Executive Vice President, any Senior Vice
President or any Vice President, any Second Vice President, the Treasurer, any
Assistant Treasurer, the Corporate Secretary or any Assistant Secretary and duly
attested and sealed with the Company's seal by a Secretary or Assistant
Secretary; or (b) duly executed (under seal, if required) by one or more
Attorneys-in-Fact and Agents pursuant to the power prescribed in his or her
certificate or their certificates of authority or by one or more Company
officers pursuant to a written delegation of authority; and it is
 
FURTHER RESOLVED, that the signature of each of the following officers:
President, any Executive Vice President, any Senior Vice President, any Vice
President, any Assistant Vice President, any. Secretary, any Assistant
Secretary, and the seal of the Company may be affixed by facsimile to any power
of attorney or to any certificate relating thereto appointing Resident Vice
Presidents, Resident Assistant Secretaries or Attorneys-in-Fact for purposes
only of executing and attesting bonds and undertakings and other writings
obligatory in the nature thereof, and any such power of attorney or certificate
bearing such facsimile signature or facsimile seal shall be valid and binding
upon the Company and any such power so executed and certified by such facsimile
signature and facsimile seal shall be valid and binding on the Company in the.
future with respect to any bond or understanding to which it is attached.
 
I, Kori M. Johanson, the undersigned, Assistant Secretary, of Farmington
Casualty Company, Fidelity and Guaranty Insurance Company, Fidelity and Guaranty
Insurance Underwriters, Inc., Seaboard Surety Company, St. Paul Fire and Marine
Insurance Company, St. Paul Guardian Insurance Company, St. Paul Mercury
Insurance Company, Travelers Casualty and Surety Company, Travelers Casualty and
Surety Company of America and United States Fidelity and Guarantee Company do
hereby certify that the above and foregoing is a true and correct copy of the
Power of Attorney executed by said companies, which is in full force and effect
and has not been revoked. 
 
 
IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed the seals of said
Companies this 22nd          day of June      , 2009
 
 

   
/s/ Kori M. Johanson
     
Kori M. Johanson, Assistant Secretary
 



[seal]
 
[seal]
[seal]
[seal]
[seal]
[seal]
[seal]
[seal]
[seal]
[seal]



To verify the authenticity of this Power of Attorney, call 1-800-421-3880 or
contact us at www.travelersbond.com. Please refer to the Attorney-in-Fact
number, the above-named individuals and the details of the bond to which the
power is attached.
 

 
 
 
 
WARNING:THIS POWER OF ATTORNEY IS INVALID WITHOUTTHE RED BORDER
 
 
 

--------------------------------------------------------------------------------

 


[Georgia Department of
Community health Logo]
 
2 Peachtree Street, nw
Atlanta, GA 30303-3159
vvww.dch.georgia.gov
     
Rhonda M. Meadows. MD, Commissioner
Sonny Perdue, Governor
 



 
 
 
ADMINISTRATIVE ORDER


 
DATE:     July 10, 2009
 
RE:          Delegate Designation for a Specified Purpose
 

 

 
 
Pursuant to O.C.G.A. § 31-5A-6, I hereby designate Carladenise Armbrister
Edwards, Ph.D., to serve as my delegate and represent the interests of the
Department of Community Health in my stead from July 12, 2009 to July 19, 2009.
Inclusive in this authority is the right to execute Department contracts in
excess of $100,000 during my absence.

This 10th day of July 2009.
 



   /s/ Rhonda M. Medows, M.D.  
Rhonda M. Medows, M.D.
Commissioner

 
 




 
Equal Opportunity Employer
 
 
 

--------------------------------------------------------------------------------

 
 


SURETY RIDER





 
To be attached to and form a part of
 
Bond No. 6282080


 
    Type of Payment Bond
         Bond:


 dated
effective 06-01-2007
(MONTH-DAY-YEAR)

 
executed by WellCare of Georgia,
Inc.                                                                                                                                          
               , as Principal,
 
(PRINCIPAL)


and by Safeco Insurance Company of
America                                                                                                                
                   , as Surety,
 
(SURETY)
 
in favor of The Georgia Department of Community Health
 
(OBLIGEE)
 
in consideration of the mutual agreements herein contained the Principal and the
Surety hereby consent to


1.)   Continue said bond in force for the further period beginning on July
1,2009 and ending on June 30,2010
And
2.) Decrease the bond amount from Seventy Nine Million Two Hundred Sixty Five
Thousand Four Hundred Fifty Three and
00/100***($79,265,453.00) to Thirty Two Million Four Hundred Thousand and
00/100***($32,400,000.00).


 
 
 
PROVIDED: That this continuation certificate does not create a new obligation
and is executed upon the express condition and provision that the Surety's
liability under said bond and this and all Continuation Certificates issued in
connection therewith shall not be cumulative and that the said Surety's
aggregate liability under said bond and this and all such Continuation
Certificates on account of all defaults committed during the period (regardless
of the number of years) said bond had been and shall be in force, shall not in
any event exceed the amount of said bond as hereinbefore set forth.




Nothing herein contained shall vary, alter or extend any provision or condition
of this bond except as herein expressly stated.


This rider is effective       July 1,2009
(MONTH-DAY-YEAR)
Signed and Sealed           June 22,2009
(MONTH-DAY-YEAR)
 
WellCare of Georgia, Inc.
(PRINCIPAL)   .
 
 
By:
/s/ Thomas L. Tran
 
 
(Principal)    
 
Safeco Insurance Company of America
   
(Surety)
 
 
By:
/s/ Joseph R. Poplawski
   
Joseph R. Poplawski, Attorney-in-Fact
 



Accepted an approved by The Georgia Department of Community Health
Siganture: /s/ Name
Illegible                                                                                             
By: __________________________
Date: 7/15/07
 

 
S-0443/GEEF 10/99


 
 

--------------------------------------------------------------------------------

 
 
 
[Liberty Mutual Logo]
 
 
POWER OF ATTORNEY
 
Safeco Insurance Company of America
General Insurance Company of America
1001 4th Avenue
Suite 1700
Seattle, WA 98154
 
 

 
 
KNOW ALL  BY THESE PRESENTS:
 
No.
5214                                                                                                               

That SAFECO INSURANCE COMPANY OF AMERICA and GENERAL INSURANCE  COMPANY OF
AMERICA, each a Washington corporation, does each hereby appoint


 

**************************************************DEBRA CLARK-KINKEAD; TARA W.
MEALER; JOSEPH R. POPLAWSKI; MARY Y. VOLMAR; DONALD BRUCE
WAKE; Knoxville Tennessee*************************************************************

 
 
its true and lawful attorney(s)-in-fact, with full authority to execute on its
behalf fidelity and surety bonds or undertakings and other documents of a
similar character issued in the course of its business, and to bind the
respective company thereby.
 
IN WITNESS WHEREOF, SAFECO INSURANCE COMPANY OF AMERICA and GENERAL INSURANCE
COMPANY OF AMERICA have each executed and attested these presents
 


 
this
21st
day of
March
,
2009
 





/s/ Dexter R. Legg
 
/s/ Timothy A. Mikolajewski
 
 
Dexter R. Legg, Secretary
 
Timothy A. Mikolajewski, Vice President
 

CERTIFICATE
Extract from the By-Laws of SAFECO INSURANCE COMPANY OF AMERICA
and of GENERAL INSURANCE COMPANY OF AMERICA:
 
"Article V, Section 13. - FIDELITY AND SURETY BONDS ... the President, any Vice
President, the Secretary, and any Assistant Vice President appointed for that
purpose by the officer in charge of surely operations, shall each have authority
to appoint individuals as attorneys-in-fact or under other appropriate titles
with authority to execute on behalf of the company fidelity and surety bonds and
other documents of similar character issued by the company in the course of its
business... On any instrument making or evidencing such appointment, the
signatures may be affixed by facsimile. On any instrument conferring such
authority or on any bond or undertaking of the company, the seal, or a facsimile
thereof, may be impressed or affixed or in any other manner reproduced;
provided, however, that the seal shall not be necessary to the validity of any
such instrument or undertaking."
 
 
Extract from a Resolution of the Board of Directors of SAFECO INSURANCE COMPANY
OF AMERICA
and of GENERAL INSURANCE COMPANY OF AMERICA adopted July 28,1970.

 
"On any certificate executed by the Secretary or an assistant secretary of the
Company setting out,
(')  The provisions of Article V, Section 13 of the By-Laws, and
(ii)   A copy of the power-of-attorney appointment, executed pursuant thereto,
and
(iii)   Certifying that said power-of-attorney appointment is in full force and
effect, the signature of the certifying officer may be by facsimile, and the
seal of the Company may be a facsimile thereof."
 
I, Dexter R. Legg     , Secretary of SAFECO INSURANCE COMPANY OF AMERICA and of
GENERAL INSURANCE COMPANY OF AMERICA, do hereby certify that the foregoing
extracts of the By-Laws and of a Resolution of the Board of Directors of these
corporations, and of a Power of Attorney issued pursuant thereto, are true and
correct, and that both the By-Laws, the Resolution and the Power of Attorney are
still in full force and effect.
 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed the facsimile seal
of said corporation
 


 
this
22nd
day of
June
,
2009
 




 
[seal]
[seal]
     
/s/ Dexter R. Legg
             
 
 
Dexter R. Legg, Secretary
 



 
S-0974/DS 3/09
WEB PDF
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT H
 
CAPITATION PAYMENT








On the Following Page

 
251

--------------------------------------------------------------------------------

 

ATTACHMENT I


[Georgia Depart of Community Health Logo]
 
 
NOTICE OF YOUR RIGHT TO A HEARING


You have the right to a hearing regarding this decision. To have a hearing, you
must ask for one in writing. Your request for a hearing, along with a copy of
the adverse action letter, must be received within thirty (30) days of the date
of the letter.  Please mail your request for a hearing to the appropriate
MANAGED CARE ORGANIZATION.


NAME: ________________________________________________________________


ADDRESS:
_____________________________________________________________           
 
 
FAX#_________________________________________________________________


The Office of State Administrative Hearings will notify you of the time, place
and date of your hearing. An Administrative Law Judge will hold the hearing. In
the hearing, you may speak for yourself or let a friend or family member to
speak for you. You also may ask a lawyer to represent you. You may be able to
obtain legal help at no cost. If you desire an attorney to help you, you may
call one of the following telephone numbers:


  Georgia Legal Services Program
  1-800-498-9469
  (Statewide legal services,
  EXCEPT For the counties served
  by Atlanta)
  Georgia Advocacy Office
  1-800-537-2329
  (Statewide advocacy for
  personswith disabilities
  or mental illness)
 
  Atlanta Legal Aid
  404-377-0701 - (DeKalb & Gwinnett Counties)
  770-528-2565 - (Cobb County)
  404-524-5811 - (Fulton County)
  404-669-0233 - (South Fulton & Clayton County)
  678-376-4545 - (Gwinnett County)



Yo   You may also ask for free mediation services after you have filed a Request
for Hearing by calling (404) 657-2800.  Mediation is another way to solve
problems before going to a hearing.
 
If the problem cannot be solved during mediation, you still have the right to a
hearing.

 
252

--------------------------------------------------------------------------------

 

ATTACHMENT J


MAP OF SERVICE REGIONS/LIST OF
COUNTIES BY SERVICE REGIONS


Atlanta
Central
East
North
SE
SW
Barrow
Baldwin
Burke
Banks
Appling
Atkinson
Bartow
Bibb
Columbia
Catoosa
Bacon
Baker
Butts
Bleckley
Emanuel
Chattooga
Brantley
Ben Hill
Carroll
Chattahoochee
Glascock
Clarke
Bryan
Berrien
Cherokee
Crawford
Greene
Dade
Bulloch
Brooks
Clayton
Crisp
Hancock
Dawson
Camden
Calhoun
Cobb
Dodge
Jefferson
Elbert
Candler
Clay
Coweta
Dooly
Jenkins
Fannin
Charlton
Clinch
DeKalb
Harris
Lincoln
Floyd
Chatham
Coffee
Douglas
Heard
McDuffie
Franklin
Effingham
Colquitt
Fayette
Houston
Putnam
Gilmer
Evans
Cook
Forsyth
Jones
Richmond
Gordon
Glynn
Decatur
Fulton
Lamar
Screven
Habersham
Jeff Davis
Dougherty
Gwinnett
Laurens
Taliaferro
Hall
Liberty
Early
Haralson
Macon
Warren
Hart
Long
Echols
Henry
Marion
Washington
Jackson
McIntosh
Grady
Jasper
Meriwether
Wilkes
Lumpkin
Montgomery
Irwin
Newton
Monroe
 
Madison
Pierce
Lanier
Paulding
Muscogee
 
Morgan
Tattnall
Lee
Pickens
Peach
 
Murray
Toombs
Lowndes
Rockdale
Pike
 
Oconee
Ware
Miller
Spalding
Pulaski
 
Oglethorpe
Wayne
Mitchell
Walton
Talbot
 
Polk
 
Quitman
 
Taylor
 
Rabun
 
Randolph
 
Telfair
 
Stephens
 
Seminole
 
Treutlen
 
Towns
 
Schley
 
Troup
 
Union
 
Stewart
 
Twiggs
 
Walker
 
Sumter
 
Upson
 
White
 
Terrell
 
Wheeler
 
Whitfield
 
Thomas
 
Wilcox
     
Tift
 
Wilkinson
     
Turner
 
Johnson
     
Webster
         
Worth
           

 
 
253

--------------------------------------------------------------------------------

 

ATTACHMENT K


APPLICABLE CO-PAYMENTS


Children under age twenty-one (21), pregnant women, nursing facility residents,
members enrolled in breast and cervical cancer programs, and Hospice care
Members are exempted from co-payments.


There are no co-payments for family planning services or for emergency services
except as defined below.


Services can not be denied to anyone based on the inability to pay these
co-payments.


Service
Additional Exceptions
Co-Pay Amount
Ambulatory Surgical Centers
 
A $3 co-payment to be deducted from the surgical procedure code billed.  In the
case of multiple surgical procedures, only one $3 amount will be deducted per
date of service.
FQHC/RHCs
 
A $2 co-payment on all FQHC and RHC.
Outpatient
 
A $3 member co-payment is required on all non-emergency outpatient hospital
visits
Inpatient
Members who are admitted from an emergency department or following the receipt
of urgent care or are transferred from a different hospital, from a skilled
nursing facility, or from another health facility are exempted from the
inpatient co-payment.
A co-payment of $12.50 will be imposed on hospital inpatient services
 
Emergency Department
 
A $3 co-payment will be imposed if the Condition is not an Emergency Medical
Condition

 
 
254
 

--------------------------------------------------------------------------------

 
 
 
Oral Maxiofacial Surgery
 
Effective with dates of service July 1, 2005, the Division is implementing a
tiered member co-payment scale as described in 42CFR447.54 on all evaluation and
management procedure codes (99201 - 99499) including the ophthalmologic services
procedure codes (92002 - 92014) used by physicians or physicians’ assistants.
 
The tiered co-payment amounts are as follows:
State’s payment for the service Maximum co-payment chargeable to recipient
 
$10.00 or less - $0.50
$10.01 to $25.00 - $1.00
$25.01 to $50.00 -  $2.00
$50.01 or more - $3.00
 
Prescription Drugs
 
Drug Cost:
<$10.01
$10.01 - $25.00
$25.01 - $50.00
>$50.01
Co-pay Amount
$.50
$1.00
$2.00
$3.00
 


 
255

--------------------------------------------------------------------------------

 



ATTACHMENT L
INFORMATION MANAGEMENT AND SYSTEMS



 
256

--------------------------------------------------------------------------------

 





ATTACHMENT M




                               PERFORMANCE MEASURES
(Performance Measures, benchmarks, and/or specifications may change
annually.  The attachment is current as of 09/25/09)


 
 
257

--------------------------------------------------------------------------------

 
 

CMO Performance Measures and Targets for FY 10 Attachment M

                                       (Six (6) Performance Targets set. FY 10
will be the baseline year for the remaining metrics with new Targets set for FY
11)

#
Area
Measure
 
AHRQ
HEDIS
Targets for FY 10 Contract year in Red
25
50
75
90
1. 
Children's Preventive
Health
2009 benchmarks and
thresholds
WELL-CHILD VISITS IN THE FIRST 15 MONTHS OF LIFE:  Percentage of members who
turned 15 months old during the measurement year and who had the following
number of well-child visits with a PCP during their first 15 months of life:
1. No well-child visits
2. One well-child visit
3. Two well-child visits
4. Three well-child visits
5. Four well-child visits
6. Five well-child visits
7. Six or more well-child visits
  o   x
 
 
 
 
1.0
1.0
2.2
3.9
7.2
13.6
44.5
 
 
 
 
1.9
1.9
3.1
5.8
10.6
17.8
57.5
 
 
 
 
3.1
3.3
5.1
8.1
13.6
20.8
65.4
 
 
 
 
6.8
6.4
7.5
9.9
16.1
23.4
73.7
2. 
Children's Preventive
Health
 
WELL-CHILD VISITS IN THE THIRD, FOURTH, FIFTH AND SIXTH YEARS OF
LIFE:  Percentage of members 3 – 6 years of age who received one or more
well-child visits with a PCP during the measurement year.
  o   x
1.6
2.2
2.5
2.9
3. 
Children's Preventive
Health
ADOLESCENT WELL-CARE VISITS:  The percentage of enrolled members 12-21 years of
age who had at least one comprehensive well-care visit with a PCP or an OB/GYN
practitioners during the measurement year.
  o   x
35.9
42.1
51.4
56.7
4. 
Access  to Preventive
 /Ambulatory Health
Services
CHILDREN AND ADOLESCENTS ACCESS TO PRIMARY CARE PRACTITIONERS:  Percentage of
members 12 months – 19 years of age who had a visit with a primary care
practitioner.
  o   x
78.1
84.5
90.0
91.9
5. 
Access to Preventive
/Ambulatory Health
Services
HEDIS 2008 Audit
means, Percentiles and
Ratios
ADULTS ACCESS TO PREVENTIVE/AMBULATORY HEALTH SERVICES:  Percentage of members
20 – 44 yrs and older who had an ambulatory or preventive care visit.
  o   x
71.6
79.6
84.8
87.6
6. 
Children's Preventive
Health
2009 benchmarks and
thresholds
CHILDHOOD IMMUNIZATION STATUS- COMBO 2:  Percentage of children two years of age
who had four diphtheria, tetanus and acellular pertussis (DTaP), three polio
(IPV), one measles, mumps and rubella (MMR), two H influenza type B (Hib), three
hepatitis B, one chicken pox (VZV)  by their second birthday.  The measure
calculates a rate for each vaccine and two separate combination rates.
  o   x
63
72
79
83
7. 
Children's Preventive
Health
2009 benchmarks and
thresholds
LEAD SCREENING IN CHILDREN:  Percentage of children two years of age who had one
or more capillary or venous lead blood tests for lead poisoning by their second
birthday
  o   x
49.3
 
65.9
76.5
84.0
8. 
Children's Preventive
Health
WEIGHT ASSESSMENT AND COUNSELING FOR NUTRITION AND PHYSICAL ACTIVITY FOR
CHILDREN/ADOLESCENTS: Percentage of members 2-17 years of age who had an
outpatient visit with a PCP or OB/GYN and who had evidence of BMI percentile
documentation, counseling for nutrition and counseling for physical activity
during the measurement year.
 
Because BMI norms for youth vary with age and gender, this measure evaluates
whether BMI percentile is assessed rather than an absolute BMI value.
  o   x        

 

   Page 1  Revised 12/16/2009

 
 
 

--------------------------------------------------------------------------------

 
 

CMO Performance Measures and Targets for FY 10 Attachment M

                                       (Six (6) Performance Targets set. FY 10
will be the baseline year for the remaining metrics with new Targets set for FY
11)


   
Targets for FY 10 Contract year in Red

 # Area   Measure  AHRQ  HEDIS  25  50  75  90
9. 
Oral Health
ANNUAL DENTAL VISIT:  The percentage of members 2 – 21 years of age who had at
least one dental visit during the measurement year.
  o   x
 
36.4
 
45.1
 
51.3
 
61.3
10. 
Prevention and
Screening
CERVICAL CANCER SCREENING:  The percentage of women 21-64 years of age who
received one or more Pap tests to screen for cervical cancer.
  o   x
 
59
 
65
 
74
 
79
11. 
Prevention and
Screening
BREAST CANCER SCREENING:  The percentage of women 40-69 years of age who had a
mammogram to screen for breast cancer.
  o   x
 
47
 
54
 
59
 
65
12. 
Access/Availability of
Care
PRENATAL AND POSTPARTUM CARE*:  The percentage of deliveries of live births
between November 6 of the year prior to the measurement year and November 5 of
the measurement year.  Fore these women, the measure assesses the following
facets of prenatal and postpartum care:
                                                        a. Timeliness of
Prenatal Care.  The percentage of deliveries that
                                                           received a prenatal
care visit as a member of the organization in the
                                                           first trimester or
within 42 days of enrollment in the organization.
                                                       b. Postpartum Care.  The
percentage of deliveries that had a
                                                           postpartum visit on
or between 21 and 56 days after delivery.
 
  o   x
 
 
 
77
 
 
54
 
 
 
84
 
 
60
 
 
 
89
 
 
66
 
 
 
92
 
 
71
13. 
Utilization Rates
FREQUENCY OF ONGOING PRENATAL CARE*:  The percentage of Medicaid deliveries
between November 6 of the year prior to the measurement year and November 5 of
the measurement year that received the following number of expected prenatal
visits:
c. < 21 percent of expected visits
d. 21 percent – 40 percent of expected visits
e. 41 percent – 60 percent of expected visits
f. 61 percent – 80 percent of expected visits
g. > 81 percent of expected visits
  o   x
 
 
 
3.4
2.7
4.7
9.6
50.6
 
 
 
7.7
4.9
7.5
14.4
61.5
 
 
 
15.1
8.6
10.3
17.8
75.3
 
 
 
24.4
13.1
12.2
20.7
80.7
14. 
Women’s Health Care Services
CESAREAN DELIVERY RATE:  This measure is used to assess the number of
provider-level Cesarean deliveries per 100 deliveries
  x   o
 
26.56
15. 
Utilization
RATE OF INFANTS WITH LOW BIRTH WEIGHT:  This measure is used to assess the
number of lowbirth weight infants per 100 births
  x   o
 
6.26
16. 
Women’s Health Care Services
WEEKS OF PREGNANCY AT TIME OF ENROLLMENT*:  The percentage of women who
delivered a live birth during the measurement year by the weeks of pregnancy at
the time of their enrollment in the organization, according to the following
time periods:
· Prior to pregnancy (280 days or more prior to delivery)
· The first 12 weeks of pregnancy, including the end of the 12th week 
   (279 – 196 days prior to delivery)
· The beginning of the 13th week through the end of the 27th week of
   pregnancy (195 – 91 days prior to delivery)
· The beginning of the 28th week of pregnancy or after (90 days or
   fewer prior to delivery)
· Unknown
  o   x        

 

   Page 2  Revised 12/16/2009

 
 
 

--------------------------------------------------------------------------------

 
 

CMO Performance Measures and Targets for FY 10 Attachment M

                                       (Six (6) Performance Targets set. FY 10
will be the baseline year for the remaining metrics with new Targets set for FY
11)


   
Targets for FY 10 Contract year in Red

 #  Area  Measure  AHRQ  HEDIS  25  50  75  90
17. 
Respiratory Condition
APPROPRIATE TREATMENT FOR CHILDREN WITH UPPER RESPIRATORY INFECTION: The
percentage of children 3 months – 18 years of age who were given a diagnosis of
upper respiratory infection (URI) and were not dispensed an antibiotic
prescription.
  o   x
 
78
 
84
 
89
 
93
18. 
Asthma
2009 benchmarks and
thresholds
USE OF APPROPRIATE MEDICATIONS FOR PEOPLE WITH ASTHMA: Percentage of members 5 –
56 years of age during the measurement year who were identified as having
persistent asthma and who were appropriately prescribed medication during the
measurement year.
5-9 Years
10-17 Years
18-56 Years
TOTAL
  o   x
 
 
 
 
88.7
86.1
81.4
84
 
 
 
 
91.8
89.5
85.8
87
 
 
 
 
94.5
91.5
88.9
90
 
 
 
 
96.1
93.3
90.7
93
 
19. 
Asthma
PERCENT OF MEMBERS WHO HAVE HAD A VISIT TO AN EMERGENCY DEPARTMENT (ED)/URGENT
CARE OFFICE FOR ASTHMA IN THE PAST SIX MONTHS:  This measure is used to assess
the percent of patients who have had a visit to an Emergency Department
(ED)/Urgent Care office for asthma in the past six months.
  x  o
 
COULD NOT FIND
20. 
Asthma
ASTHMA ADMISSION RATE- RATE PER 100,000 POPULATION:  This measure is used to
assess the number of patients admitted for ASTHMA per 100,000 population
(Population ages 2 to 17 years).
  x   o
 
180.895
21. 
Diabetes
2009 benchmarks and
thresholds
COMPREHENSIVE DIABETES CARE:  The percentage of members 18 – 75 years of age
with diabetes (type 1 and type 2) who each of the following:
a. Hemoglobin A1c (HbA1c) testing
b. HbA1c poor control (>9.0%)
c. HbA1c good control (<7.0%)
d. Eye exam (retinal) performed
e. LDL-C screening
f. LDL-C control (<100 mg/dL)
g. Medical attention for nephropathy
h. Blood pressure control (<130/80 mm Hg)
i. Blood pressure control (<140/90 mm Hg)
  o   x
 
 
70
58
27.7
39.7
67
25.1
69
25.8
49.6
 
 
79
48
32.8
53.8
73
33.1
77
29.7
58.2
 
 
84
38
38.9
62.5
78
37.9
82
36.5
65.7
 
 
89
31
42.5
67.6
81
42.6
86
41.2
71.3

 

   Page 3  Revised 12/16/2009

 
 
 

--------------------------------------------------------------------------------

 
 

CMO Performance Measures and Targets for FY 10 Attachment M

                                       (Six (6) Performance Targets set. FY 10
will be the baseline year for the remaining metrics with new Targets set for FY
11)

 

   
Targets for FY 10 Contract year in Red

 #  Area  Measure  AHRQ  HEDIS  25  50  75  90
22. 
Utilization Rates
DIABETES SHORT TERM COMPLICATIONS ADMISSION RATE- RATE PER 100,000
POPULATION:  This measure is used to assess the number of patients admitted for
diabetes short-term complications (ketoacidosis, hyperosmolarity, coma) per
100,000 population (All non-maternal discharges ages 6 to 17 years with ICD-9-CM
principal diagnosis code for short term complications)
  x   o
29.019
23. 
Behavioral Health
FOLLOW-UP CARE FOR CHILDREN PRESCRIBED ADHD MEDICATION:  Percentage of children
newly prescribed attention-deficit/hyperactivity disorder (ADHD) medication who
have at least three follow-up care visits within a 10-month period, one of which
is within 30 days of when the first ADHD medication was dispensed.
· Initiation Phase.  The percentage of members 6-12 years of age as of the Index
   Prescription Episode Start Date with an ambulatory prescription dispensed for
   ADHD medication, who had one follow-up visit with practitioner with
prescribing
    authority during the 30-day Initiation Phase.
· Continuation and Maintenance (C&M) Phase.  The percentage of members 6-12
   years of age as of the Index Prescription Episode Start Date with an
ambulatory
   prescription dispensed for ADHD medication, who remained on the medication
for
   at least 210 days and who, in addition to the visit in the Initiation Phase,
had at least
   two follow-up visits with a practitioner with 270 days (9 months) after the
Initiation
   Phase ended.
  o   x
 
 
 
 
23.8
 
 
 
27.4
 
 
 
 
32.6
 
 
 
38.6
 
 
 
 
40.6
 
 
 
47.9
 
 
 
 
47.3
 
 
 
58.3
 
24. 
Behavioral Health
FOLLOW-UP AFTER HOSPITALIZATION FOR MENTAL ILLNESS:  Percentage of discharges
for members 6 years of age and older who were hospitalized for treatment of
selected mental health disorders and who had an outpatient visit, an intensive
outpatient encounter or partial hospitalization with a mental health
practitioner.
1. The percentage of members who received follow-up within 7 days of discharge
2. The percentage of members who received follow-up within 30 days of discharge
  o   x
 
 
 
 
51.4
26
 
 
 
 
65.9
38
 
 
 
 
75.0
58
 
 
 
 
80.3
66
25. 
Utilization Rates
MENTAL HEALTH UTILIZATION:  The number and percentage of members receiving the
following mental health services during the measurement year:
· Any Services
· Inpatient
· Intensive outpatient or partial hospitalization
· Outpatient or ED
· 
  o   x        
26. 
Utilization Rates
INPATIENT UTILIZATION- GENERAL HOSPITAL/ACUTE CARE:  This measure summarizes
utilization of acute inpatient care and services in the following categories:
· Total Inpatient
· Medicine
· Surgery
· Maternity
  o   x        

 

   Page 4  Revised 12/16/2009

 
 
 

--------------------------------------------------------------------------------

 
 

CMO Performance Measures and Targets for FY 10 Attachment M

                                       (Six (6) Performance Targets set. FY 10
will be the baseline year for the remaining metrics with new Targets set for FY
11)

 

   
Targets for FY 10 Contract year in Red

 #  Area  Measure  AHRQ  HEDIS  25  50  75  90
27. 
Access/Availability of
Care
CALL ABANDONMENT:  The percentage of calls received by the organization’s Member
Services call centers (during operating hours) during the measurement year that
were abandoned by the caller before being answered by a live voice.  Lower rates
represent better performance.
  o   x        
28. 
Satisfaction With the
Experience of Care
CAHPS HEALTH PLAN SURVEY 4.0H, CHILD VERSION: This measure provides information
on parents’ experience with their child’s Medicaid organization.  Results
summarize member experience through ratings, composites and individual question
summary rates.
 
Four global rating questions reflect overall satisfaction:
· Rating of All Health Care
· Rating of Health Plan
· Rating of Personal Doctor
· Rating of Specialist Seen Most Often
 
Five composite scores summarize responses in key areas:
· Customer Service
· Getting Care Quickly
· Getting Needed Care
· How Well Doctors Communicate
· Shared Decision Making
 
Item-specific question summary rates are reported for the rating questions and
each composite question.  Question Summary Rates are also reported individually
for two items summarizing the following concepts:
· Health Promotion and Education
· Coordination of Care
  o   x        
29. 
Utilization Rates
ANTIBIOTIC UTILIZATION:  This measure summarizes the following data on
outpatient utilization of antibiotic prescriptions during the measurement year,
stratified by age and gender:
· Total number of antibiotic prescriptions
· Average number of antibiotic prescriptions per member per year
   (PMPY)
· Total days supplied for all antibiotic prescriptions
· Average days supplied per antibiotic prescription
· Total number of prescriptions for antibiotics of concern
· Average number of prescriptions PMPY for antibiotics of concern
· Percentage of antibiotics of concern for all antibiotic prescriptions
· Average number of antibiotics PMPY reported by drug class:
· For selected “antibiotics of concern”
· For all other antibiotics
  o   x        

 

   Page 5  Revised 12/16/2009

 
 
 

--------------------------------------------------------------------------------

 
 

CMO Performance Measures and Targets for FY 10 Attachment M

                                       (Six (6) Performance Targets set. FY 10
will be the baseline year for the remaining metrics with new Targets set for FY
11)
 

   
Targets for FY 10 Contract year in Red

 #  Area  Measure  AHRQ  HEDIS  25  50  75  90
30. 
Utilization Rates
OUTPATIENT DRUG UTILIZATION:  This measure summarizes data on outpatient
utilization of drug prescriptions, stratified by age, during measurement
year.  The following data are reported:
· Total cost of prescriptions
· Average cost of prescriptions PMPM
· Total number of prescriptions
· Average number of prescriptions PMPY
o
 x        
31. 
Health Plan Descriptive Information
RACE/ETHNICITY DIVERSITY OF MEMBERSHIP:  An unduplicated count and percentage of
members enrolled any time during the measurement year by race and ethnicity
   o  x        
32. 
Health Plan Descriptive Information
LANGUAGE DIVERSITY OF MEMBERSHIP:  An unduplicated count and percentage of
Medicaid members enrolled at any time during the measurement year by demand for
language interpreter services and spoken language.
   o  x        

 

   Page 6  Revised 12/16/2009